Exhibit 10.1

 
EXECUTION COPY

 


CREDIT AGREEMENT
 
Dated as of May 16, 2008
 
among
 
PUGET MERGER SUB INC.
as Borrower,
 
BARCLAYS BANK PLC
as Facility Agent,
 
and
 
THE LENDERS PARTY HERETO
 
___________________
 
DRESDNER BANK AG NEW YORK BRANCH
COBANK, ACB
as Co-Syndication Agents
 
and
 
THE BANK OF NOVA SCOTIA
THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agents
 
___________________
 
BARCLAYS CAPITAL, the investment banking division of Barclays Bank PLC and
DRESDNER BANK AG NEW YORK BRANCH
as Joint Mandated Lead Arrangers and Joint Bookrunners
 


 





 
 

 

TABLE OF CONTENTS
 
 
 
 
ARTICLE I Definitions and Accounting Terms

 
SECTION 1.01.
Defined Terms

SECTION 1.02.
Other Interpretive Provisions

SECTION 1.03.
Accounting Terms and Principles

SECTION 1.04.
Rounding

SECTION 1.05.
References to Agreements, Laws, Etc.

SECTION 1.06.
Times of Day

SECTION 1.07.
Timing of Payment of Performance

SECTION 1.08.
Authorized Officers

 
ARTICLE II The Commitments and Credit Extensions and Continuations

 
SECTION 2.01.
The Loans

SECTION 2.02.
Borrowings

SECTION 2.03.
Prepayments; Reduction and Termination of Commitments

SECTION 2.04.
Repayment of Loans

SECTION 2.05.
Interest

SECTION 2.06.
Fees

SECTION 2.07.
Computation of Interest and Fees

SECTION 2.08.
Evidence of Indebtedness

SECTION 2.09.
Payments Generally.

SECTION 2.10.
Sharing of Payments

SECTION 2.11.
Incremental Facility

 
ARTICLE III Taxes, Increased Costs Protection and Illegality

 
SECTION 3.01.
Taxes.

SECTION 3.02.
Illegality

SECTION 3.03.
Inability to Determine Rates

SECTION 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBO Rate Loans

SECTION 3.05.
Matters Applicable to All Requests for Compensation

SECTION 3.06.
Replacement of Lenders Under Certain Circumstances

SECTION 3.07.
Survival

 
ARTICLE IV Conditions Precedent

 
SECTION 4.01.
Effective Date

SECTION 4.02.
Financial Closing Date

SECTION 4.03.
Conditions to All Borrowings

 
ARTICLE V Representations and Warranties

 
SECTION 5.01.
Existence, Qualification and Power; Compliance with Laws

SECTION 5.02.
Binding Effect

SECTION 5.03.
Authorization; No Contravention

SECTION 5.04.
Governmental Authorization; Other Consents

SECTION 5.05.
Taxes

SECTION 5.06.
No Default

SECTION 5.07.
Financial Statements; No Material Adverse Effect; Indebtedness

SECTION 5.08.
Ranking

SECTION 5.09.
Ownership of Assets

SECTION 5.10.
No Other Business

SECTION 5.11.
Insurance

SECTION 5.12.
Disclosure

SECTION 5.13.
Subsidiaries; Equity Interests

SECTION 5.14.
No Dividend Restrictions

SECTION 5.15.
Litigation

SECTION 5.16.
Solvency

SECTION 5.17.
Margin Regulations; Investment Company Act; USA PATRIOT Act; Federal Power Act

SECTION 5.18.
ERISA Compliance

SECTION 5.19.
Environmental Compliance

SECTION 5.20.
Labor Disputes

SECTION 5.21.
Affiliate Transactions

SECTION 5.22.
The Merger

SECTION 5.23.
Collateral

 
ARTICLE VI Affirmative Covenants

 
SECTION 6.01.
Financial Statements

SECTION 6.02.
Compliance Certificate

SECTION 6.03.
Notices

SECTION 6.04.
Remedial Plan; Lock-Up Event

SECTION 6.05.
Compliance with Laws

SECTION 6.06.
Preservation of Existence, Etc.

SECTION 6.07.
Compliance with Environmental Laws

SECTION 6.08.
Maintenance of Properties; Ownership of Operating Companies

SECTION 6.09.
Maintenance of Insurance

SECTION 6.10.
Use of Proceeds

SECTION 6.11.
Interest Hedging Agreements

SECTION 6.12.
Priority and Application of Cash Distributions

SECTION 6.13.
Payment of Obligations

SECTION 6.14.
Cooperation

SECTION 6.15.
Books and Records

SECTION 6.16.
Transaction Documents; Material Documents

SECTION 6.17.
Maintenance of Ratings

SECTION 6.18.
Inspection Rights

SECTION 6.19.
Capital Expenditures

 
ARTICLE VII Negative Covenants

 
SECTION 7.01.
Liens

SECTION 7.02.
Dispositions

SECTION 7.03.
Indebtedness

SECTION 7.04.
Investments

SECTION 7.05.
Restricted Payments; Lock-Up Account

SECTION 7.06.
Fundamental Changes

SECTION 7.07.
Operating Leases

SECTION 7.08.
Nature of Business

SECTION 7.09.
Transactions with Affiliates; Affiliate Services Agreements

SECTION 7.10.
Subsidiaries

SECTION 7.11.
Accounting Changes

SECTION 7.12.
Restrictive Agreements

SECTION 7.13.
Abandonment

SECTION 7.14.
Certain Financial Covenants

SECTION 7.15.
Existing Indebtedness

SECTION 7.16.
Preservation of Rights

SECTION 7.17.
Equity Issuance

 
ARTICLE VIII Events of Default and Remedies

 
SECTION 8.01.
Events of Default

SECTION 8.02.
Remedies Upon Event of Default

SECTION 8.03.
Application of Funds

SECTION 8.04.
Equity Investors’ Right to Cure

 
ARTICLE IX Facility Agent and Other Agents

 
SECTION 9.01.
Appointment and Authorization of Agents

SECTION 9.02.
Delegation of Duties

SECTION 9.03.
Liability of Agents

SECTION 9.04.
Reliance by Agents

SECTION 9.05.
Notice of Default

SECTION 9.06.
Credit Decision; Disclosure of Information by Agents

SECTION 9.07.
Indemnification of Agents

SECTION 9.08.
Agents in Their Individual Capacities

SECTION 9.09.
Successor Agents

SECTION 9.10.
Facility Agent May File Proofs of Claim

SECTION 9.11.
Other Agents; Arrangers and Managers

 
ARTICLE X Miscellaneous

 
SECTION 10.01.
Amendments, Etc.

SECTION 10.02.
Notices and Other Communications; Facsimile Copies

SECTION 10.03.
No Waiver; Cumulative Remedies

SECTION 10.04.
Attorney Costs and Expenses

SECTION 10.05.
Indemnification by the Borrower

SECTION 10.06.
Payments Set Aside

SECTION 10.07.
Successors and Assigns

SECTION 10.08.
Confidentiality

SECTION 10.09.
Setoff

SECTION 10.10.
Counterparts

SECTION 10.11.
Integration

SECTION 10.12.
Survival of Representations and Warranties

SECTION 10.13.
Severability

SECTION 10.14.
GOVERNING LAW

SECTION 10.15.
WAIVER OF RIGHT TO TRIAL BY JURY

SECTION 10.16.
Binding Effect

SECTION 10.17.
Lender Action

SECTION 10.18.
USA PATRIOT Act



SCHEDULES
 
 
1.01A
Initial Material Adverse Effect

 
1.01B
Scheduled Base CapEx

 
2.01
Commitments

 
5.04
Governmental Authorizations; Other Consents

 
5.13A
Subsidiaries

 
5.13B
Equity Interests

 
5.14
Dividend and Other Restrictions

 
5.15
Existing Litigation

 
5.19
Environmental Matters

 
5.21
Equity Investor Affiliate Transactions

 
6.08
Dispositions

 
6.09
Insurance

 
6.11(b)
Interest Hedging Protocol

 
7.01(b)
Existing Liens

 
7.03(b)
Existing Indebtedness

 
7.04(m)
Existing Investments

 
10.02
Facility Agent’s Office; Certain Addresses for Notices



EXHIBITS
 
 
A
Form of Borrowing Request

 
B-1
Form of Term Note

 
B-2
Form of Capital Expenditure Loan Note

 
C-1
Form of Security Agreement

 
C-2
Form of Pledge Agreement

 
C-3
Form of Parent Guarantee

 
D
Form of Assignment and Assumption

 
E-1
Form of Opinion of Latham & Watkins LLP

 
E-2
Form of Opinion of Perkins Coie LLP

 
E-3
Form of Opinion of Kirkpatrick & Lockhart Preston Gates Ellis LLP

 
F
Form of Collateral Agency Agreement

 
G-1
Form of Financial Condition Certificate of Borrower

 
G-2
Form of Financial Condition Certificate of Parent

 
H
Form of Operating Company Credit Agreement

 
I
Terms of Subordination

 
J
Form of Assumption Agreement



 
 
 

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of May 16, 2008, among
PUGET MERGER SUB INC., a Washington corporation (the “Merger Sub”), BARCLAYS
BANK PLC, as Facility Agent and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).
 
RECITALS
 
Pursuant to the Merger Agreement (as this and other capitalized terms used in
these recitals are defined in Section 1.01 below), the separate existence of the
Merger Sub shall cease and the Merger Sub shall be merged with and into Puget
Energy, Inc.,  a Washington corporation (the “Company”) (such merger, the
“Merger”).  The Company shall be the surviving corporation in the Merger, shall
continue its corporate existence under the laws of the State of Washington and,
following the Merger, the Company shall succeed to and assume all of the rights
and obligations of the Merger Sub under this Agreement.  The Merger Sub (prior
to the Effective Time) and the Company (upon and after the Effective Time) are
referred to herein as the “Borrower”.
 
In connection with the Merger, the Merger Sub has requested that the Lenders
extend credit to the Borrower in the form of (i) term loans in an aggregate
amount of up to $1,425,000,000 for the purpose of financing the Merger, paying
fees and expenses in connection therewith and refinancing certain outstanding
Indebtedness of the Borrower Group and (ii) term loans for the purpose of
financing certain Utility Capital Expenditures (as further described herein) in
an aggregate amount of up to $1,000,000,000, and the Lenders have indicated
their willingness to extend credit to the Borrower on the terms and subject to
the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Additional CapEx” means any generation-related Capital Expenditures or
generation-related acquisitions which are not Base Capital Expenditures and
which individually, or together as a series of related Capital Expenditures or
acquisitions, exceed $100,000,000.
 
“Additional Lender” has the meaning specified in Section 2.11(d).
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Affiliate Service Agreements” means any contract or agreement between the
Borrower or any Subsidiary and an Affiliate thereof providing for accounting,
tax, treasury, advisory or other professional services to the Borrower or any
Subsidiary.
 
“AFUDC” means the cost of both the debt and equity funds used to finance utility
plant additions during the construction period for such additions, determined in
accordance with GAAP.
 
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
 
“Agents” means, collectively, the Facility Agent and the Collateral Agent.
 
“Agreement” has the meaning specified in the introduction to this Agreement.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Rate in
effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.
 
“Alternate Base Rate Loan” means any Loan which bears interest at the Alternate
Base Rate.
 
“Anti-Terrorism Order” has the meaning specified in Section 5.17(c).
 
“Applicable Margin” means a percentage per annum determined as follows based
upon the lower of the ratings for the Facilities from Moody’s and S&P listed for
the applicable agency in the table below; provided, however, if the then
applicable ratings from Moody’s and S&P are two or more levels apart, the higher
of such ratings shall be deemed to be one level above the lower of the two
ratings (for example only, if the ratings for the Facilities are BB from S&P and
Baa3 from Moody’s, the Baa3 rating from Moody’s shall be deemed to be Ba1 from
Moody’s):
 
Rating
Applicable Margin for LIBO Rate Loans (% per annum)
Applicable Margin for Alternate Base Rate Loans (% per annum)
Commitment Fee (% per annum)
BB+ (S&P) and Ba1 (Moody’s) or higher
2.00%
1.00%
0.75%
BB+ and Ba2 or BB and Ba1
2.25%
1.25%
0.84%
BB and Ba2
2.50%
1.50%
0.94%
BB- or Ba3
3.25%
2.25%
1.22%
B+ or B1 or below or unrated by either Moody’s or S&P
4.50%
3.50%
1.69%



“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.
 
“Approved Fund” means any Fund that is administered, advised or managed by a
Lender or an Affiliate of a Lender.
 
“Assignees” has the meaning specified in Section 10.07(b).
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
 
“Assumption Agreement” means an Assumption Agreement substantially in the form
of Exhibit J.
 
“Attorney Costs” means and includes, as the context requires, all reasonable and
documented fees, expenses and disbursements of any external legal counsel.
 
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
“Authorized Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer or
other similar officer of the Borrower or any Subsidiary and, as to any document
delivered on the Financial Closing Date, any secretary or assistant secretary of
the Borrower or any Subsidiary.
 
“Base Capital Expenditures” means Capital Expenditures that are (i) required to
be made by applicable Law, (ii) undertaken for health and safety reasons,
(iii) undertaken to maintain and operate assets in accordance with Good Utility
Practice, or (iv) required under any Contractual Obligations not entered into
with the intention of circumventing the restrictions contained in this
definition.
 
“Blackout Period” has the meaning specified in Section 10.07(b).
 
“Borrower” has the meaning specified in the recitals to this Agreement.
 
“Borrower Affiliate” means any Affiliate of the Borrower other than Macquarie
Affiliates.
 
“Borrower Cash Interest Expense” means, for any period, with respect to the
Borrower determined in accordance with GAAP exclusive of any consolidated
subsidiaries of the Borrower, the total interest expense (which for the
avoidance of doubt, shall not include the benefit of AFUDC) of the Borrower for
such period, less the sum of (in each case, to the extent included in
determining total interest expense) (a) interest on any debt of the Borrower
that is not payable in cash during such period, including any capitalized
interest, (b) amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by the Borrower during such period
and (c) all other non-cash items included in such calculation of interest
expense during such period.
 
“Borrower Group” means the Borrower and the Operating Companies1 and “Borrower
Group Member” means any of the Borrower or any Operating Company.
 
“Borrower Interest” means, for any period, the aggregate Borrower Cash Interest
Expense for such period, including the portion of any payments made in respect
of Capitalized Lease liabilities allocable to interest expense, plus the
aggregate scheduled recurring fees, in each case, in respect of Indebtedness of
the Borrower for such period, plus the net amount payable (or minus the net
amount receivable) by the Borrower under Interest Hedging Agreements relating to
Indebtedness of the Borrower (other than any such amount payable or receivable
by the Borrower during such period as a result of the termination or reduction
of the notional amount of any Interest Hedging Agreements to the extent such
amount payable or receivable is not already included in Borrower Cash Interest
Expense), in each case calculated in accordance with GAAP.  For the avoidance of
doubt, Borrower Interest shall exclude make whole payments.
 
“Borrower Side Person” has the meaning specified in the third proviso of Section
10.01.
 
“Borrowing” means a Capital Expenditure Loan Borrowing or a Term Loan Borrowing,
as the context may require.
 
“Borrowing Request” means each loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit A
delivered to the Facility Agent.
 
“Business Day” means any day:
 
(a) which is neither a Saturday or Sunday nor a legal holiday on which banks are
authorized or required to be closed in New York, New York or Bellevue,
Washington; and
 
(b) relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, on which dealings in Dollars are carried on in the London interbank
market.
 
“Business Plan” has the meaning specified in Section 6.01(d).
 
“Calculation Date” means, as applicable, the date that is (a) with respect to
the end of the fiscal year of the Borrower, the earlier of the delivery of
financial statements referred to in Section 6.01(a) and 90 days after the end of
such fiscal year, and (b) with respect to the first three fiscal quarters of the
Borrower, the earlier of delivery of the financial statements referred to in
Section 6.01(b) and 45 days after the end of such fiscal quarter.
 
“Capital Expenditure Availability Period” means the period from and including
the Financial Closing Date until the earlier of (a) the date of termination of
the Capital Expenditure Commitments in accordance with this Agreement and
(b) the date that is ten (10) Business Days prior to Final Maturity Date.
 
“Capital Expenditure Commitment” means, as to any Capital Expenditure Lender,
its obligation to make Capital Expenditure Loans to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Capital
Expenditure Lender’s name on Schedule 2.01 hereto under the caption “Capital
Expenditure Commitment” or in the Assignment and Assumption pursuant to which
such Capital Expenditure Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of the Capital Expenditure Commitments of all Capital
Expenditure Lenders as of the Effective Date is $1,000,000,000.
 
“Capital Expenditure Lender” means, at any time, any Lender that has a Capital
Expenditure Commitment or that holds a Capital Expenditure Loan at such time.
 
“Capital Expenditure Loan” means a Loan made pursuant to Section 2.01(b).
 
“Capital Expenditure Loan Borrowing” means a borrowing consisting of Capital
Expenditure Loans of the same Type and, in the case of LIBO Rate Loans, having
the same Interest Period made by each of the Capital Expenditure Lenders
pursuant to Section 2.01(b).
 
“Capital Expenditure Note” means a promissory note of the Borrower payable to
any Capital Expenditure Lender, in substantially the form of Exhibit B-2 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Capital
Expenditure Lender resulting from the Capital Expenditure Loans made by such
Capital Expenditure Lender.
 
“Capital Expenditures” means, with respect to any Person, the aggregate of
(a) all expenditures (whether paid in cash or accrued as liabilities) by such
Person that, in conformity with GAAP, are required to be included as additions
during such period to Property, plant or equipment reflected in the balance
sheet of such Person and (b) the value of all assets under Capitalized Leases
incurred by such Person.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
 
“Cash Available for Borrower Debt Service” means, for any period, actual Cash
Distributions received by the Borrower from the Operating Companies during such
period minus any expenses of the Borrower incurred in connection with its
activities permitted pursuant to Section 7.08(b)(A), (B) or (C).
 
“Cash Distributions” means (i) any dividend or other distribution paid in cash
with respect to any Equity Interest held by the Borrower in any Operating
Company, (ii) any payment in cash on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to the Borrower in
respect of any such Equity Interest, (iii) any payment in cash to the Borrower
by any Operating Company of interest on or principal of Intercompany Loans made
by the Borrower to any Subsidiary, or (iv) any amount paid in cash to the
Borrower by any of its Subsidiaries pursuant to any tax-sharing arrangements, in
each case other than such payments in respect of the Borrower’s or its
Subsidiaries’ allocable share of tax liabilities of the consolidated tax group
for U.S. Federal income tax purposes of which Puget Holdings is the “common
parent” (within the meaning of Section 1504 of the Code) or any similar state,
local or foreign tax liabilities, in each case which are actually paid during
the relevant period.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary:
 
(a) Dollars held by it from time to time in the ordinary course of business;
 
(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
or having maximum maturities of not more than one (1) year from the date of
acquisition thereof;
 
(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) (x) is
organized under the Laws of the United States or any state thereof, and is a
member of the Federal Reserve System and (y) has combined capital and surplus of
at least $1,000,000,000 and has outstanding unguaranteed and unsecured long-term
indebtedness that is rated A-/A3 or better by S&P and/or Moody’s, or (B) is one
of the twenty-five largest banks in the United States ranked by deposits and
having a short-term deposit rating of A-1 (or the equivalent thereof) or better
by S&P or P-1 (or the equivalent thereof) or better by Moody’s (any such bank in
the foregoing clause (i) or (ii) being an “Approved Bank”), in each case with
maximum maturities of not more than one (1) year from the date of acquisition
thereof;
 
(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
or commercial paper and variable or fixed rate notes issued by, or guaranteed
by, a corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1
(or the equivalent thereof) or better by Moody’s, in each case with maximum
maturities of not more than two hundred seventy (270) days from the date of
acquisition thereof; provided that no more than $50,000,000 in the aggregate of
such commercial paper per issuer shall be outstanding at any time;
 
(e) repurchase agreements fully secured by obligations described in clause (b)
above with any Approved Bank; and
 
(f) Investments with maximum maturities of twelve (12) months or less from the
date of acquisition in (i) money market funds rated AAA (or the equivalent
thereof) or better by S&P or Aaa (or the equivalent thereof) or better by
Moody’s that are registered under the Investment Company Act of 1940, as
amended, and which are administered by an Approved Bank, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in the foregoing clauses (b), (c), (d) and (e) or (ii) the Federal
Municipal Obligations Fund (or its successors) so long as such fund is rated AA
(or the equivalent thereof) or better by S&P or Fitch Ratings Ltd. at the time
of such Investment.
 
“Cash Interest Expense” means, for any period, with respect to the Borrower
Group determined on a consolidated basis without duplication in accordance with
GAAP, the total interest expense (which for the avoidance of doubt, shall not
include the benefit of AFUDC) of the Borrower Group for such period, less the
sum of (a) interest on any debt that is not payable in cash during such period,
including any capitalized interest, (b) amortization of debt issuance costs,
debt discount or premium and other financing fees and expenses incurred by any
member of the Borrower Group during such period and (c) all other non-cash items
included in such calculation of interest expense during such period.
 
“Cash Management Obligations” means obligations owed by any Borrower Group
Member to any Lender or any Affiliate of a Lender in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.
 
“Cash Sweep Calculation Date” means the date that is four (4) Business Days
after a Calculation Date occurring after a Cash Sweep Date.
 
“Cash Sweep Date” means any Quarter End Date which is the last day of any period
in respect of which a Lock-Up Event has been continuing for three (3) or more
consecutive Quarter End Dates (including such Quarter End Date).
 
“Casualty Event” means any event or any series or related events that gives rise
to the receipt by any Borrower Group Member of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.
 
“CFO” means the chief financial officer of the Borrower or person holding a
similar position.
 
“Change in Law” means (a) the adoption of any law, rule or regulation, (b) any
change in law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority, or (c) the adoption or making of any
interpretation, request, guideline or directive applying to any Lender (or, for
purposes of Section 3.04 of this Agreement, to any Lending Office of such Lender
or to such Lender’s holding company, if any) (whether or not having the force of
law) by any Governmental Authority made or issued after the Effective Date in
each of clause (a), (b), or (c) first made effective and applicable to a Lender
after the Effective Date (or in the case of a Lender that becomes a party to
this Agreement after the Effective Date, after the date such Lender becomes a
party hereto).
 
“Change of Control” means the earliest to occur of (a) Macquarie shall fail to
own and control, directly or indirectly, in the aggregate at least 33.33% of the
issued and outstanding common Equity Interests in Puget Holdings, the Parent or
the Borrower or (b) in the event that Macquarie shall fail to own and control,
directly or indirectly, in the aggregate more than 50.1% of the issued and
outstanding common Equity Interests in Puget Holdings, the Parent or the
Borrower, the Board of Directors (or comparable governing body) of Puget
Holdings, the Parent or the Borrower, as the case may be, have not entered into
arrangements, after such failure by Macquarie, to provide in all material
respects that, with respect to the Parent and the Borrower (i) amendments to the
constitutive documents, (ii) mergers, (iii) acquisition, disposition or
encumbrance of material assets or assets with value in excess of $75,000,000 (as
adjusted annually for inflation), (iv) reductions or replenishments of capital
with a value in excess of $75,000,000 (as adjusted annually for inflation),
(v) liquidation, dissolution or bankruptcy and (vi) change in business lines,
will require the approval of the members of the Board of Directors (or
comparable governing body) representing holders of, or holders of common Equity
Interests  representing, more than 66.67% of the issued and outstanding common
Equity Interests in Puget Holdings, the Parent or the Borrower, as the case may
be.
 
“Claim” has the meaning specified in Section 10.05(b).
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Term Loans or Capital
Expenditure Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Term Loan Commitment or Capital Expenditure
Commitment.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.
 
“Co-Documentation Agents” means, collectively, The Bank of Nova Scotia and The
Royal Bank of Scotland plc, each in its capacity as a documentation agent
hereunder.
 
“Collateral” means all the “Collateral”, as defined in the Security Agreement
and the Pledge Agreement.
 
“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
the Financial Closing Date, among the Collateral Agent, the Facility Agent, the
Interest Rate Hedge Banks and the Borrower, substantially in the form of
Exhibit F.
 
“Collateral Agent” means Barclays Bank PLC or one of its affiliates, in its
capacity as collateral agent under the Collateral Agency Agreement and the other
Security Documents, or any successor thereto in accordance with the terms of the
Collateral Agency Agreement.
 
“Commitment” means, with respect to any Lender, the sum of the Term Loan
Commitments and Capital Expenditure Commitments of such Lender.
 
“Commitment Fee” has the meaning specified in Section 2.06(a).
 
“Company” has the meaning specified in the recitals to this Agreement.
 
“Company Representations” has the meaning specified in Section 4.03(c)(i).
 
“Compensation Period” has the meaning specified in Section 2.09(b)(ii).
 
“Completion Date” means the date of consummation of the Merger.
 
“Conservation Amortization” means at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “conservation
amortization” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date.
 
“Conservation Expenditures” means at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “energy efficiency
expenditures” (or any like caption) on a consolidated statement of cash flows of
the Borrower and its Subsidiaries at such date.
 
“Consolidated Current Assets” means, at any date, all amounts (without
duplication) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date (other than (i) cash and
Cash Equivalents, (ii) purchased gas adjustment receivables, (iii) unrealized
gains on derivative instruments, (iv) prepaid taxes and (v) any current portion
of deferred income taxes).
 
 “Consolidated Current Liabilities” means, at any date, all amounts (without
duplication) that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date (other than (i)
the current portion of any funded Indebtedness, (ii) without duplication of
clause (i) above, all Indebtedness consisting of revolving loans to the extent
otherwise included therein, (iii) unrealized losses on derivative instruments,
(iv) any current portion of deferred taxes, (v) accrued expenses related to
taxes and interest, (vi) purchased gas adjustment payables and (vii) all amounts
set forth opposite the caption “other current liabilities” on the consolidated
balance sheet of the Borrower and its Subsidiaries for the relevant period).
 
“Consolidated Tangible Net Assets” means at any date, the total of all assets of
the Borrower Group (including revaluations thereof as a result of commercial
appraisals, price level restatement or otherwise) as set forth on the balance
sheet most recently delivered to the Lenders pursuant to Section 6.01 net of
applicable reserves and deductions but excluding goodwill, trade names,
trademarks, unamortized debt discount and all other like intangible assets
(which term shall not be construed to include such revaluations) less the
aggregate of the consolidated current liabilities of the Borrower Group
appearing on such balance sheet.
 
“Consolidated Working Capital” means, at any date, the difference of (a)
Consolidated Current Assets on such date less (b) Consolidated Current
Liabilities on such date.  Consolidated Working Capital at any date may be a
positive or negative number.  Consolidated Working Capital increases when it
becomes more positive or less negative and decreases when it becomes less
positive or more negative.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person, or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controls”, “Controlling” and “Controlled” have meanings correlative
thereto.
 
“Co-Syndication Agents” means, collectively, Dresdner Bank AG New York Branch
and CoBank, ACB, each in its capacity as a syndication agent hereunder.
 
“Cure Amount” has the meaning specified in Section 8.04(a).
 
“Cure Right” has the meaning specified in Section 8.04(a).
 
“Debt Service” means, for any period of determination, the amount of principal
due and payable by the Borrower during such period, if any, and Borrower
Interest owed, in each case in respect of any Indebtedness of the Borrower
described in clauses (a), (b) and (c) of the definition of Indebtedness and that
is permitted under Section 7.03 during such period.
 
“Debt Service Coverage Ratio” means, for any Test Period, the ratio of (a) Cash
Available for Borrower Debt Service for such Test Period to (b) Borrower
Interest for such Test Period.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) in the case of past due principal of any Loan, the
interest rate otherwise applicable to such Loan hereunder plus 2.0% per annum or
(b) in the case of any other past due amount, the Alternate Base Rate plus the
Applicable Margin plus 2.0% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans or Capital Expenditure Loans required to be funded by it
hereunder on the date required to be funded by it hereunder, unless the subject
of a good faith dispute or subsequently cured, (b) has otherwise failed to pay
over to the Facility Agent or any other Lender any other amount required to be
paid by it hereunder on the date when due, unless the subject of a good faith
dispute or subsequently cured, or (c) has been deemed insolvent or becomes the
subject of a bankruptcy or insolvency proceeding.
 
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any sale and leaseback transaction and any termination of
business lines) of any Property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Distributable Cash” means, during any applicable period beginning upon the
occurrence of an Excess Cash Sweep Event and/or a Lock-Up Event and ending when
an Excess Cash Sweep Event and/or Lock-Up Event (as applicable) no longer
exists, EBITDA of the Operating Companies plus, in each case, without
duplication for such period:
 
 (i) interest income of the Operating Companies;
 
 (ii) Net Cash Proceeds from Dispositions and Casualty Events of the Operating
Companies (excluding any Net Cash Proceeds that are actually reinvested or
applied to prepay the Facilities in accordance with the provisions of Section
2.03(b)(i)(A) or (E));
 
(iii) the Net Cash Proceeds from issuances by the Operating Companies consisting
of Indebtedness (excluding borrowings consisting of commercial paper and any
other revolving facilities except those revolving facilities which are incurred
for the sole purpose of financing Utility Capital Expenditures) to the extent
not actually applied to prepay the Facilities pursuant to Section 2.03(b)(i)(D);
and
 
(iv) cash contributions made by the Borrower to the Operating Companies.
 
minus:
 
(v) consolidated cash income tax paid by the Borrower Group for such period or
by the Parent, Parent Holdco (to the extent such Person is not Puget Holdings),
or Puget Holdings in respect of the operations of the Borrower Group for such
period;
 
(vi) Base Capital Expenditures made in cash during such period;
 
(vii) Conservation Expenditures made in cash during such period;
 
(viii) (A) repayments of the principal amount of Indebtedness of the Operating
Companies (excluding repayments of Indebtedness consisting of commercial paper
and any other revolving facilities except those revolving facilities (x) which
were incurred for the sole purpose of financing Utility Capital Expenditures and
(y) the repayments of which are financed through the borrowings of Indebtedness
that is not revolving or in the form of commercial paper or similar
instruments), (B) Cash Interest Expense applicable solely to the Operating
Companies (including interest expense in connection with the Operating Company
Hybrid Debt and dividends in connection with the Operating Company Preferred
Shares) and (C) any agency and other recurring fees paid by the Operating
Companies in connection with such Indebtedness; and
 
(ix) Cash Distributions to the Borrower (excluding any amount paid in cash to
the Borrower (x) for payment of the amounts specified in clause (v) above by any
of its Subsidiaries pursuant to any tax-sharing arrangements in respect of the
Borrower’s or its Subsidiaries’ allocable share of tax liabilities of the
consolidated tax group for U.S. Federal income tax purposes of which Puget
Holdings is the “common parent” (within the meaning of Section 1504 of the Code)
or any similar state, local or foreign tax liabilities or (y) to the extent
actually applied to prepay the Facilities pursuant to Section 2.03(b)(i)(D)).
 
At no time shall Distributable Cash be less than zero.
 
“Distributable Cash Balance” means, for any applicable period in which either an
Excess Cash Sweep Event and/or a Lock-Up Event has occurred, the amount of
Distributable Cash for such period plus the amount of any Distributable Cash for
any prior period that has not been applied pursuant to Section 2.03(b)(i)(G) to
prepay the Loans.  The Distributable Cash Balance shall not be reduced by
prepayments required under any of the provisions of Section 2.03(b) other than
Section 2.03(b)(i)(G).
 
“Distributable Cash Sweep Amount” has the meaning specified in Section
2.03(b)(i)(G).
 
“Dividend Prohibition” means, with respect to any Subsidiary, contractual
restrictions permitted pursuant to Section 7.12 or existing under applicable Law
that prohibit such Subsidiary from using the Net Cash Proceeds from any
Disposition, Issuance or Casualty Event, as applicable, to make a distribution,
dividend or other return of capital to the Borrower (directly or indirectly).
 
“Dollar” and “$” mean lawful money of the United States.
 
“EBITDA” means, for any period, with respect to the Borrower Group, as
determined on a consolidated basis without duplication in accordance with GAAP,
net income (or loss) of the Borrower Group for such period,
 
(a) plus, without duplication, and to the extent deducted in determining such
net income (or loss), the sum of (i) total interest for such period,
(ii) consolidated income tax expense for such period in respect of the operation
of the Borrower Group, (iii) all amounts attributable to depreciation and
amortization (including Conservation Amortization) for such period and (iv) any
extraordinary charges or non-cash charges for such period (provided that any
cash payment made with respect to any such non-cash charge shall be subtracted
in computing EBITDA during the period in which such cash payment is made), and
 
(b) minus, without duplication, and to the extent included in determining such
net income, (i) any non-cash gains or extraordinary gains for such period, (ii)
AFUDC, (iii) cash interest income, (iv) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries and (v)
the income of any Subsidiary of the Borrower acquired or created after the date
hereof to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.
 
“Effective Date” means the date that this Agreement is executed and all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
the terms of this Agreement.
 
“Effective Time” means the time the Merger shall become effective upon the
filing of the articles of merger in the office of the Secretary of State of the
State of Washington or upon the effective date specified in the articles of
merger so filed, whichever is later.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, initiatives,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or safety or to the release of any Hazardous
Materials into the environment, including air emissions and discharges to waste
or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries resulting
from (a) the actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release, or presence of any Hazardous Materials into the environment
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required from any Governmental Authority under
any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
 
“Equity Investors” means, on any date, each Person that owns on such date any
issued and outstanding Equity Interests of Puget Holdings.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and rules and regulations related thereto.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any of its Subsidiaries or any ERISA Affiliate from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal, within the
meaning of Section 4203  or 4205 of ERISA, respectively (and for purposes of
clarification, not including a transaction described in Section 4204 of ERISA),
by the Borrower, any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination, in either
case under Section 4041(c) of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan under Section 4042 of ERISA; (e) the conditions
for imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Pension Plan; (f) a determination that any Pension Plan is in “at
risk” status (within the meaning of Section 303 of ERISA); or (g) the imposition
of any material liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash” means for any period of determination, Cash Available for Borrower
Debt Service during such period minus Debt Service during such period.
 
“Excess Cash Sweep Event” means (a) if the ratings of the Facilities are equal
to BB- from S&P and Ba3 from Moody’s, (b) if the ratings of the Facilities are
equal to (i) BB- from S&P and B1 from Moody’s or (ii) B+ from S&P and Ba3 from
Moody’s, or (c) if the ratings of the Facilities are equal to or below B+ from
S&P and B1 from Moody’s; provided, however, if the then applicable ratings from
Moody’s and S&P are two or more levels apart, the higher of such ratings shall
be deemed to be one level above the lower of the two ratings (for example only,
if the ratings for the Facilities are BB from S&P and Baa3 from Moody’s, the
Baa3 rating from Moody’s shall be deemed to be Ba1 from Moody’s).
 
“Excess Cash Sweep Percentage” means a percentage of Excess Cash as follows: (i)
in the case of an Excess Cash Sweep Event referred to in clause (a) of the
definition of such term, 25%, (ii) in the case of an Excess Cash Sweep Event
referred to in clause (b) of the definition of such term, 75%, and (iii) in the
case of an Excess Cash Sweep Event referred to in clause (c) of the definition
of such term, 100%.
 
“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrower, (a) income, franchise or similar taxes imposed on (or measured in
whole or in part by reference to) its net or overall gross income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or a jurisdiction in
which such Agent, Lender or other recipient is engaged in business, other than a
business deemed to arise solely from such recipient having entered into,
received a payment under or enforced any Financing Document and activities
incidental thereto, (b) any taxes attributable to a Lender’s failure to comply
with Section 3.01(f) of this Agreement, (c) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the applicable Lender or recipient is located, (d) in the
case of a Foreign Lender (other than an Assignee pursuant to a request by the
Borrower under Section 3.06(b) of this Agreement), any tax that is imposed on
amounts payable to such Foreign Lender that is attributable to such Foreign
Lender’s failure to comply with Section 3.01(e) of this Agreement, and (e) in
the case of any Agent, Lender or other recipient, any United States withholding
tax imposed on amounts payable to such recipient at the time such recipient
becomes a party to this Agreement except to the extent that such recipient (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such tax pursuant to Section 3.01(a) of this Agreement.  For purposes
of this paragraph, the term “taxes” means all present or future taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and all liabilities (including additions to tax, penalties and interest) with
respect thereto.
 
“Existing Indebtedness” means (a) Indebtedness of the Borrower or any Subsidiary
that is outstanding on the Effective Date and listed on Schedule 7.03(b) and
(b) any Permitted Refinancing Indebtedness thereof.
 
“Extraordinary Taxes” means taxes paid in connection with Dispositions and other
non-recurring events.
 
“Facility” means any of the facilities provided in Article II for the making of
the Term Loans and the Capital Expenditure Loans, and “Facilities” means all of
such facilities in the aggregate.
 
“Facility Agent” means Barclays Bank PLC, acting in its capacity as Facility
Agent for the Lenders hereunder, or any successor Facility Agent.
 
“Facility Agent’s Office” means the Facility Agent’s address as set forth on
Schedule 10.02 or such other address as the Facility Agent may from time to time
notify the Borrower and the Lenders.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the immediately preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Facility Agent on such day on such
transactions as determined by the Facility Agent.
 
“Fee Letters” means (i) the Fee Letter dated as of October 26, 2007 between
Puget Holdings and Barclays Bank PLC, and (ii) the Fee Letter dated as of
October 26, 2007 between Puget Holdings and Dresdner Bank AG New York Branch.
 
“Final Maturity Date” means the fifth (5th) anniversary of the Financial Closing
Date.
 
“Financial Closing Date” means the first date to occur on or prior to the
Termination Date on which all the conditions precedent in Section 4.02 are
satisfied or waived in accordance with the terms of this Agreement, the Merger
is consummated and the Term Loan is made.
 
“Financial Model” means the “Model” referred to in the letter dated February 15,
2008 with reference number MACQMSU-08PaduaReport0215 from KPMG to James Wilson,
Division Director, Macquarie Securities (USA) Inc.
 
“Financing Documents” means, collectively, (i) this Agreement, (ii) the Interest
Hedging Agreements with any Interest Rate Hedge Bank, (iii) the Security
Documents, (iv) if any Shareholder Funding is made as loans or indebtedness to
the Parent, the Parent Guarantee, (v) the Fee Letters, (vi) the Notes, (vii) the
Collateral Agency Agreement, (viii) if any Shareholder Funding is made as loans
or indebtedness to the Parent, the Shareholder Loan Subordination Agreement, and
(ix) the Assumption Agreement.
 
“First Mortgage Bond Documents” means, collectively, (i) the First and Refunding
Mortgage dated as of June 2, 1924 issued by PSE (as successor to Puget Sound
Power & Light Company) in favor of U.S. Bank National Association (as successor
to State Street Bank and Trust Company, as successor to Old Colony Trust
Company), as trustee, and (ii) the Indenture of First Mortgage dated as of April
1, 1957 issued by PSE (as successor to Puget Sound Power & Light Company) in
favor of BNY Midwest Trust Company (as successor to Harris Trust and Savings
Bank), as trustee and any supplemental indenture issued pursuant thereto.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, consistently applied.
 
“Good Utility Practice” means any of the practices, methods, and acts engaged in
or approved by a significant portion of the electric or gas utility industry in
the State of Washington during the relevant time period, or any of the
practices, method and acts which, in the exercise of reasonable judgment in
light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, reliability, safety, economy, and expedition and in a
manner consistent with applicable Laws.  Good Utility Practices is not intended
to be limited to the optimum practice, methods, or act to the exclusion of all
others, but rather to be acceptable practices, methods, or acts generally
accepted in the region.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Group FFO” means, for any period, the consolidated EBITDA of the Borrower Group
for such period  plus without duplication and in each case to the extent
deducted in the calculation of such EBITDA (if such item was included in the
calculation of EBITDA) (a) decreases in the Consolidated Working Capital of the
Borrower Group for such period, (b) cash interest income, and minus and in each
case to the extent included in the calculation of such EBITDA (if such item was
included in the calculation of EBITDA) (c) consolidated cash income tax paid by
the Borrower Group for such period or by the Parent, Parent Holdco (to the
extent such Person is not Puget Holdings) or Puget Holdings in respect of the
operations of the Borrower Group for such period (excluding  any Extraordinary
Taxes), (d) Conservation Expenditures for such period and (e) increases in the
Consolidated Working Capital of the Borrower Group for such period, in each case
determined on a consolidated basis in accordance with GAAP.
 
“Group FFO Coverage Ratio” means, for any Test Period, the ratio of (a) Group
FFO for such Test Period minus Scheduled Base CapEx for such Test Period, to
(b) Group Interest for such Test Period.
 
“Group FFO Leverage Ratio” means, for any Test Period, the ratio of (a) Group
FFO for such Test Period minus Group Interest for such Test Period, to (b) Group
Net Debt outstanding as of the Quarter End Date on which such Test Period ends.
 
“Group Interest” means, for any period, the aggregate Cash Interest Expense of
the Borrower Group for such period, including the portion of any payments made
in respect of Capitalized Lease liabilities allocable to interest expense, plus
the aggregate scheduled recurring fees in respect of Indebtedness of the
Borrower Group for such period, plus the net amount payable (or minus the net
amount receivable) by the Borrower Group under Interest Hedging Agreements
relating to interest during such period (other than any such amount payable or
receivable by the Borrower Group as a result of the termination or reduction of
the notional amount of any Interest Hedging Agreements to the extent such amount
payable or receivable is not already included in Cash Interest Expense), in each
case calculated on a consolidated basis in accordance with GAAP.  For the
avoidance of doubt, Group Interest shall exclude make whole payments.
 
“Group Net Debt” means consolidated Indebtedness of the Borrower Group minus the
amount of cash and Cash Equivalents of the Borrower or any Operating Company
(other than any segregated cash and Cash Equivalents the use of which is
restricted by Contractual Obligation or Law to any specified purpose and which
is specifically identified on the consolidated balance sheet of the Borrower
Group).
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the Primary Obligor so as to enable
the Primary Obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsement for
a collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
such substances or wastes defined in or otherwise regulated as “hazardous” or
“toxic” wastes or substances under applicable Environmental Law.
 
“Hybrid Debt Securities” means (i) any securities, trust preferred securities,
or deferrable interest subordinated debt, which, in each such case, provides for
the optional or mandatory deferral of interest or distributions, issued by any
Borrower Group Member, or (ii) any business trusts, limited liability companies,
limited partnerships or similar entities (a) substantially all of the common
equity, general partner or similar interests of which are owned (either directly
or indirectly through one or more Subsidiaries) at all times by any Borrower
Group Member, (b) that have been formed for the purpose of issuing securities,
trust preferred securities or deferrable interest subordinated debt of the type
described in clause (i) above, and (c) substantially all the assets of which
consist of (i) subordinated debt issued by any Borrower Group Member, and (ii)
payments made from time to time on such subordinated debt.
 
“Immaterial Subsidiary” means any Subsidiary designated on the Effective Date on
Schedule 5.13A or designated as such by the Borrower after the Effective Date in
a notice delivered to the Facility Agent; provided that at no time shall all
Immaterial Subsidiaries so designated have in the aggregate (x) total assets
(excluding intercompany receivables) at the relevant time of determination
having a gross asset value in excess of 1% of the consolidated total assets of
the Borrower Group or (y) total consolidated revenues for the twelve (12) months
ending at the relevant time of determination in excess of 1% of the consolidated
total revenues of the Borrower Group; provided, further, that (1) in the event
that a Subsidiary no longer qualifies as an Immaterial Subsidiary pursuant to
clauses (x) and (y) above, the Borrower shall advise the Facility Agent thereof
in a notice delivered to the Facility Agent and (2) in the event that the
Subsidiaries designated as Immaterial Subsidiaries at the relevant time of
determination in the aggregate do not comply with the first proviso, the
Borrower shall designate one of more of such Subsidiaries as an Operating
Company and not an Immaterial Subsidiary in a notice delivered to the Facility
Agent.
 
“Impairment” shall mean, with respect to any Financing Document or Government
Approval, (a) the rescission, early termination, cancellation, repeal or
invalidity thereof, (b) the suspension or injunction thereof, (c) the inability
to satisfy in a timely manner stated conditions to effectiveness of such
Financing Document or Government Approval in whole or in part or (d) in the case
of any Government Approval only, the amendment, modification or supplementation
thereof.  The verb “Impair” shall have a correlative meaning.
 
“Incremental Amendment” has the meaning specified in Section 2.11(d).
 
“Incremental Facility Availability Period” means the period commencing on the
third anniversary of the Financial Closing Date through the date that is ten
(10) Business Days prior to the Final Maturity Date.
 
“Incremental Facility Financial Closing Date” has the meaning specified in
Section 2.11(d).
 
“Incremental Loans” has the meaning specified in Section 2.11(a).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, including, without limitation, Hybrid Debt Securities
(including the Operating Company Hybrid Debt);
 
(b) letters of credit (including standby and commercial), bankers’ acceptances,
bank guaranties and similar instruments issued or created by or for the account
of such Person;
 
(c) net obligations of such Person under any Interest Hedging Agreement (the
amount of any such net obligation to be the amount that is or would be payable
upon settlement, liquidation, termination or acceleration thereof at the time of
calculation);
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) accrued expenses in the ordinary course of business,
(iii) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and (iv) obligations with
respect to commodity purchase contracts);
 
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
 
(f) all Attributable Indebtedness; and
 
(g) all Obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Redeemable Equity Interests in such
Person (including, without limitation, Operating Company Preferred Shares) or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of Redeemable Preferred Interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
 
(h) all Guarantees of such Person in respect of Indebtedness referred to in any
of the foregoing clauses (a) through (g).
 
“Indemnified Liabilities” has the meaning specified in Section 10.05(a).
 
“Indemnified Parties” has the meaning specified in Section 10.05(a).
 
“Independent Review” has the meaning specified in Section 6.04(a)(3).
 
“Information” has the meaning specified in Section 10.08.
 
“Information Memorandum” means the information memorandum dated as of January
2008 used by the Joint Mandated Lead Arrangers in connection with the
syndication of the Commitments.
 
“Initial Lenders” means Barclays Bank PLC and Dresdner Bank AG New York Branch.
 
“Initial Material Adverse Effect” means a “Company Material Adverse Effect”, as
such term is defined in the Merger Agreement, which definition for convenience
is set forth in Schedule 1.01A.
 
“Intercompany Loans” means loans, advances or other extensions of credit by any
member of the Borrower Group to any other member of the Borrower Group.
 
“Interest Hedging Agreements” means any rate swap, cap or collar agreement or
similar arrangement between the Borrower and one or more interest rate hedge
providers designed to protect such Person against fluctuations in interest
rates.  For purposes of this Agreement and the other Financing Documents, the
Indebtedness at any time of the Borrower under an Interest Hedging Agreement
shall be determined at such time in accordance with the methodology set forth in
such Interest Hedging Agreement.
 
“Interest Payment Date” means, (a) as to any Loan other than an Alternate Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Final Maturity Date; provided that if any Interest Period exceeds three (3)
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates, and
(b) as to any Alternate Base Rate Loan, each Quarter End Date and the Final
Maturity Date.
 
“Interest Period” means, the period beginning on (and including) the date on
which a Loan is made, converted or continued and shall end on (but exclude) the
day which numerically corresponds to such date one, two, three or six months
thereafter or such other periods as may be agreed by the Facility Agent and the
Borrower if available to all Lenders (or, if such month has no numerically
corresponding day, on the last Business Day of such month), in either case as
the Borrower may select in its relevant notice pursuant to Section 2.02(a) or
Section 2.05(d); provided, however, that (a) if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day (or, if such next succeeding Business
Day falls on the next succeeding calendar month, on the next preceding Business
Day) and (b) no Interest Period may end later than the Final Maturity Date.
 
“Interest Rate” means, for any Interest Period, (i) the LIBO Rate for such
Interest Period plus the Applicable Margin or (ii) in the event that (a) the
LIBO Rate is unavailable as a result of the occurrence of the events described
in Section 3.02 and Section 3.03, (b) in the case of a Term Loan or a Capital
Expenditure Loan, the Borrower elects in the related Borrowing Request that such
Term Loan or Capital Expenditure Loan, as applicable, be made as an Alternate
Base Rate Loan or (c) such Interest Period would have a duration of less than
one month, the Alternate Base Rate plus the Applicable Margin, as the context
may require.
 
“Interest Rate Hedge Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time it enters into an Interest Hedging Agreement or
(b) Macquarie Bank Limited to the extent it enters into an Interest Hedging
Agreement, in each case in its capacity as a party thereto.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or Equity Interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
 
“Issuance” means any issuance or sale after the Financial Closing Date by any
member of the Borrower Group of any of its Preferred Interests, common Equity
Interests or Indebtedness; provided that Issuance shall not include (i) any
capital contribution from, any Equity Investor or any equity issued to such
Equity Investors in respect of such capital contribution, in each case for the
purpose of making capital contributions to PSE to pay for Utility Capital
Expenditures or which are applied in the exercise of a Cure Right, (ii) any
common Equity Interests sold or issued to management or employees of an
Operating Company from the exercise of options and warrants held by them,
(iii) any issuance of Equity Interests pursuant to “anti-dilution” provisions
applicable to Equity Interests outstanding at the time of such issuance or
(iv) any issuance, sale or incurrence of Indebtedness permitted under
Section 7.03.
 
“Joint Mandated Lead Arrangers” means Barclays Capital, the investment banking
division of Barclays Bank PLC, and Dresdner Bank AG New York Branch, each in its
capacity as a Mandated Lead Arranger.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” means, at any time, any Person that has a Commitment or a Loan at such
time.
 
“Lender Side Person” has the meaning specified in the third proviso of Section
10.01.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
(or of an Affiliate of such Lender) designated for such Lender’s Loans, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Facility Agent.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“LIBO Rate” shall mean, with respect to any Loan for any Interest Period, the
rate appearing on Moneyline Telerate Markets Page 3750 (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Facility Agent from time to time
for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, on the day that is two (2) Business Days prior to the commencement of such
Interest Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the Facility Agent will request the Reference Banks to provide the
Facility Agent with their offer quotations for deposits in Dollars for such
Interest Period to prime banks in the London interbank market at approximately
11:00 a.m. (London time) on such second Business Day in a representative amount
and for a period approximately equal to such Interest Period and the Facility
Agent shall calculate LIBOR using the average of such quotations.  Each
determination of the LIBO Rate by the Facility Agent pursuant to this definition
shall be conclusive absent manifest error.
 
“LIBO Rate Loan” means any Loan which bears interest at a rate determined by
reference to the LIBO Rate.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
 
“Loan” means a Term Loan or a Capital Expenditure Loan, as the context requires.
 
“Loan Parties” means the Parent and the Borrower.
 
“Lock-Up Account” has the meaning specified in the Security Agreement.
 
“Lock-Up Event” has the meaning specified in Section 7.05(b)(ii).
 
“Lock-Up Period” has the meaning specified in Section 7.05(c).
 
“Macquarie” means The Macquarie Capital Group, which includes Macquarie Capital
Group Limited, its direct or indirect subsidiaries, and the funds (or similar
vehicles) they manage.
 
“Macquarie Affiliates” means Macquarie Finance Americas Inc. and Affiliates of
Macquarie that are offshore banking units.
 
“Majority Lenders” means, as of any date of determination, subject to the third
proviso of Section 10.01, Lenders having more than 50% of the sum of the
(a) Total Outstandings, (b) aggregate unused Term Loan Commitments and
(c) aggregate Unused Capital Expenditure Commitments; provided that for purposes
of determining Majority Lenders such calculation shall at all times be made by
excluding the Total Outstandings, the unused Term Loan Commitments and the
Unused Capital Expenditure Commitments of all Lenders that are Borrower
Affiliates.
 
“Management Fees” means, for any period, the aggregate amount of all payments
(including all fees, salaries and other compensation, but excluding amounts
payable under Affiliate Service Agreements) paid or incurred by the Borrower and
its Subsidiaries during such period to any of their Affiliates (including
Macquarie) and not otherwise a Restricted Payment; provided, that Management
Fees shall not include amounts payable to an Affiliate (i) in its capacity as a
Lender pursuant to this Agreement or any Financing Document, (ii) in its
capacity as an interest rate hedge provider pursuant to an Interest Hedging
Agreement to the extent such Interest Hedging Agreement complies with Section
7.09(a)(i) or (iii) in its capacity as a lender pursuant to other Indebtedness
permitted under Section 7.03 to the extent such arrangements comply with Section
7.09(a)(i) and such Affiliate is not an arranger, agent or underwriter of such
Indebtedness.
 
“Margin Differential” has the meaning specified in Section 2.11(c).
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, property, assets or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower and its Subsidiaries, taken as a whole, to perform its obligations
under any of the Financing Documents, or (iii) the validity or enforceability of
any of the Financing Documents or the material rights and remedies of any
Lender, Interest Rate Hedge Bank or Agent-Related Person under any of the
Financing Documents.
 
“Material Communications” means, any communication by the Borrower or any of its
Subsidiaries with any Governmental Authority regarding an event or circumstance
that could reasonably be expected to result in a Material Adverse Effect.
 
“Material Notices” means, with respect to any material Contractual Obligation,
any notice sent or received by the Borrower or any of its Subsidiaries regarding
a material event or circumstance, including the occurrence of any default under
such Contractual Obligation or termination of such Contractual Obligation or any
other development that could reasonably be expected to result in a Material
Adverse Effect.
 
“Merger” has the meaning specified in the recitals to this Agreement.
 
“Merger Agreement” means the Agreement and Plan of Merger dated as of
October 25, 2007, by and among the Company, Puget Intermediate Holdings Inc.,
Puget Holdings, the Merger Sub and the other parties thereto.
 
“Merger Sub” has the meaning specified in the introductory paragraph of this
Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) of the type described in Section 4001(a)(3) of
ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding three (3) plan years, has made or
been obligated to make contributions.
 
“Net Cash Proceeds” means with respect to any Disposition by any member of the
Borrower Group or any Issuance by any member of the Borrower Group or any
Casualty Event, the gross proceeds of all cash actually received by such
Borrower Group Member in connection with such Disposition, Issuance or Casualty
Event; provided that (i) Net Cash Proceeds shall be net of: (a) the amount of
any legal, advisory, title, transfer and recording tax expenses, commissions and
other fees and expenses paid by the Borrower or the applicable Subsidiary in
connection with such transaction or Casualty Event and (b) any Federal, state
and local income or other taxes estimated to be payable by Puget Holdings, the
Borrower or the applicable Subsidiary as a result of such transaction or
Casualty Event (but only to the extent that such estimated taxes are in fact
paid to the relevant Federal, state or local Governmental Authority when due;
provided that at the time such taxes are paid, an amount equal to the amount, if
any, by which such estimated taxes exceed the amount of taxes actually paid
shall constitute “Net Cash Proceeds” for all purposes hereunder), (ii) with
respect to any Disposition or Casualty Event, Net Cash Proceeds shall be net of
any repayments by the Borrower or the applicable Subsidiary of Indebtedness to
the extent that (x) such Indebtedness is secured by a Lien permitted by Section
7.01 on the Property that is the subject of such Disposition or Casualty Event
and (y) the transferee of (or holder of a Lien on) such Property requires that
such Indebtedness be repaid, (iii) for all Dispositions, Net Cash Proceeds shall
be net of any earn out or other similar obligation owed by the Borrower or
applicable Subsidiary in connection with the acquisition thereof, (iv) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities (other than taxes
deducted pursuant to clause (b) above) associated with such asset or assets and
retained by any Borrower Group Member after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or with respect to any
indemnification obligations associated with such transaction, and it being
understood that “Net Cash Proceeds” shall include (A) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by any
Borrower Group Member in any such Disposition and (B) upon the reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in this clause (iv) or if such liabilities have
not been satisfied in cash and the remaining amount of such reserve is not
reversed within 365 days after such Disposition or Casualty Event, the remaining
amount of such reserve and (v) if the applicable cash payments are in the first
instance received by a Subsidiary that is not a wholly-owned Subsidiary, the
related Net Cash Proceeds shall be net of the proportionate share of the common
Equity Interests of such Subsidiary (and of any intermediate Subsidiary) owned
by Persons that are not wholly-owned Subsidiaries of the Borrower.
 
“Newco” has the meaning specified in the definition of Permitted Acquisition.
 
“Non-Consenting Lender” has the meaning specified in Section 3.06.
 
“Note” means a Term Note or a Capital Expenditure Note, as the context requires.
 
“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Financing Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower, of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, and
(b) Cash Management Obligations.  Without limiting the generality of the
foregoing, the Obligations of the Borrower under the Financing Documents include
(x) the obligation to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by the Borrower under any Financing Document and (y) the obligation of the
Borrower to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of the
Borrower.
 
“OECD” means the Organisation for Economic Co-Operation and Development.
 
“Operating Company” means PSE and each other Subsidiary of the Borrower other
than any Immaterial Subsidiary and, for the avoidance of doubt, the term
Operating Company shall include Puget Western, Inc.
 
“Operating Company Capital Expenditure Loans” means revolving loans incurred by
PSE under the Operating Company Credit Agreement for the purpose of paying for
Capital Expenditures of PSE.
 
“Operating Company Credit Agreement” means the Credit Agreement to be dated as
of the Financial Closing Date among PSE, the lenders party thereto and Barclays
Bank PLC, as facility agent, substantially in the form of Exhibit H.
 
“Operating Company Facilities” means the “Facilities” as defined in the
Operating Company Credit Agreement.
 
“Operating Company Financing Documents” means the “Financing Documents” as
defined in the Operating Company Credit Agreement.
 
“Operating Company Hybrid Debt” means the $250,000,000 Series A Enhanced Junior
Subordinated Notes of PSE due June 2067.
 
“Operating Company Preferred Shares” means the second series 4.70% preferred
shares ($100 par value) and the third series 4.84% preferred shares ($100 par
value) of PSE.
 
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
“Other Hedging Agreements” means any swap, cap or collar agreement or similar
arrangement between any Borrower Group Member designed to protect any Borrower
Group Member against fluctuations in currency exchange rates or commodity
prices.
 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Outstanding Amount” means with respect to Term Loans and Capital Expenditure
Loans on any date, the aggregate outstanding unpaid principal amount thereof
after giving effect to any Borrowings and prepayments or repayments of Term
Loans and Capital Expenditure Loans, as the case may be, on such date.
 
“Overnight Rate” means, for any day, the Federal Funds Rate.
 
“Parent” means the Person that is the direct owner of 100% of the Equity
Interests of the Borrower, which as of the Effective Date, is Puget Intermediate
Holdings, Inc., a Washington corporation; provided that the Parent shall be a
direct or indirect wholly-owned Subsidiary of Puget Holdings.
 
“Parent Guarantee” means the guarantee of the Parent substantially in the form
of Exhibit C-3.
 
“Parent Holdco” means the Person that is the direct owner of 100% of the Equity
Interests of the Parent.
 
“Participant” has the meaning specified in Section 10.07(e).
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding three (3) plan years.
 
“Permitted Acquisition” means an acquisition consummated by or through PSE
(including any newly formed wholly-owned Subsidiary of PSE that is an Operating
Company (a “Newco”)), of all or substantially all, of the assets of or shares or
other Equity Interests in a Person, or division or line of business of a Person
(other than inventory, leases, materials and equipment in the ordinary course of
business), in each case that is engaged in substantially the same general line
of business or businesses as those in which PSE (not including any of its
Subsidiaries for this purpose) is engaged or businesses reasonably related
thereto; provided that:
 
(i) such acquisition shall be consensual and shall have been approved by the
board of directors (or similar governing body) of the Person whose Equity
Interests or assets are proposed to be acquired and shall not have been preceded
by an unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Borrower or any of its Subsidiaries;
 
(ii) the aggregate purchase price paid by the Borrower Group for any such
acquisition shall not exceed $600,000,000;
 
(iii) an Authorized Officer of the Borrower shall have delivered a certificate
substantially in the form of Exhibit G, attesting to the Solvency of the
Borrower and its Subsidiaries (taken as a whole, including the acquired Person
or assets, after giving effect to such acquisition);
 
(iv) any Liens or Indebtedness assumed in connection with such acquisition are
otherwise permitted under Section 7.01 or Section 7.03, respectively;
 
(v) any expenditures in connection with such acquisition are Utility Capital
Expenditures;
 
(vi) such acquisition would either be made pursuant to a competitive
solicitation process or would be expected to promote PSE’s ability to meet
current and future needs for electric or gas service at a reasonable cost;
 
(vii) no Lock-Up Event shall have occurred and be continuing or would result
from the consummation of the proposed acquisition, nor shall any Lock-Up Event
exist on a pro forma basis; and
 
(viii) no Default or Event of Default shall exist immediately prior to such
acquisition or, after giving effect to such acquisition, shall have occurred and
be continuing, or would result from the consummation of the proposed
acquisition.
 
“Permitted Collateral Liens” means Liens of the type specified in Section
7.01(e), (m), (n) and (p).
 
“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member, as applicable, issued in exchange for, or the Net Cash Proceeds of
which are used to refund, refinance, replace, defease or discharge Existing
Indebtedness or Indebtedness referred to under Section 7.03(a); provided, that
for the avoidance of doubt, Permitted Refinancing Indebtedness shall not include
Indebtedness incurred to repay revolving loans or similar Indebtedness without a
corresponding permanent reduction in commitments for such loans or similar
Indebtedness; provided, further, that:
 
(i) The principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accredited
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all refinancing expenses incurred in
connection therewith including, without limitation, closing fees, agency fees,
premiums, make-whole amounts or original issue discount);
 
(ii) Such Permitted Refinancing Indebtedness has weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
 
(iii) If the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Facilities, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Facilities on terms, taken as whole, at least as favorable to the Lenders as the
subordination terms contained in the documentation governing the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded; provided
that a certificate of an Authorized Officer of the Borrower is delivered to the
Facility Agent at least five (5) Business Days (or such shorter period as the
Facility Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Facility Agent notifies the Borrower within such period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees);
 
(iv) Such Indebtedness is incurred by the Person who is the obligor on the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
 
(v) (A) If the maturity of the Indebtedness being refinanced, renewed, replaced,
defeased or refunded is earlier than the Final Maturity Date, the Permitted
Refinancing Indebtedness has a maturity no earlier than the maturity of the
Indebtedness being refinanced, renewed, replaced, defeased or refunded or (B) if
the maturity of the Indebtedness being refinanced, renewed, replaced, defeased
or refunded is equal to or later than the Final Maturity Date, the Permitted
Refinancing Indebtedness has a maturity at least 365 days later than the Final
Maturity Date;
 
(vi) The Permitted Refinancing Indebtedness is not secured by any Collateral not
granted to the holders of the Indebtedness being financed, renewed, replaced,
defeased or refunded; and
 
(vii) Such Permitted Refinancing Indebtedness shall have terms which shall be no
more restrictive, and shall not, taken as a whole, be materially less favorable,
in any respect on the Borrower or the Operating Companies than the provisions of
the Indebtedness being refinanced, renewed, replaced, defeased or refunded;
provided, however,  that a certificate of an Authorized Officer of the Borrower
is delivered to the Facility Agent at least five (5) Business Days (or such
shorter period as the Facility Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Facility Agent notifies the Borrower within such period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees); provided, further, the pricing terms may be
less favorable where such Indebtedness has matured or is scheduled to mature
within six (6) months and is being refinanced at then-prevailing market price.
 
“Permitted Replacement Lender” means (i) a Lender, (ii) an Affiliate of a
Lender, (iii) a commercial bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $250,000,000, (iv) a
savings and loan association or savings bank organized under the laws of the
United States, or any State thereof, and having deposits in excess of
$250,000,000, (v) a commercial bank organized under the laws of any other
country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to borrow or a political subdivision of any such country, and
having total assets in excess of $250,000,000, (vi) the central bank of any
country that is a member of the OECD, (vii) a finance company, insurance company
or other financial institution or fund (whether a corporation, partnership,
trust or other entity) that is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business and having
total assets in excess of $250,000,000, and (viii) any other Person approved by
the Facility Agent; provided that neither the Borrower nor any Affiliate of the
Borrower shall qualify as a Permitted Replacement Lender with the exception of
Macquarie Affiliates, which may qualify as Permitted Replacement Lenders for an
amount of Loans and Commitments not to exceed, in the aggregate together with
all other Loans and Commitments held by such Persons, $50,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any of its Subsidiaries
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate, and with respect to which the Borrower
or any of its Subsidiaries is reasonably expected to have any material
liabilities.
 
“Planned Indebtedness” means Indebtedness incurred by PSE between the date of
the Merger Agreement and the Financial Closing Date in an amount not to exceed
$250,000,000; provided, however, that (i) such Indebtedness has scheduled
payment terms which are consistent with the Financial Model provided pursuant to
Section 4.02(q); and (ii) such Indebtedness shall have terms which shall be no
more restrictive, and shall not, taken as a whole, be materially less favorable,
in any respect on PSE or the Operating Companies than the provisions of any
Existing Indebtedness in each case of clauses (i) and (ii) as certified by the
CFO to the Facility Agent as of the Financial Closing Date; provided further
that pricing terms may be at then-prevailing market price.
 
“Pledge Agreement” means the Pledge Agreement between the Parent and the
Collateral Agent, substantially in the form of Exhibit C-2.
 
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
 
“Primary Obligor” has the meaning specified in the definition of Guarantee.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays Bank PLC as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Projections” has the meaning specified in Section 6.01(c).
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.
 
“PSE” means Puget Sound Energy, Inc., a Washington corporation.
 
“Public Service Property” means property that, pursuant to applicable Laws, is
used and useful or intended to be used and useful for PSE’s provision of gas or
electric service to its customers and the capital invested in such property is
reasonably expected to be found to be prudently incurred (if applicable) and
recoverable in all material respects through PSE’s rates at the first
opportunity for regulatory approval, including a power cost only rate case to
the extent that such an accelerated approval process is available and
appropriate for such property.
 
“Puget Holdings” means Puget Holdings LLC, a Delaware limited liability company.
 
“PUHCA” has the meaning specified in Section 5.17(d).
 
“Quarter End Date” means March 31, June 30, September 30 and December 31 of each
year.
 
“Quarterly Period” means a quarterly period from (but excluding) one Quarter End
Date to (and including) the immediately following Quarterly End Date.
 
“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
 
“Reference Banks” means, collectively, Barclays Bank PLC and Dresdner Bank AG
New York Branch.
 
“Register” has the meaning specified in Section 10.07(d).
 
“Regulatory Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, certification, waiver, exemption, filing required by
chapter 80.08 or 80.12 RCW, variance, order, judgment or decree of, by, or by
any Borrower Group Member, the Parent, Parent Holdco (to the extent such Person
is not Puget Holdings) or Puget Holdings with, (b) any required notice by any
Borrower Group Member, (c) any declaration containing material obligations of
any Borrower Group Member made by or filed with, or (d) any Borrower Group
Member registration by or with, any Governmental Authority.
 
“Reinstatement Date” means, with respect to any Dividend Prohibition, the date
on which such Dividend Prohibition ceases to apply.
 
“Remedial Plan” has the meaning specified in Section 6.04(a).
 
“Remedial Plan Event” has the meaning specified in Section 6.04(a).
 
“Reportable Event” means any of the events specified in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the
thirty (30) day notice period has been waived.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, other than common Equity Interests in the
Borrower) on account of any Equity Interest of any Borrower Group Member, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof); provided that dividend
payments on Operating Company Preferred Shares and payments made to Affiliates
pursuant to transactions permitted by Section 7.09(a) shall not constitute
Restricted Payments.
 
“Restricted Payment Date” has the meaning specified in Section 7.05(b).
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Scheduled Base CapEx” means the amount for Capital Expenditures for the
applicable periods set forth on Schedule 1.01B.
 
“Secured Obligations” has the meaning assigned thereto in the Collateral Agency
Agreement.
 
“Secured Parties” means, collectively, the Agents, the Lenders, the Interest
Rate Hedge Banks and each co-agent or sub-agent appointed by the Facility Agent
from time to time pursuant to this Agreement.
 
“Security Agreement” means the Security Agreement between the Borrower and the
Collateral Agent, substantially in the form of Exhibit C-1.
 
“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement and any other security agreements, pledge agreements or other similar
agreements delivered to the Agents, the Lenders and the Interest Rate Hedge
Banks, and any other agreements, instruments or documents that create or purport
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.
 
“Shareholder Funding” means equity investments and/or other funding sources
contributed or made to Puget Holdings, Parent Holdco (to the extent such Person
is not Puget Holdings) or the Parent by the Equity Investors in an aggregate
amount of not less than 40% of the Total Capitalization of the Borrower
immediately after giving effect to the Merger; provided that (a) such
investments and fundings shall not be secured by any assets of the Parent or any
Borrower Group Member or be recourse to any Borrower Group Member, and (b) any
such investments and fundings made as loans or indebtedness to the Parent shall
be on terms and conditions set forth in the Shareholder Loan Subordination
Agreement.
 
“Shareholder Loan Subordination Agreement” means a subordination agreement among
the Parent, the Facility Agent and any Person providing Shareholder Funding in
the form of loans or indebtedness to the Parent in a form reasonably
satisfactory to the Majority Lenders.
 
“Signing Date” means, (a) October 26, 2007 and (b) for purposes of Section 2.06,
with respect to the Initial Lenders, October 26, 2007, and, with respect to each
other Lender (i) on or prior to the Effective Date, the earlier of (x) the date
such Lender agrees to purchase a portion of an Initial Lender’s Commitment
hereunder (in a manner satisfactory to such Initial Lender) and (y) the date
such Lender become party hereto and (ii) thereafter, the date such Lender
becomes a party hereto.
 
“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“Specified Representations” has the meaning specified in Section 4.03(c)(i).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Tax-Free Debt” means Indebtedness of PSE to a state, territory or possession of
the United States or any political subdivision thereof issued in a transaction
in which such state, territory, possession or political subdivision issued
obligations the interest on which is excludable from gross income pursuant to
the provisions of Section 103 of the Code (or similar provisions), as in effect
at the time of issuance of such obligations, and debt to a bank issuing a Letter
of Credit with respect to the principal of or interest on such obligations.
 
“Taxes” has the meaning specified in Section 3.01(a).
 
“Term Lender” means, at any time, any Lender that has a Term Loan Commitment or
a Term Loan at such time.
 
“Term Loan” means a Loan made pursuant to Section 2.01(a).
 
“Term Loan Borrowing” means a borrowing consisting of Term Loans of the same
Type and, in the case of LIBO Rate Loans, having the same Interest Period made
by each of the Term Lenders pursuant to Section 2.01(a).
 
“Term Loan Commitment” means, as to each Term Lender, its obligation to make a
Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 hereto under the caption “Term Loan Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The aggregate amount of the Term Loan
Commitments is $1,425,000,000.
 
“Term Note” means a promissory note of the Borrower payable to any Term Lender,
in substantially the form of Exhibit B-1 hereto, evidencing the aggregate
Indebtedness of the Borrower to such Term Lender resulting from the Term Loans
made by such Term Lender.
 
“Termination Date” means the earlier of (i) April 30, 2009 and (ii) the date of
termination of the Merger Agreement.
 
“Termination Payment” means any amount payable to or by the Borrower or any of
its Subsidiaries in connection with a termination (whether as a result of the
occurrence of an event of default or other termination event) of any Interest
Hedging Agreement; provided that for the avoidance of doubt, “Termination
Payment” shall not include regularly scheduled payments due under any Interest
Hedging Agreement.
 
“Test Period” means the period commencing twelve (12) months prior to and
including each Quarter End Date; provided, (i) the first Test Period shall be
the period commencing twelve (12) months prior to the first Quarter End Date
that is at least six (6) months after the Financial Closing Date and (ii) the
second Test Period shall be the period commencing twelve (12) months prior to
the first Quarter End Date that is at least nine (9) months after the Financial
Closing Date.  Any financial ratio or compliance with any covenant in respect of
any Test Period shall be determined, as of the Quarter End Date on which such
Test Period ends, on the date on which the financial statements pursuant to
Section 6.01(a) or Section 6.01(b) have been, or should have been, delivered for
the applicable fiscal period ending on such Quarter End Date.
 
“Total Capitalization” means, at any time, the sum of (a) Total Shareholders’
Equity at such time and (b) Total Indebtedness at such time.
 
“Total Indebtedness” means, at any time, consolidated Indebtedness of the
Borrower Group (excluding Intercompany Loans), in each case, excluding
make-whole payments.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
 
“Total Shareholders’ Equity” means, at any time, the amount of total
shareholders’ equity of the Borrower Group (determined on a consolidated basis
without duplication in accordance with GAAP).
 
“Transaction Costs” means finance fees, commissions, costs and expenses, in each
case incurred by or on behalf of the Borrower in connection with the Merger.
 
“Transaction Documents” means (a) the Merger Agreement and all other material
documents, instruments and certificates delivered in connection with the Merger
Agreement, and (b) the Financing Documents.
 
“Type” when used in respect of any Loan, shall refer to its nature as an
Alternate Base Rate Loan or LIBO Rate Loan.
 
“United States” and “U.S.” mean the United States of America.
 
“Unused Capital Expenditure Commitment” means, with respect to any Capital
Expenditure Lender at any time, (a) such Lender’s Capital Expenditure Commitment
at such time minus (b) the sum of the aggregate principal amount of all Capital
Expenditure Loans made by such Lender (in its capacity as a Lender) and
outstanding at such time.
 
“USA PATRIOT Act” has the meaning specified in Section 5.17(c).
 
“Utility Capital Expenditures” means (i) Capital Expenditures of PSE and (ii)
other expenditures of PSE, in each case of clauses (i) and (ii), which Capital
Expenditures and other expenditures are incurred in the acquisition, renewal or
replacement of Public Service Property, in accordance with Good Utility
Practice; provided, however, clause (ii) of the foregoing shall not include
operating expenditures or expenditures for working capital or general corporate
purposes, in each case that arise in the ordinary course of business.
 
“Wall” has the meaning specified in the third proviso of Section 10.01.
 
“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
 
SECTION 1.02. Other Interpretive Provisions.  With reference to this Agreement
and each other Financing Document, unless otherwise specified herein or in such
other Financing Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Financing Document shall refer to such Financing
Document as a whole and not to any particular provision thereof.
 
(i) Article, Section, Exhibit and Schedule references are to the Financing
Document in which such reference appears.
 
(ii) The term “including” is by way of example and not limitation.
 
(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(d) Section headings herein and in the other Financing Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Financing Document.
 
SECTION 1.03. Accounting Terms and Principles.
 
(a)           Except as set forth below, all accounting terms not specifically
or completely defined herein shall be construed in conformity with GAAP and all
accounting determinations required to be made pursuant hereto (including for
purpose of measuring compliance with Section 7.14) shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.
 
(b)           If any change in the accounting principles used in the preparation
of the financial statements referred to in Section 6.01 is hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Borrower with the agreement of the Borrower’s accountants and results in a
change in any of the calculations required by Article VII (including Section
7.14) that would not have resulted had such accounting change not occurred, the
Facility Agent and the Borrower agree (upon the  request of the Facility Agent
or the Borrower) to enter into negotiations in order to amend such provisions so
as to equitably reflect such change such that the criteria for evaluating
compliance with such covenants by the Borrower shall be the same after such
change as if such change had not been made; provided, however, that no change in
GAAP that would affect a calculation that measures compliance with any covenant
contained in Article VII (including Section 7.14) shall be given effect until
such provisions are amended with the consent of the Majority Lenders to reflect
such changes in GAAP.  Calculations with respect to any fiscal quarter or any
fiscal year of any Person shall reference the respective fiscal quarters or
fiscal years of such Person.
 
              SECTION 1.04. Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
                                                              
SECTION 1.05. References to Agreements, Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Financing Documents) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Financing Document; and (b) references to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.
 
SECTION 1.06. Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
                                                               
SECTION 1.07. Timing of Payment of Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
 
                                                       SECTION 1.08. Authorized
Officers.  Any document delivered hereunder that is signed by an Authorized
Officer of any Borrower Group Member shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower Group Member and such Authorized Officer shall be
conclusively presumed to have acted on behalf of such Borrower Group Member.
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS AND CONTINUATIONS
 
SECTION 2.01. The Loans.
 
(a) The Term Loan Borrowing.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make to the Borrower a single Term Loan
on the Financial Closing Date in a principal amount up to but not exceeding such
Lender’s Term Loan Commitment.  Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed.  Any portion of the Term Loan
Commitments that shall remain undrawn at 5:00 p.m., New York City time, on the
Financial Closing Date shall be terminated.
 
(b) The Capital Expenditure Loan Borrowings.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make Capital
Expenditure Loans to the Borrower from time to time during the Capital
Expenditure Availability Period in an aggregate principal amount at any one time
outstanding not exceeding such Lender’s Capital Expenditure Commitment.  Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be reborrowed.
 
SECTION 2.02. Borrowings.
 
(a) Each of the Term Loan and the Capital Expenditure Loans shall be made upon
the delivery by the Borrower of an irrevocable Borrowing Request (or telephonic
or email notice promptly confirmed by delivery of an irrevocable Borrowing
Request) to the Facility Agent (which shall give to each Lender prompt notice
thereof by facsimile transmission), given no later than 1:00 p.m., New York City
time, at least four (4) Business Days prior to the requested date of any Capital
Expenditure Loan Borrowing or Term Loan Borrowing; provided that if such Loan is
to be made as an Alternate Base Rate Loan, such notice shall be so delivered no
later than 1:00 p.m., New York City time, at least one (1) Business Day prior to
the requested date of any Capital Expenditure Loan Borrowing or Term Loan
Borrowing.  Each such Borrowing Request shall specify (i) whether the Borrower
is requesting a Term Loan Borrowing or a Capital Expenditure Loan Borrowing,
(ii) the requested date of such Borrowing (which shall be a Business Day), (iii)
in the case of a Capital Expenditure Loan Borrowing or Term Loan Borrowing,
whether the related Capital Expenditure Loan or Term Loan is to be made as an
Alternate Base Rate Loan or a LIBO Rate Loan, (iv) if the related Loan is to be
made as a LIBO Rate Loan, the initial Interest Period applicable to such
Borrowing and (v) the aggregate principal amount of Loans to be borrowed (and,
subject to the terms and conditions set forth herein, the principal amount to be
borrowed from each Lender shall be its ratable share of such aggregate principal
amount, based upon the respective Commitments of each of the Lenders at such
time).
 
(b) The Term Loan shall be borrowed in a single Borrowing.  There shall be no
more than seven (7) different Interest Periods at any one time for the
outstanding Term Loan.  Borrowings of Capital Expenditure Loans shall be in
minimum amounts of $5,000,000 and increments of $1,000,000; provided that there
shall be no more than sixty (60) Capital Expenditure Loan Borrowings.  There
shall be no more than five (5) different Interest Periods at any one time for
the outstanding Capital Expenditure Loans.
 
(c) In the case of each Borrowing, each Lender shall make the amount of the Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds not later than 11:00 a.m., New York City time, to
the account of the Facility Agent most recently designated by it for such
purpose by notice to the Lenders.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 and Section 4.03, the Facility Agent shall
make all funds so received available not later than 1:00 p.m., New York City
time, by wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Facility Agent by
the Borrower.
 
(d) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
 
SECTION 2.03. Prepayments; Reduction and Termination of Commitments.
 
(a) Optional.  The Borrower may, upon notice to the Facility Agent, at any time
or from time to time voluntarily prepay the Loans and/or terminate the
Commitments in whole or in part (provided, however, prior to the Financial
Closing Date, the Borrower shall be permitted to reduce the Commitments in part
but not in whole) without premium or penalty subject however to (x) any breakage
costs due in accordance with Section 2.07 and (y) the payment of any accrued
Commitment Fees and the fees set forth in the Fee Letters; provided that (i) in
the case of LIBOR Rate Loans, such notice must be received by the Facility Agent
not later than 11:00 a.m., New York City time, three (3) Business Days prior to
any date of prepayment or termination, (ii) in the case of Alternate Base Rate
Loans, such notice must be received by the Facility Agent not later than 11:00
a.m., New York City time, one (1) Business Day prior to any date of prepayment
or three (3) Business Days prior to any date of termination and (iii) any
partial prepayment of the Loans shall be in an aggregate minimum amount of
$500,000 and in integral multiples of $500,000 in excess thereof, or if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment or termination and the Type(s) of
Loans to be prepaid and/or Commitments to be terminated.  The Facility Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable share of such prepayment or termination.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Each prepayment of the Loans pursuant to this
Section 2.03(a) shall be paid to the Lenders in accordance with their respective
ratable share.
 
(b) Mandatory.  (i) The Borrower shall be required to prepay all or a portion of
the Loans and/or reduce the Commitments, in each case as provided in clause (ii)
below:
 
(A) unless otherwise agreed by the Lenders, within three (3) Business Days after
any date on which any Borrower Group Member receives Net Cash Proceeds of any
Disposition after the Financial Closing Date (other than Dispositions permitted
pursuant to Section 7.02(a), Section 7.02(b), Section 7.02(c), Section 7.02(e),
Section 7.02(f), Section 7.02(g), Section 7.02(h) or Section 7.02(i)), in the
event that the Net Cash Proceeds of such Disposition exceed
$2,000,000 individually or in the aggregate in any fiscal year; provided that
the foregoing shall not apply (1) to the extent such Net Cash Proceeds are
required to be applied otherwise under the terms and conditions of Existing
Indebtedness, the Operating Company Facilities or Permitted Refinancing
Indebtedness or, in the case of a Disposition by PSE or its Subsidiaries,
applicable Law, (2) to the extent that a Dividend Prohibition applies with
respect to the applicable Subsidiary, except that if and to the extent that such
Dividend Prohibition subsequently ceases to apply (x) on or prior to the
one-year anniversary of the applicable Subsidiary’s receipt of such Net Cash
Proceeds, the prepayment otherwise required by this clause (A) shall be
reinstated except to the extent that such Net Cash Proceeds are reinvested as
permitted by clause (3) below following the applicable Reinstatement Date and
(y) after the one-year anniversary of the applicable Subsidiary’s receipt of
such Net Cash Proceeds and if such Net Cash Proceeds equal or exceed $10,000,000
individually or in the aggregate, the prepayment otherwise required by this
clause (A) shall be reinstated except to the extent that such Net Cash Proceeds
(I) shall have been applied to repay Indebtedness of PSE or the applicable
Subsidiary, and terminate all commitments with respect thereto such that such
Indebtedness may not be reborrowed or (II) shall have been applied to fund
Utility Capital Expenditures or (3) with respect to Dispositions permitted under
Section 7.02(d) or Section 7.02(j), the Net Cash Proceeds thereof are
(x) reinvested or (y) committed to be reinvested (in property identified to the
Facility Agent in writing with reasonable specificity), in each case, in Utility
Capital Expenditures and within one hundred and eighty (180) days following such
Disposition and, in the case of clause (y), reinvested within twelve (12) months
after the receipt thereof (provided that to the extent that a Dividend
Prohibition exists with respect to the applicable Subsidiary at the time of
receipt of such Net Cash Proceeds such one hundred and eighty (180) day and
twelve (12) month periods shall run from the applicable Reinstatement Date if
such Net Cash Proceeds are held by the applicable Subsidiary in a segregated
investment or other account, unless and until so reinvested);
 
(B) unless otherwise agreed by the Lenders, on each Cash Sweep Calculation Date,
in an amount equal to amounts that were deposited by the Borrower and its
Subsidiaries into the Lock-Up Account pursuant to Section 6.04(c) and Section
6.12, during the fiscal quarter ending on the Quarter End Date which is two
Quarter End Dates (for a total of six (6) months) prior to such Cash Sweep Date;
 
(C) unless otherwise agreed by the Majority Lenders, the Borrower shall prepay
the Loans in full and terminate the Commitments upon the occurrence of a Change
of Control after the Financial Closing Date;
 
(D) unless otherwise agreed by the Lenders, within three (3) Business Days after
any date on which any Borrower Group Member receives Net Cash Proceeds of any
Issuance that exceeds $5,000,000 individually or in the aggregate in any fiscal
year; provided that the foregoing shall not apply (1) to the extent that such
Net Cash Proceeds are required to be applied otherwise under the terms and
conditions of Existing Indebtedness, the Operating Company Facilities or
Permitted Refinancing Indebtedness or, in the case of an Issuance by PSE,
applicable Law or (2) to the extent that a Dividend Prohibition applies with
respect to the applicable Subsidiary, except that if and to the extent that such
Dividend Prohibition subsequently ceases to apply (x) on or prior to the
one-year anniversary of the applicable Subsidiary’s receipt of such Net Cash
Proceeds, the prepayment otherwise required by this clause (D) shall be
reinstated and (y) after the one-year anniversary of the applicable Subsidiary’s
receipt of such Net Cash Proceeds and if such Net Cash Proceeds equal or exceed
$10,000,000 individually or in the aggregate, the prepayment otherwise required
by this clause (D) shall be reinstated except to the extent that such Net Cash
Proceeds (I) shall have been applied to repay Indebtedness of PSE or the
applicable Subsidiary, and all commitments with respect thereto have been
terminated such that such Indebtedness may not be reborrowed, or (II) shall have
been applied to fund Utility Capital Expenditures;
 
(E) unless otherwise agreed by the Lenders, within three (3) Business Days after
any date on which any Borrower Group Member receives Net Cash Proceeds of any
Casualty Event occurring after the Financial Closing Date to the extent that
such Net Cash Proceeds exceed $5,000,000 individually or in the aggregate in any
fiscal year; provided that the foregoing shall not apply (1) to proceeds under
business interruption insurance, (2) to the Net Cash Proceeds of any Casualty
Event required to be applied otherwise under the terms and conditions of
Existing Indebtedness, the Operating Company Facilities or Permitted Refinancing
Indebtedness or, in the case of any such Net Cash Proceeds received by PSE or
its Subsidiaries, applicable Law, (3) to the extent that (I) the Borrower
advises the Facility Agent at the time of the receipt of the relevant Net Cash
Proceeds that it intends to use such Net Cash Proceeds to repair or replace the
Property subject to such Casualty Event or to reinvest in Utility Capital
Expenditures, (II) such Net Cash Proceeds are held by the Borrower or the
applicable Subsidiary in a segregated investment or other account until so used
to repair or replace such Property or  invest in such Utility Capital
Expenditures and (III) such Net Cash Proceeds are committed to be applied to
repair or replace such Property (or invest in Utility Capital Expenditures)
within one hundred and eighty (180) days of the receipt of such Net Cash
Proceeds (it being understood that, in the event Net Cash Proceeds from more
than one Casualty Event are held by the Borrower or the applicable Subsidiary
such Net Cash Proceeds shall be deemed to be utilized in the same order in which
such Net Cash Proceeds were so received and, accordingly, any such Net Cash
Proceeds not so committed to be applied within one hundred and eighty (180) days
of receipt or not so applied within twelve (12) months of receipt shall be
forthwith applied to the prepayment of Loans as provided above), (4) with
respect to Net Cash Proceeds which the CFO certifies are being paid to the
Borrower or the applicable Borrower Group Member to reimburse the Borrower or
such Borrower Group Member (as applicable) for expenditures previously incurred
to repair or replace the Property which was the subject of such Casualty Event,
or (5) to the extent that a Dividend Prohibition applies with respect to the
applicable Subsidiary, except that if and to the extent that such Dividend
Prohibition subsequently ceases to apply the prepayment otherwise required by
this clause (E) shall be reinstated;
 
(F) unless otherwise agreed by the Lenders, within four (4) Business Days after
a Calculation Date occurring after a Quarterly Period in which an Excess Cash
Sweep Event occurred or was continuing, in an amount equal to Excess Cash during
such Quarterly Period (provided, however, to the extent an Excess Cash Sweep
Event no longer exists at the end of such Quarterly Period, then the Excess Cash
during such period shall not be considered in this calculation) multiplied by
the applicable Excess Cash Sweep Percentage; and
 
(G) unless otherwise agreed by the Lenders, within four (4) Business Days after
a Calculation Date, in an amount equal to any Distributable Cash Balance, as
specified in the certificate of the CFO delivered pursuant to Section 6.04(c),
minus any Base Capital Expenditures (to the extent not already deducted in the
calculation of Distributable Cash) paid for with such Distributable Cash (the
amount resulting from the calculation referred to in this Section 2.03(b)(i)(G),
the “Distributable Cash Sweep Amount”); provided, however, the Borrower shall
only be required to make the prepayment referred to in this Section
2.03(b)(i)(G) as and when proceeds of Distributable Cash are actually received
by it but the Borrower shall continue to be required to prepay an amount equal
to the Distributable Cash Sweep Amount until such amount is fully prepaid.
 
(ii) (A) In the case of any required prepayment or reduction of the Facilities
pursuant to Section 2.03(b)(i) on or after the Financial Closing Date the
applicable amount determined pursuant to Section 2.03(b)(i) shall be applied on
the date of receipt with respect to Net Cash Proceeds, the applicable Quarter
End Date or such other date specified in Section 2.03(b)(i) and shall be applied
to the Loans, first, ratably to prepay the Term Loans, and the Capital
Expenditure Loans and second, to reduce the Capital Expenditure Commitments; and
 
(B)           The Borrower shall notify the Facility Agent in writing of any
mandatory prepayment of the Facilities required to be made pursuant to this
Section 2.03(b) at least three (3) Business Days prior to the date of such
prepayment.  Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment.  The
Facility Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of such Lender’s ratable share of the
prepayment.
 
(c) Accrued Interest; Funding Losses, Etc.  All prepayments under this
Section 2.03 shall be made together with all accrued and unpaid interest on the
amount to be prepaid and, in the event that any such prepayment is made on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Loan pursuant to Section 2.07(b).
 
(d) Termination of Commitments.  Unless the Financial Closing Date shall have
occurred on or prior to the Termination Date, the Commitments shall terminate on
the Termination Date.
 
SECTION 2.04. Repayment of Loans.  The Borrower shall repay to the Facility
Agent for the ratable account of the Lenders on the Final Maturity Date, the
aggregate principal amount of the Loans outstanding on such date.
 
SECTION 2.05. Interest.
 
(a) Subject to the provisions of Section 2.05(b) the Borrower hereby agrees to
pay to the Facility Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of such Loan to but excluding the date such Loan shall be
paid in full at the rate equal to the Interest Rate.
 
(b) Notwithstanding the provisions of Section 2.05(a) to the contrary, the
Borrower hereby agrees that all past due amounts hereunder shall bear interest
at a rate per annum equal to the Default Rate for the period from and including
the date such past due amount was due to but excluding the date such amount is
paid in full.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
(d) Notices by the Borrower to the Facility Agent of a change in the duration of
Interest Periods or of the conversion of an Alternate Base Rate Loan to a LIBO
Rate Loan or of a LIBO Rate Loan to an Alternate Base Rate Loan, shall be
irrevocable and shall be effective only if received by the Facility Agent not
later than 1:00 p.m., New York City time, three (3) Business Days prior to the
first day of each subsequent Interest Period.  Each such notice shall specify
the Loans to which such Interest Period is to relate.  The Facility Agent shall
promptly notify the Lenders of the contents of each such notice.
 
SECTION 2.06. Fees.
 
(a) Commitment Fee.  The Borrower shall pay to the Facility Agent for the
ratable account of each Lender a commitment fee (the “Commitment Fee”) on the
daily average unutilized amount of such Lender’s aggregate Term Loan Commitment
and Capital Expenditure Commitment (as such Term Loan Commitment and Capital
Expenditure Commitment may be reduced from time to time under Section 2.03) at a
rate per annum equal to the Commitment Fee rate set forth in the definition of
“Applicable Margin” at such time, for the period from and including the Signing
Date to but excluding the Final Maturity Date; provided that any Commitment Fee
accrued with respect to any of the Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Commitment Fee shall otherwise
have been due and payable by the Borrower prior to such time and; provided,
further, that no Commitment Fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  The
Commitment Fee shall accrue at all times from and including the Signing Date to
but excluding the Final Maturity Date.  The accrued Commitment Fee shall become
due and payable upon the Completion Date (whether or not the Merger is financed
by proceeds from the Facilities), and thereafter shall become payable in arrears
on each Quarter End Date commencing on the first Quarter End Date following the
Term Loan Borrowing until the earlier of the date all remaining Commitments are
terminated or the Final Maturity Date.  If the Merger Agreement is terminated,
any Commitment Fee accrued from and including the Signing Date to but excluding
such termination date shall become due and payable solely to the extent of any
break up, topping or similar fee or the payment of any other form of
consideration (including reimbursement of expenses) received by Puget Holdings,
Parent Holdco (to the extent such Person is not Puget Holdings), the Parent or
the Borrower prior to the application of such fee or other consideration for any
other uses; provided, however, if the amount of such fee or other consideration
is insufficient to pay the Commitment Fee accrued until the date of payment
pursuant to this Section 2.06 and any commitment fees owed to the lenders
committed to the Operating Company Facilities, then the Borrower shall pay a
portion of such fee or other consideration to the payment of the Commitment Fee
under this Section 2.06 and a portion to the payment of commitment fees owed to
the lenders committed to the Operating Company Facilities, on a pro rata
basis.  Notwithstanding the foregoing, prior to the Facility Agent’s receipt of
evidence of the ratings referred to in Section 4.02(h), the Commitment Fee shall
be 0.75% per annum.
 
(b) Other Fees.  The Borrower shall pay such fees as shall have been separately
agreed upon in writing including, without limitation, pursuant to the Fee
Letters, in the amounts and at the times so specified.
 
SECTION 2.07. Computation of Interest and Fees.
 
(a) All computations of interest and fees shall be made on the basis of a
three-hundred-and-sixty- (360-) day year and actual days elapsed, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.09(a), bear interest for one (1) day.  Each determination by the
Facility Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(b) In the event of (i) the payment of any principal of any Loan other than on
the last day of the Interest Period for that Loan (including under Section 2.03
or as a result of an Event of Default or otherwise), (ii) the failure to borrow
on the date specified in any Borrowing Request or failure to repay or prepay any
Loan on any scheduled repayment or prepayment date or (iii) the assignment of
any Loan other than on the last day of its Interest Period as a result of a
request by the Borrower pursuant to Section 3.06, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to any such event.  Such loss, cost or expense to any Lender shall
be deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (x) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred for the period from
the date of such event to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, for the period that would
have been the Interest Period for such Loan) over (y) the amount of interest
that would accrue on such principal amount for that period at the interest rate
that such Lender would bid were it to bid, at the commencement of that period,
for Dollar deposits of a comparable amount and period from other banks in the
eurodollar market; provided, however, that such amount shall exclude any
anticipated profit of such Lender.  The Borrower shall, upon demand of any
Lender (with a copy to the Facility Agent) which demand shall be accompanied by
a calculation, in reasonable detail, of the amounts so demanded, promptly pay
such Lender the amounts due and payable hereunder.
 
SECTION 2.08. Evidence of Indebtedness.
 
(a) The Borrowings provided by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Facility Agent, in each case in the
ordinary course of business.  The accounts or records maintained by the Facility
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Borrowings provided by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Facility Agent in respect of such matters, the
accounts and records of the Facility Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Facility Agent,
the Borrower shall execute and deliver to such Lender (through the Facility
Agent) a Term Note and/or a Capital Expenditure Note, as applicable payable to
such Lender, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
 
(b) Entries made in good faith by the Facility Agent in the Register pursuant to
Section 2.08(a), and by each Lender in its account or accounts pursuant to
Section 2.08(a), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to, in
the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Financing Documents,
absent manifest error; provided that the failure of the Facility Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
Obligations of the Borrower under this Agreement and the other Financing
Documents.
 
SECTION 2.09. Payments Generally.
 
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  All payments by
the Borrower hereunder shall be made by wire transfer in immediately available
funds to the Facility Agent, for the account of the respective Lenders to which
such payment is owed, not later than 2:00 p.m., New York City time, on the date
specified herein.  The Facility Agent will promptly distribute to each Lender
its ratable share (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Facility Agent after 2:00 p.m., New York City time,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.
 
(b) Unless the Borrower or any Lender has notified the Facility Agent, prior to
the date any payment is required to be made by it to the Facility Agent
hereunder, that the Borrower or such Lender, as the case may be, will not make
such payment, the Facility Agent may assume that the Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto.  If, and to the extent that, such payment was not in
fact made to the Facility Agent in immediately available funds, then:
 
(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Facility Agent the portion of such assumed payment that was
made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Facility Agent to such Lender to the date such amount
is repaid to the Facility Agent in immediately available funds at the Federal
Funds Rate from time to time in effect; and
 
(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Facility Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by the Facility Agent to the Borrower to the date such amount
is recovered by the Facility Agent (the “Compensation Period”) at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  When such
Lender makes payment to the Facility Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing.  If such Lender does
not pay such amount forthwith upon the Facility Agent’s demand therefor, the
Facility Agent may make a demand therefor upon the Borrower, and the Borrower
shall pay such amount to the Facility Agent, together with interest thereon for
the Compensation Period at a rate per annum equal to the rate of interest
applicable to the applicable Borrowing.  Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Facility Agent or the Borrower may have against any Lender
as a result of any default by such Lender hereunder.
 
A notice of the Facility Agent to any Lender or the Borrower with respect to any
amount owing under this Section 2.09(b) shall be conclusive, absent manifest
error.
 
(c) If any Lender makes available to the Facility Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Facility Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Facility Agent
shall promptly return such funds to such Lender, without interest.
 
(d) The obligations of the Lenders hereunder to make Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
 
(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
(f) Whenever any payment received by the Facility Agent under this Agreement or
any of the other Financing Documents is insufficient to pay in full all amounts
due and payable to the Facility Agent and the Lenders under or in respect of
this Agreement and the other Financing Documents on any date, such payment shall
be distributed by the Facility Agent and applied by the Facility Agent and the
Lenders in the order of priority set forth in Section 8.03.  If the Facility
Agent receives funds for application to the Obligations of the Borrower under or
in respect of the Financing Documents under circumstances for which the
Financing Documents do not specify the manner in which such funds are to be
applied, the Facility Agent may, but at the direction of Majority Lenders shall,
elect to distribute such funds to each of the Lenders in accordance with such
Lender’s ratable share of the sum of the Outstanding Amount of all Loans and
other Obligations outstanding at such time in repayment or prepayment of such of
the outstanding Loans or other Obligations then owing to such Lender.
 
(g) Except to the extent otherwise provided herein:  (i) each Borrowing of a
particular Class shall be made from the relevant Lenders and each termination or
reduction of the amount of the Commitments of a particular Class shall be
applied to the respective Commitments of such Class of the relevant Lenders, pro
rata according to the amounts of their respective Commitments of such Class,
(ii) each Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such Class
(in the case of the making of Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans), (iii) each payment or prepayment of principal of Loans
of any Class by the Borrower shall be made for account of the relevant Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
of such Class held by them, and (iv) each payment of interest on Loans or any
Class by the Borrower shall be made for account of the relevant Lenders pro rata
in accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.
 
                                                               
SECTION 2.10. Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Facility Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans, pro rata
with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (x) the amount of such
paying Lender’s required repayment to (y) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Facility Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.10 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.10 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
SECTION 2.11. Incremental Facility.
 
(a) The Borrower may at any time or from time to time during the Incremental
Facility Availability Period, by notice to the Facility Agent (whereupon the
Facility Agent shall promptly deliver a copy to each of the Lenders), request
that one or more additional tranches of Capital Expenditure Loans (the
“Incremental Loans”) be made available to the Borrower.  At the time of (i) any
such request and upon the effectiveness of any Incremental Amendment referred to
below (x) no Default or Event of Default shall exist or would exist after giving
effect thereto, (y) a Lock-Up Event shall not have occurred and be continuing
and (z) Group FFO Leverage Ratio shall not be less than 8.50% and (ii) the
initial request for a Borrowing of Incremental Loans, all Capital Expenditure
Commitments (which, for avoidance of doubt, shall not refer to commitments for
Incremental Loans) shall have been fully borrowed.
 
(b) Each tranche of Incremental Loans shall be in an aggregate principal amount
that is not less than $25,000,000 (provided, that such amount may be less than
$25,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence).  Notwithstanding anything to the contrary
herein, the aggregate principal amount of the Incremental Loans shall not exceed
the sum of $750,000,000.
 
(c) The Incremental Loans (i) shall rank pari passu in right of payment and of
security with the Loans, (ii) shall not mature earlier than one year after the
Final Maturity Date, (iii) shall not be materially more restrictive, taken as a
whole, to the Borrower (including with respect to mandatory and voluntary
prepayments) than the terms of this Agreement; provided that a certificate of an
Authorized Officer of the Borrower is delivered to the Facility Agent at least
five (5) Business Days (or such shorter period as the Facility Agent may
reasonably agree) prior to the effectiveness of any Incremental Amendment,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the Facility
Agent notifies the Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), (iv) shall have a weighted average life not shorter than that of the
remaining average life of the Capital Expenditure Loans and (v) shall otherwise
be on terms and conditions to the extent not consistent with the Facilities,
reasonably satisfactory to the Majority Lenders.  If the Applicable Margin with
respect to the Incremental Loans exceeds the Applicable Margin then in effect
for the Loans, by more than 25 basis points (the amount of such excess above the
Applicable Margin being referred to herein as the “Margin Differential”), then
the Applicable Margin for the Loans shall automatically be increased by the
Margin Differential, effective upon the making of the Incremental Loans.
 
(d) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental
Loans.  Incremental Loans may be made by any existing Lender (and each existing
Lender will have the right, but not an obligation, to make a portion of any
Incremental Loan on terms permitted in this Section 2.11) or by any other bank
or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”); provided that in no event or
at any time shall any Borrower Affiliate or Macquarie Affiliate be a Lender for
any Incremental Loans (including by means of assignment or participation
pursuant to Section 10.07).  Commitments in respect of Incremental Loans shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other
Financing Documents, executed by the Parent, the Borrower, each Lender agreeing
to provide such Commitment, if any, each Additional Lender, if any, and the
Facility Agent.  The Incremental Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Financing
Documents as may be necessary or appropriate, in the reasonable opinion of the
Facility Agent and the Borrower, to effect the provisions of this Section.  The
effectiveness of (and, in the case of any Incremental Amendment, the borrowing
under) any Incremental Amendment shall be subject to the satisfaction on the
date thereof (each, an “Incremental Facility Financial Closing Date”) of each of
the conditions set forth in Section 4.03 (it being understood that all
references to the Financial Closing Date or “the date of such Loan” or similar
language in such Section 4.03 shall be deemed to refer to the effective date of
such Incremental Amendment) and such other conditions as the parties thereto
shall agree.  The Borrower shall use the proceeds of the Incremental Loans
solely for the purpose for which the proceeds of Capital Expenditure Loans may
be used.  No Lender shall be obligated to provide any Commitment with respect to
any Incremental Loans unless it so agrees.
 
(e) This Section 2.11 shall supersede any provisions in Section 10.01 to the
contrary.
 
ARTICLE III
 
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
 
SECTION 3.01. Taxes.
 
(a) Except as provided in this Section 3.01, any and all payments by or on
behalf of the Borrower to or for the account of any Agent or any Lender under
any Financing Document shall be made free and clear of and without deduction for
any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest with respect thereto),
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding in the case of each Agent and each Lender, Excluded Taxes.  All taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities described in the immediately preceding sentence other
than Excluded Taxes are hereinafter referred to as “Taxes”.  If the Borrower
shall be required by any Laws to deduct any Taxes or Other Taxes from or in
respect of any sum payable under any Financing Document to any Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within sixty (60) days after the date
of such payment (or, if receipts or evidence are not available within sixty (60)
days, as soon as possible thereafter), the Borrower shall furnish to such Agent
or Lender (as the case may be) the original or a certified copy of a receipt
evidencing payment thereof to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Facility Agent.  If the Borrower fails to pay any Taxes or Other Taxes when due
to the appropriate taxing authority or fails to remit to any Agent or any Lender
the required receipts or other required documentary evidence, the Borrower shall
indemnify such Agent and such Lender for any incremental taxes, interest or
penalties that may become payable by such Agent, or such Lender arising out of
such failure.
 
(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or similar charges or levies which arise from any
payment made under any Financing Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document (hereinafter referred to as “Other Taxes”).
 
(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01) paid by
such Agent and such Lender and (ii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto
(other than those resulting from such Person’s gross negligence or willful
misconduct), in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that such Agent or Lender, as the case may be, provides the Borrower
with a written statement thereof setting forth in reasonable detail the basis
and calculation of such amounts.  Payment under this Section 3.01(c) shall be
made within sixty (60) days after the date such Lender or such Agent provides
such written statement.
 
(d) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a), (b) or (c) with respect to such Lender, it will
use its commercially reasonable efforts to minimize any increased cost or other
compensation payable by the Borrower including, if requested by the Borrower,
designating (subject to such Lender’s overall internal policies of general
application and legal and regulatory restrictions) another Lending Office for
any Loan affected by such event; provided that such efforts are made on terms
that, in the judgment of such Lender exercised in good faith, cause such Lender
and its Lending Office(s) to suffer no material economic, tax, legal or
regulatory disadvantage, and provided further that nothing in this
Section 3.01(d) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Lender pursuant to Section 3.01(a), (b) or (c).  Nothing
herein contained shall interfere with the right of a Lender or Agent to arrange
its tax affairs in whatever manner it thinks fit nor oblige any Lender or Agent
to make available its tax returns or disclose any information relating to its
tax affairs (other than providing IRS forms, to the extent required by Sections
3.01(e) and (f)) or any computations in respect thereof or require any Lender or
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.
 
(e) Each Foreign Lender, if it is legally able to do so, shall deliver to the
Borrower (with a copy to the Facility Agent), prior to receipt of any payment
subject to withholding under the Code (or upon accepting an assignment of an
interest herein or upon designation of a new Lending Office), two (2) duly
signed and properly completed copies of either IRS Form W-8BEN or any successor
thereto (relating to such Foreign Lender and entitling it to an exemption from,
or reduction of, withholding tax on all payments to be made to such Foreign
Lender by the Borrower pursuant to the Financing Documents) or IRS Form W-8ECI
or any successor thereto (relating to all payments to be made to such Foreign
Lender by the Borrower pursuant to the Financing Documents) or such other
evidence satisfactory to the Borrower and the Facility Agent that such Foreign
Lender is entitled to an exemption from, or reduction of, Taxes, including any
exemption pursuant to Section 881(c) of the Code.  Thereafter and from time to
time, each such Foreign Lender shall, (i) if it is legally able to do so,
promptly submit to the Borrower (with a copy to the Facility Agent) such
additional properly completed and duly signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be required under then current
laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Facility Agent of any available exemption from or reduction of,
Taxes in respect of all payments to be made to such Foreign Lender by the
Borrower pursuant to the Financing Documents, and (ii) promptly notify the
Borrower and the Facility Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.
 
(f) If a Lender or successor Facility Agent is a United States person under
Section 7701(a)(30) of the Code, such person shall, at the request of the
Borrower or the Facility Agent, provide two duly signed and properly completed
copies of IRS Form W-9 (or any successor form thereto) to the Borrower (with a
copy to the Facility Agent), certifying that such person is entitled to a
complete exemption from United States backup withholding tax on payments
pursuant to the Financing Documents.  Any person supplying forms pursuant to
this Section 3.01(f) shall deliver to the Borrower and the Facility Agent
additional copies of the relevant forms on or before the date that such form
expires, and shall promptly notify the Borrower and Facility Agent of any change
in circumstances that would modify or render invalid any forms previously
provided.
 
(g) If any Agent or Lender determines, in good faith and in its sole discretion,
that it has received a refund of Taxes or Other Taxes as to which it has
received additional amounts pursuant to this Section 3.01, it shall pay over
such refund to the Borrower (but only to the extent of additional amounts paid
by the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of
such Agent or Lender (including any Taxes imposed with respect to such refund)
as is determined by such Agent or Lender in good faith and in its sole
discretion, and as will leave such Agent or Lender in no worse position than it
would be in if no such Taxes or Other Taxes had been imposed and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that Borrower, upon the request
of such Agent or Lender, agrees to promptly repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or Lender in the event such Agent or
Lender is required to repay such refund to such Governmental Authority.
 
                                                              
SECTION 3.02. Illegality.  If any Lender shall reasonably determine in good
faith (which determination shall, upon notice thereof to the Borrower and the
Facility Agent, be conclusive and binding on the Borrower absent manifest error)
that any Law makes it unlawful, or any central bank or other Governmental
Authority or comparable agency asserts that it is unlawful, for such Lender to
make, continue or maintain any Loan as a LIBO Rate Loan, the obligations of such
Lender to make, continue or maintain any such Loans shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Facility Agent that the circumstances causing such suspension no longer exist
(and the Facility Agent will promptly so notify the Borrower).  Upon receipt of
notice of such determination, the Borrower shall upon demand from such Lender
(with a copy to the Facility Agent), prepay or convert such LIBO Rate Loans of
such Lender to Alternate Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBO Rate
Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 2.07(b).  Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.
 
                                                              
SECTION 3.03. Inability to Determine Rates.  If prior to the commencement of any
Interest Period the Facility Agent shall have determined that by reason of
circumstances affecting the Facility Agent’s relevant market, adequate means do
not exist for ascertaining the LIBO Rate, or if the Majority Lenders determine
that the LIBO Rate for any requested Interest Period with respect to a proposed
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, or that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and the Interest Period of
such Loan, the Facility Agent will promptly so notify the Borrower.  Thereafter,
the obligation of the Lenders under this Agreement to make or continue any Loans
as LIBO Rate Loans shall forthwith be suspended until the Facility Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.  Upon receipt of notice of such determination,
(a) the Borrower shall upon demand by the Facility Agent (with a copy to the
Lenders), prepay or convert such LIBO Rate Loans to Alternate Base Rate Loans on
the last day of the Interest Period therefor and (b) the Borrower may revoke any
pending request for a Borrowing hereunder or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Alternate Base
Rate Loans in the amount specified therein.
 
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBO Rate Loans.
 
(a) If any Lender reasonably determines in good faith that as a result of any
Change in Law, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining the Loans, or a reduction in the amount received or receivable by
such Lender in connection with the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes, Excluded Taxes or Other Taxes (as to which Section 3.01 shall
govern), (ii) changes in the basis of taxation of overall net income or overall
gross income (including branch profits), and franchise (and similar) taxes
imposed in lieu of net income taxes, by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or maintains a Lending Office and (iii) reserve
requirements contemplated by Section 3.04(c) then from time to time within
sixty (60) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Facility Agent given in
accordance with Section 2.07(b)), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.
 
(b) If any Lender reasonably determines in good faith that a Change in Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender setting forth in reasonable detail the charge
and the calculation of such reduced rate of return (with a copy of such demand
to the Facility Agent given in accordance with Section 2.07(b)), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction within sixty (60) days after receipt of such demand.
 
(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as reasonably determined by such Lender in
good faith) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least sixty (60) days’ prior notice (with a copy to the Facility Agent) of
such additional interest or cost from such Lender.  If a Lender fails to give
notice sixty (60) days prior to the relevant payment date, such additional
interest or cost shall be due and payable sixty (60) days from receipt of such
notice.
 
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a) or (b) for any such increased
cost or reduction incurred more than one hundred eighty (180) days prior to the
date that such Lender demands, or notifies the Borrower of its intention to
demand, compensation therefor; provided, further that, if the circumstance
giving rise to such increased cost or reduction is retroactive, then such
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
(e) If any Lender requests compensation under this Section 3.04, then such
Lender will use its commercially reasonable efforts to minimize any increased
cost or other compensation payable by the Borrower including, if requested by
the Borrower, designating another Lending Office for any Loan affected by such
event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and; provided, further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of any Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b) or (d).
 
                                                               
SECTION 3.05. Matters Applicable to All Requests for Compensation.  Any Agent or
Lender claiming compensation under this Article III shall deliver a certificate,
prepared by the such Agent or Lender (as applicable) in good faith, to the
Borrower setting forth the additional amount or amounts to be paid to it
hereunder which shall be conclusive in the absence of manifest error.  In
determining such amount, such Agent or Lender may use any reasonable averaging
and attribution methods.
 
SECTION 3.06. Replacement of Lenders Under Certain Circumstances

 
(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or Section 3.04 as a result of
any condition described in such Sections or any Lender ceases to make LIBO Rate
Loans as a result of any condition described in Section 3.02 or Section 3.03,
(ii) any Lender becomes a Defaulting Lender or (iii) any Lender becomes a
“Non-Consenting Lender” (as defined below in this Section 3.06), then the
Borrower may, on ten (10) Business Days’ prior written notice to the Facility
Agent and such Lender, replace such Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement to one or more Permitted Replacement
Lenders; provided that neither the Facility Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person
and; provided, further that in the case of any such assignment resulting from a
claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments.
 
(b) Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and (ii) deliver any Notes evidencing
such Loans to the Borrower or Facility Agent.  Pursuant to such Assignment and
Assumption, (A) the Assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loans
so assigned shall be paid in full by the Assignee Lender to such assigning
Lender concurrently with such Assignment and Assumption and (C) upon such
payment and, if so requested by the Assignee Lender, delivery to the Assignee
Lender of the appropriate Note or Notes executed by the Borrower, the Assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans and
Commitments, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.
 
(c) In the event that (i) the Borrower or the Facility Agent has requested the
Lenders to consent to a waiver of the obligation of the Borrower to prepay the
Loans and terminate the Commitments pursuant to Section 2.03(b)(i)(A), (B), (D),
(E), (F) or (G) and (ii) the Majority Lenders have agreed to such waiver, then
any Lender who does not agree to such waiver shall be deemed a “Non-Consenting
Lender”.
 
                                                               
SECTION 3.07. Survival.  All of the Borrowers’ obligations under this
Article III shall survive termination of the Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
                                                                SECTION 4.01. Effective
Date.  The occurrence of the Effective Date and the effectiveness of this
Agreement are subject to the receipt by the Facility Agent of each of the
agreements and other documents, and the conditions precedent set forth below,
each of which shall be (x) (other than the documents referred to in clause (c)
below, which shall be deemed to be satisfactory) in form and substance
reasonably satisfactory to the Facility Agent and (y) if applicable, in full
force and effect (unless, in each case, waived by each Lender):
 
(a) this Agreement duly executed and delivered by the parties hereto, with all
Exhibits attached hereto;
 
(b) the following documents, each certified as indicated below:
 
(i) a copy of a certificate as to the existence/authorization of each of the
Borrower and the Parent from the Secretary of State of the Borrower’s and the
Parent’s respective state of organization dated as of a recent date;
 
(ii) a copy of the articles of incorporation or certificate of formation (or
such other constitutive documents as the case may be) of each of the Borrower
and the Parent, together with any amendments thereto, certified by the Secretary
of State of the Borrower’s and the Parent’s respective state of organization
dated as of a recent date; and
 
(iii) a certificate of each of the Borrower and the Parent, executed by an
Authorized Officer of such Person certifying:
 
(A) that attached to such certificate is a true and complete copy of the
Organizational Documents of the Borrower and the Parent, as applicable, in each
case as amended and in effect on the date of such certificate;
 
(B) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the authorized governing body of the Borrower and the Parent, as
applicable, authorizing the execution, delivery and performance of the
Transaction Documents to which it is a party and that such resolutions have not
been modified, rescinded or amended and are in full force and effect; and
 
(C) as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Borrower and the Parent, as applicable, executing
the Transaction Documents to which the Borrower and the Parent, as applicable,
is a party and each other document to be delivered by the Borrower or the
Parent, as applicable, from time to time pursuant to the terms thereof (and the
Facility Agent and each Lender may conclusively rely on such incumbency
certification until it receives notice in writing from the Borrower or the
Parent, as applicable).
 
(c) a certified copy of the Borrower’s interest hedging protocol, which shall be
consistent with the terms set forth on Schedule 6.11(b) and otherwise in form
and substance reasonably satisfactory to the Facility Agent;
 
(d) a certified copy of the Merger Agreement and any material ancillary document
related thereto, each duly executed and delivered by the intended parties
thereto;
 
(e) receipt of the ratings evaluation service letter from S&P dated as of
October 22, 2007 and the ratings assessment service letter from Moody’s dated as
of October 19, 2007, each of which the Facility Agent acknowledges has been
received prior to the Effective Date;
 
(f) delivery of draft opinions from (x) Latham & Watkins LLP, New York counsel
to the Borrower and the Parent, substantially in the form of Exhibit E-1, (y)
Perkins Coie LLP, Washington State corporate counsel to the Borrower,
substantially in the form of Exhibit E-2 and (z) Kirkpatrick & Lockhart Preston
Gates Ellis LLP, Washington State corporate and regulatory counsel to the
Borrower, substantially in the form of Exhibit E-3; and
 
(g) payment of all fees and expenses due as of the Effective Date as the
Borrower shall have agreed to pay to any Lender, the Joint Mandated Lead
Arrangers or the Agents in connection herewith, including Attorney Costs of the
Agents and the Joint Mandated Lead Arrangers in connection with the negotiation,
preparation, execution and delivery of this Agreement, the other Financing
Documents and the transactions contemplated hereby and thereby
 
For the avoidance of doubt, the occurrence of the Effective Date and the
effectiveness of this Agreement shall not be subject to the receipt by the
Facility Agent of the executed Operating Company Financing Documents or the
effectiveness of the Operating Company Facilities.
 
                                                              
SECTION 4.02. Financial Closing Date.  The obligation of each Lender to make its
Commitments available to the Borrower and make Loans on the Financial Closing
Date hereunder is subject to the receipt by the Facility Agent of each of the
agreements and other documents, and the satisfaction of the conditions precedent
set forth below, in each case on or prior to the Termination Date, each of which
shall be (x) in form and substance reasonably satisfactory to the Facility
Agent, (y) if applicable, in full force and effect and (z) in the case of any
certification, true and correct (unless, in each case, waived by each Lender):
 
(a) (i) the Effective Date shall have occurred and (ii) delivery of each of the
Financing Documents (including each Interest Hedging Agreement required pursuant
to Section 6.11) duly executed and delivered by the parties thereto (it being
understood and agreed that if on the Financial Closing Date none of the
Shareholder Funding shall be made as loans or indebtedness to the Parent, the
execution and delivery of the Parent Guarantee or the Shareholder Loan
Subordination Agreement shall not be required and shall not be a condition to
the occurrence of the Financial Closing Date);
 
(b) a copy of the articles of incorporation or certificate of formation (or such
other constitutive documents as the case may be) of the Company, together with
any amendments thereto, certified by the Secretary of State of the Company’s
state of organization dated as of a recent date;
 
(c) the following documents, each certified as indicated below:
 
(i) a copy of a certificate as to the existence/authorization of the Company
from the Secretary of State of the Company’s state of organization dated as of a
recent date; and
 
(ii) (x) a certificate from the Company, executed by an Authorized Officer
certifying:
 
(A) that attached to such certificate is a true and complete copy of the
Organizational Documents of the Company, as amended and in effect on the date of
such certificate,
 
(B) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the authorized governing body of the Company, authorizing the
execution, delivery and performance of the Merger Agreement and all other
documents, instruments and certificates delivered in connection with the Merger
Agreement and that such resolutions have not been modified, rescinded or amended
and are in full force and effect, and
 
(C) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the authorized governing body of the Company, authorizing the
execution, delivery and performance of the Assumption Agreement and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and
 
(D) as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Company executing the Assumption Agreement and
each other document to be delivered by the Company from time to time pursuant to
the terms thereof (and the Facility Agent and each Lender may conclusively rely
on such incumbency certification until it receives notice in writing from the
Company); and
 
(y) if on the Financial Closing Date the Parent is not Puget Intermediate
Holdings Inc., a Washington corporation, then the Parent shall be a corporation
incorporated under the laws of a State of the United States and the following
documents shall be delivered, each certified as indicated (A) a copy of a
certificate as to the existence/authorization of the Parent from the Secretary
of State of the Parent’s state of organization dated as of a recent date and (B)
a certificate from the Parent, executed by an Authorized Officer certifying that
attached to such certificate is a true and complete copy of (1) the
Organizational Documents of the Parent, as amended and in effect on the date of
such certificate, (2) resolutions duly adopted by the authorized governing body
of the Parent, authorizing the execution, delivery and performance of the
Transaction Documents to which the Parent is a party and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and (3) as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Parent executing the Transaction Documents to
which the Parent is a party and each other document to be delivered by the
Parent from time to time pursuant to the terms thereof (and the Facility Agent
and each Lender may conclusively rely on such incumbency certification until it
receives notice in writing from the Parent);
 
(d) a certificate of an Authorized Officer of the Company (i) attaching copies
of all material shareholder approvals and Regulatory Approvals required in
respect of (x) the Merger (to the extent required under the Merger Agreement),
(y) the borrowing of the Facilities and (z) the granting of a Lien on the
Collateral and (ii) to the extent required to be delivered under the Merger
Agreement, certifying that PSE has all requisite shareholder approvals and
Regulatory Approvals to continue to carry on its business operations, but with
respect to this clause (ii), only to the extent that the lack of any such
shareholder or Regulatory Approval, individually or in the aggregate, may
reasonably be expected to result in an Initial Material Adverse Effect;
 
(e) delivery of executed opinions from (x) Latham & Watkins LLP, New York
counsel to the Borrower and the Parent, substantially in the form of
Exhibit E-1, (y) Perkins Coie LLP, Washington State corporate counsel to the
Borrower, substantially in the form of Exhibit E-2, and (z) Kirkpatrick &
Lockhart Preston Gates Ellis LLP, Washington State corporate and regulatory
counsel to the Borrower, substantially in the form of Exhibit E-3, in each case
with such amendments reasonably satisfactory to the Facility Agent; provided,
however, if, on the Financial Closing Date, the Parent is not Puget Intermediate
Holdings, Inc., the Facility Agent shall receive such opinions relating to the
Parent set forth on Exhibits E-1 and E-3 (as applicable) from counsel (if
different from those counsels referred to in this paragraph (e)) reasonably
acceptable to the Facility Agent;
 
(f) a written instruction executed by an Authorized Officer of the Borrower
directing the Facility Agent to pay from the first utilization of the Term Loan
Facility all fees, costs and expenses due and payable by the Borrower under the
Financing Documents, the Fee Letters and any other fees and expenses as the
Borrower shall have agreed or shall otherwise be required to pay to any Lender,
Joint Mandated Lead Arranger or Agent in connection herewith on or prior to the
first utilization of the Term Loan Facility, including, without limitation,
Attorney Costs of the Agents and the Joint Mandated Lead Arrangers, in
connection with the negotiation, preparation, execution and delivery of this
Agreement, the other Financing Documents and the transactions contemplated
hereby and thereby;
 
(g) an updated Business Plan and a budget (which shall include updated
projections and a projected Capital Expenditure schedule) for the period from
the Effective Date through the end of the current fiscal year and certified as
provided in Section 6.01(c) and (d);
 
(h) evidence that the Borrower has received ratings on the Operating Company
Facilities and the Facilities, in each case, from S&P and Moody’s;
 
(i) evidence that the Shareholder Funding has been funded in full in cash;
 
(j) certificates of insurance evidencing that all insurance set forth in
Schedule 6.09 hereto has been obtained and is in effect together with a report
of Marsh Private Equity and M&A Services Group, dated as of a recent date, in
form and substance reasonably satisfactory to the Facility Agent;
 
(k) certification from an Authorized Officer of the Borrower that the Merger has
been or will be simultaneously completed in accordance with the Merger Agreement
without amendment, modification or waiver of any material provision thereof in a
manner materially adverse to the Lenders in any material respect without the
prior consent of the Facility Agent (acting on the instructions of the Majority
Lenders) (which consent shall not be unreasonably withheld or delayed);
 
(l) documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, shall have been
received by the Facility Agent and the Lenders and shall include, without
limitation, evidence consisting of the following information:  (i) the
Borrower’s and the Company’s full legal name, (ii) the Borrower’s and the
Company’s address and mailing address, (iii) the Borrower’s and the Company’s
W-9 forms including its tax identification number, (iv) the Borrower’s and the
Company’s articles of incorporation, (v) a list of directors of the Borrower and
the Company or list of such persons controlling the Borrower or the Company, as
applicable and (vi) an executed resolution or other such documentation stating
who is authorized to open an account for the Borrower or the Company, as
applicable, in each case in form and substance reasonably satisfactory to the
Facility Agent, and such other similar information relating to the Borrower, the
Company or the Borrower Group as may reasonably be requested by the Facility
Agent;
 
(m) delivery of (i) the consolidated audited statements of income, stockholder’s
equity and cash flows of the Company and its consolidated Subsidiaries for the
most recent fiscal year of the Company ending at least 90 days prior to the
Financial Closing Date; and (ii) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Company
and its consolidated Subsidiaries for each fiscal quarter and portion of the
fiscal year ended after the delivery of the financial statements delivered
pursuant to the foregoing subclause (i) and at least 45 days prior to the
Financial Closing Date, which financial statements shall be prepared in
accordance with GAAP;
 
(n) a certificate from the CFO (or, in the case of clause (i)(y), an Authorized
Officer of the Parent) substantially in the form of Exhibit G, attesting to
(i) the Solvency (as evidenced by the updated Financial Model referred to in
Section 4.02(q)) of (x) the Borrower and its Subsidiaries (taken as a whole) and
(y) the Parent and its Subsidiaries (taken as a whole), in each case, after
giving effect to the transactions contemplated by the Transaction Documents,
(ii) the Group FFO Coverage Ratio being at least 1.30 to 1.00, calculated on the
basis of the financial projections delivered pursuant to Section 4.02(q) and
after giving effect to the transactions contemplated by the Transaction
Documents, for the period of twelve (12) months after the Financial Closing
Date, (iii) the Group FFO Leverage Ratio is at least 7.125%, for the period of
12 months occurring after the Financial Closing Date, calculated on the basis of
the financial projections delivered pursuant to Section 4.02(q) after giving
effect to the transactions contemplated by the Financing Documents and (iv) no
payment default by any Borrower Group Member in respect of principal, interest
or other amounts owing in respect of Indebtedness other than (x) Indebtedness
being repaid with the proceeds of Loans made on the Financial Closing Date and
(y) if such payment default is in respect of any Indebtedness having an
aggregate principal amount of less than $50,000,000, (1) such failure to pay is
caused by an error or omission of an administrative or operational nature; (2)
funds were available to such party to enable it to make the relevant payment
when due and there were no restrictions or prohibitions on the use of such funds
to make such payments at such time; and (3) such party confirms in writing to
the Facility Agent that such payment will be made within one (1) Business Day;
 
(o) evidence that the Borrower shall have taken all necessary actions such that,
after giving effect to the transactions contemplated hereby, all existing
Indebtedness of the Borrower and its Subsidiaries (other than Indebtedness
permitted by Section 7.03) shall have been repaid and any Liens associated
therewith shall have been released (other than Liens permitted by Section 7.01)
and the Borrower and its Subsidiaries shall have outstanding no Indebtedness
other than Indebtedness permitted by Section 7.03.
 
(p) each of the Security Agreement, the Pledge Agreement and the Liens created
thereunder shall be in full force and effect and perfected with the intended
priority, and all filings, registrations, recordings and other actions that are
necessary in order to establish and perfect the Lenders’ first priority
perfected Lien on the Collateral shall have been duly made or taken or delivered
in recordable form to the Facility Agent;
 
(q) (i) a certified copy of the updated audited Financial Model showing
financial projections up to the Final Maturity Date, reflecting the Borrower’s
ability to pay debt service up to the Final Maturity Date, accompanied by a
certificate of the CFO certifying that such financial projections were prepared
in good faith based upon reasonable assumptions, together with a reasonably
detailed summary of the material assumptions with respect thereto (but no
representation shall be made as to the actual attainability of such projections)
and (ii) a certified copy of a sources and uses of funds statement relating to
the Merger, which shall be reasonably consistent with the expected sources and
uses as of the Signing Date (subject to adjustment for Transaction Costs);
 
(r) delivery of an Assumption Agreement duly executed and delivered by the
Company, pursuant to which the Company shall assume all of the rights and
obligations of the Merger Sub under each of the Financing Documents to which the
Merger Sub is a party;
 
(s) evidence of the establishment of the Lock-Up Account;
 
(t) payment of all fees due as of the Financial Closing Date as the Borrower
shall have agreed to pay to any Lender or the Agents in connection herewith,
including the fees and expenses of New York counsel to the Facility Agent, in
connection with the negotiation, preparation, execution and delivery of this
Agreement, the other Financing Documents and the transactions contemplated
hereby and thereby;
 
(u) evidence that the Borrower shall be in compliance with Section 7.08(c);
 
(v) the Operating Company Credit Agreement duly executed and delivered by the
parties thereto and each Operating Company Financing Document shall be in full
force and effect and all conditions to the availability of the Operating Company
Facilities shall have been satisfied, except for those which by their terms are
not required to be satisfied until a later date and the satisfaction of
conditions to any initial borrowings thereunder;
 
(w) evidence that no Equity Investor owns, directly or indirectly, more than 50%
of Puget Holdings or the Parent and that Macquarie Group Limited does not own,
directly or indirectly, more than 50% of any other Equity Investor (other than
Padua MG Holdings Inc.); and
 
(x) there shall have been no activities conducted by the Borrower prior to the
Financial Closing Date other than the exercise of its rights and the performance
of its obligations under the Merger Agreement and the Financing Documents and
activities incidental thereto.
 
SECTION 4.03. Conditions to All Borrowings.  The obligation of each Lender to
honor any Borrowing Request is subject to the following additional conditions
precedent:
 
(a) except with respect to the Term Loan to be made on the Financial Closing
Date, the Financial Closing Date shall have occurred;
 
(b) except with respect to the Term Loan to be made on the Financial Closing
Date, no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing or from the application of the proceeds
therefrom;
 
(c) (i) in the case of the Borrowing Request for the Term Loan to be made on the
Financial Closing Date, (A) the representations and warranties of the Company
and PSE contained in the Merger Agreement that are material to the interests of
the Lenders, but only to the extent that Puget Holdings has the right to
terminate its obligations under the Merger Agreement as a result of a breach of
any such Company Representations (determined without regard to whether any
notice is required to be delivered by Puget Holdings) (the “Company
Representations”) and (B) the representations and warranties of the Merger Sub
in Sections 5.01, 5.02, 5.03, 5.04, 5.07(c)(i), 5.17 and 5.23 (the “Specified
Representations”) shall be true and correct on and as of the date of such
Borrowing (or to the extent that such representations and warranties
specifically refer to an earlier date, as of such earlier date); or (ii) in the
case of each other Borrowing Request, the representations and warranties of the
Borrower contained in Article V and each other Financing Document shall be true
and correct in all material respects (provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects) on and as of the date of such Borrowing
(or to the extent that such representations and warranties specifically refer to
an earlier date, as of such earlier date);
 
(d) in the case of a Borrowing Request for Capital Expenditure Loans, to the
extent the proceeds of such Capital Expenditure Loan are to be applied toward
Additional CapEx:
 
(A) Total Indebtedness to Total Capitalization of the Borrower, after giving
effect to any such Capital Expenditure Loan, shall not exceed 70%;
 
(B) if the proceeds of such Loan are to be applied towards Additional CapEx
relating to construction, the Borrower shall have delivered to the Facility
Agent (for distribution to the Lenders) (i) a budget and schedule for such
construction together with a certificate from an Authorized Officer of the
Borrower and a nationally recognized independent engineer certifying that, in
their opinion, such budget and schedule are reasonable and (ii) a certificate
from an Authorized Officer of the Borrower certifying that it is within 17.5% of
the aggregate original, certified construction budget; and
 
(C) the Borrower shall have delivered to the Facility Agent a certificate from
the Borrower certifying that it has received all material permits and licenses
(including those relating to the regulatory status) necessary to construct,
purchase and operate (as applicable) the asset to which the Additional CapEx is
to be applied, except for such permits and licenses as are customarily obtained
for the applicable undertaking at a later date or not obtainable prior to the
date of the certificate in the ordinary course of business;
 
(e) in the case of a Borrowing Request for Capital Expenditure Loans, if a
Lock-Up Event has occurred and is continuing and/or during the occurrence of an
Excess Cash Sweep Event (i) the proceeds of such Loans shall be applied toward
Base Capital Expenditures, (ii) there is no Distributable Cash Balance which has
not been prepaid pursuant to Section 2.03(b)(i)(G) and (iii) the Lock-Up Account
has a zero balance; and
 
(f) the Facility Agent shall have received a Borrowing Request in accordance
with the requirements of Section 2.02(a) or Section 2.11(d), as applicable.
 
Each Borrowing Request submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.03(b),
(c), (d) and (e), as applicable, have been satisfied on and as of the date of
the applicable Borrowing.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower (i) hereby makes to the Agents and the Lenders the Company
Representations and the Specified Representations as of the date of the initial
Borrowing of the Term Loans (as to itself and each of its Subsidiaries (as
applicable)) or, in each case, to the extent that such representations and
warranties specifically refer to an earlier date, as of such earlier date and
(ii) represents and warrants the following matters to the Agents and the Lenders
as to itself and each of its Subsidiaries (as applicable), as of the Financial
Closing Date and as of the date of each Borrowing or to the extent that such
representations and warranties specifically refer to an earlier date, as of such
earlier date.
 
                                                              
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws.  The
Borrower, and each of the Operating Companies and, in the case of clause (e)
only, each of the other Subsidiaries, of the Borrower, (a) is a Person duly
organized or formed, validly existing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its material assets and carry on its business and (ii) in the
case of each Loan Party, execute, deliver and perform its obligations under the
Transaction Documents to which it is a party, (c) is duly organized and validly
existing under the Laws of the jurisdiction of its incorporation or organization
and of each other jurisdiction where its ownership, lease or operation of
material Properties or the conduct of its business as now conducted requires
such qualification, (d) is in compliance in all material respects with all Laws,
orders, writs, injunctions and orders and (e) has all requisite Regulatory
Approvals to own its material Properties and operate its business as currently
conducted, in the case of the foregoing clauses (c) through (e), except for such
matters that could not reasonably be expected to result in a Material Adverse
Effect.
 
                                                              
SECTION 5.02. Binding Effect.  This Agreement and each other Transaction
Document has been duly executed and delivered by each Loan Party party
thereto.  This Agreement and each other Transaction Document constitute the
legal, valid and binding obligation of each Loan Party party thereto enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
 
                                                              
SECTION 5.03. Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of the Merger Agreement and each other
Transaction Document and the Merger and the consummation of the transactions
contemplated hereby and thereby are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Loan Party’s Organizational Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which the Borrower or any of its Subsidiaries is a
party or affecting the Borrower or any of its Subsidiaries or the properties of
the Borrower or any of its Subsidiaries or (ii) any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Borrower or any of its Subsidiaries or any of their property is subject or
(c) violate any applicable Law, in the case of the foregoing clauses (b) and
(c), except for such matters that could not reasonably be expected to result in
a Material Adverse Effect.
 
                                                              
SECTION 5.04. Governmental Authorization; Other Consents.  Other than as
specified in Schedule 5.04, there is no Regulatory Approval and there is no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with any other Person that is necessary or required in connection with
(a) the execution, delivery or performance by, or enforcement against, the
Borrower or any other Loan Party of this Agreement or any other Financing
Document to which it is a party and the consummation of the transactions
contemplated hereby and thereby, (b) from and after the Financial Closing Date,
for the Merger and the consummation of the other transactions contemplated by
the Merger Agreement, or (c) the ability of the Operating Companies to operate
their businesses as currently operated, except for (i) the Regulatory Approvals
and the other approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect and (ii) in the case of clause (c) only, those Regulatory
Approvals and other approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to result in, with respect to the Financial Closing Date
only, an Initial Material Adverse Effect and thereafter, a Material Adverse
Effect.
 
                                                               SECTION 5.05. Taxes.  The
income tax of the Borrower and its Subsidiaries is included in a consolidated
tax return for U.S. Federal income tax purposes, of which Puget Holdings is the
“common parent” (within the meaning of Section 1504 of the Code) of such group.
 
Each Borrower Group Member has filed all tax returns and reports required to be
filed, and has paid all income taxes and other material taxes, assessments, fees
and other governmental charges levied or imposed upon it or its properties,
income or assets otherwise due and payable, except in each case those (a) which
are not yet due and payable, or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.
 
                                                               SECTION 5.06. No
Default.  Neither the Borrower nor any Subsidiary is in default under or with
respect to, any material Contractual Obligation, except for any such default
which could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
 
SECTION 5.07. Financial Statements; No Material Adverse Effect; Indebtedness.
 
(a) The financial statements furnished pursuant to Section 4.02(m) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP, consistently applied throughout
the periods covered thereby.  As of the date of such financial statements, there
has been (i) no sale, transfer or other disposition by the Borrower or any of
its Subsidiaries of any material part of the business or Property of the
Borrower and its Subsidiaries, taken as a whole, (ii) no purchase or other
acquisition by the Borrower or any of its Subsidiaries of any business or
Property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Borrower and its
consolidated Subsidiaries (taken as a whole) and (iii) the Borrower and the
Operating Companies did not have any material contingent liabilities, material
liabilities for Taxes, material and unusual forward or long-term commitments or
material and unrealized or anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in such financial statements
or as arising solely from the execution and delivery of the Transaction
Documents, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Lenders prior to the Financial Closing Date.
 
(b) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Financial Closing Date until the Final Maturity Date, copies of which
have been furnished to the Facility Agent prior to the Financial Closing Date in
a form reasonably satisfactory to it, have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such forecasts and no representation or
warranty is made as to the actual attainability of any such forecasts.
 
(c) Since December 31, 2006, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in or could reasonably be
expected to result in, (i) on the Financial Closing Date, an Initial Material
Adverse Effect or, (ii) after the Financial Closing Date, a Material Adverse
Effect.
 
(d) No Borrower Group Member has any Indebtedness, other than Indebtedness
permitted pursuant to Section 7.03.
 
                                                              
SECTION 5.08. Ranking.  The Financing Documents and the Secured Obligations
evidenced thereby rank and will at all times rank at least pari passu with all
other senior, secured Indebtedness of the Borrower, whether now existing or
hereafter outstanding.
 
SECTION 5.09. Ownership of Assets.
 
(a) (i) Each Borrower Group Member owns and (to the extent applicable) has good
and defensible title to its material Properties and assets, in each case free
and clear of all Liens other than Liens permitted pursuant to Section 7.01 and
(ii) each Borrower Group Member has good and defensible title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all material real property necessary in the ordinary conduct of
its business, free and clear of all Liens except for Liens permitted pursuant to
Section 7.01, and, in each case, subject to such exceptions, defects and
qualifications as do not (x) affect the value of any such properties of such
Borrower Group Member in any material respect or (y) affect the use made or
proposed to be made of such properties by the Borrower or any such Operating
Company in any material respect.
 
(b) Other than the security interests, if any, granted to the Collateral Agent
for the ratable benefit of the Secured Parties pursuant to the Security
Documents, no Borrower Group Member has pledged, assigned, sold, granted a Lien
on or security interest in, or otherwise conveyed any of its Properties, assets
or revenues, other than Liens permitted pursuant to Section 7.01.
 
                                                               SECTION 5.10. No
Other Business.  Prior to the Financial Closing Date, the Merger Sub has not
engaged in any business and has not incurred any liabilities other than (a) the
exercise of its rights and performance of its obligations under the Merger
Agreement and (b) as otherwise not prohibited under the Financing
Documents.  From and after the Financial Closing Date, the Borrower has not
engaged in any business and has not incurred any liabilities other than
(a) directly relating to its direct ownership of PSE and its direct or indirect
ownership of the other Operating Companies and Immaterial Subsidiaries and
(b) as otherwise not prohibited under the Financing Documents.
 
                                                              
SECTION 5.11. Insurance.  All insurance required to be obtained by the Borrower
Group Members pursuant to Section 6.09 has been obtained and is in full force
and effect, and all premiums then due and payable on all such insurance have
been paid.
 
                                                                SECTION 5.12. Disclosure.  No
report, financial statement, certificate or other written information (including
the Information Memorandum) furnished by or on behalf of the Borrower or any of
its Subsidiaries to any Agent or any Lender or Interest Rate Hedge Bank in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Transaction Document (as modified
or supplemented by other information so furnished) at the time so furnished when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, except as
could not reasonably be expected to result in a Material Adverse Effect;
provided that with respect to the Projections and any other projected financial
information, forecasts, estimates or forward-looking information, the Borrower
represents only that such information and materials have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, and no
representation or warranty is made as to the actual attainability of any such
Projections or forecasts.
 
                                                              
SECTION 5.13. Subsidiaries; Equity Interests.  As of the Financial Closing Date,
the Borrower has no other Subsidiaries other than those listed in
Schedule 5.13A, and Immaterial Subsidiaries created after the Effective Date.
All of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and all Equity Interests owned by the
Borrower are owned free and clear of all Liens except those, if any, created
under the Security Documents and Liens permitted by Section 7.01.  As of the
Financial Closing Date, Schedule 5.13B (a) sets forth the name and jurisdiction
of each such Subsidiary and (b) sets forth the ownership interest of the
Borrower and any other Subsidiary in each such Subsidiary, including the
percentage of such ownership; provided that the Borrower hereby represents that
it owns, directly, 100% of the Equity Interests of PSE other than the Operating
Company Preferred Shares outstanding on the Effective Date.
 
                                                               SECTION 5.14. No
Dividend Restrictions.  Except as set forth in Schedule 5.14 or as permitted by
this Agreement, there are no contractual restrictions limiting the ability of
any Operating Company from making distributions, dividends or other return on
capital to the Borrower in an amount sufficient to satisfy the Obligations under
the Financing Documents.
 
                                                              
SECTION 5.15. Litigation.  There are no actions, suits, proceedings, disputes or
known claims pending or, to the knowledge of the Borrower, threatened in writing
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues, except as described in the Merger Agreement or
as set forth in Schedule 5.15, or which individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
                                                              
SECTION 5.16. Solvency.  Prior to and after giving effect to the transactions
contemplated by the Transaction Documents, the Borrower, on a consolidated basis
with its Subsidiaries, is Solvent.
 
SECTION 5.17. Margin Regulations; Investment Company Act; USA PATRIOT Act;
Federal Power Act.
 
(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation T, U and X issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
 
(b) No Borrower Group Member is or, after giving effect to the transactions
contemplated hereby, will be an “investment company” as defined in and subject
to regulation under the Investment Company Act of 1940.
 
(c) The making of the Loans and the use of the proceeds thereof shall not
violate the Trading With the Enemy Act, as amended, or any of the foreign assets
control regulations of the U.S. Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto and each Borrower Group Member is in compliance with the U.S. Executive
Order 13224 of September 24, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49, 079 (2001)) (the “Anti-Terrorism Order”) and the provisions of Public Law
107-56 (the “USA PATRIOT Act”).
 
(d) On and after the Financial Closing Date, the Company is a “holding company”
within the meaning of Section 1262(8) of the Public Utility Holding Company Act
of 2005 (“PUHCA”) by reason of its direct or indirect ownership of one or more
“public-utility companies” within the meaning of Section 1262(14) of PUHCA.  The
Company has filed with the Federal Energy Regulatory Commission a notification
of its “holding company” status pursuant to 18 C.F.R. § 366.4(a) (2005).  On and
after the Financial Closing Date, Company and certain of its subsidiaries
qualifies for waiver, pursuant to 18 C.F.R. § 366.3(c), of the PUHCA accounting,
record-retention, and filing requirements at 18 C.F.R. §§ 366.21, 366.22, and
366.23, or are otherwise exempt from such requirements pursuant to 18 C.F.R. §
366.3(a).
 
SECTION 5.18. ERISA Compliance.
 
(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.
 
(b) (i) No ERISA Event has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could
reasonably be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses (i) through (iv) of this Section 5.18(b), as
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.
 
SECTION 5.19. Environmental Compliance.
 
(a) Except as specified in Schedule 5.19, there are no claims, actions, suits,
or proceedings in respect of or affecting the Borrower or any of its
Subsidiaries (or any of their respective Properties) alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
(b) Except as specified in Schedule 5.19, the properties owned, leased or
operated by the Operating Companies do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
(ii) require remedial action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
 
(c) Except as specified in Schedule 5.19, none of the Operating Companies is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(d) Except as specified in Schedule 5.19, all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any of the Operating Companies have
been disposed of in a manner not reasonably expected to result, individually or
in the aggregate, in a Material Adverse Effect.
 
(e) Except as set forth in Schedule 5.19, and except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, none of the Operating Companies has contractually assumed, with a
Governmental Authority or otherwise, any liability or obligation under or
relating to any Environmental Law.
 
                                                              
SECTION 5.20. Labor Disputes.  No labor dispute with the Borrower or any of its
Subsidiaries exists or is imminent that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.21. Affiliate Transactions.
 
(a) Except as specified on Schedule 5.21 or permitted by Section 7.09, no
Borrower Group Member has, directly or indirectly, entered into any transaction
since the Signing Date or that is in effect on the Signing Date and that is
otherwise permitted hereunder with or for the benefit of any Affiliate.
 
                                                                SECTION 5.22. The
Merger.  The Borrower has heretofore delivered to the Facility Agent a true and
complete copy of the Merger Agreement and the Merger Agreement has been duly
executed and delivered by each party thereto and is in full force and effect.
 
                                                              
SECTION 5.23. Collateral.  All filings and other actions necessary to perfect
the security interest in the Collateral created under the Security Documents
have been duly made or taken and are in full force and effect, and the Security
Documents create in favor of the Collateral Agent for the benefit of the Secured
Parties a valid and, together with such filings and other actions, perfected
first priority security interest in the Collateral (subject to Permitted
Collateral Liens), securing the payment of the Secured Obligations, and all
filings and other actions necessary to perfect such security interest have been
duly taken.  The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for Liens permitted under
Section 7.01.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
From and after the Effective Date (in the case of covenants applying to the
Borrower and only with respect to the covenants set forth in Sections 6.01(e),
(f) and (g) and Sections 6.03, 6.05, 6.06, 6.11(b), 6.13, 6.14, 6.15, 6.16 and
6.17, as such covenants pertain solely to the Merger Sub and the Financing
Documents) and the Financial Closing Date (in the case of covenants applying to
the Borrower Group Members) and in each case for so long as any Lender shall
have any Commitment hereunder or any Loan or other Obligation hereunder or under
any other Financing Document which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Section 6.01, Section 6.02 and Section 6.03) cause each of the
Operating Companies to:
 
SECTION 6.01. Financial Statements.  Deliver to the Facility Agent (for prompt
further distribution to the Collateral Agent, if applicable, and each Lender):
 
(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower or as otherwise earlier required by the
Securities and Exchange Commission, from and after the Financial Closing Date, a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by (i) a report and opinion by any firm of independent
registered public accounting of nationally recognized standing (or any other
independent registered public accounting firm acceptable to the Facility Agent
in its sole discretion), which report and opinion shall be prepared in
accordance with GAAP, shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of the
Borrower and its consolidated Subsidiaries as at the end of, and for, such
fiscal year in accordance with GAAP and (ii) an “income statement variance
report” showing the actual experience for the current fiscal year (or portion
thereof) against the income statement projections for the current fiscal year
(or portion thereof);
 
(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower or as otherwise earlier required by the Securities and Exchange
Commission, from and after the Financial Closing Date, an unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
each such fiscal quarter, and the related (i) consolidated statements of income
or operations for such fiscal quarter and for the portion of the fiscal year
then ended and (ii) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by the CFO as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes;
 
(c) as soon as available, and in any event no less than ninety (90) days after
the commencement of each fiscal year of the Borrower from and after the
Financial Closing Date, a detailed consolidated budget by fiscal quarter for the
following fiscal year (which may be updated as required and including a
projected consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of the CFO stating that such Projections are based
on estimates, information and assumptions believed to be reasonable at the time
of preparation of the Projections (but no representation shall be made as to the
actual attainability of such Projections);
 
(d) simultaneously with the Projections delivered pursuant to Section 6.01(c), a
schedule setting forth the projected Capital Expenditure requirements of the
Borrower Group and a comprehensive business plan of the Borrower Group for such
period (the “Business Plan”) which schedule of Capital Expenditures and Business
Plan shall be accompanied by a certificate of the CFO stating that such schedule
and Business Plan have been prepared in good faith and have been delivered
(without variance or modification) to the senior management and Board of
Directors of the Borrower;
 
(e) promptly after the same become publicly available, notice of all
registration statements, regular periodic reports and press releases filed by
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange;
 
(f) such other information regarding the Borrower Group Members as the Facility
Agent or any Lender may reasonably request for the Facility Agent or such Lender
to carry out and be satisfied with the “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act or other checks required to be carried out by local regulatory
authorities; and
 
(g) such other information regarding the Borrower and its Subsidiaries as the
Facility Agent may reasonably request and which is reasonably available to the
Borrower and its Subsidiaries.
 
                                                               SECTION 6.02. Compliance
Certificate.  Deliver to the Facility Agent (for prompt further distribution to
the Collateral Agent), if applicable, and each Lender, (a) concurrently with any
delivery of financial statements under Section 6.01(a) or Section 6.01(b), a
certificate of the CFO (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 7.14, and
(iii) stating whether any change in GAAP applicable to the financial statements
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.02(m) or, if more recent,
Section 6.01(a), (and except as described in the financial statements provided
pursuant to Section 4.02(m), or Section 6.01(a) or Section 6.01(b)) and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (b) concurrently with any delivery
of financial statements under Section 6.01(a), a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default under Section 7.14 (which certificate may be limited to the extent
required by accounting rules or guidelines and in any event shall be limited to
Defaults insofar as they may relate to accounting matters).
 
                                                              
SECTION 6.03. Notices.  Promptly after the Borrower has obtained knowledge
thereof and in the case of clauses (a) through (d), unless prohibited by
applicable Law, notify or deliver to the Facility Agent (for prompt notification
or delivery to the Collateral Agent and each Lender):
 
(a) copies of any written notice received by the Borrower regarding any actual
or threatened dispute, litigation, investigation or proceeding with respect to
the Borrower or any of its Subsidiaries (or prior to the Financial Closing Date,
the Company or any of its Subsidiaries) by or before any court or any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect;
 
(b) copies of all Material Notices and Material Communications received by the
Borrower or any of its Subsidiaries in connection with any material Contractual
Obligation or from any Governmental Authority which could reasonably be expected
to result in a Material Adverse Effect;
 
(c) details of (i) the transfer of more than 5% of any Equity Interests of the
Borrower or any Borrower Group Member except for any such transfers between
Operating Companies or (ii) changes in the composition of the Board of Directors
or executive management of the Borrower or any Borrower Group Member (or, prior
to the Financial Closing Date, the Company or any of its Subsidiaries); provided
that it is the present intention on the Effective Date that the Board of
Directors of PSE shall have at least one independent director;
 
(d) details of any other events or circumstances that results in or would
reasonably be expected to result in a Material Adverse Effect; and
 
(e) any Default or Event of Default.
 
Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c), (d) or (e) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.
 
SECTION 6.04. Remedial Plan; Lock-Up Event.
 
(a) Remedial Plan.  In the event that (x)  the Group FFO Coverage Ratio with
respect to a Quarter End Date occurring at least six (6) months following the
Financial Closing Date at the end of any Test Period is less than 1.40 to 1.00
or (y) a Cure Right shall have been exercised (each a “Remedial Plan Event”),
the Borrower shall prepare and implement a remedial plan (a “Remedial Plan”) in
the manner set forth below:
 
(1)            the Borrower shall, within thirty (30) days of a Remedial Plan
Event, deliver to the Lenders a draft Remedial Plan, certified by the CFO,
setting forth, in reasonable detail, the reasons for the Remedial Plan Event,
the action taken or proposed to be taken by the Borrower in order to achieve a
Group FFO Coverage Ratio equal to or greater than 2.05 to 1.00 for following
Test Periods, and such other information with respect thereto as any Lender may
reasonably request;
 
(2)           following receipt of the draft Remedial Plan, the Borrower and the
Facility Agent (acting on the instructions of the Majority Lenders) shall
consult in good faith to review the draft Remedial Plan in order to produce a
Remedial Plan agreed by both the Borrower and the Facility Agent;
 
(3)           if within thirty (30) days of receipt of the draft Remedial Plan
pursuant to clause (2) above, no agreement has been reached between the Borrower
and the Facility Agent, the Facility Agent shall be entitled to commission an
independent review (an “Independent Review”) to be undertaken at the Borrower’s
sole cost and expense.  The Independent Review shall examine the causes of the
Remedial Plan Event and recommend within fifteen (15) days of being commissioned
appropriate measures to remedy the Remedial Plan Event having regard to the need
for long-term stability for the Borrower Group’s business and shall include full
consultation with the Borrower.  The Borrower will cooperate with the person
appointed to prepare the Independent Review, including providing such reasonable
access to the books, records and personnel of the Borrower Group Members as may
be required for these purposes; and
 
(4)           the Borrower shall within fifteen (15) days of receipt of the
Independent Review produce a new draft Remedial Plan reflecting the proposals of
the Independent Review.  Upon receipt of the new draft Remedial Plan, it shall
become the final Remedial Plan and shall be implemented by the Borrower.
 
(b) Lock-Up Event.  Subject to Section 2.03(b)(ii), at any time that a Lock-Up
Event has occurred, until such time as the Borrower is again permitted to make
Restricted Payments in accordance with the terms of Section 7.05(c), all amounts
on deposit in the Lock-Up Account shall be applied in accordance with the terms
of Section 7.05(d) and the Security Agreement.
 
(c) Distributable Cash Certificate.  Upon the occurrence and during the
continuance of a Lock-Up Event or Excess Cash Sweep Event, the Borrower shall
deliver to the Facility Agent on each Calculation Date a certificate of the CFO
specifying and certifying the amount of Distributable Cash as of such date.
 
SECTION 6.05. Compliance with Laws.
 
(a) Subject to Section 6.07, comply in all material respects with all applicable
Laws, including, without limitation, ERISA and the Code and shall from time to
time obtain and renew, and shall comply in all material respects with, each
material Regulatory Approval as is or in the future shall be necessary for the
operation of its business under applicable Laws (except any such applicable Laws
and Regulatory Approvals the failure to obtain or the non-compliance with which
could not reasonably be expected to result in a Material Adverse Effect).
 
(b) No Borrower Group Member shall petition, request or take any legal or
administrative action that seeks any amendment, supplement or modification of
any Regulatory Approval in any material respect unless such amendment,
supplement or modification could not reasonably be expected to result in a
Material Adverse Effect.  The Borrower shall promptly upon receipt by it or any
Operating Company or upon publication furnish to the Facility Agent a copy of
each material amendment, supplement or modification to any material Regulatory
Approval other than notices given by a Borrower Group Member in the ordinary
course of business.  In the case of Regulatory Approvals required in respect of
(a) the acquisition under the Merger Agreement, (b) the borrowing of the
Facilities, or (c) the granting of collateral, said copies shall be certified by
an Authorized Officer of the Borrower.
 
(c) To the extent permitted by applicable Laws, the Borrower shall and shall
cause each Operating Company to issue such notices of transfer and shall take
such other actions as the Facility Agent, acting for the benefit of itself and
the Lenders, reasonably requests, without undue expense or delay, to secure for
the Facility Agent and the Lenders the benefit of each Regulatory Approval upon
the exercise of remedies under the Security Documents.
 
SECTION 6.06. Preservation of Existence, Etc.
 
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, except as expressly
permitted by Section 7.06; and
 
(b) take all reasonable action to maintain all rights, privileges (including its
status as validly existing), permits, licenses and franchises necessary in the
normal conduct of its business, except such rights, privileges, permits,
licenses or franchise which, if not maintained, could not reasonably be expected
to result in a Material Adverse Effect.
 
                                                              
SECTION 6.07. Compliance with Environmental Laws.  Except as specified in
Schedule 5.19 and except, and in each case, to the extent that the failure to do
so could not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect: (i) comply, and take all reasonable
actions to cause all lessees and other Persons operating or occupying its
properties to comply, with all applicable Environmental Laws and Environmental
Permits; (ii) obtain and renew all Environmental Permits reasonably necessary
for its operations and properties; and (iii) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action reasonably
necessary to remove and clean up all Hazardous Materials from any of its
properties, to the extent required by the requirements of all Environmental
Laws.
 
SECTION 6.08. Maintenance of Properties; Ownership of Operating Companies.
 
(a) Except as contemplated by Schedule 6.08, and except to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (i) maintain, preserve and protect all of its material
Properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (ii) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice, and
 
(b) The Borrower shall at all times from and after the Financial Closing Date
own, directly, 100% of the Equity Interests of PSE, other than the Operating
Company Preferred Shares outstanding as of the Effective Date.
 
                                                              
SECTION 6.09. Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies (a) the insurance listed on Schedule 6.09, except
to the extent that such insurance cannot be obtained or renewed on commercially
reasonable terms, and (b) with respect to all of its Properties and assets, as
is usually carried by companies engaged in similar business and as is consistent
with the prudent operation of its business; provided, however, neither the
Borrower nor any Borrower Group Member shall be prohibited from self-insuring to
the extent that such self-insurance is consistent with the insurance report
delivered pursuant to Section 4.02(j) or is consistent with the prudent
operation of its business and companies engaged in similar businesses.
 
SECTION 6.10. Use of Proceeds.
 
(a) The Borrower shall use the proceeds from the Term Loans to (i) partially
finance the Merger, (ii) repay certain of the outstanding Indebtedness of PSE
and the related fees, costs and make-whole premiums, if any, and (iii) pay
Transaction Costs.
 
(b) The Borrower shall use the proceeds from Capital Expenditure Loans to make
capital contributions or Intercompany Loans to PSE to fund Utility Capital
Expenditures.
 
SECTION 6.11. Interest Hedging Agreements.
 
(a) The Borrower shall have entered into and shall thereafter maintain in full
force and effect, (i) on or prior to 30 days after the Signing Date, one or more
Interest Hedging Agreements (in form and substance reasonably satisfactory to
the Facility Agent) having a notional principal amount equal to at least 75% of
the aggregate Term Loan Commitments and (ii) on or prior to the date that is 60
days after the incurrence by the Borrower Group (on a consolidated basis) of
other long-term Indebtedness, one or more Interest Hedging Agreements (in form
and substance reasonably satisfactory to the Facility Agent), having a notional
principal amount equal to an amount that after giving effect to (x) such
Interest Hedging Agreements, plus (y) all then existing fixed rate long-term
Indebtedness, plus (z) the notional principal amount of all other Interest
Hedging Agreements of any member of the Borrower Group then in effect, shall
equal, in the aggregate, at least 70% of the aggregate amount of the long-term
Indebtedness of the Borrower Group (exclusive of revolving credit Indebtedness)
following the Financial Closing Date.
 
(b) The Borrower and the Operating Companies shall not enter into any interest
hedging agreements that are not Interest Hedging Agreements or any Interest
Hedging Agreements that are not substantially in compliance with the interest
hedging protocol set forth in Schedule 6.11(b).
 
SECTION 6.12. Priority and Application of Cash Distributions.
 
(a) During any Lock-Up Period in which an Excess Cash Sweep Event has also
occurred, the Borrower shall first apply any Cash Distributions to make the
prepayment referred to in Section 2.03(b)(i)(F) (Excess Cash Sweep Event) and
after such prepayment shall apply any remaining Cash Distributions in accordance
with the following clause (b).
 
(b) During any Lock-Up Period and after making the prepayment required by
Section 2.03(b)(i)(F) (Excess Cash Sweep Event), if any such prepayment is
required, (i) the Borrower shall remit the proceeds of any Cash Distribution or
other distribution (whether in cash, securities or other property) made by a
Subsidiary and (ii) the Borrower shall remit the collected credit balance of any
bank account or securities account maintained by the Borrower, in each case to
and for deposit in the Lock-Up Account, except to the extent restricted by
applicable Laws, any Governmental Authority or as set forth in Schedule 5.14.
 
                                                              
SECTION 6.13. Payment of Obligations.  Pay, discharge or otherwise satisfy as
the same shall become due and payable, all its obligations and liabilities in
respect of material Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property,
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
 
                                                               SECTION 6.14. Cooperation.  Perform
such acts as are reasonably requested by the Facility Agent to carry out the
intent of, and transactions contemplated by, this Agreement and the other
Financing Documents.  Promptly upon the reasonable request by any Agent, or any
Lender through the Facility Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust, trust
deeds, assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender through the Facility Agent, may
reasonably require from time to time in order to (a) subject any Loan Party’s or
any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Security Documents, and
(b) perfect and maintain the validity, effectiveness and priority of any of the
Security Documents and any of the Liens intended to be created thereunder.
 
                                                              
SECTION 6.15. Books and Records.  Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.
 
SECTION 6.16. Transaction Documents; Material Documents.
 
(a) Perform and observe all of its covenants and obligations pursuant to any
material Contractual Obligation to which it is a party or pursuant to which it
has any obligations, except to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect;
 
(b) Take all reasonable and necessary action to prevent the termination or
cancellation of any Transaction Document or other material Contractual
Obligation in accordance with the terms of such Transaction Document or other
material Contractual Obligation or otherwise (except for, prior to the Financial
Closing Date, the Merger Agreement, and for the expiration of any Transaction
Document or other material Contractual Obligation in accordance with its terms
and not as a result of a breach or default thereunder), except to the extent, in
the case of any material Contractual Obligation, that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; and
 
(c) enforce against the relevant party to a material Contractual Obligation
(other than the Lenders, Agents or Joint Mandated Lead Arrangers) such covenants
of such material Contractual Obligation in accordance with its terms, except to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.
 
                                                               SECTION 6.17. Maintenance
of Ratings.  From and after the Financial Closing Date, maintain monitored
public ratings on the Facilities and the Operating Company Facilities from S&P
and Moody’s.
 
                                                               SECTION 6.18. Inspection
Rights.  At any reasonable time and from time to time upon reasonable notice
(but no more than once at the Borrower’s expense in any fiscal year so long as
no Event of Default has occurred and is continuing), permit or arrange for the
Facility Agent, to examine and make copies of and abstracts from the records and
books of account of, and the properties of, the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and its Subsidiaries with the Borrower and its Subsidiaries and their respective
officers, directors and accountants (provided that (i) so long as no Event of
Default has occurred and is continuing, a representative of the Borrower may be
present for any communication with the independent public accountants and (ii)
the Borrower reserves the right to restrict access to any generating facilities
in accordance with reasonably adopted procedures relating to safety and
security, and to the extent reasonably requested to maintain normal operations
of the Borrower or any of its Subsidiaries).
 
                                                                SECTION 6.19. Capital
Expenditures.  The Borrower shall fund Capital Expenditures of the Borrower
Group from loans made by the Borrower to the Operating Companies which loans
must rank pari passu with senior unsecured Indebtedness at such Operating
Company, except to the extent the making of such loans, in the reasonable
opinion of the Borrower, would be reasonably likely to have an adverse impact on
(a) any of such Operating Company’s Regulatory Approvals (or any applications
for or renewals thereof), (b) such Operating Company’s standing with any
applicable regulatory agency, (c) the ability of such Operating Company to
achieve debt-to-equity ratios consistent with those of similarly situated
companies or otherwise determined to be desirable by the Borrower in the conduct
of such Operating Company’s business or (d) the rating of any of such Operating
Company’s indebtedness or the ability of such Operating Company to obtain credit
in the ordinary course of its business.


 
ARTICLE VII
 
NEGATIVE COVENANTS
 
With respect to the covenants set forth in Section 7.08(c) from and after the
Effective Date, and with respect to all other covenants in this Article VII,
from and after the Financial Closing Date, and in each case for so long as any
Lender shall have any Commitment hereunder or any Loan or other Obligation
hereunder or under any other Financing Document which is accrued and payable
shall remain unpaid or unsatisfied, the Borrower shall not, nor shall it permit
any of the Operating Companies, to:
 
SECTION 7.01. Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its material Property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a) Liens for the benefit of the Secured Parties pursuant to any Financing
Document and, with respect to PSE only, Liens in respect of cash collateral
arrangements for letters of credit issued under the Operating Company Credit
Agreement;
 
(b) (i) Liens existing on the Effective Date and listed on Schedule 7.01(b) or
(ii) Liens securing any Existing Indebtedness contemplated by clause (b) of the
definition thereof; provided, in the case of this clause (ii), that such Lien
shall apply only to Property (whether now owned or after-acquired) of a type
that is subject to a Lien securing the corresponding Existing Indebtedness
referred to in clause (a) of the definition thereof (including the proceeds
thereof) and shall not extend to any other Property;
 
(c) Liens for taxes, assessments or governmental charges imposed on the Borrower
or any Subsidiary or any of their property by any Governmental Authority which
are not yet due and payable or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the Borrower or such Subsidiary, to the
extent required by and in accordance with GAAP;
 
(d) Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors, statutory Liens of landlords or other like Liens
arising in the ordinary course of business which secure amounts not yet due and
payable or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person to the extent required by and
in accordance with GAAP;
 
(e) pledges or deposits in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
legislation or (ii) required to secure performance bids, tenders, trade
contracts, performance bonds, statutory obligations, leases, government
contracts, surety and appeals bonds, indemnity, performance or other similar
bonds in connection with judicial or administrative proceedings and other
obligations of a like nature (exclusive of obligations for borrowed money);
 
(f) easements, rights-of-way, licenses, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of any Borrower Group Member;
 
(g) Liens securing judgments that do not involve any risk of forfeiture of any
assets of any of the Operating Companies or any Transaction Document that do not
exceed $50,000,000 in the aggregate and that within ten (10) days are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP for the payment of money not
constituting an Event of Default under Section 8.01(i);
 
(h) Liens securing payment of Tax-Free Debt and credit enhancement obligations
related to such Tax-Free Debt; provided that (i) any claims in respect of the
principal balance of the obligations being secured thereby shall not exceed
$250,000,000 at any time, and (ii) each such Lien shall extend only to the
property, and proceeds thereof, being financed by the Tax-Free Debt secured
thereby;
 
(i) Liens for purchase money security interests or Capitalized Leases which are
secured solely by the assets acquired (and proceeds and products thereof), up to
$40,000,000 in the aggregate; provided that such Lien arises prior to or within
60 days after such acquisition or the incurrence of such Capital Lease;
 
(j) zoning, building and other generally applicable land use restrictions,
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower or any of the Operating
Companies;
 
(k) licenses of intellectual property entered into in the ordinary course of
business;
 
(l) Liens that have been placed by a third party on the fee title of leased real
property or property over which any Borrower Group Member has easement rights,
and subordination or similar agreements relating thereto;
 
(m) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Borrower Group Member arising in the ordinary course of
business from netting services, overdraft protection, Cash Management
Obligations and otherwise in connection with the maintenance of deposit,
securities and commodities accounts;
 
(n) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
 
(o) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property or
consignments or similar arrangements entered into in the ordinary course of
business;
 
(p) Liens on (i) insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted under Section 7.03(m),
(ii) dividends and rebates and other identifiable proceeds therefrom which may
become payable under insurance policies and loss payments which reduce the
incurred premiums on such insurance policies, (iii) rights which may arise under
state insurance guarantee funds relating to any such insurance policy, in each
case securing Indebtedness permitted to be incurred pursuant to Section 7.03(m)
and (iv) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance in the ordinary course of
business; provided, however, that claims in respect of such Liens shall not
exceed $5,000,000 at any time;
 
(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
 
(r) Liens on conservation investment assets as security for obligations incurred
in financing or refinancing bondable conservation investments in accordance with
the laws of the State of Washington;
 
(s) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof pursuant to a Permitted
Acquisition (or on such Person’s assets) prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any other Subsidiary (other than the proceeds of such property
or assets), (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof and (iv) such Lien, together
with any other Liens incurred pursuant to this paragraph (s) shall not secure
Indebtedness or other obligations in excess of $50,000,000 in the aggregate; and
 
(t) other Liens securing Indebtedness and other obligations in an aggregate
amount not to exceed $25,000,000 at any time;
 
provided that notwithstanding any of the foregoing to the contrary, other than
pursuant to paragraphs (a), (d), (e), (m), (n) and (p) above, the Borrower shall
not agree to the imposition of any Lien upon the Collateral.
 
SECTION 7.02. Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a) Dispositions (other than Collateral constituting Equity Interests in PSE) in
the ordinary course of business (including Dispositions of obsolete or worn out
or surplus property no longer required or useful in the business or operations
of the Borrower or any of its Subsidiaries);
 
(b) Dispositions of assets and businesses specified on Schedule 6.08 or expected
to be sold or terminated under the Business Plan most recently delivered to the
Facility Agent prior to the Signing Date;
 
(c) Dispositions of Investments in Cash Equivalents;
 
(d) Dispositions of assets which individually or in the aggregate are less than
15% of the Consolidated Tangible Net Assets as of the Effective Date and for
which no less than 80% of the proceeds received therefor are in cash or Cash
Equivalents;
 
(e) Dispositions constituting a Lien permitted pursuant to Section 7.01;
 
(f) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower;
 
(g) Dispositions of assets in connection with any transaction permitted by
Section 7.05;
 
(h) assignments and licenses of intellectual property or other intangibles of
the Borrower Group Members in the ordinary course of business;
 
(i) any Disposition of any asset or interest therein in exchange for utility
plant, equipment or other utility assets (other than notes or other obligations)
in each case equal to the fair market value (as determined in good faith by the
Borrower) of such asset or interest therein; provided, however, that the fair
market value of any such assets or interests Disposed of under this paragraph
(i) shall not exceed $5,000,000 in the aggregate in any fiscal year; and
 
(j) other Dispositions, in one transaction or a series of related transactions,
resulting in Net Cash Proceeds not exceeding $10,000,000 in the aggregate in any
fiscal year;
 
provided that any Disposition of any property pursuant to this Section 7.02
shall be for no less than the fair market value of such property at the time of
execution of the relevant agreement with respect to such Disposition and taxes
due with respect to such Dispositions shall be substantially contemporaneously
paid (or reserved for future payment) out of the proceeds from such Disposition.
 
SECTION 7.03. Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a) (i) Indebtedness of the Borrower under the Financing Documents not to exceed
an outstanding principal amount of $2,425,000,000 plus any Incremental Loans,
not to exceed $750,000,000 and (ii) Indebtedness of PSE under the Operating
Company Financing Documents in an aggregate amount not to exceed an outstanding
principal amount of $1,150,000,000 plus incremental loans under the Energy
Hedging Facility (as defined in the Operating Company Credit Agreement) not to
exceed $175,000,000;
 
(b) Existing Indebtedness;
 
(c) (i) Indebtedness incurred by the Borrower in respect of Interest Hedging
Agreements or (ii) Indebtedness incurred by PSE in respect of Interest Hedging
Agreements or Other Hedging Agreements not for speculative purposes and to the
extent permitted by the Operating Company Financing Documents;
 
(d) Indebtedness constituting Investments permitted by Section 7.04(d);
 
(e) Indebtedness incurred by PSE consisting of commercial paper issuances to
fund the working capital of the Borrower Group in an aggregate principal amount
not to exceed, together with amounts outstanding under the “Liquidity Facility”
(as defined in the Operating Company Credit Agreement), $400,000,000;
 
(f) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes an Operating Company, or Indebtedness attaching to
assets that are acquired by any Borrower Group Member, in each case pursuant to
a Permitted Acquisition after the Financial Closing Date, in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding for all
such Indebtedness under this paragraph (f), provided that (x) such Indebtedness
existed at the time such Person became an Operating Company or at the time such
assets were acquired and, in each case, was not created in anticipation thereof
and (y) such Indebtedness is not guaranteed in any respect by any Borrower Group
Member (other than by any such person that so becomes an Operating Company or
that acquires such assets), and (ii) any replacements, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided, that
such replaced, refunded, renewed or extended Indebtedness satisfies the
definition of Permitted Refinancing Indebtedness as if such definition were
applicable to such Indebtedness;
 
(g) Indebtedness arising from Capitalized Leases or with respect to purchase
money security interests in an aggregate principal amount not exceeding
$40,000,000 at any one time outstanding;
 
(h) Indebtedness arising from the deferred purchase price of property or
services in an aggregate principal amount not exceeding $15,000,000 at any one
time outstanding;
 
(i) Indebtedness under or reimbursement obligations in respect of letters of
credit and bankers acceptances issued for performance, surety, appeal or
indemnity bonds or with respect to workers’ compensation claims, insurance or
statutory obligations, in each case incurred in the ordinary course of business
in an aggregate principal amount not exceeding $100,000,000 at any one time
outstanding;
 
(j) Indebtedness arising from netting services, overdraft protection, Cash
Management Obligations and otherwise in connection with deposit, securities and
commodities accounts in the ordinary course of business;
 
(k) Permitted Refinancing Indebtedness;
 
(l) Tax-Free Debt in an aggregate amount not to exceed $250,000,000;
 
(m) Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to Borrower or any Operating Company of
Borrower, so long as such Indebtedness shall not be in excess of the amount of
the unpaid cost of, and shall be incurred only to defer the cost of, such
insurance for the annual period in which such Indebtedness is incurred and, in
any event, not in excess of $5,000,000 at any time;
 
(n) Indebtedness arising from agreements providing for indemnification,
holdbacks, working capital or other purchase price adjustments, earn-outs,
non-compete agreements, deferred compensation or similar obligations, or from
guaranties, surety bonds or performance bonds securing the performance of any
Borrower Group Member pursuant to such agreements, in connection with Permitted
Acquisitions or Dispositions permitted under Section 7.02;
 
(o) other Indebtedness incurred by PSE (x) under the First Mortgage Bond
Documents or (y) pursuant to the issuance of Hybrid Debt Securities  (and, in
the case of each of clauses (x) and (y), any refinancing thereof incurred in
accordance with the definition of “Permitted Refinancing Indebtedness”, except
that the terms of such refinanced Indebtedness may permit make-whole payments
and call premiums) to repay Operating Company Capital Expenditure Loans in an
aggregate principal amount not exceeding $500,000,000 in any fiscal year after
the Financial Closing Date plus 100% of any unused amounts from the prior fiscal
years after the Financial Closing Date, such amount to be adjusted, with respect
to the fiscal year in which the Financial Closing Date occurs, on a pro rata
basis for the number of days remaining in such fiscal year since the  Financial
Closing Date;
 
(p) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (o) above;
 
(q) (i) other Indebtedness incurred by PSE between the date of the Merger
Agreement and the Financial Closing Date in the ordinary course of business in
an amount not to exceed $50,000,000 in the aggregate and any Permitted
Refinancing Indebtedness thereof, and (ii) other Indebtedness incurred after the
Financial Closing Date in an aggregate amount not to exceed $25,000,000 at any
time; and
 
(r) Planned Indebtedness and any Permitted Refinancing Indebtedness thereof.
 
SECTION 7.04. Investments.  Make or hold any Investments, except:
 
(a) Investments by the Borrower or an Operating Company in cash and Cash
Equivalents;
 
(b) Investments in Interest Hedging Agreements;
 
(c) Investments by PSE or any other Operating Companies in Other Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes;
 
(d) Intercompany Loans from the Borrower to any Operating Company or from PSE to
its Subsidiaries which are Operating Companies;
 
(e) Equity Interests in (x) Subsidiaries in existence on the date hereof, (y)
Operating Companies acquired or created after the Financial Closing Date  in
connection with Permitted Acquisitions, and (z) Subsidiaries consisting of
Immaterial Subsidiaries;
 
(f) the Merger;
 
(g) Permitted Acquisitions;
 
(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and supplies,
in each case in the ordinary course of business;
 
(i) extensions of trade credit in the ordinary course of business;
 
(j) Investments made as a result of the receipt of non-cash consideration from a
Disposition in compliance with Section 7.02;
 
(k) Investments made by any Person that becomes a Subsidiary after the date
hereof; provided that such Investment exists at the time such Person becomes a
Subsidiary and are not made in contemplation of or in connection with such
Person becoming a Subsidiary;
 
(l) loans and advances made in the ordinary course of business to their
respective employees, officers and directors so long as the aggregate principal
amount thereof at any time outstanding (excluding temporary advances in the
ordinary course of business) shall not exceed $3,000,000;
 
(m) Investments existing on the date hereof and identified on Schedule 7.04(m);
and
 
(n) in addition to Investments permitted by clauses (a) through (m) above,
additional Investments so long as the aggregate amount invested, loaned or
advanced pursuant to this clause (n) does not exceed $10,000,000 in the
aggregate at any time outstanding.
 
SECTION 7.05. Restricted Payments; Lock-Up Account.  Declare or make, directly
or indirectly, any Restricted Payment; provided, however that
 
(a) each Operating Company may declare and make Restricted Payments to the
Borrower and to another Borrower Group Member so long as such Restricted
Payments are declared and paid ratably to the shareholders, partners and other
equity holders of such Borrower Group Member;
 
(b) the Borrower may declare and make Restricted Payments in cash (provided
that, from and after the first Quarter End Date occurring at least six (6)
months after the Financial Closing Date, such payments may only be made once
following the end of each Test Period and on a date that is at least seven (7)
Business Days and not more than fifteen (15) Business Days following a
Calculation Date (such date, a “Restricted Payment Date”)), subject to the
satisfaction of each of the following conditions on the date of such Restricted
Payment and after giving effect thereto:
 
(i) no Default shall have occurred and be continuing and no Default shall occur
as a result of making such Restricted Payment;
 
(ii) from and after the first Quarter End Date occurring at least six (6) months
after the Financial Closing Date, at the time of such Restricted Payment, and
after giving effect thereto (and to any concurrent incurrence of Indebtedness),
(A) the Group FFO Coverage Ratio as at such Quarter End Date is equal to or
greater than 1.50 to 1.00 for the Test Period ending on such Quarter End Date
and (B)  the Group FFO Leverage Ratio (expressed as a percentage) as at such
Quarter End Date is equal to or greater than 8.25%, for the Test Period ending
on such Quarter End Date; in the event that any of the conditions set forth in
this clause (ii) shall fail to be satisfied as at the end of any Test Period, a
“Lock-Up Event” shall have occurred; provided, for the avoidance of doubt, that
the conditions set forth in this clause (ii) shall not be applicable at any time
prior to the conclusion of the first Test Period; and
 
(iii) the Borrower shall have provided the Facility Agent with a certificate of
an Authorized Officer of the Borrower certifying that the Borrower Group is in
compliance with the provisions of the preceding clauses (i) and (ii).
 
(c) Notwithstanding the foregoing, if a Lock-Up Event shall have occurred as of
any Quarter End Date, the Borrower shall not declare or make any Restricted
Payment (other than for the payment of taxes by the Parent, Parent Holdco (to
the extent such Person is not Puget Holdings) or Puget Holdings in accordance
with the proviso following clause (e) below) until the first Restricted Payment
Date after which the Borrower shall have satisfied each of the conditions set
forth in the foregoing clause (b)(ii) as of two consecutive Quarter End Dates
following the occurrence of such Lock-Up Event, the conditions in clause (e)
below and all of the other requirements of this Section 7.05 are satisfied (the
period during which the Borrower may not declare or make any Restricted Payment
pursuant to this sentence is referred to as a “Lock-Up Period”); provided, for
the avoidance of doubt, that the provisions set forth in this clause (c) shall
not be applicable at any time prior to the conclusion of the first Test Period;
 
(d) During the Lock-Up Period, the Borrower may withdraw or otherwise apply
amounts in the Lock-Up Account only for (i) Base Capital Expenditures, (ii)
Borrower’s administrative expenses and (iii) other items consented to by the
Majority Lenders; provided, however, the Borrower shall not be permitted to
withdraw or otherwise apply amounts from the Lock-Up Account for Base Capital
Expenditures if, on the date of such withdrawal or application, there is a
positive Distributable Cash Balance; and
 
(e) Notwithstanding any provision of this Agreement to the contrary, if the
Borrower borrowed any Capital Expenditure Loans during any Lock-Up Period or
during any period that the Borrower was required to make prepayments of Excess
Cash pursuant to Section 2.03(b)(i)(F), the Borrower shall not be permitted to
make any Restricted Payments until such Capital Expenditure Loans have been
repaid in full;
 
provided, however, that notwithstanding any provision in any of the Financing
Documents, the Borrower Group may distribute cash and pay amounts to Puget
Holdings, Parent Holdco (to the extent such Person is not Puget Holdings) or the
Parent at all times and from time to time to enable Puget Holdings, Parent
Holdco (to the extent such Person is not Puget Holdings) or the Parent to make
all tax payments related to the operations and/or income of the Borrower Group.
 
                                                              
SECTION 7.06. Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for (a) Permitted
Acquisitions, (b) Dispositions permitted under Section 7.02, (c) the
consummation of the Merger, (d) the liquidation or dissolution of any Immaterial
Subsidiary and (e) if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing,
(i) the merger, amalgamation or consolidation of any Operating Company into or
with the Borrower in a transaction in which the Borrower is the surviving
corporation, and (ii) the merger, amalgamation or consolidation of any Operating
Company into or with any other Operating Company or the liquidation or
dissolution of any Operating Company (other than PSE) into any other Operating
Company; provided, however, that in any merger or amalgamation or consolidation
involving PSE or any liquidation or dissolution of any Operating Company into
PSE, PSE shall be the surviving corporation.
 
SECTION 7.07. Operating Leases
 
.           Enter into any operating lease as lessee except to the extent that,
after giving effect thereto, the net present value of remaining lease payments
required to be made by the Borrower Group Members under all operating leases
entered into by the Borrower Group Members on and after the Financial Closing
Date would not exceed $200,000,000.
 
SECTION 7.08. Nature of Business.
 
(a) Engage in any line of business substantially different from those lines of
business conducted by the Borrower Group Members on the Signing Date or in
connection with any Permitted Acquisition or any business reasonably related or
ancillary thereto.
 
(b) In the case of the Borrower from and after the Financial Closing Date,
conduct, transact or otherwise engage in any business or operations other than
those reasonably related to (A) its ownership of the Equity Interests of its
Subsidiaries, (B) the maintenance of its legal existence, (C) the performance of
the Financing Documents and the other Transaction Documents, and (D) any
transaction that the Borrower is expressly permitted to enter into or consummate
under this Agreement.
 
(c) In the case of the Borrower only, prior to the Financial Closing Date,
conduct, transact or otherwise engage in any business or operations, including
without limitation, incurring any Indebtedness, creating, incurring or suffering
to exist any Liens on any of its Properties, assets or revenues, make any
Investment (other than in Cash Equivalents) or make any Restricted Payment,
other than to the extent required by or incidental to the performance of the
Financing Documents and the other Transaction Documents, and any transaction
that the Borrower is expressly permitted to enter into or consummate under this
Agreement.
 
(d) Terminate or amend, waive, modify or supplement any of the provisions of its
Organizational Documents or consent to any such termination, amendment, waiver,
modification or supplement, unless any of the foregoing actions could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 7.09. Transactions with Affiliates; Affiliate Services Agreements.
 
(a) Enter into any transaction of any kind with any Affiliate (including
Affiliate Service Agreements), whether or not in the ordinary course of
business, other than (i) on terms substantially as favorable to the Borrower
Group Member as would be obtainable by such Borrower Group Member at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
(ii) Intercompany Loans to the extent permitted under Section 7.03, (iii) as
approved or required by any Governmental Authority or as required by applicable
Law, and (iv) the payment of Management Fees permitted by clause (b) below.
 
(b) Pay any Management Fees or enter into or permit to exist any agreement or
arrangement for the payment of Management Fees, unless such fees are expressly
subordinated to the Facilities on the terms set forth in Exhibit I or with
respect to the Parent, on terms set forth in Section 13 of the Parent Guarantee,
if such Parent Guarantee is in full force and effect.
 
                                                              
SECTION 7.10. Subsidiaries.  Except as in existence on the Effective Date or
acquired or formed in connection with a Permitted Acquisition pursuant to
Section 7.04(g), (a) create, acquire or permit to exist any Subsidiary, except
for Immaterial Subsidiaries and wholly-owned Subsidiaries formed to make Utility
Capital Expenditures, (b) become a general or limited partner in any partnership
or a joint venturer in any joint venture except with any other Borrower Group
Member, (c) acquire any Equity Interest in or make any capital contribution to
any Person, (d) enter into any profit-sharing or royalty agreement or other
similar arrangement whereby the Borrower Group Member’s, income or profits are
or might be shared with any other Person, (e) enter into any material management
contract or material similar arrangement whereby a material portion of such
Borrower Group Member’s business or operations are managed by any other Person
(except the Borrower or a wholly-owned Borrower Group Member), other than in
each case as expressly contemplated by the Transaction Documents, (f) permit any
Subsidiary that is a wholly-owned Subsidiary on the Effective Date to become a
Subsidiary that is not wholly-owned (other than in connection with a Disposition
permitted by Section 7.02), or (g) permit any Immaterial Subsidiary to take any
action that would result in such Immaterial Subsidiary ceasing to be an
Immaterial Subsidiary and becoming an Operating Company if such action would not
be permitted hereunder if such Immaterial Subsidiary were an Operating Company
immediately prior to the taking of such action.
 
                                                               SECTION 7.11. Accounting
Changes.  Make any change in its fiscal year except to the extent required by
applicable Law and/or GAAP.  In such event, the Borrower may, upon written
notice to the Facility Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Facility Agent, in which case, the Borrower and the
Facility Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year arising as a result of such change in applicable Law.
 
                                                                SECTION 7.12. Restrictive
Agreements.  Directly or indirectly, enter into, or incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Borrower Group Member to create, incur or
permit to exist any Lien upon any of its material Property or assets (except as
permitted under Section 7.01), or (b) the ability of any wholly-owned Subsidiary
to pay dividends or other distributions with respect to, or to return capital in
respect of its common Equity Interests or to make or repay loans or advances to
any Borrower Group Member or to Guarantee Indebtedness of any Borrower Group
Member; provided that the foregoing shall not apply to
 
(i) prohibitions, restrictions and conditions imposed by applicable Laws, any
Governmental Authority or this Agreement;
 
(ii) prohibitions, restrictions and conditions identified on Schedule 5.14 or
otherwise resulting from or relating to Existing Indebtedness (without
amendment, modification or waiver, other than in connection with Permitted
Refinancing Indebtedness);
 
(iii) provisions of the type described in clause (a) above imposed by the holder
of any Lien permitted by Section 7.01(d), (e), (h), (i), (m), (n), (r) and
(s)  but solely with respect to the property purported to be encumbered by such
Lien;
 
(iv) any agreement in effect at the time any Person becomes a Subsidiary
pursuant to a Permitted Acquisition and not in contemplation of, or in
connection with, such Person becoming a Subsidiary and only relating to or in
connection with the Property or assets of such Person (and any extensions,
renewals, or replacements of such agreement so long as any restrictions and
conditions in such extended, renewed or replaced agreement are not more
restrictive than the applicable original agreement or extend to additional
Property);
 
(v) customary restrictions and conditions contained in agreements relating to
any Disposition of any asset or property; provided that such restrictions and
conditions only apply to the asset or property to be sold, assigned or
transferred and such sale, assignment or transfer is permitted by Section 7.02;
and
 
(vi) customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business.
 
SECTION 7.13. Abandonment.  Abandon any of its businesses, other than (a)
pursuant to a transaction permitted by Section 7.02(b) and (b) dormant companies
acquired in connection with the Merger.
 
SECTION 7.14. Certain Financial Covenants.
 
(a) Group FFO Coverage Ratio.  The Borrower will not permit the Group FFO
Coverage Ratio at the end of any Test Period to be less than 1.30 to 1.00.
 
(b) Debt Service Coverage Ratio.  The Borrower will not permit the Debt Service
Coverage Ratio at the end of any Test Period to be less than 1.20 to 1.00.
 
(c) Group FFO Leverage Ratio.  The Borrower will not permit the Group FFO
Leverage Ratio (expressed as a percentage) at the end of any Test Period to be
less than 7.125%, in respect of any Test Period.
 
                                                              
SECTION 7.15. Existing Indebtedness.  Prepay, prior to the stated maturity
thereof, any Indebtedness of the Borrower or any Subsidiary listed on
Schedule 7.03(b) or otherwise constituting Existing Indebtedness, unless such
prepayment is required by (i) applicable Law, (ii) any Governmental Authority,
(iii) the terms of such contractual obligations or (iv) is consented to by the
Majority Lenders (or is otherwise contemplated in Schedule 7.03(b)); provided
that this Section 7.15 shall not restrict any Permitted Refinancing Indebtedness
in respect of Existing Indebtedness.
 
                                                               SECTION 7.16. Preservation
of Rights.  Assign, cancel, terminate, waive any material default under,
material breach of or material right under, or materially amend, supplement or
modify or give any material consent under (including any consent or assignment
of), any Transaction Document or material Contractual Obligation, except, other
than in the case of any Transaction Document, to the extent that any such action
would not reasonably be expected to result in a Material Adverse Effect.
 
                                                              
SECTION 7.17. Equity Issuance.  Make any Equity Issuance that would result in
Puget Holdings, Parent Holdco (to the extent such Person is not Puget Holdings)
the Parent, the Borrower and the Subsidiaries not being a consolidated tax group
for U.S. Federal income tax purposes of which Puget Holdings is the “common
parent” (within the meaning of Section 1504 of the Code).
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
SECTION 8.01. Events of Default.  The occurrence of any of the following from
and after the Financial Closing Date shall constitute an “Event of Default”:
 
(a) Non-Payment.  The Borrower fails to pay when and as required to be paid
herein, (i) any amount of principal of any Loan or (ii) any interest on any Loan
or any other amount payable hereunder or with respect to any other Financing
Document, in each case to the extent that any such interest or other amount is
not paid within three (3) Business Days after the same becomes due; or
 
(b) Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(e), Section 6.06(a),
Section 6.18, Section 7.01, Section 7.02, Section 7.03, Section 7.04,
Section 7.05, Section 7.06, Section 7.07, Section 7.08(c), Section 7.12,
Section 7.13, Section 7.14 or Section 7.15; or
 
(c) Other Defaults.  The Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or (b)
above) contained in any Financing Document on its part to be performed or
observed and such failure continues for thirty (30) days after notice thereof to
the Borrower by the Facility Agent or the Borrower having knowledge thereof;
provided that if such failure is capable of remedy but by its nature cannot
reasonably be cured within such period, the Borrower shall have such additional
time not exceeding an additional sixty (60) days as may be necessary to cure
such failure so long as the Borrower is proceeding diligently to cure such
failure and such additional cure period could not reasonably be expected to
result in a Material Adverse Effect; or
 
(d) Representations and Warranties.  Any representation, warranty or
certification made or deemed made by or on behalf of any Loan Party herein, in
any other Financing Document or in any document required to be delivered in
connection herewith or therewith shall be untrue or misleading in any material
respect when made or deemed made; provided that such misstatement shall not
constitute an Event of Default if such condition or circumstance (i) is subject
to cure, (ii) the facts or conditions giving rise to such misstatement are cured
in such a manner as to eliminate such misstatement within sixty (60) days after
the earlier of (A) notice of such default from the Facility Agent and (B) the
Borrower having knowledge thereof, and (iii) such cure period could not
reasonably be expected to result in a Material Adverse Effect; or
 
(e) Cross-Default.  The Parent or any Borrower Group Member (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of more than $50,000,000, or (ii) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs and continues beyond the applicable
grace period, if the effect of such failure or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
clause (ii) shall not apply to any secured Indebtedness that becomes due as a
result of the Disposition of any property or assets securing such Indebtedness,
if such Disposition is permitted pursuant to Section 7.02 and under the
documents providing for such Indebtedness; or
 
(f) Insolvency Proceedings, Etc.  The Parent or any Borrower Group Member
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person that continues undischarged or
unstayed for sixty (60) calendar days; or
 
(g) Illegality of Financing Documents.  The Financing Documents or any material
provision of any Financing Document, (i) is declared in a final non-appealable
judgment to be illegal or unenforceable, (ii) should otherwise cease to be valid
and binding or in full force and effect or shall be materially Impaired (in each
case, except in connection with its expiration in accordance with its terms in
the ordinary course) and not related to any default hereunder, or (iii) is
(including the enforceability thereof) expressly terminated or repudiated by any
Loan Party or any other Borrower Group Member; or
 
(h) Material Qualification of Accounts.  At any time, any financial statements
to be delivered pursuant to Section 6.01 shall be qualified by the auditors and
such qualification could reasonably be expected to result in a Material Adverse
Effect; or
 
(i) Judgments.  There is entered against the Parent or any Borrower Group Member
a final judgment or order (other than a judgment or order for a rate refund) for
the payment of money in an aggregate amount exceeding $50,000,000 and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or
 
(j) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any Subsidiary under Title IV of ERISA in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) any Subsidiary or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect; or
 
(k) Inability to Pay Debts; Attachment.  (i) The Parent or any Borrower Group
Member becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the Property of the Borrower Group, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or
 
(l) Security Documents.  (i) Any Security Document after delivery thereof shall
for any reason cease to create a valid and perfected Lien, with the priority
required by the Security Documents, on and security interest in any material
portion of the Collateral purported to be covered thereby, or any Loan Party
shall so assert in writing, or (ii) any of the Equity Interest of the Borrower
or PSE ceasing to be pledged pursuant to the Pledge Agreement or Security
Agreement, as applicable, free of Liens other than Liens created by the Pledge
Agreement or Security Agreement, as applicable, or any other Liens permitted
under Section 7.01, or any Loan Party shall so assert in writing; or
 
(m) Material Contract or Lease.  The termination, transfer, revocation or
modification of any license, leases or material contracts to which any Borrower
Group Member is a party the result of which could reasonably be expected to
result in a Material Adverse Effect and such termination, transfer, revocation
or modification remains in effect for a period of more than thirty (30) days
after the occurrence thereof.
 
SECTION 8.02. Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Facility Agent may, and at the request of the Majority
Lenders shall, take any or all of the following actions:
 
(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligations shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Financing Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
 
(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Financing Documents or applicable Law;
 
provided that upon the occurrence of an Event of Default under Section 8.01(f),
the obligation of each Lender to make Loans shall automatically terminate and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Facility Agent or any Lender, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower.
 
                                                                SECTION 8.03. Application
of Funds.  After the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable), any amounts
received from the Collateral Agent pursuant to Section 4.05 of the Collateral
Agency Agreement on account of the Obligations owed to the Agents and the
Lenders shall be applied by the Facility Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Facility Agent in its capacity as such (including Attorney Costs
payable under Section 10.04 and amounts payable under Article III), ratably in
proportion to the amounts described in this clause First then payable;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the Cash Management Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them and the amount of cash required to be so deposited to such account;
 
Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Facility Agent and the Lenders on such date, ratably based upon
the respective aggregate amounts of all such Obligations owing to the Facility
Agent and the Lenders on such date; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full in cash, to the Borrower or as otherwise required by Law;
 
provided that with respect to any amounts payable in respect of principal of the
Loans, amounts shall be allocated ratably to the repayment of the Term Loans and
the Capital Expenditure Loans.
 
SECTION 8.04. Equity Investors’ Right to Cure.
 
(a) Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that the Borrower fails to comply with the requirement of the
covenants set forth in Section 7.14, until the expiration of the tenth day after
the date on which financial statements with respect to the Test Period in which
such covenant is being measured are required to be delivered pursuant to
Section 6.01(a) or (b), as applicable, any of the Equity Investors (including
any Person becoming an Equity Investor as a result of such equity investment)
shall have the right to make a direct or indirect equity investment in the
Borrower in cash (the “Cure Right”), and upon the receipt by the Borrower of net
cash proceeds pursuant to the exercise of the Cure Right (including through the
capital contribution of any such net cash proceeds to such Person, the “Cure
Amount”), the Borrower shall prepay (x) an aggregate amount of the Term Loans
and Capital Expenditure Loans (on a pro rata basis) in an amount equal to the
Cure Amount, (y) Group FFO and Cash Available for Borrower Debt Service, as
applicable, for the most recently ended fiscal quarter for the applicable Test
Period shall be increased by an amount equal to the Cure Amount and (z) the
covenants set forth in such Section shall be recalculated, as if such prepayment
occurred immediately prior to the commencement of the applicable Test Period;
provided that such recalculation shall be solely for the purpose of determining
the existence of a Default or an Event of Default under the covenants set forth
in such Section with respect to any Test Period that includes the fiscal quarter
for which such Cure Right was exercised and not for any other purpose under any
Financing Document.
 
(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the covenants set forth in Section 7.14 during such Test Period (including
for purposes of Section 4.03), the Borrower shall be deemed to have satisfied
the requirements of such covenants as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable Default or Event of Default under Section 8.01 that had
occurred shall be deemed cured.  Notwithstanding any provision of this Section
8.04 to the contrary, (i) there shall be no more than two (2) fiscal quarters
(and no more than one (1) fiscal quarter for any period of consecutive fiscal
quarters) in which a Cure Right is exercised and (ii) with respect to any
exercise of the Cure Right, the Cure Amount shall be no greater than the amount
required to cause the Borrower to be in compliance with the covenants set forth
in Section 7.14.
 
ARTICLE IX
 
FACILITY AGENT AND OTHER AGENTS
 
SECTION 9.01. Appointment and Authorization of Agents.
 
(a) Each Lender hereby appoints Barclays Bank PLC as the Facility Agent
hereunder and irrevocably appoints, designates and authorizes the Facility Agent
to take such action on its behalf under the provisions of this Agreement and
each other Financing Document and to exercise such powers and perform such
duties as are expressly delegated to it by the terms of this Agreement or any
other Financing Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Financing Document, the Facility Agent shall have no
duties or responsibilities, except those expressly set forth herein, nor shall
the Facility Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Financing Document or otherwise exist against the Facility Agent.  Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Financing Documents with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
 
(b) Each of the Lenders hereby authorizes the Facility Agent, acting on its
behalf, to appoint Barclays Bank PLC as the Collateral Agent under and pursuant
to the terms of the Collateral Agency Agreement.
 
                                                               SECTION 9.02. Delegation
of Duties.  The Facility Agent may execute any of its duties under this
Agreement or any other Financing Document (including, if applicable, for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowings, such sub-agents as shall be deemed
necessary by the Facility Agent and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties.  The Facility Agent shall not be responsible for the negligence or
misconduct of any agent or sub-agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct (as determined in the final
judgment of a court of competent jurisdiction).
 
                                                              
SECTION 9.03. Liability of Agents.  No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Financing Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower, any Subsidiary or
any officer thereof, contained herein or in any other Financing Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Facility Agent under or in connection with, this
Agreement or any other Financing Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Financing Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Security Documents, or for
any failure of any Loan Party or any other party to any Financing Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Financing Document, or to inspect the
properties, books or records of the Borrower, any Subsidiary or any Affiliate
thereof.
 
SECTION 9.04. Reliance by Agents.
 
(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by such Agent.  Each Agent shall be fully justified in
failing or refusing to take any action under any Financing Document unless it
shall first receive such advice or concurrence of the Majority Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Financing Document in
accordance with a request or consent of the Majority Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
 
(b) For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Facility Agent shall have received notice
from such Lender prior to the proposed Financial Closing Date (or such earlier
date on which the approval of the Facility Agent may be required) specifying its
objection thereto.
 
                                                               SECTION 9.05. Notice
of Default.  The Facility Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default, except with respect to Defaults in the payment
of principal, interest and fees required to be paid to the Facility Agent for
the account of the Lenders, unless the Facility Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of
default.”  The Facility Agent will notify the Lenders of its receipt of any such
notice.  The Facility Agent shall take such action with respect to any Event of
Default as may be directed by the Majority Lenders in accordance with
Article VIII; provided that unless and until the Facility Agent has received any
such direction, the Facility Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.
 
                                                              
SECTION 9.06. Credit Decision; Disclosure of Information by Agents.  Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession.  Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower
Group, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Financing Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders and by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.
 
                                                              
SECTION 9.07. Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Facility Agent (to the extent the Facility Agent is required to be but is not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), pro rata (at the time such indemnity is sought), and
hold harmless the Facility Agent from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to the Facility Agent of any portion of such Indemnified Liabilities
resulting from the Facility Agent’s own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be required
by the Financing Documents) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 9.07.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Facility Agent upon
demand for its ratable share (determined at the time such reimbursement is
sought) of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Facility Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Financing
Document, or any document contemplated by or referred to herein, to the extent
that the Facility Agent is not reimbursed for such expenses by or on behalf of
the Borrower.  The undertaking in this Section 9.07 shall survive termination of
the Commitments, the payment of all other Obligations and the resignation of the
Facility Agent.
 
                                                               SECTION 9.08. Agents
in Their Individual Capacities.  Barclays Bank PLC and its Affiliates may make
loans to, accept deposits from, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its Affiliates as though Barclays Bank PLC were
not the Facility Agent hereunder and without notice to or consent of the
Lenders.  The Lenders acknowledge that, pursuant to such activities, Barclays
Bank PLC or its Affiliates may receive information regarding the Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliates) and acknowledge that
the Facility Agent shall be under no obligation to provide such information to
them.
 
                                                              
SECTION 9.09. Successor Agents.  The Facility Agent may resign as the Facility
Agent upon thirty (30) days’ notice to the Lenders and the Borrower.  If the
Facility Agent resigns under this Agreement, the Majority Lenders shall appoint
a successor agent for the Lenders, which successor agent shall be consented to
by the Borrower at all times other than during the occurrence and continuance of
a Default (which consent of the Borrower shall not be unreasonably withheld or
delayed).  If no successor agent is appointed prior to the effective date of the
resignation of the Facility Agent, the Facility Agent may appoint, after
consulting with the Lenders and subject to the consent of the Borrower as
provided for above, a successor agent from among the Lenders.  Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Facility Agent and the term “Facility Agent,” shall mean such successor
Facility Agent, and the retiring Facility Agent’s appointment, powers and duties
as the Facility Agent shall be terminated.  After the retiring Facility Agent’s
resignation hereunder as the Facility Agent, the provisions of this Article IX
and Section 10.04 and Section 10.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Facility Agent under this
Agreement.  If no successor agent has accepted appointment as the Facility Agent
by the date which is thirty (30) days following the retiring Facility Agent’s
notice of resignation, the retiring Facility Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Facility Agent hereunder until such time, if any, as the Majority
Lenders appoint a successor agent as provided for above.  Upon the acceptance of
any appointment as the Facility Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, the Facility Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges, and duties of the retiring
Facility Agent, and the retiring Facility Agent shall be discharged from its
duties and obligations under the Financing Documents.  After the retiring
Facility Agent’s resignation hereunder as the Facility Agent, the provisions of
this Article IX shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Facility
Agent.
 
                                                             
SECTION 9.10. Facility Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower or any of its Subsidiaries, the Facility Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Facility Agent shall have made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Facility Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Facility Agent and their respective agents
and counsel and all other amounts due the Lenders and the Facility Agent under
Section 2.06 and Section 10.04) allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Facility Agent and, in the event that
the Facility Agent shall consent to the making of such payments directly to the
Lenders, to pay to the Facility Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Facility Agent
under Section 2.06 and Section 10.04.
 
Nothing contained herein shall be deemed to authorize the Facility Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Facility Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
                                                              
SECTION 9.11. Other Agents; Arrangers and Managers.  None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as “joint bookrunner,” “arranger,” “syndication agent,” “documentation agent,”
“Co-Syndication Agent” or “Co-Documentation Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders or other Persons so identified shall have or be deemed to have
any fiduciary relationship with any other Lender.  Each Lender acknowledges that
it has not relied, and will not rely, on any of the other Lenders or other
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.
 
ARTICLE X
 
MISCELLANEOUS
 
                                                              
SECTION 10.01. Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement, and no
consent to any departure by the Borrower therefrom, shall be effective unless in
writing signed by the Majority Lenders (or by the Facility Agent acting on the
written instructions of the Majority Lenders) and the Borrower, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:
 
(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.01, Section 4.02 or Section 4.03
or the waiver of any Default shall not constitute an extension or increase of
any Commitment of any Lender);
 
(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.04 or Section 2.05, or waive an
Event of Default under Section 8.01(a), without the written consent of each
Lender directly affected thereby;
 
(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or any fees (including fees set forth in Section 2.06 or other
amounts payable hereunder or under any other Financing Document), or extend,
postpone or waive the date upon which any fees are to be paid, without the
written consent of each Lender directly affected thereby;
 
(d) change any provision of this Section 10.01, the definition of “Majority
Lenders” or Section 2.03(d), Section 2.09(a), Section 2.09(g), or Section 2.10
without the written consent of each Lender affected thereby; or
 
(e) release all or any material portion of the Collateral in any transaction or
series of related transactions or release or limit the liability of Parent under
the Parent Guarantee (if the Parent Guarantee is required to be in effect),
without the written consent of each Lender (other than in accordance with the
terms of the Security Documents);
 
provided further that (x) no Borrower Affiliate shall be entitled to a vote on
any  of the matters specified in the foregoing clauses (a) through (e), and (y)
no amendment, waiver or consent shall, unless in writing and signed by the
Facility Agent in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Facility Agent under
this Agreement; provided, further, however, that no amendment, waiver or consent
of any Macquarie Affiliate that holds any Loans or Commitments (a “Lender Side
Person”) shall be effective (i) except with respect to Loans and Commitments not
in excess of $50,000,000 in the aggregate at any time and (ii) unless each such
Person has in place a Wall between such Lender Side Person and any Persons
authorized to take action on behalf of the Borrower (such Persons, “Borrower
Side Persons”) such that information is not shared between a Lender Side Person
and Borrower Side Persons (other than on arm’s-length, third party terms) and
decisions of Lender Side Persons are made, and actions taken, independent of
considerations of Borrower Side Persons.  For purposes of the preceding
sentence, “Wall” shall mean with respect to any Lender Side Person and Borrower
Side Person, such Persons (i) do not have interlocking officers, directors or
employees, (ii) have separate offices and information systems such that a Lender
Side Person does not have access to non-public information in the possession of
a Borrower Side Person (and vice versa), (iii) have a formalized process or
procedure prohibiting the disclosure of non-public information to the other such
Person.  A Lender Side Person shall provide reasonable evidence of the Wall upon
the reasonable request of a Lender or the Facility Agent.
 
SECTION 10.02. Notices and Other Communications; Facsimile Copies.
 
(a) General.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Financing Document
shall be in writing (including by facsimile transmission or electronic
mail).  All such written notices shall be mailed, faxed or delivered to the
applicable address, facsimile number or electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(1) if to the Borrower, any Subsidiary, the Facility Agent or the Collateral
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and
 
(2) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Lender on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such Lender in a notice to the Borrower and the Facility Agent.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Facility Agent pursuant to Article II shall not be
effective until actually received by such Person.  In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.
 
(b) Effectiveness of Facsimile Documents and Signatures.  Financing Documents
may be transmitted and/or signed by facsimile.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on each party to
Financing Document.
 
(c) Reliance by Agents and Lenders.  The Facility Agent and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence, bad faith or willful misconduct, in accordance with
Section 10.05.  All telephonic notices to the Facility Agent may be recorded by
the Facility Agent and each of the parties hereto hereby consents to such
recording.
 
                                                               SECTION 10.03. No
Waiver; Cumulative Remedies.  No failure by any Lender or the Facility Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Financing Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges herein provided, and provided under each
other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
 
                                                              
SECTION 10.04. Attorney Costs and Expenses.  The Borrower agrees (a) to pay or
reimburse the Agents and the Joint Mandated Lead Arrangers for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, due diligence, negotiation, syndication and execution of this
Agreement and the other Financing Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby and thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Shearman & Sterling LLP, any local
counsel retained by the Facility Agent and any experts retained in connection
herewith and therewith, and (b) to pay or reimburse the Agents, the Joint
Mandated Lead Arrangers and each Lender for all documented out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Financing Documents (including all
such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and provided that Attorney Costs shall
be limited to Attorney Costs of one New York counsel and one local state counsel
to the Facility Agent and one New York counsel and one local state counsel for
all of the Lenders).  The foregoing costs and expenses shall include all
reasonable search, filing and recording charges and fees and taxes related
thereto, and other reasonable and documented out-of-pocket expenses incurred by
any Agent.  The agreements in this Section 10.04 shall survive the termination
of the Commitments and repayment of all of the Obligations.  All amounts due
under this Section 10.04 shall be paid within ten (10) Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  If the Borrower fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Financing Document, such
amount may be paid on behalf of the Borrower by the Facility Agent in its sole
discretion.
 
SECTION 10.05. Indemnification by the Borrower.
 
(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, agents,
representatives, trustees and attorneys-in-fact (collectively, the “Indemnified
Parties”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnified Party in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Financing Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby, (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom, or (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary, or
any Environmental Liability related in any way to the Borrower or any
Subsidiary, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for or defense of
any pending or threatened claim, investigation, litigation or proceeding) (all
the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnified Party; provided that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (i) the gross negligence,
bad faith  or willful misconduct of such Indemnified Party or of any Affiliate,
director, officer, employee, agent, trustee or attorney-in-fact of such
Indemnified Party or (ii) any actions or claims solely among Indemnified
Parties.  No Indemnified Party shall be liable for any damages arising from the
use by others of any information or other materials obtained through intralinks
or other similar information transmission systems in connection with this
Agreement, nor shall any Indemnified Party or the Borrower have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Financing Document or arising out of its activities in
connection herewith or therewith (whether before or after the Financial Closing
Date).  In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not any of the transactions contemplated hereunder or under any of
the other Financing Documents is consummated.  All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand
therefor.  The agreements in this Section 10.05 shall survive the resignation of
the Facility Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
(b) In the event that any claim or demand by a third party for which the
Borrower may be required to indemnify an Indemnified Party hereunder (a “Claim”)
is asserted against or sought to be collected from any Indemnified Party by a
third party, such Indemnified Party shall as promptly as practicable notify the
Borrower  in writing of such Claim, and such notice shall specify (to the extent
known) in reasonable detail the amount of such Claim and any relevant facts and
circumstances relating thereto; provided, however, that any failure to give such
prompt notice or to provide any such facts and circumstances shall not
constitute a waiver of any rights of the Indemnified Party, except to the extent
that the rights of the Borrower are actually prejudiced thereby.
 
(c) The Borrower shall be entitled to appoint counsel of its choice at the
expense of the Borrower to represent an Indemnified Party in any action for
which indemnification is sought (in which case the Borrower shall not thereafter
be responsible for the fees and expenses of any separate counsel retained by
that Indemnified Party except as set forth below); provided, however, that such
counsel shall be satisfactory to such Indemnified Party.  Notwithstanding the
Borrower’s election to appoint counsel to represent an Indemnified Party in any
action, such Indemnified Party shall have the right to employ separate counsel
(including local counsel, but only one such counsel in any jurisdiction in
connection with any action), and the Borrower shall bear the reasonable fees,
costs and expenses of such separate counsel if (i) the use of counsel chosen by
the Borrower to represent the Indemnified Party would present such counsel with
a conflict of interest; (ii) the actual or potential defendants in, or targets
of, any such action include both the Indemnified Party and the Borrower and the
Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it and/or other Indemnified Parties which are different
from or additional to those available to the Borrower; (iii) the Borrower shall
not have employed counsel to represent the Indemnified Party within a reasonable
time after notice of the institution of such action; or (iv) the Borrower shall
authorize the Indemnified Party to employ separate counsel at the Borrower’s
expense.  The Borrower shall not be liable for any settlement or compromise of
any action or claim by an Indemnified Party affected without the Borrower’s
prior written consent, which consent shall not be unreasonably withheld.
 
                                                              
SECTION 10.06. Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Facility Agent upon demand its applicable share
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.
 
SECTION 10.07. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Assignee in accordance with the
provisions of Section 10.07(b)(1), (ii) by way of participation in accordance
with the provisions of Section 10.07(e), or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 10.07(g).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Assignees, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnified Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) Subject to the conditions set forth in clause (b)(1) below and Section
2.11(d), any Lender may assign to one or more assignees (“Assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of the
Facility Agent; provided that no consent of the Facility Agent shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, further, that from the date hereof until the date that is twelve
months after the Financial Closing Date (such period the “Blackout Period”) no
Borrower Affiliate or Macquarie Affiliate shall be an Assignee without the prior
consent of the Joint Mandated Lead Arrangers except that during the Blackout
Period Macquarie Affiliates (together with Macquarie Affiliates who are
Participants pursuant to clause (e) below) may hold an amount of Loans and
Commitments not to exceed, in the aggregate for all such Macquarie Affiliates,
$50,000,000 at any time.
 
(1)           Assignments shall be subject to the following additional
conditions:
 
(i) prior to the date that is 60 days after the Effective Date, no Lender (other
than any Joint Mandated Lead Arranger in its capacity as a Lender or Lenders who
are Affiliates of the Joint Mandated Lead Arrangers) may transfer or assign any
of its Loans or Commitments to any other Person;
 
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Facility Agent) shall not be less than $1,000,000 (unless the Facility Agent
otherwise consents); provided that such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;
 
(iii) the parties to each assignment shall execute and deliver to the Facility
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and
 
(iv) the Assignee, if it shall not be a Lender, shall provide to the Facility
Agent its address, facsimile number, electronic mail address or telephone number
for receipt of notices and other communications hereunder.
 
Each assignment under this clause (b) shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, including with respect to the separate Facilities.
 
(c) Subject to acceptance and recording thereof by the Facility Agent pursuant
to Section 10.07(d), from and after the effective date specified in each
Assignment and Assumption, the Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender (subject to the
restrictions hereunder with respect to Borrower Affiliates and Macquarie
Affiliates) under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 2.07(b),
Section 3.01, Section 3.04, Section 10.04 and Section 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
Assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with clause (b) and this
clause (c) of this Section 10.07 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e).
 
(d) The Facility Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Facility Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans and amounts owing to each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(e) Subject to Section 2.11(d), any Lender may at any time, without the consent
of, or notice to, the Borrower or the Facility Agent sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (together with
all or a portion of its Commitment and/or the Loans owing to it); provided that
during the Blackout Period, without the prior consent of the Joint Mandated Lead
Arrangers, no Borrower Affiliate or Macquarie Affiliate shall be a Participant
with the exception of Macquarie Affiliates (including Macquarie Affiliates who
are Assignees pursuant to clause (b) above) for an amount of Loans and
Commitments not to exceed, in the aggregate for all such Macquarie Affiliates,
$50,000,000; provided, further, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Financing Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement or the other Financing Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that directly affects such Participant;
provided further that no such consent shall be required from Participants that
are Borrower Affiliates and the consent of Participants that are Macquarie
Affiliates shall be subject to the third proviso of Section 10.01.  Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Section 3.01, Section 3.04 and Section 2.07(b) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c) but (x) shall not be entitled to recover greater
amounts under any such Section than the selling Lender would be entitled to
recover and (y) shall be subject to replacement by the Borrower under
Section 3.06 to the same extent as if it were a Lender.  To the extent permitted
by applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.10 as though it were a Lender.
 
(f) A Participant shall not be entitled to receive any greater payment under any
of Section 3.01, Section 3.04 and Section 2.07(b) than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant.  Without limitation of the preceding,
(i) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of Section 3.01 of this Agreement unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) of this Agreement as though it were a Lender and (ii) a
Participant that is a United States resident individual shall not be entitled to
the benefits of Section 3.01 as if it were a Lender unless the Participant
agrees to comply with Section 3.01(f) of this Agreement as though it were a
Lender.
 
(g) Any Lender may at any time, without the consent of the Borrower or the
Facility Agent, pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(h) Notwithstanding anything to the contrary contained herein, (i) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any held by it and (ii) any
Lender that is a Fund may, without the consent of the Borrower or the Facility
Agent, create a security interest in all or any portion of the Loans owing to it
and the Note, if any, held by it to the trustee for holders of obligations owed,
or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (x) no
such pledge shall release the pledging Lender from any of its obligations under
the Financing Documents and (y) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Financing Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.
 
                                                               SECTION 10.08. Confidentiality.  Each
of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its Affiliates’ directors, officers, employees, trustees, investment advisors
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required to be disclosed to any
Governmental Authority; (c) to the extent  required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement, (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any pledgee referred to in
Section 10.07(g), counterparty to a Interest Hedging Agreement or Other Hedging
Agreement, Assignee of or Participant in, or any prospective Assignee of or
Participant in, any of its rights or obligations under this Agreement; (f) with
the written consent of the Borrower; (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08;
(h) to any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender, to the extent requested by such Governmental Authority or
examiner; or (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Borrower
received by it from such Lender).  In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Financing Documents,
the Commitments and the Loans.  For the purposes of this Section 10.08,
“Information” means all information received from the Borrower relating to the
Borrower or any Subsidiary or its business, other than any such information that
is publicly available to any Agent or any Lender prior to disclosure by the
Borrower other than as a result of a breach of this Section 10.08; provided
that, in the case of information received from the Borrower after the date
hereof, such information (i) is clearly identified at the time of delivery as
confidential or (ii) is delivered pursuant to Section 6.01, Section 6.02, or
Section 6.03 hereof.
 
                                                              
SECTION 10.09. Setoff.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and each of its Affiliates are authorized at any time and
from time to time, without prior notice to the Borrower or any of its
Subsidiaries, any such notice being waived by the Borrower (on its own behalf
and on behalf of its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the Borrower and its Subsidiaries against any and all Obligations
owing to such Lender and its Affiliates hereunder or under any other Financing
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Financing Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness.  Each Lender agrees promptly to notify the Borrower and
the Facility Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of the Facility Agent and each Lender
under this Section 10.09 are in addition to other rights and remedies (including
other rights of setoff) that the Facility Agent and such Lender may have.
 
                                                               SECTION 10.10. Counterparts.  This
Agreement and each other Financing Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
or other means of electronic delivery of an executed counterpart of a signature
page to this Agreement and each other Financing Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Financing Document.  The Agents may also require that any such documents and
signatures delivered by telecopier or other means of electronic delivery be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other means of electronic delivery.
 
                                                              
SECTION 10.11. Integration.  This Agreement, together with the other Financing
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Financing Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents, the Lenders or the
Interest Rate Hedge Banks in any other Financing Document shall not be deemed a
conflict with this Agreement.  Each Financing Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 
                                                               SECTION 10.12. Survival
of Representations and Warranties.  All representations and warranties made
hereunder and in any other Financing Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by each Agent and each Lender,
regardless of any investigation made by any Agent or any Lender or on their
behalf and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default at the time of any Borrowing.
 
                                                              
SECTION 10.13. Severability.  If any provision of this Agreement or the other
Financing Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or Impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
SECTION 10.14. GOVERNING LAW.
 
(a) THIS AGREEMENT AND EACH OTHER FINANCING DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY FINANCING DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY FINANCING DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
 
                                                              
SECTION 10.15. WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.15 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
 
                                                              
SECTION 10.16. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, each Lender and each Agent and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective permitted successors and assigns.
 
                                                                SECTION 10.17. Lender
Action.  Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against the Borrower
under any of the Financing Documents (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other Property of
the Borrower and its Subsidiaries, without prior written notice to the Facility
Agent.  The provision of this Section 10.17 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
the Borrower and its Subsidiaries.
 
                                                              
SECTION 10.18. USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.
 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 





--------------------------------------------------------------------------------

 
1 Lead Arrangers request a copy of separate stand alone financials for Puget
Western.

 
 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
PUGET MERGER SUB INC.
 
By
 
Name:
Title:





BARCLAYS BANK PLC, as Facility Agent
 
By
 
Name:
Title:



DRESDNER BANK AG NEW YORK BRANCH, as Co-Syndication Agent
 
By
 
Name:
Title:



COBANK, ACB, as Co-Syndication Agent
 
By
 
Name:
Title:



THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent
 
By
 
Name:
Title:



THE BANK OF NOVIA SCOTIA, as
Co-Documentation Agent
 
By
 
Name:
Title:

 
BARCLAYS BANK PLC, as Lender,
 
By
 
Name:
Title:



DRESDNER BANK AG NEW YORK BRANCH, as Lender
 
By
 
Name:
Title:





 
 

 

Schedule 1.01A
 
INITIAL MATERIAL ADVERSE EFFECT
 
“Company Material Adverse Effect” shall mean any event, change or occurrence or
development of a set of circumstances or facts, which, individually or together
with any other event, change, occurrence or development, has or would have a
material adverse effect on the business, assets, liabilities, properties,
financial condition or results of operations of the Company and the Company
Subsidiaries taken as a whole; provided, however, that the term “Company
Material Adverse Effect” shall not include (i) any such effect resulting from
any change, including any change in law, rule, or regulation of any Governmental
Authority (as defined in Section 4.4(c)), that applies generally to similarly
situated Persons, (ii) any such effect relating to or resulting from general
changes in the electric or natural gas utility industry, other than such effects
having a disproportionate impact on the Company as compared to similarly
situated Persons, (iii) any such effect relating to or resulting from the 2007
WUTC Rate Case (as defined in Section 6.1) before the Washington Utilities and
Transportation Commission (“WUTC”), (iv) any such effect relating to or
resulting from changes to accounting standards, principles or interpretations,
(v) any such effect resulting from the announcement of the execution of this
Agreement or the consummation of the transactions contemplated hereby (except to
the extent that the Company has made an express representation with respect to
the effect of such consummation on the Company and the Company Subsidiaries),
including any such change resulting therefrom in the market value of the Company
Common Stock or the Company’s credit rating, or from any action, suit or
proceeding relating to this Agreement or the transactions contemplated hereby,
including any such action, suit or proceeding alleging a breach of fiduciary
duty in connection with the execution, delivery, approval or consummation of the
transactions contemplated by this Agreement, (vi) any such effect resulting from
the replacement of the Designated Credit Agreements as contemplated by Section
7.17, or (vii) any such effect resulting from any action taken by any of the
parties outside the ordinary course of its business that is required to be taken
in order to comply with any provision of this Agreement, including, to the
extent applicable, Section 6.1 hereof; provided further, however, that the
exclusions specified in clauses (i), (iv), (v) and (vii) shall not apply to the
extent such matters are mandated in the order of the WUTC approving the Merger
and the other transactions contemplated hereby.1
 
__________________
1 Terms used in this Schedule 1.01A shall have the meaning provided to such
terms in the Merger Agreement.  All section references in this Schedule 1.01A
are references to the applicable section of the Merger Agreement
 


 
 

 


Schedule 1.01B
 
SCHEDULED BASE CAPEX
 
Q2 2008
$62,216,250
Q3 2008
$62,216,250
Q4 2008
$62,216,250
   
Q1 2009
$53,622,500
Q2 2009
$53,622,500
Q3 2009
$53,622,500
Q4 2009
$53,622,500
   
Q1 2010
$67,456,250
Q2 2010
$67,456,250
Q3 2010
$67,456,250
Q4 2010
$67,456,250
   
Q1 2011
$63,034,000
Q2 2011
$63,034,000
Q3 2011
$63,034,000
Q4 2011
$63,034,000
   
Q1 2012
$45,554,750
Q2 2012
$45,554,750
Q3 2012
$45,554,750
Q4 2012
$45,554,750
   
Q1 2013
$46,333,053
Q2 2013
$46,333,053
Q3 2013
$46,333,053
Q4 2013
$46,333,053
   
Q1 2014
$41,148,740
Q2 2014
$41,148,740



 


 
 

 


SCHEDULE 2.01


COMMITMENTS








Lender
 
Term Commitment
 
Capital Expenditure
Commitment
Barclays Bank PLC
 
S712,500,000
 
$500,000,000
Dresdner Bank AG
 
S712,500,000
 
$500,000,000
New York Branch
       
Total
 
$1,425,000,000
 
$100,000,000



 


 
 

 

Schedule 5.04
 
GOVERNMENTAL AUTHORIZATIONS; OTHER CONSENTS
 
1.  
Approval of the Merger by the Washington Utilities and Regulatory Commission
pursuant to RCW 80.12, and related approvals and/or notification filings
pursuant to RCW 80.08 and 80.16 related to the credit facilities of Puget Sound
Energy, Inc. and affiliated interests.

 
2.  
Acquisition approval of the Federal Energy Regulatory Commission, pursuant to
Section 203 of the Federal Power Act.

 
3.  
Merger approval under the Hart-Scott-Rodino Act.

 
4.  
Approval of the change in control of communication licenses by the Federal
Communications Commission.

 
5.  
At least two-thirds (66.6%) majority approval vote from shareholders of Puget
Energy, Inc. common stock.

 
6.  
Filing with the U.S. Committee on Foreign Investment, pursuant to the
Exxon-Florio Amendment to the Defense Production Act of 1950.

 

 
 

 


Schedule 5.13A
 
SUBSIDIARIES
 
Puget Sound Energy, Inc.
 
Hydro Energy Development Corp.
 
Black Creek Hydro, Inc.
 
PSE Funding, Inc.
 
Puget Western Inc.
 
WNG CAP I, Inc.1
 
___________
1 On May 6, 2008, the PSE Board of Directors approved the merger of WNG Cap I
into PSE, and on May 7, 2008, articles of merger were filed with the Washington
Secretary of State to effect the merger of WNG Cap I into PSE, with PSE the
surviving corporation.

 
 

 

Schedule 5.13B
 
EQUITY INTERESTS
 


 
Subsidiary
Jurisdiction
Ownership
Puget Sound Energy, Inc.
Washington
100% owned by PE
Hydro Energy Development Corp. (HEDC)
Washington
100% owned by PSE
Black Creek Hydro, Inc.
Washington
100% owned by HEDC
PSE Funding, Inc.
Washington
100% owned by PSE
Puget Western Inc.
Washington
100% owned by PSE
WNG CAP I, Inc.1
Washington
100% owned by PSE



__________________ 
1On May 6, 2008, the PSE Board of Directors approved the merger of WNG Cap I
into PSE, and on May 7, 2008, articles of merger were filed with the Washington
Secretary of State to effect the merger of WNG Cap I into PSE, with PSE the
surviving corporation.


 
 

 


Schedule 5.14
 
DIVIDEND AND OTHER RESTRICTIONS
 
The ability to pay dividends or make other distributions upon PSE’s capital
stock is restricted by the provisions of the Washington Business Corporation
Act, Title 23B of the Revised Code of Washington, PSE’s Restated Articles of
Incorporation (the “Articles”), PSE’s First Mortgage dated as of June 2, 1924 as
supplemented from time to time and particularly as supplemented by the Fortieth
Supplemental Indenture and the Forty-fourth Supplemental Indenture
(collectively, the “Mortgage Indenture”), the Washington Natural Gas Company
Indenture of First Mortgage dated as of April 1, 1957 as supplemented from time
to time (the “WNG Mortgage”) and PSE’s junior subordinated note “hybrid”
indenture.
 
Charter Restrictions
 
The Articles
 
Article VI, Section 3 of the PSE’s Articles contains two general restrictions on
distributions.  Additional restrictions on distributions are contained in the
sinking fund provisions of certain series of preferred stock.
 
Article VI, Section 3 prohibits payment of dividends or any other distribution
on or redemption of stock ranking junior to the preferred stock
 
[I]f the aggregate amount of all such dividends, distributions and expenditures
paid or made by this Corporation and its predecessor, Puget Sound Power & Light
Company, a Massachusetts corporation, after December 31, 1957, would exceed the
aggregate amount of this Corporation’s net income available for dividends on
junior stock accumulated after December 31, 1957, by this Corporation and its
predecessor, Puget Sound Power & Light Company, a Massachusetts corporation,
plus the sum of $7,500,000.
 
“Net income available for dividends on junior stock” is defined in Article VI,
Section 9(C) as “net income available for dividends on Preferred Stock less the
sum of all dividends paid and all dividends accrued and unpaid on any
outstanding preferred stock or stock on a parity with preferred stock.  “Net
income available for dividends on Preferred Stock” is defined in Article VI
Section 9(B) as total operating revenues less total operating expenses, taxes
(including taxes based on income), interest charges, dividend requirements on
stock ranking senior to preferred, and other appropriate items, including
provision for maintenance, and provision for retirements, depreciation or
obsolescence, and including charges for amortization of debt discount and
expense, plus or minus any net non-operating income or deductions.
 
The calculation of “net income available for dividends on Preferred Stock”
excludes, pursuant to Article VI, Section 6(B), certain deductions and
adjustments, as set forth below:
 
[I]n determining such “net income available for dividends on Preferred Stock”,
no deduction or adjustment shall be made for or in respect of (1) expenses in
connection with the issuance, redemption or retirement of any securities of this
Corporation, including any amount paid in excess of the principal amount or par
or stated value of securities redeemed or retired and, in the event that such
redemption or retirement is effected with the proceeds of sale of other
securities of this Corporation, interest or dividends on the securities redeemed
or retired from the date on which the funds required for retirement are
deposited in trust for such purpose to the date of redemption or retirement, (2)
profits or losses from the sale, abandonment or other disposition of property
properly carried in the plant or investment accounts of this Corporation, or
taxes paid on or in respect of any such profits, (3) charges for the elimination
or amortization of utility plant adjustment accounts or other intangibles, or
(4) any earned surplus adjustment (including tax adjustments) applicable to any
period prior to January 1, 1959.
 
Article VI Section 3 also prohibits payment of dividends on or redemption of
stock ranking junior to the preferred stock unless all current and accumulated
dividends on the prepared stock have been paid.
 
The sinking fund provisions contained in the statement of relative rights and
preferences of the S100 par value preferred stock of the 4.84% series, the 4.70%
series and the 8% series prohibit payment of dividends on or redemption of stock
junior to such preferred stock if the sinking fund obligation for the series is
not satisfied.
 
Article VI, Section 11 relating to preference stock prohibits payment of
dividends on and redemption of any stock junior to the preference stock if
dividends on the preference stock are in arrears.  There is no preference stock
currently outstanding.
 
Contractual Restrictions
 
The Mortgage Indenture
 
Section 1.05 of the Forty-fourth Supplemental Indenture, which is in effect as
long as any First Mortgage Bonds issued under the Mortgage Indenture are
outstanding, prohibits declaration or payment of dividends on common stock, any
other distribution on common stock or redemption of any stock,
 
[I]f the aggregate amount of all such dividends, distributions and expenditures
made after December 31, 1957 would exceed the aggregate amount of the Company’s
net income available for dividends on its Common Stock, accumulated after
December 31, 1957 plus the sum of Seven Million Five Hundred Thousand Dollars
($7,500,000).
 
“Net income available for dividends on common stock” is defined as total
operating revenues and other income, less expenses, taxes (including taxes based
on income), interest charges and other appropriate items, including amounts
actually charged for provision for maintenance, provision for retirements,
depreciation or obsolescence, and provision for all dividends accrued on any
outstanding stock having preference over common stock as to dividends.  Charges
for depreciation cannot be less than the minimum provision for depreciation as
defined in Section 1.32 of Part II of the Fortieth Supplemental Indenture, as
follows:
 
[T]he term “minimum provision for depreciation” for each calendar year . . .
shall mean an amount by which 15% of the gross operating revenues of the Company
derived from the operation of its utility property subject to the lien of the
Indenture (less an amount equal to the cost of electricity purchased, including
any standby or service charges or similar charges for electricity and net cost
of electricity interchanged, and all rentals and lease payments) exceeds the
charges for maintenance, repairs and renewals of such mortgaged utility property
included or which should be included in operating expenses pursuant to sound
accounting practice.
 
The calculation for net income excludes certain deductions and adjustments, as
set forth below:
 
[I]n determining the net income of the Company for the purposes of this Section
no deduction or adjustment shall be made for or in respect of (a) charges or
credits in connection with the redemption or retirement of any securities issued
by the Company, including any amount paid in excess of the sum of (i) the
principal amount or par or stated value of securities redeemed or retired and
(ii) the unamortized balance of any premium received on the sale of such
securities, and also including, in the event that such redemption or retirement
is effected with the proceeds of sale of other securities of the Company, any
interest or dividends on the securities redeemed or retired from the date on
which the funds required for such redemption or retirement are deposited in
trust for such purpose to the date of redemption or retirement; (b) profits or
losses from sales of property or other assets carried in plant or investment
accounts of the Company or from the reacquisition of any securities of the
Company, or taxes on or in respect of any such profits; (c) any change in or
adjustment of the book value of any assets owned by the Company arising from a
revaluation thereof; (d) charges to surplus on account of the amortization or
elimination of utility plant adjustment or acquisition accounts or intangibles;
or (e) any earned surplus adjustment applicable to any period prior to January
1, 1958.
 
WNG Mortgage
 
In connection with the merger (the “Merger”) of Puget Sound Power & Light
Company, Washington Energy Company and Washington Natural Gas Company (“WNG”),
PSE agreed in the Thirty-First Supplemental Indenture dated as of February 10,
1997 to the WNG Mortgage, among other things, to perform and fulfill all the
terms, covenants and conditions of the WNG Mortgage binding upon WNG in respect
of the trust estate subject to the WNG Mortgage.  Therefore, covenants contained
in the WNG Mortgage, including any dividend restrictions, are subject to
performance and fulfillment by the Company.
 
Various supplements to the WNG Mortgage contain dividend restrictions.  Typical
of the most restrictive covenant is contained in the Twenty-Eighth Supplemental
Indenture dated as of July 1, 1991 which prohibits the payment of dividends:
 
If the aggregate amount of all such dividends, distributions and expenditures
made since September 30, 1989, would exceed the aggregate amount of the net
income of WNG accumulated after September 30, 1989 plus the sum of S20,000,000.
 
Since WNG merged with and into PSE in the Merger, net income of WNG for the
purpose of the above test is the net income of the combined company, (that is
WNG (and not Washington Energy Company) and Puget Sound Power & Light Company
prior to the Merger, and PSE after the Merger) and, in accordance with the WNG
Mortgage, means the sum of (a) the total operating revenues of PSE, less an
amount equal to the total operating expenses of PSE, including but not limited
to (i) all taxes (including without limitation income, excess profits and other
taxes imposed on or measured by income or undistributed earnings or income),
(ii) rentals, insurance, current repairs and maintenance, (iii) provision for
retirements, depreciation or obsolescence, which shall be the amount actually
charged by PSE on its books of account (but in respect of depreciable gas
utility property not subject to prior liens, shall not be less than the minimum
provision for depreciation as defined in Section 1.32 of the WNG Mortgage), and
(iv) all charges on account of interest on indebtedness and on account of debt
discount and expense, and (b) net income or loss from the operation of
properties of WNG other than the trust estate and any other income received
(less applicable expenses) or loss from the operation of properties other than
the trust estate and any other income received (less applicable expenses) or
loss incurred by PSE; which sum shall be diminished by an amount equal to all
dividends accrued subsequent to September 30, 1989 (whether or not paid) on any
outstanding stock of PSE having preference over the common stock of PSE as to
dividends, assets or otherwise, all of the foregoing determined in accordance
with generally accepted accounting principles.
 
Since the Merger was accounted for as a pooling transaction, results for the
combined company (and not WNG alone) should be used.
 
Junior Subordinated Note “hybrid” Indenture
 
Puget Sound Energy’s hybrid security issue contains a “dividend stopper”
provision.  The dividend stopper applies, subject to exceptions, during any
period in which PSE has elected to defer interest payments.  The provision is
described in the prospectus supplement relating to the offering, which is
available via Edgar at:
 
http://www.sec.gov/Archives/edgar/data/81100/000119312507127052/d424b5.htm.
 
An excerpt from the prospectus supplement follows:
 
“Certain Limitations During an Optional Deferral Period
 
During any Optional Deferral Period, we will not, and our subsidiaries will not,
do any of the following:
 
· declare or pay any dividends or distributions, or redeem, purchase, acquire or
make a liquidation payment on any of our capital stock;
 
· make any payment of principal of, or interest or premium, if any, on or repay,
repurchase or redeem any of our debt securities (including guarantees) that rank
on a parity with or junior to the Junior Subordinated Notes (including debt
securities of other series issued under the Base Indenture); or
 
· make any guarantee payments on any guarantee of debt securities if the
guarantee ranks on a parity with or junior to the Junior Subordinated Notes.
 
However, at any time, including during an Optional Deferral Period, we may:
 
· pay dividends or otherwise make payments to Puget Energy in amounts sufficient
to permit Puget Energy to pay its operating expenses in the ordinary course of
business, provided that the proceeds of any such dividends or other payments are
used by Puget Energy to pay such operating expenses and are not used by Puget
Energy for the purpose of taking any action in respect of its securities that
would be prohibited by the provisions described in this section if such action
were taken by us;
 
· pay any dividend within 60 days after the date of declaration thereof, if the
date of declaration was prior to the beginning of any interest deferral period,
whether optional or mandatory;
 
· pay current interest in respect of debt securities that rank equally with the
Junior Subordinated Notes (“parity debt securities”) having the same interest
payment date as the Junior Subordinated Notes made ratably to the holders of one
or more series of such parity debt securities and the Junior Subordinated Notes
in proportion to the respective amounts due on such parity debt securities, on
the one hand, and on the Junior Subordinated Notes, on the other hand;
 
· make any payment of principal in respect of parity debt securities having the
same maturity date as the Junior Subordinated Notes made ratably to the holders
of one or more series of such parity debt securities and the Junior Subordinated
Notes in proportion to the respective amounts due on such parity debt
securities, on the one hand, and on the Junior Subordinated Notes, on the other
hand;
 
· make any payment in respect of guarantees that rank equally with the Junior
Subordinated Notes (“parity guarantees”) made ratably to the beneficiaries of
one or more of such parity guarantees and the holders of the Junior Subordinated
Notes in proportion to the respective accrued and unpaid amounts due on such
parity guarantees, on the one hand, and accrued and unpaid amounts on the Junior
Subordinated Notes, on the other hand;
 
· make payments for the purchase of fractional interests in shares of its
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged;
 
· make payments as a direct result of, and only to the extent required in order
to avoid the issuance of fractional shares of capital stock following, a
reclassification of its capital stock or the exchange or conversion of one class
or series of its capital stock for another class or series of its capital stock;
 
· acquire capital stock previously issued in connection with acquisitions of
businesses (which acquisitions of capital stock are made in connection with the
satisfaction of indemnification obligations of the sellers of such businesses);
 
· pay stock dividends or distributions in additional shares, warrants or rights
to subscribe for or purchase shares of our capital stock where the dividend
stock, or stock issuable upon exercise of such warrants or rights, is the same
stock as that on which the dividend is being paid or ranks junior to such stock;
 
· purchase or repurchase shares of our capital stock pursuant to a contractually
binding requirement to buy stock existing prior to the beginning of any interest
deferral period; or
 
· at such time as our common stock is registered under Section 12(b) or Section
12(g) of the Securities Exchange Act of 1934, as amended:
 
· declare or pay a dividend in connection with the implementation of a
shareholders’ rights plan, or issue stock under such a plan or redeem or
repurchase such rights; or
 
· purchase our common stock for issuance pursuant to any employee or agent
benefit plans or dividend reinvestment and direct stock purchase plans.”
 
Operating Company Credit Agreement
 
The terms of the Operating Company Credit Agreement as in effect on the
Financial Closing Date without giving effect to any subsequent amendment,
modification or waiver that is prohibited by Section 7.12 of the Credit
Agreement.
 


 
 

 


Schedule 5.15
 
EXISTING LITIGATION
 
1.           Residential Exchange:  Petitioners in several actions in the Ninth
Circuit against BPA asserted that BPA acted contrary to law in entering into or
performing or implementing a number of agreements, including the amended
settlement agreement (and the May 2004 agreement) between BPA and PSE regarding
the REP.  BPA rates used in such agreements between BPA and PSE for determining
the amounts of money to be paid to PSE by BPA under such agreements during the
period October 1, 2001 through September 30, 2006 were confirmed, approved and
allowed to go into effect by the Federal Energy Regulatory Commission
(“FERC”).  Petitioners in several actions in the Ninth Circuit against BPA also
asserted that BPA acted contrary to law in adopting or implementing the rates
upon which the benefits received or to be received from BPA during the October
1, 2001 through September 30, 2006 period were based.  A number of parties have
claimed that the BPA rates proposed or adopted in the BPA rate proceeding to
develop BPA rates to be used in the agreements for determining the amounts of
money to be paid to PSE by BPA during the period October I, 2006 through
September 30, 2009 are contrary to law and that BPA acted contrary to law or
without authority in deciding to enter into, or in entering into or performing
or implementing such agreements.  In March 2008, BPA requested FERC to continue
a stay of FERC’s review of such rates in light of the reopened rate proceeding
described below arising out of the Ninth Circuit litigation.  On May 3, 2007,
the Ninth Circuit issued an opinion in Portland Gen. Elec. v. BPA, No. 01-70003,
in which proceeding the actions of BPA in entering into settlement agreements
regarding the BPA REP with PSE and with other investor-owned utilities were
challenged.  In this opinion, the Ninth Circuit granted petitions for review and
held the settlement agreements entered into between BPA and the investor-owned
utilities being challenged in that proceeding to be inconsistent with
statute.  On May 3, 2007, the Ninth Circuit also issued an opinion in Golden
Northwest Aluminum v. BPA, No. 03-73426, in which proceeding the petitioners
sought review of BPA’s 2002-06 power rates.  In this opinion, the Ninth Circuit
granted petitions for review and held that BPA unlawfully shifted onto its
preference customers the costs of its settlements with the investor-owned
utilities.  On October 5, 2007, petitions for rehearing of these two opinions
were denied.  On February 1, 2008, PSE and other utilities filed in the U.S.
Supreme Court a petition for a writ of certiorari to review the decisions of the
Ninth Circuit.  In May 2007, following the Ninth Circuit’s issuance of these two
opinions, BPA suspended payments to PSE under the amended settlement agreement
(and the May 2004 agreement).  On August 29, 2007, the Washington Commission
approved PSE’s accounting petition to defer as a regulatory asset the excess BPA
Residential Exchange benefit provided to customers and accrue monthly carrying
charges on the deferred balance from June 7, 2007 until the deferral is
recovered from customers or BPA.  As of March 31, 2008, PSE has a regulatory
asset, including carrying cost, of $36.6 million.  On October 11, 2007, the
Ninth Circuit remanded the May 2004 agreement to BPA in light of the Portland
Gen. Elec. V. BPA opinion and dismissed the remaining three pending cases
regarding settlement agreements.  On February 8, 2008, BPA issued a notice
reopening its WP-07 rate proceeding to respond to the various Ninth Circuit
opinions.  In the notice, BPA proposed to adjust its fiscal year 2009 rates and
to determine the amounts of Residential Exchange benefits paid since 2002 that
may be recovered.  BPA is proposing to determine an amount that was improperly
passed through to residential and small farm customers of PSE and the other
regional investor-owned utilities during the 2002 to 2008 rate periods and to
recover this amount over time by reducing future benefits under the REP.  The
amount to be recovered over future periods from PSE’s residential and small farm
customers in BPA’s initial proposal is approximately $150.0 million.  However,
this is an initial proposal and is subject to BPA’s rate case process resulting
in a final decision in approximately August 2008, and is also subject to
subsequent administrative and judicial review.  In March 2008, BPA and PSE
signed an agreement pursuant to which BPA made a payment to PSE related to the
REP benefits for the fiscal year ending September 30, 2008, which payment is
under such agreement subject to true-up depending upon the amount of any REP
benefits ultimately determined to be payable to PSE.  In March and April 2008,
Clatskanie People’s Utility District filed petitions in the Ninth Circuit for
review of BPA actions in connection with offering or entering into such
agreement with PSE and similar agreements with other investor-owned utilities.
 
2.           InfrastruX:  In connection with the sale of InfrastruX Group, Inc.,
a former subsidiary, the Company entered into a Special Indemnification
Agreement under which it agreed to pay certain costs and expenses relating to a
Justice Department investigation of the activities of a subsidiary of InfrastruX
Group, Inc., B&H Maintenance and Construction, Inc. (“B&H”).  The alleged
activities occurred during a period in which B&H was an indirect subsidiary of
the Company.  The Company is not involved in that investigation.  B&H and two of
its employees were indicted in connection with these activities.  The buyer of
InfrastruX Group, Inc has submitted invoices totaling approximately $2 million
in connection with the Special Indemnification Agreement.  The Company has
agreed to pay and paid approximately $500,000 of those invoices, and is
disputing the balance.  The Special Indemnification Agreement provides that the
maximum exposure to the Company for expense reimbursement or purchase price
refund is limited to $15 million.
 
3.           Snoqualmie Falls project:  The Snoqualmie Falls project was granted
a new 40-year operating license by FERC on June 29, 2004.  Puget Sound Energy
estimates that the investment required to implement the conditions of the new
license will cost approximately $140.0 million.  The Snoqualmie Tribe filed a
request for rehearing of the new license and a request to stay the FERC license
on July 29, 2004.  On March 1, 2005, FERC issued an Order on Rehearing and
Dismissing Stay Request.  Appeals to the U.S. Court of Appeals by the Snoqualmie
Tribe and by Puget Sound Energy have been consolidated.  Briefing of the case
had been completed and oral argument was held on February 8, 2007.  On March 12,
2007, the Court issued a decision in Navajo Nation v. U.S. Forest Service, 479
F.3d 1024 (2007), addressing claims of southwestern Indian tribes unrelated to
the Snoqualmie Indian Tribe, but the ruling is potentially relevant to the
Snoqualmie Falls appeal.  The Snoqualmie Indian Tribe filed a Notice of
Supplemental Authority on March 15, 2007 in which it brought the Navajo Nation
decision to the attention of the panel in the Snoqualmie matter.  Puget Sound
Energy responded to the Tribe’s argument by filing a Response to Notice of
Supplemental Authority on March 23, 2007.  On March 29, 2007, the Court issued
an order that “[s]ubmission in this case is vacated pending further order of the
court.” On October 17, 2007, the Ninth Circuit issued an order to hear the
Navajo Nation v. U.S. Forest Service case en banc.  The appeal regarding the
Snoqualmie Falls project is still pending before the Court.  An adverse ruling
from the Court or adverse action by FERC if the license issuance is remanded
could impact Puget Sound Energy’s future use of this generating asset.
 
4.           Colstrip Gross Inequity Settlement:  In February 1997 Puget Sound
Energy entered into a settlement of several claims among Puget Sound Energy,
Montana Power and Western Energy Co.—Western then being an affiliate of Montana
Power.  One portion of the settlement resolved a “gross inequity” claim then
pending in arbitration between Puget Sound Energy (and the other Colstrip Units
3 & 4 owners) and Western (the coal supplier).  The other Colstrip Units 3 & 4
owners settled their claim against Western later that year.  In both instances,
the settlements resulted in a price reduction for coal sold, but the Puget Sound
Energy-specific reductions made Puget Sound Energy’s coal less expensive than
the coal sold to the others.  Price reductions applied between 1997 and June 30,
2000.  Puget Sound Energy’s settlement provides that Puget Sound Energy “assumes
the risk” of coal taxes and royalties issues.  In April 2004 the Minerals
Management Service (the “MMS”) issued an order to Western demanding payment of
an additional $1.1 million in royalties for coal mined from federal land during
that period.  The order computes the amount claimed by deeming the “real” price
as the one that the other Units 3 & 4 owners paid.  In May 2005 the State of
Montana issued a demand to Western based upon the same theory in the amount of
S0.2 million.  Puget Sound Energy has reserved the full amount of these claims,
including interest as it accrues.  No substantive external developments in this
matter have arisen since the filing of the “Statement of Reasons” in the fall of
2004.  Puget Sound Energy convened a meeting on September 4, 2007 with Western
representatives to promote settlement of this matter.  Since that time,
Western’s counsel has contacted MMS and learned that a decision on the pending
appeal is expected soon.  As such, MMS counsel expressed an inclination to await
the decision before discussing settlement.
 
5.           Colstrip Coal Transportation:  Western mines coal for Units 3 & 4
in “Area C” of the Rosebud Mine, and delivers that coal to the distant end of a
4½ mile long conveyor, which then moves the coal to the plant.  The price under
the coal supply agreement is established at the delivery point at the mine-end
of the conveyor.  Western built and operates the conveyor under an agreement
negotiated a year after the coal supply agreement.  The Units 3 & 4 owners pay
Western under that “transportation” agreement for those services.  Royalties and
associated taxes have been charged for the sales price, but not for the
transportation costs, since the beginning.  In three similar orders collectively
covering the periods from January 1, 1991 through December 31, 2004, the MMS
(and in related orders the Montana Department of Revenue) has challenged this
arrangement, alleging that royalties and associated taxes should also apply to
the transportation costs.  The three MMS orders allege a total amount due of
approximately $8.5 million, plus interest as it accrues; the Montana State
Department of Revenue claims total approximately $7.7 million, plus interest as
it accrues (at a much higher rate than the federal amounts).  Puget Sound
Energy’s exposure to these claims is related to its purchases of coal.  Puget
Sound Energy owns 25% of Units 3 & 4, plus purchases power under a long term
contract with Northwestern Energy that might result in some additional charges
also being passed through under that agreement.  Because the transportation
method continues every day, the amount of this exposure increases
continually.  All three MMS orders are on appeal to the U.S. Department of
Interior Board of Land Appeals (the “IBLA”).  WECO has won some points during
the appellate process that have reduced the claims--but under applicable law, to
pursue the appeals, the principal in dispute cannot be paid, which causes
interest to accrue.
 
6.           Various proposed revisions to Open Access Transmission Tariff, FERC
Electric Tariff, Eighth Revised Volume 7 (FERC Docket No. ER07-1163):  This
Section 205 filing was submitted by Puget Sound Energy on July 16, 2007 seeking
variations from the Order No. 890 pro forma Open Access Transmission
Tariff.  Arizona Public Service filed a motion to intervene with comments in
support of Puget Sound Energy’s filing.  Powerex Corp. made a motion to
intervene reserving the right to file additional comments at a later date.  PPL
Montana, LLC and PPL EnergyPlus, LLC submitted a combined motion to intervene
with comments.  Puget Sound Energy has answered PPL Montana and PPL EnergyPlus’s
comments and is awaiting FERC acceptance of its revised tariff sheets.
 
7.           Proposed revised Section 30.3 to Open Access Transmission Tariff,
FERC Electric Tariff, Eighth Revised Volume 7 (FERC Docket No. ER07-1169):  This
Section 205 filing was submitted jointly with Avista, Idaho Power, Northwestern,
and PacifiCorp on July 13, 2007 in response to Order No. 890 requesting
variation on deadlines associated with undesignation of Designated Network
Resources.  PPL Montana, LLC and PPL EnergyPlus, LLC submitted a combined motion
to intervene with comments.  Puget Sound Energy has answered PPL Montana and PPL
EnergyPlus’s comments and is awaiting FERC acceptance of its revised tariff
sheets.
 
8.           Section 206 compliance filing of Open Access Transmission Tariff,
Volume No. 7, to comply with Order No. 890 (FERC Docket No. OA07-0052):  This
Section 206 Open Access Transmission Tariff compliance filing was submitted by
Puget Sound Energy on July 13, 2007 in response to FERC Order No. 890.  Powerex
Corp. made a motion to intervene with comments.  Puget Sound Energy has answered
Powerex’s comments and is awaiting Commission acceptance of its tariff filing.
 
9.           Baker River Hydroelectric Project – Relicensing (FERC Docket
P-2150):  The Baker River project’s current annual license expires on April 30,
2008.  However, per FERC Order, the annual license is automatically renewed
without further order of the WUTC until the issuance of a new license.  Puget
Sound Energy submitted an application for a new license to FERC on April 30,
2004.  On November 30, 2004, Puget Sound Energy and 23 parties (federal, state
and local governmental organizations, Native American Indian tribes,
environmental and other non-governmental entities) filed a proposed
comprehensive settlement agreement on all issues relating to the relicensing of
the Baker River project.  The proposed settlement includes a set of proposed
license articles and, if approved by FERC without material modification, would
allow for a new license of 45 years or more.  The proposed settlement would
require an investment of approximately $360.0 million over the next 30 years
(capital expenditures and operations and maintenance cost) in order to implement
the conditions of the new license.  The proposed settlement is subject to
additional regulatory approvals yet to be attained from various agencies and
other contingencies that have yet to be resolved.  A Final Environmental Impact
Statement was issued by FERC on September 8, 2006.  However, FERC has not yet
ruled on the proposed settlement and its ultimate outcome remains uncertain.
 
36.           Proceeding Relating to the Proposed Merger:  On October 26, 2007
and November 2, 2007, two separate lawsuits were filed against the Company and
all of the members of the Company’s Board of Directors in Superior Court in King
County, Washington.  The lawsuits, respectively, are entitled, Tansey v. Puget
Energy, Inc., et al., Case No. 07-2-34315-6 SEA and Alaska Ironworkers Pension
Trust v. Puget Energy, Inc., et al., Case No. 07-2-35346-1 SEA.  The lawsuits
are both denominated as class actions purportedly on behalf of Puget Energy’s
shareholders and assert substantially similar allegations and causes of action
relating to the proposed merger.  The complaints allege that Puget Energy’s
directors breached their fiduciary duties in connection with the merger and seek
virtually identical relief, including an order enjoining the consummation of the
merger.  Pursuant to a court order dated November 26, 2007, the two cases were
consolidated for all purposes and entitled In re Puget Energy, Inc. Shareholder
Litigation, Case No. 07-2-34315-6 SEA.  On February 6, 2008, the parties entered
into a memorandum of understanding providing for the settlement of the
consolidated lawsuit, subject to customary conditions including completion of
appropriate settlement documentation, confirmatory discovery and court
approval.  Pursuant to the memorandum of understanding, the Company agreed to
include certain additional disclosures in its proxy statement relating to the
merger.  The Company does not admit, however, that its prior disclosures were in
any way materially misleading or inadequate.  In addition, the Company and the
other defendants in the consolidated lawsuit deny the plaintiffs’ allegations of
wrongdoing and violation of law in connection with the merger.  The settlement,
if completed and approved by the court, will result in dismissal with prejudice
and release of all claims of the plaintiffs and settlement class of the
Company’s shareholders that were or could have been brought on behalf of the
plaintiffs and the settlement class.  In connection with such settlement, the
plaintiffs intend to seek a court-approved award of attorneys’ fees and expenses
in an amount up to $290,000, which the Company has agreed to pay.  At March 31,
2008, the Company has a loss reserve of $290,000 recorded at March 31, 2008
related to this matter.
 
37.           Coldstrip Ankney Litigation:  In May 2003, approximately 50
plaintiffs brought an action against the owners of Colstrip which has since been
amended to add additional claims.  The lawsuit alleges that (1) seepage from two
different wastewater pond areas caused groundwater contamination and threatened
to contaminate domestic water wells and the Colstrip water supply pond, and (2)
seepage from the Colstrip water supply pond caused structural damage to
buildings and toxic mold.  Plaintiffs were seeking compensatory (including but
not limited to unjust enrichment and abatement) and punitive damages.  After a
failed attempt at settlement in 2004, PSE established a reserve of approximately
$0.7 million, of which $0.5 million was for PSE’s share of costs to extend city
water to 13 plaintiffs and PSE reduced its reserve to approximately $0.2
million.  Discovery was completed and trial was scheduled for June 2008.  Recent
developments in the litigation have caused PSE to change its reserve.  On
February 15, 2008, plaintiffs submitted supplemental expert disclosures which,
among other things, alleged new abatement claims significantly higher than prior
allegations.  On April 11, 2008 the trial court judge issued an order denying
defendant’s motion to dismiss plaintiffs’ substantial unjust enrichment
claims.  On April 22, 2008 the trial court judge issued an order that PSE along
with two other defendants would be held liable on all counts, including a
finding of malice for punitive damages, as a discovery sanction.  Although the
defendants submitted a motion for reconsideration of this sanction on April 25,
2008, the defendants reached agreement on a global settlement with all
plaintiffs on April 29, 2008 and PSE’s share of that settlement is approximately
$10.7 million.  PSE expects settlement documents to be finalized in the second
quarter 2008 and as a result have increased the reserve to $10.7 million.  PSE
is also evaluating whether it will file an accounting petition to defer such
costs.
 
38.  Proceedings Relating to the Western Power Market:
California Receivable and California Refund Proceeding.  On March 18, 2008, the
California Independent System Operator (CAISO) filed a status report with its
calculations of interest owed by and owing to parties.  The report also
identified further work to perform in the CAISO’s “who owes what to whom”
calculation.  On March 25, 2008, FERC issued an order addressing, among other
things, 11 pending rehearing requests by the California parties – all of which
the order rejected.
California Litigation.  Lockyer v. FERC.  In March and April 2008, FERC issued
orders establishing procedures for the Lockyer remand.  The orders commence a
seller-by-seller inquiry into the transaction reports filed by entities that
sold power in California during 2000.  The inquiry is to determine if the
transaction reports as filed masked the gathering of more than 20% of the market
during the period, by that seller.  PSE is confident that it will not be found
to have possessed 20% of any relevant market during any relevant time.  The
order also mandates a settlement process before an Administrative Law
Judge.  The California parties sought rehearing of these orders on April 21,
2008.
CPUC v. FERC.  On August 2, 2006, the Ninth Circuit decided that FERC erred in
excluding potential relief for tariff violations for periods that pre-dated
October 2, 2000 and additionally ruled that FERC should consider remedies for
transactions previously considered outside the scope of the proceedings.  The
August 2, 2006 decision may adversely impact PSE’s ability to recover the full
amount of its CAISO receivable.  The decision may also expose PSE to claims or
liabilities for transactions outside the previously defined “refund period.” At
this time the ultimate financial outcome for PSE is unclear.  Rehearing by the
Ninth Circuit on this matter was sought on November 16, 2007.  The rehearing
petition has not been acted upon.  In addition, parties have been engaged in
court-sponsored settlement discussions, and those discussions may result in some
settlements.
Orders to Show Cause.  On June 25, 2003, FERC issued two show cause orders
pertaining to its western market investigations that commenced individual
proceedings against many sellers.  One show cause order investigated 26 entities
that allegedly had potential “partnerships” with Enron.  PSE was not named in
that show cause order.  On January 22, 2004, FERC stated that it did not intend
to proceed further against other parties.  The second show cause order named PSE
(Docket No. EL03-169) and approximately 54 other entities that alleg¬edly had
engaged in potential “gaming” practices in the CAISO and California PX
markets.  PSE and FERC staff filed a proposed settlement of all issues pending
against PSE in those proceedings on August 28, 2003.  The proposed settlement,
which admits no wrongdoing on the part of PSE, would result in a payment of a
nominal amount to settle all claims.  FERC approved the settlement on January
22, 2004.  The California parties filed for rehearing of that order.  On March
17, 2004, PSE moved to dismiss the California parties’ rehearing request and
awaits FERC action on that motion.
Pacific Northwest Refund Proceeding.  In October 2000, PSE filed a complaint at
FERC (Docket No. EL01-10) against “all jurisdictional sellers” in the Pacific
Northwest seeking prospective price caps consistent with any result FERC ordered
for the California markets.  FERC dismissed PSE’s complaint, but PSE challenged
that dismissal.  On June 19, 2001, FERC ordered price caps on energy sales
throughout the West.  Various parties, including the Port of Seattle and the
cities of Seattle and Tacoma, then moved to intervene in the proceeding seeking
retroactive refunds for numerous transactions.  The proceeding became known as
the “Pacific Northwest Refund Proceeding,” though refund claims were outside the
scope of the original complaint.  On June 25, 2003, FERC terminated the
proceeding on procedural, jurisdictional and equitable grounds and on November
10, 2003, FERC on rehearing, confirmed the order terminating the proceeding.  On
August 24, 2007, the Ninth Circuit issued a decision concluding that FERC should
have evaluated and considered evidence of market manipulation in California and
its potential impact in the Pacific Northwest.  It also decided that FERC should
have considered purchases made by the California Energy Resources Scheduler
and/or the California Department of Water Resources in the Pacific Northwest
Proceeding.  On December 17, 2007, PSE and Powerex separately filed requests for
rehearing with the Ninth Circuit of this decision.  Those requests remain
pending.
Wah Chang Suit.  In June 2004, Wah Chang, an Oregon company, filed suit in
federal court against Puget Energy and PSE, among others.  The complaint is
similar to the allegations made in other cases that were dismissed as having no
merit.  The case was dismissed on the grounds that FERC has the exclusive
jurisdiction over plaintiff’s claims.  On March 10, 2005, Wah Chang filed a
notice of appeal to the Ninth Circuit.  Oral argument took place on April 10,
2007 and the Ninth Circuit issued an opinion affirming the lower court’s
dismissal of the case on November 20, 2007.  Wah Chang filed a petition for
rehearing; on January 15, 2008, the Ninth Circuit denied rehearing.


 
 

 



Schedule 5.19
 
ENVIRONMENTAL MATTERS
 
See also items listed in Schedule 5.15 (referencing the items entitled:  Ankney,
et al. v. PPLM, et al. and Snoqualmie Falls Project)
 
1. Environmental Remediation:  Puget Energy, Inc. and PSE (collectively, the
“Company”) are subject to environmental laws and regulations by federal, state
and local authorities and has been required to undertake certain environmental
investigative and remedial efforts as a result of these laws and
regulations.  The Company has also been named by the Environmental Protection
Agency (EPA), the Washington State Department of Ecology (Ecology) and/or other
third parties as potentially responsible at several contaminated sites and
manufactured natural gas plant sites.  PSE has implemented an ongoing program to
test, replace and remediate certain underground storage tanks (“UST”) as
required by federal and state laws.  The UST replacement component of this
effort is finished, but PSE continues its work remediating and/or monitoring
relevant sites.  During 1992, the Washington Commission issued orders regarding
the treatment of costs incurred by the Company for certain sites under its
environmental remediation program.  The orders authorize the Company to
accumulate and defer prudently incurred cleanup costs paid to third parties for
recovery in rates established in future rate proceedings, subject to Washington
Commission review.  The Company believes a significant portion of its past and
future environmental remediation costs are recoverable from insurance companies,
from third parties or from customers under a Washington Commission order.  At
December 31, 2007, the Company had $1.9 million and S35.9 million in deferred
electric and natural gas environmental costs, respectively.
 
2. Crystal Mountain Diesel Release:  In November 2006, PSE’s Crystal Mountain
Generation Station had an accidental release of approximately 18,000 gallons of
diesel fuel.  PSE crews and consultants responded and worked with applicable
state and federal agencies to control and remove the spilled diesel.  On July
11, 2007, PSE received a Notice of Completion for work performed pursuant to the
Administrative Order for Removal from the U. S. Environmental Protection Agency
(EPA).  The Notice stated that PSE had met the requirements of the Order and the
accompanying scope of work.  Total removal costs as of March 31, 2008 were
approximately $14.1 million.  PSE estimates the total remediation cost to be
approximately $15.0 million, which has been accrued or paid.  At March 31, 2008,
PSE had an insurance receivable recorded in the amount of $7.6 million
associated with this fuel release.  PSE received a partial payment of $5.0
million on this receivable in January 2008.  On February 13, 2008, the U.S.
Department of Justice, on behalf of the EPA, notified PSE of its intent to issue
a fine of $0.5 million under the Clean Water Act.  PSE has since agreed to pay
this fine.  On April 15, 2008, the Washington State Department of Ecology fined
PSE $0.4 million as a civil penalty pursuant to the Clean Water Act.  PSE
reserved $1.0 million for the penalties in 2006.
 
3. Gas Works Park:  From the early 1900s to the mid 1950s, Puget Sound Energy’s
predecessors operated a manufactured gas plant along the northern shores of Lake
Union.  The City of Seattle purchased the site for a park in the 1960s.  In 2000
and 2001, Puget Sound Energy performed a remediation using source removal,
capping and vapor extraction methods.  As part of performing the remediation,
Puget Sound Energy obtained a release from liability from the City of Seattle
for the uplands (minus the area where the vapor extraction system is installed.
 
4. North Lake Union Sediments:  Puget Sound Energy is conducting a remedial
investigation/feasibility study (RI/FS) under the Agreed Order (AO) between
WDOE, Puget Sound Energy and the City of Seattle executed on March 18,
2005.  Puget Sound Energy submitted a Draft RI/FS report for the Eastern Study
Area offshore of Gas Works Park to WDOE on March 31, 2006 and has responded to
comments received from WDOE and other trustees.  Puget Sound Energy has tendered
a formal settlement offer to the City of Seattle.
 
5. Colstrip Wastewater Pond Seepage:  Puget Sound Energy is 50% owner of
Colstrip Units 1&2 and a 25% owner of Colstrip Units 3&4.  Both units have
related wastewater ponds that hold the process water from the scrubber system as
well as stormwater and other miscellaneous wastewater.  The three areas of ponds
are Effluent Holding Ponds (EHP) 1&2, EHP 3&4 and the plant site ponds.  All
areas have pond seepage issues.  Colstrip has received two NOVs from the MTDEQ
related to such seepage, one in 1998 and one in 2005, stating that under
Colstrip’s Montana Facility Siting Act (MFSA) certificate all seepage must be
contained on the site property and because seepage has gone off the plant
property there is a violation of the MFSA certificate.  In an attempt to bring
the plant into compliance with the MFSA permit, the Colstrip owners approached
MTDEQ to enter into a consent decree that would address wastewater pond seepage
issues and a related MFSA certificate amendment.  A draft consent decree and
permit amendment request have been submitted and discussions with MTDEQ are
ongoing.
 
6. System oil (PCBs):  In limited areas of Puget Sound Energy’s natural gas
distribution system, limited quantities of an oily condensate has been
discovered and collected.  At a number of sites, customers have made claims
against Puget Sound Energy for loss of business or impacts to
equipment.  Analytical of this material has identified low levels of PCBs being
present in this material.  Puget Sound Energy has installed separators at a
number of high demand industrial customers to intercept this material before it
impacts the customer.  This oil is collected and sent offsite for incineration.
 
7. Containment Concerns at Puget Sound Energy substations:  Puget Sound Energy
has more than 360 substations in service.  As a result of regular operations,
some of these substations have experienced leaks and spills that may be required
to be remediated at such time as retrofits are undertaken.  Additionally, recent
changes in Spill Prevention Control and Countermeasure (“SPCC”) regulations
require capital improvements and/or SPCC plan modifications at more than half of
these substations.  Currently, Puget Sound Energy estimates that capital budget
improvements and/or O&M SPCC plan modifications will cost up to $75,000 per
substation, although there can be no assurance in this regard.
 
8. Underground Storage Program (site remediation):  At a number of Puget Sound
Energy facilities, there is known soil and ground water contamination that will
require remediation when facilities are removed granting access.  These sites
are included in Puget Sound Energy’s quarterly environmental reporting to the
WUTC and are specifically named in the attachment thereto.  Estimated
remediation costs are also included in this spreadsheet, although there can be
no assurance with regard to such costs.



 
 

 


Schedule 5.21
 
EQUITY INVESTOR AFFILIATE TRANSACTIONS
 
1. The Merger Agreement.
 
2. Escrow Agreement, dated as October 24, 2007, by and among PADUA HOLDINGS LLC,
a Delaware limited liability company (“Depositor”), a Washington corporation
code-named by the Depositor as “Padua” (the “Company”), and THE BANK OF NEW YORK
(“Escrow Agent”).
 
3. Common Interest, Joint Defense and Confidentiality Agreement, dated as of
January 17, 2008, among (1) Puget Energy, Inc. (the “Company”), a corporation
organized under the laws of the State of Washington; (2) Padua Holdings LLC (the
“Parent”), a limited liability company organized under the laws of Delaware; (3)
Macquarie Infrastructure Partners A, L.P., Macquarie Infrastructure Partners
International, L.P. and Macquarie Infrastructure Partners Canada, L.P.
(collectively, “MIP”); (4) Canada Pension Plan Investment Board (“CPP”); and (5)
Padua Investment Trust, Her Majesty the Queen in right of the Province of
Alberta, PIP2GV (Pad) Ltd. and PIP2PX (Pad) Ltd., Macquarie-FSS Infrastructure
Trust, and Padua MG Holdings Inc.
 
4. Commitment Letter, dated as of October 25, 2007, by and among MIP Padua
Holdings, GP, Macquarie Specialised Asset Management Limited as responsible
entity for Macquarie FSS Infrastructure Trust, Padua MG Holdings Inc., CPP
Investment Board (USRE II) Inc., Padua Investment Trust, PIP2PX (Pad) Ltd. and
PIP2GV (Pad) Ltd. (collectively, the “Investors”), on the one hand, and Padua
Holdings LLC, a Delaware limited liability company (“Parent”), and Padua
Intermediate Holdings Inc., a Washington corporation, in respect of the
Shareholder Funding.
 


 
 

 


Schedule 6.08
 
DISPOSITIONS
 
None.
 


 
 

 


Schedule 6.09
 
INSURANCE
PUGET ENERGY COVERAGES
Coverage
Description
Insurer
Policy Period
Coverage Limits
Retention / Deductible
General Liability
Public liability coverage for all PSE operations and all subsidiaries.  Includes
terrorism coverage
AEGIS
12/1/07-12/1/08
$35,000,000 excess of $2,000,000 SIR
$ 2,000,000
EIM
12/1/07-12/1/08
$100,000,000 excess of $135,000,000
N/A
ACE
12/1/07-12/1/08
$65,000,000 excess of $35,000,000
N/A
D&O Liability
Personal Liability Coverage for Directors & Officers of Puget Energy & subs &
coverage for corp. reimbursement to D’s & O’s.  Includes terrorism coverage
AEGIS
4/15/08-4/15/09
$35,000,000 excess of $2,000,000 SIR
$1,000,000 / 2000000
EIM
4/15/08-4/15/09
$25,000,000 excess of $35,000,000
N/A
Chubb
4/15/08-4/15/09
$10,000,000 excess of $60,000,000
N/A
ARCH
4/15/08-4/15/09
$5,000,000 excess of $70,000,000
N/A
Special Side A only coverage
XL/ELU
4/15/08-4/15/09
$25,000,000 excess of $75,000,000
N/A
Errors & Omissions
Engineer’s professional liability coverage.  Includes Terrorism coverage
AEGIS
12/1/07-12/1/08
$ 10,000,000
$ 2,000,000
Workers’ Comp
Covers PSE workers’ comp liability exposure excess of self-insured
retention.  Includes terrorism coverage
AEGIS
12/1/07-12/1/08
$35,000,000 excess of $2,000,000 SIR
$ 2,000,000
EIM
12/1/07-12/1/08
65,000,000 excess of $35,000,000
N/A
Property
All-Risk, Replacement Cost, Physical damages coverage for PSE
properties.  Includes terrorism coverage
ACE 35%
4/1/08-4/1/09
$ 4,000,000,000
$   1,000,000,000
Nat Union 35%
4/1/08-4/1/09
$   1,000,000,000
AEGIS 20%
4/1/08-4/1/09
$   1,000,000,000
Prinston 5%
4/1/08-4/1/09
$   1,000,000,000
EIM 5%
4/1/08-4/1/09
$1,000,000,000: Goldendale
$2,500,000
Aircraft
Hull and liability coverage for PSE 1986 Beach King Air
USAIG
12/1/07-12/1/08
$50,000,000 BI/PD $2,000,000 Hull
None
Fiduciary Liability
Coverage for liabilities associated with administration of employee benefit
programs.  Includes terrorism coverage.
Zurich
4/15/08-4/15/09
$ 15,000,000
$ 1,000,000
AXIS
4/15/08-4/15/09
$ 10,000,000
N/A
Crime
Theft, employee dishonesty
Hartford
2/10/08-2/10/09
$ 10,000,000
$ 500,000
Auto Liability
Liability coverage for PSE vehicles traveling through British Columbia
Liberty Mutual
5/30/07-6/30/08
$ 1,000,000
$ 10,000
General Liability
Blackout/brownout liability coverage
AEGIS
6/1/07-6/1/08
$ 9,000,000
$ 1,000,000
General Liability
Liability coverage for Baker Resort
ARCH
4/30/07-4/30/08
$ 1,000,000
None
Liability coverage for Baker Resort
ARCH
4/30/07-4/30/08
$ 1,000,000
$ 1,000,000
General Liability
Covers non-regulated activities
Liberty Mutual
5/30/07-6/30/08
$ 2,000,000
None
Worker’s Comp
Coverage for one PSE employee at Colstrip
Montana Fund
12/1/07-12/1/08
Statutory
 
General Liability
Coverage for Komo Kulshan Outdoor School
Scottsdale
4/30/07-4/30/08
$2mm occurrence / $2mm aggregate
$ 500
Property
Builder’s Risk Coverage for Upper Baker Fish Collector
ACE Fire
2/12/07-4/12/08
$ 25,000,000
$ 10,000
PUGET WESTERN COVERAGES
Coverage
Description
Insurer
Policy Period
Coverage Limits
Deductibles
General Liability
Public liability coverage for activities of PWI
Liberty Mutual
5/30/07-6/30/08
$ 2,000,000
$ 2,500
Property
Blanket replacement-cost coverage for PWI properties
Safeco
5/23/07-6/30/08
Replacement Cost
$ 1,000
Crime
Theft, employee dishonesty
Hartford
2/10/08-2/10/09
$ 10,000,000
$ 500,000
HYDRO ENERGY DEVELOPMENT CORP. COVERAGES
Coverage
Description
Insurer
Policy Period
Coverage Limits
Deductibles
Package
Packaged property & liability coverage
Liberty Mutual
5/30/07-6/30/08
$ 2,000,000
$2,500 gen. liability $1,000 property/empl benefit lia
Property
Blanket replacement-cost coverage for HEDC properties
See PSE
4/1/08-4/1/09
All-Risk replacement-cost coverage
$ 100,000
Crime
Theft, employee dishonesty
Hartford
2/10/07-2/10/08
$ 5,000,000
$ 250,000
JACKSON PRAIRIE PROJECT COVERAGES
Coverage
Description
Insurer
Policy Period
Coverage Limits
Deductibles
Property
Blanket replacement-cost coverages for HEDC properties
See PSE
4/1/08-4/1/09
All-Risk replacement-cost coverage
$ 500,000
General Liability
Public liability coverage for activities of Jackson Prairie project
AEGIS
12/1/07-12/1/08
$ 35,000,000
$1,000,000 auto $200,00 Gen. Liability
EIM
12/1/07-12/1/08
$100,000,000 excess of $35,000,000
N/A
General Liability
Public liability coverage for activities of Jackson Prairie project
ACE
12/1/07-12/1/08
$65,000,000 excess of $35,000,000
N/A
Workers’ Comp
Covers PSE workers’ comp liability exposure excess of self-insured
retention.  Includes terrorism coverage.
AEGIS
12/1/07-12/1/08
$ 35,000,000
$ 2,000,000
EIM
12/1/07-12/1/08
$65,000,000 excess of $35,000,000
N/A
Misc.
Well contro coverage
St. Paul
6/4/07-6/13/08
$10,000,000 per occur.
$ 150,000
COLSTRIP UNIT 1 & 2 PROJECT COVERAGES
Coverage
Description
Insurer
Policy Period
Coverage Limits
Deductibles
General Liability
Public liability coverage for activities at Colstrip Project Units 1&2
AEGIS
12/31/07-12/31/08
$ 35,000,000
$                               2,000,000
Property
Physical damage coverage for Colstrip Units 1&2.  Includes terrorism coverage
FM Global 50%
4/1/08-4/1/09
$ 2,000,000,000
$ 5,000,000
EIM 2.5%
AEGIS 22.5%
Lexington 10%
NEIL 15%
Auto
Auto liability
Trinity
3/17/08-3/17/09
$ 500,000
None
Workers’ Comp
Covers workers’ comp liability exposure
Penn State Ins
12/31/07-12/31/08
Statutory coverage excess of SIR
$                               3,000,000





 
 

 


Schedule 6.11(b)
 
INTEREST HEDGING PROTOCOL
 
Subject to ISDA Documentation
Key terms of the hedging documentation to include:
 
(a)
Ranking

Interest Rate Hedge Banks are to rank pari passu at all times with the Lenders,
both pre- and post-enforcement and to share rateably with the Lenders in
allocation of proceeds.
 
(b)
Security.

 
(1)
Obligations under Interest Hedging Agreements with Interest Rate Hedge Banks are
to be secured rateably with the Obligations under the Credit Agreement.

 
(2)
Collateral Agent to act also for the Interest Rate Hedge Banks.

 
(c)
Voting / instructions.

Interest Rate Hedge Banks to be included (pro-rata to amounts) in “Majority
Lenders” for purposes of voting, consents, instructions after an Event of
Default has occurred, provided that to the extent that any such Interest Rate
Hedge Bank is an affiliate of Macquarie, such Interest Rate Hedge Bank’s rights
to vote or consent shall not be exercised in any situation where 100% of Lender
consent is required and shall not have a ‘tie-breaker’ vote.
 
(e)
Events of Default.

Interest Rate Hedge Banks will have the right to close out and terminate their
Interest Hedging Agreements in each of the following circumstances:
 
(1)
payment default under the relevant Interest Hedging Agreement (after a
reasonable grace period, i.e. 7-10 days);

 
(2)
If the Majority Lenders have taken enforcement action under the Credit
Agreement;

 
(3)
illegality or tax event (as defined under the ISDA documentation);

 
(4)
insolvency; and

 
(5)
upon a repayment, prepayment, termination, cancellation or refinancing in full
of the Term Loans.

Note these are not circumstances in which the Interest Hedge Banks will get paid
ahead of the Lenders — this is only a right to close out the swaps.
 
(g)
Amendments.

Interest Rate Hedge Bank consent necessary to amend Interest Hedging Agreements
and to amend any terms of the Financing Documents where that amendment would
materially prejudice the rights of the Interest Rate Hedge Banks.
 
h)
Setoff.

 
(1)
Interest Rate Hedge Banks can net and set-off under the Interest Hedging
Agreements.

 
(2)
Only net amounts received by the Interest Rate Hedging Banks to be included in
the sharing provisions in the Credit Agreement.

 
(i)
Pro-rata cancellation of swaps.

Swaps to be reduced rateably with reduction of Term Loans outstanding, and pro
rata among all Interest Rate Hedge Banks.
 
(j)
Legal opinions and conditions precedent.

 
(1)
Legal opinions delivered under the Credit Agreement addressed to the Lenders
shall also to be addressed to the Interest Rate Hedge Banks.

 
(2)
Conditions precedent in Credit Agreement shall also to apply to the Interest
Rate Hedge Banks.

 
(k)
Representations, warranties, undertakings.

 
(1)
Interest Rate Hedge Banks to have benefit of representations, warranties and
undertakings made by the Borrower under the Credit Agreement.

 
(2)
Interest Hedging Agreements to be deemed Financing Documents for the purpose of
the representations, warranties, undertakings, events of default and
indemnities.

 
(l)
Party to Collateral Agency Agreement.

 
(1)
Interest Rate Hedge Banks to be parties to the Collateral Agency Agreement.

 
(2)
Interest Rate Hedge Banks to be excluded from Lender obligations under the
Credit Agreement.

        (m)
Ongoing reporting requirements.

Interest Rate Hedge Banks to be entitled to the same information about the
Borrower as provided to the Lenders pursuant to the Credit Agreement, including,
without limitation, any compliance certificates and financial accounts.



 
 

 


Schedule 7.01(b)
 
EXISTING LIENS
 
Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
             
PSE Funding, Inc.
JPMorgan Chase Bank, N.A., as Program Agent
Collection Account, Deposit Account, Receivable, Lock-box
W
A
Department
of Licensing
12/22/2005
#2005-357-9849-0
 
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility financing statement
covering personal property as well as other property real/personal
W
A
Department
of Licensing
9/15/1967
#12672
Partial Release filed
8/9/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility financing statement
covering personal property as well as other property real/personal
W
A
Department
of Licensing
9/13/1968
#42984
Partial Release filed
8/9/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility
Fortieth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
2/3/1969
#53469
Partial Releases filed
1/13/81, 12/23/82,
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
6/19/1970
#96775
Partial Release filed
8/9/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Fifty-Third Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
7/20/1970
#99343
Partial Releases filed
1/13/81, 12/23/82,
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
4/23/1971
#122686
Partial Release filed
8/9/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Fifty-Fourth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
10/31/1972
#179608
Partial Releases filed
1/12/81, 12/23/82,
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
11/8/1972
#180444
Partial Release filed
8/9/89
Amendment Filed 6/4/97, Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Fifty-Fifth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
3/5/1974
#245382
Partial Releases filed
1/12/81, 12/23/82,
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Fifty-Sixth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
11/12/1974
#274716
Partial Releases filed
1/12/81, 12/23/82,
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
8/26/1975
#308439
Partial Release filed
8/9/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Fifty-Seventh Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
8/26/1975
#308440
Partial Releases filed
1/12/81, 12/23/82,
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
9/19/1975
#311323
Partial Release filed
8/9/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Fifty-Seventh Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
10/22/1976
#375837
Partial Releases filed
1/12/81, 12/23/82,
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
3/17/1977
#397450
Partial Release filed
8/9/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
7/15/1977
#419270
Partial Release filed
8/7/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Fifty-ninth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
7/13/1978
#480583
Partial Releases filed
1/12/81, 12/23/82,
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
9/7/1978
#8250099
Partial Release filed
8/7/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
8/29/1979
#1088886
Partial Release filed
8/7/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixtieth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
12/3/1979
#9337024
Partial Releases filed
1/12/81, 12/23/82,
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-first Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
12/11/1981
#81345038
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
1/12/1982
#82012035
Partial Release filed
8/7/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
8/24/1983
#832360084
Partial Release filed
8/7/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
8/24/1983
#832360085
Partial Release filed
8/7/89
Amendment Filed 6/4/97 Assignments Filed
4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-second Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
6/25/1984
#841780007
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-third Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
1/7/1986
#860080033
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-fourth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
4/8/1986
#86099009
Partial Release filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-fifth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
4/8/1986
#860990010
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/20/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
7/21/1986
#862030006
Partial Release filed 8/7/89
Amendment Filed 6/4/97
Assignments Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
8/26/1986
#862030007
Partial Release filed 8/7/89
Amendment Filed 6/4/97
Assignment Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-sixth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
8/26/1986
#862390145
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-seventh Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
11/7/1986
#863110074
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-eighth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
9/21/1987
#872640165
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
12/21/1987
#873550095
Partial Release filed 8/7/89
Amendment Filed 6/4/97
Assignments Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
8/15/1988
#882280029
Partial Release filed 8/7/89
Amendment Filed 6/4/97
Assignment Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
BLC Corporation
Transmitting Utility Filing
Leased new/used vehicles,
new Pratt and Whitney combustion turbines
W
A
Department
of Licensing
10/5/1988
#882790648
Amendments Filed 2/27/89, 10/28/94, 6/9/97, 5/22/01, 8/8/02
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-ninth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
2/12/1990
#900430048
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
9/7/1990
#902500022
Amendment Filed 6/4/97
Assignments Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
9/7/1990
#902500023
Amendment Filed 6/4/97
Assignments Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Seventieth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
10/16/1990
#902890049
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Seventy-First Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
5/8/1991
#9112800074
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
8/20/1991
#912320049
Amendment Filed 6/4/97
Assignments Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Seventy-Third Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
3/4/1992
#920640036
Partial Releases filed
5/19/00, 12/6/04
Amendments Filed
6/3/97, 6/3/97,
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Seventy-Fourth Supplemental Indenture is filed as a transmitting utility
covering certain property
W
A
Department
of Licensing
10/26/1992
#923000032
Partial Release filed
5/19/00, 12/6/04
Amendment Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Seventy-Fifth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
4/22/1993
#931120020
Partial Releases filed
5/19/00, 12/6/04
Amendments Filed 6/3/97
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
6/17/1993
#931680004
Amendment Filed 6/4/97
Assignment Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
Puget Power Conservation
Grantor Trust 1995-1
Transmitting Utility Filing
The purchased Conservation
Investment Assets to the
Puget Power Conservation
Grantor Trust 1995-1
W
A
Department
of Licensing
6/7/1995
#951580004
Assignments Filed
6/4/97, 7/23/97
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
8/28/1995
#952400003
Amendment Filed 6/4/97
Assignment Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Security Agreement is filed as a transmitting utility covering personal property
and other property real and/or personal
W
A
Department
of Licensing
2/19/1997
#970500019
Assignments Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Sixty-Eighth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
6/3/1997
#971540077
Partial Releases filed
5/19/00, 12/6/04
Amendment Filed 6/3/03
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Transmitting Utility
Mortgage of personal property and mortgage upon real estate
W
A
Department
of Licensing
6/4/1997
#971550143
Assignments Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
Puget Power Conservation
Grantor Trust 1995-1
Transmitting Utility Filing
The purchased Conservation
Investment Assets to the
Puget Power Conservation
Grantor Trust 1995-1
W
A
Department
of Licensing
6/4/1997
#971550168
Amendment Filed 7/23/97
Puget Sound Energy, Inc.
BLC Corporation
Transmitting Utility
Leased new/used vehicles,
new Pratt and Whitney combustion turbines
W
A
Department
of Licensing
6/9/1997
#971600050
Amendments Filed 5/22/01, 8/8/02
Puget Sound Energy, Inc.
First Trust of California, National Association
Transmitting Utility Filing
Combustion turbine
generating unit manufactured
by Turbo Power & Marine
Systems, Inc.
W
A
Department
of Licensing
6/9/1997
#971600051
 
Puget Sound Energy, Inc.
Puget Sound Energy, Inc.
Conservation Grantor Trust 1997
Transmitting Utility Filing
Purchased Conservation
Investment Assets to the
Puget Sound Energy, Inc.
Conservation Grantor Trust 1997
W
A
Department
of Licensing
8/5/1997
#972170065
 
Puget Sound Energy, Inc.
U.S. National Bank Association
Seventy-Sixth Supplemental Indenture is filed as a transmitting utility covering
certain property
W
A
Department
of Licensing
12/17/1997
#973510085
Amendment/Partial Release Filed 5/19/00
Partial Release filed 12/6/04
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Seventy-Seventh Supplemental Indenture is filed as a transmitting utility
covering certain property
W
A
Department
of Licensing
3/3/1999
#990620066
Amendment/Partial Release Filed 5/19/00
Partial Release filed 12/6/04
Assignment Filed 6/3/03
Puget Sound Energy, Inc.
U.S. National Bank Association
Seventy-Eighth Supplemental Indenture is filed as a transmitting utility
covering certain property
W
A
Department
of Licensing
11/1/2000
#20003060059
Assignment Filed 6/3/03
Partial Release
Filed 12/6/04
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
4/24/2002
#200211450896
Assignments Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
4/24/2002
#200211450919
Assignments Filed 4/24/02, 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8137-7
Assignment Filed 6/3/03
Partial Release filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8138-4
Assignment Filed 6/3/03
Partial Release
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8139-1
Assignment Filed 6/3/03
Partial Release
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8141-4
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8142-1
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8143-8
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8144-5
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8145-2
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8146-9
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8147-6
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8148-3
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8149-0
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. National Bank Association
Transmitting Utility Filing
In Lieu Financing Statement
(collateral not described)
W
A
Department
of Licensing
5/31/2002
#2002-154-8150-6
Assignment Filed 6/3/03
Partial Release Filed
Filed 12/6/04
Puget Sound Energy, Inc.
U.S. Bank National Association,
Trustee under Mortgage dated
June 2, 1924, as supplemented
and modified
Electric operating utility
property
W
A
Department
of Licensing
6/3/2003
#200315470660
Partial Release Filed 12/6/04
Puget Sound Energy, Inc.
IOS Capital, LLC
Leased equipment
W
A
Department
of Licensing
7/3/2003
#200318465090
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
10/6/2003
#2003-281-4398-8
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
4/15/2004
#2004-107-9584-2
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
8/31/2004
#2004-246-9334-9
 
Puget Sound Energy, Inc.
U.S. Bank National Association,
Trustee under Mortgage dated
June 2, 1924, as supplemented
and modified
Electric operating utility
property
W
A
Department
of Licensing
3/16/2005
#2005-076-2148-1
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
4/19/2005
#2005-110-2057-7
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
4/19/2005
2005-110-2058-4
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
4/19/2005
#2005-110-2060-7
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
4/19/2005
#2005-110-2061-4
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
4/27/2005
#2005-118-4319-0
 
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Gas utility property
W
A
Department
of Licensing
4/29/2005
#2005-119-4935-9
Assignment Filed 6/21/06
Puget Sound Energy, Inc.
U.S. National Bank Association
Trustee under Mortgage dated
June 2, 1924, as supplemented
and modified
Electric operating utility
property
W
A
Department
of Licensing
4/29/2005
#2005-119-4937-3
 
Puget Sound Energy, Inc.
The Bank of New York Trust Company, N.A.
Gas utility property
W
A
Department
of Licensing
4/29/2005
#2005-119-4938-0
Assignment Filed 6/21/06
Puget Sound Energy, Inc.
IOS Capital
Leased property
W
A
Department
of Licensing
10/12/2005
#200528507924
 
Puget Sound Energy, Inc.
JPMorgan Chase Bank, N.A., as Program Agent
Transmitting Utility Filing
Collection Account, Deposit Account, Receivable, Lock-box
W
A
Department
of Licensing
12/22/2005
#2005-357-9855-1
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
5/1/2006
#200612157523
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
5/24/2006
#200614426016
 
Puget Sound Energy, Inc.
U.S. Bank National Association,
Trustee under Mortgage dated
June 2, 1924, as supplemented
and modified
Electric operating utility
property
W
A
Department
of Licensing
9/15/2006
#2006-258-9059-2
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
1/18/2007
#200701822868
 
Puget Sound Energy, Inc.
IOS Capital
Leased equipment
W
A
Department
of Licensing
4/3/2007
#200709335940
 
Puget Sound Energy, Inc.
Ikon Financial Svcs
Leased equipment
W
A
Department
of Licensing
1/8/2008
#200800858911
 
Puget Sound Energy, Inc.,
successor in interest to Puget
Sound Power and Light Company
Additional Debtors:  Mei Fang
Wang, Gloria R Hettel, Pine Lake
Plateau Dental-Medical Building,
LLC, Sammamish Properties,
LLC, David J Hines and Lina
Hines, Pine Lake Associates,
LLC, Pierre V. Barmore, Jr. and
Janice Barmore, King County, All
unknown owners and all unknown
tenants
Central Puget Sound Regional
Transit Authority, d/b/a Sound
Transit
Stipulated Judgment and Decree of Appropriation $2,623,000.00
W
A
King County
9/15/2004
#20040915000419
 
Puget Sound Energy, Inc.
Additional Debtor:  City of Seattle
Constance A. Johnson
Stipulated Judgment Quieting
Title
W
A
King County
10/28/2004
#20041028000034
 
Puget Sound Energy, Inc. fka
Puget Sound Traction, Light and
Power Company
Additional Debtors:  BFS Retail &
Commercial Operations, LLC,
Cecil Lueng and Hazel Lueng,
Tommy Wong, Lani Yiu, King
County, all unknown owners and
all unknown tenants
Central Puget Sound Regional
Transit Authority, d/b/a Sound
Transit
Judgment and Decree of Appropriation and Stipulation for and Order Amendment (1)
Petition; (2) Order Re Public Use and (3) order Re Possession and Use
$1,850,000.00
W
A
King County
11/10/2005
#20051110001980
 
Puget Sound Energy, Inc.
Christopher Todd Gerou
JUDGMENT
$1,471.00
W
A
King County District Court
- East
(Bellevue,
WA)
5/1/2002
Case #Y00020101
 
Puget Sound Energy, Inc.
Petr D Dvosis
JUDGMENT
$1,521.00
W
A
King County District Court
- East
(Bellevue,
WA)
5/1/2002
Case #Y00020268
 
Puget Sound Energy, Inc.
Jon Vevik
JUDGMENT
$656.70
W
A
King County District Court
- East
(Bellevue,
WA)
10/14/2002
Case #Y00020659
 
Puget Sound Energy, Inc.
Additional Debtor:
Central Locating Service
R.L. Alia Company
JUDGMENT
$609.80
W
A
King County District Court
- East
(Bellevue,
WA)
9/9/2004
Case #SC4-01173
 
Puget Sound Energy, Inc.
Additional Debtor:
Central Locating Service
R.L. Alia Company
JUDGMENT
$4,021.00
W
A
King County District Court
- East
(Bellevue,
WA)
9/9/2004
Case #SC4-01174
 
Puget Sound Energy, Inc.
First & Utah Street Associates
JUDGMENT
$4,030.00
W
A
King County District Court
- East
(Bellevue,
WA)
5/4/2007
Case #75-001232
 
Puget Sound Energy, Inc.
John M Adarno
JUDGMENT
$4,500.00
W
A
King County
Superior
Court
11/29/2001
Judgment# 01-9-19424-6
Case# 01-2-06298-1
 
Puget Sound Energy, Inc.
Washington State of Labor & Industries
JUDGMENT
$200.00
W
A
King County
Superior
Court
12/28/2007
Judgment# 07-9-37556-8
Case# 06-2-33074-9
 
Puget Western Company
Shear Transport, Inc.
JUDGMENT
$27,860.00
W
A
King County
Superior
Court
1/17/1997
Judgment# 97011700058
 



 


 
 

 

Schedule 7.03(b)
 
EXISTING INDEBTEDNESS
 
Long-term Debt of Puget Sound Energy
 
Series
Coupon
Issue
Date
Maturity
Date
      Principal
3.363% Senior notes
3.363%
Jun-4-03
Jun-1-08
$150,000,0004
MTN-B
6.530%
Aug-18-93
Aug-18-08
$3,500,000
MTN-B
6.510%
Aug-19-93
Aug-19-08
$1,000,000
Senior note B
7.610%
Sep-8-00
Sep-8-08
$25,000,000
Senior note B
6.460%
Mar-9-99
Mar-9-09
$150,000,000
MTN-C
6.610%
Dec-20-95
Dec-21-09
$3,000,000
MTN-C
6.620%
Dec-20-95
Dec-22-09
$5,000,000
Senior note B
7.960%
Feb-22-00
Feb-22-10
$225,000,000
MTN-C
7.120%
Sep-11-95
Sep-13-10
$7,000,000
Senior note C
7.690%
Nov-9-00
Feb-1-11
$260,000,000
MTN-B
6.830%
Aug-18-93
Aug-19-13
$3,000,000
MTN-B
6.900%
Sep-30-93
Oct-1-13
$10,000,000
MTN-C
7.350%
Sep-11-95
Sep-11-15
$10,000,000
MTN-C
7.360%
Sep-11-95
Sep-15-15
$2,000,000
5.197% Senior notes
5.197%
Oct-12-05
Oct-1-15
$150,000,000
Senior note A
6.740%
Jun-15-98
Jun-15-18
$200,000,000
FMB
9.570%
Sep-1-90
Sep-1-20
$25,000,000
MTN-C
7.150%
Dec-20-95
Dec-19-25
$15,000,000
MTN-C
7.200%
Dec-21-95
Dec-22-25
$2,000,000
Senior note A
7.020%
Dec-27-97
Dec-1-27
$300,000,000
Senior note B
7.000%
Mar-9-99
Mar-9-29
$100,000,000
Pollution control bonds
5.100%
Mar-11-03
Mar-1-31
$23,400,000
Pollution control bonds
5.000%
Mar-11-03
Mar-1-31
$138,460,000
5.483% Senior notes
5.483%
May-27-05
Jun-1-35
$250,000,000
6.724% Senior notes
6.724%
Jun-30-06
Jun-15-36
$250,000,000
6.274% Senior notes
6.274%
Sep-18-06
Mar-15-37
$300,000,000
6.974% Hybrid
6.974%
Jun-4-07
Jun-1-67
$250,000,000
Total
     
$2,858,360,000

 
Other Debt of Puget Sound Energy
 
Credit Facility
Variable
Mar-29-07
Apr-4-12
$500,000,0005
Credit Facility
Variable
Mar-29-07
Apr-4-12
$350,000,0005
A/R Securitization Facility
Variable
Dec-20-05
Dec 20-10
$200,000,0005
Demand Promissory Note
Variable
Jun-1-06
NA
$30,000,0006




--------------------------------------------------------------------------------

 
4Issue likely to mature prior to merger completion date.
 
5Represents the commitment amount, not the amount outstanding.  These facilities
will be replaced by the Operating Company Facilities on the Financial Closing
Date; provided that any letters of credit issued thereunder shall be permitted
only to the extent such letters of credit are fully collateralized by either
cash proceeds from the loans made under the Operating Company Facilities or
letters of credit issued under the Operating Company Facilities.
 
6Among Puget Sound Energy, Inc., as Borrower and Puget Energy, Inc., as Lender
(intercompany .revolving credit facility).  This note does not contain any
restriction as to dividends, prepayment, redemption or change of control.

Continued
 
Security
Dividend
Shares
 
Par
Amount Outstanding
Preferred stock
4.70%
4,311
 
$100
$431,100
Preferred Stock
4.84%
14,583
 
$100
$1,458,300




 
 

 

Schedule 7.04(m)
 
EXISTING INVESTMENTS
 
Investments in subsidiaries as listed in Schedule 5.13(B).
 
Various in corporate owned life insurance (COLI) policies owned as of the date
of this agreement, owned by PSE.
 
Development rights to certain wind powered electric generating facilities in
Washington State, owned by PSE
 
1.      In February 2008, Puget Sound Energy acquired, for approximately $3.6
million, assets intended to support the development of a wind powered generating
facility, with a nameplate capacity of 44 MW, adjacent to PSE’s existing Wild
Horse Wind Project in Kittitas County, Washington (the “Wild Horse
Expansion”).  Specifically, PSE acquired approximately 1400 acres of land, wind
data, meteorological data collection towers (“met towers”), environmental and
other studies, a position in a transmission interconnection queue, and related
assets.
 
2.      In mid May 2008, PSE anticipates closing on the acquisition of assets
intended to support the development of a wind powered generating facility, with
a nameplate capacity of 70 MW, in Skamania County, Washington (the “Saddleback
Project”).  Specifically, for approximately $800,000, PSE will acquire wind
data, met towers, environmental and other studies, a position in a transmission
interconnection queue, and related assets.  Further, PSE will enter into a lease
with the property owner providing PSE with all necessary real estate rights to
the project site.
 
S1.5 million investment in Kinetic Ventures, held by Puget Western, Inc.:
Puget Western, Inc., a wholly owned subsidiary of PSE, has an 11.11% member’s
interest in an energy related utility venture capital fund, Kinetic Ventures
Fund VI, LLC., that is scheduled to terminate on December  31, 2009.  Puget
Western accounts for its investment in the fund in accordance with the FASB’s
EITF 03-01, with its carrying cost equal to the fund manager’s reported capital
account balance for Puget Western.  The principal assets of the fund are equity
investments in four non-public companies.  Audited Financials are provided to
the investors once a year.  Puget Western’s reported member’s capital account
balance was $1,528,108 at December  31, 2007.  Puget Energy is obligated to
provide $193,080 in future capital investments if capital calls are made by the
managing investor of the fund prior to December 31, 2009.
 
$35.2 million in various real estate investments, held by Puget Western, Inc.:
Puget Western’s primary business is the investment and development of commercial
and industrial properties in the Pacific Northwest.  At December 31, 2007, the
company owned 41 commercial/industrial properties in Western Washington with a
carrying value of $32,680,893.  Additionally, Puget Western held 8 promissory
notes related to the prior sale of properties, with an aggregate carrying value
of $9,317,812 at December 31, 2007.  All notes are secured by a first lien deed
of trust and all notes were current at December  31, 2007.
 


 
 

 


Schedule 10.02
 
FACILITY AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
 
Facility Agent; Collateral Agent:
 
Barclays Bank PLC
200 Park Avenue
New York, New York  10166
Phone: 212-412-1562
Facsimile: 212-412-7600
Attention: Gary Wenslow
 
Borrower and Subsidiaries:
 
Puget Merger Sub, Inc.
Level 22, 125 West 55th Street
New York, NY  10019
Attention: Christopher Leslie
Phone: (212) 231-1686
Facsimile: (212) 231-1828
Email: Christopher.Leslie@macquarie.com
 


 
 

 



EXHIBIT A
to Credit Agreement
 
FORM OF BORROWING REQUEST
 
Barclays Bank PLC
as facility agent
under the below-defined Credit Agreement
(in such capacity, the “Facility Agent”)
 
Attention:  [_______]
 
[DATE]
 
Reference is made to the Credit Agreement, dated as of [____________], 2008 (as
amended, amended and restated, supplemented and/or modified and in effect from
time to time, the “Credit Agreement”), among Puget Merger Sub Inc., a Washington
corporation (the “Borrower”), the Lenders party thereto from time to time, and
Barclays Bank PLC, as Facility Agent.  Capitalized terms used but not defined
herein have the meanings assigned to them in the Credit Agreement.
 
This Borrowing Request is issued in accordance with Section 2.02(a) of the
Credit Agreement.
 
The undersigned hereby irrevocably requests a Borrowing of Loans under the
Credit Agreement as follows:
 
(i)  
the date of the requested Borrowing is [______________], 20[___];

 
(ii)  
the Loans are comprised of [$[_________] of Term Loans] [$[_________] of Capital
Expenditure Loans];

 
(iii)  
the aggregate amount of the Borrowing is $[_________]; and

 
(iv)  
the Loans are comprised of [Alternate Base Rate Loans] [LIBO Rate Loans having
an initial Interest Period of [______________] month[s]].

 
Pursuant to Section 4.03 of the Credit Agreement, the undersigned hereby
certifies that the following statements will be true on the date of the
Borrowing or, if such representation specifically refers to an earlier date,
such earlier date:
 
(a)  [The representations and warranties of the Borrower contained in Article V
of the Credit Agreement and each other Financing Document are true and correct
in all material respects (provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects) on and as of the date of the requested Borrowing, before and after
giving effect to the requested Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of the requested Borrowing, in which case, as of such
date.]1
 
[The Company Representations and the Specified Representations are true and
correct on and as of the date of the requested Borrowing (or to the extent that
such representations and warranties specifically refer to an earlier date, as of
such earlier date).]2
 
(b) No Default or Event of Default has occurred and is continuing, or would
result from such requested Borrowing or from the application of the proceeds
therefrom.3
 
(c)  [Proceeds of the Capital Expenditure Loans comprising the requested
Borrowing will be applied toward Additional CapEx and:
 
(i) after giving effect to the requested Borrowing, Total Indebtedness to Total
Capitalization of the Borrower does not exceed 70%; [and]
 
(ii)  [such proceeds will be applied towards Additional CapEx relating to
construction, and attached hereto as Annex A is (A) a budget and schedule for
such construction together with a certificate from an Authorized Officer of the
Borrower and a nationally recognized independent engineer certifying that, in
their opinion, such budget and schedule are reasonable and (B) a certificate
from an Authorized Officer of the Borrower certifying that it is within 17.5% of
the aggregate original, certified construction budget;]4
 
(iii) attached hereto as Annex B is a certificate of the Borrower certifying
that it has received all material permits and licenses (including those relating
to the regulatory status) necessary to construct, purchase and operate (as
applicable) the asset to which the Additional CapEx is to be applied, except for
such permits and licenses as are customarily obtained at a later date or not
obtainable prior to the time they are required in the ordinary course of
business.]5
 
(d) [[The Borrower is in Lock-Up]/[an Excess Cash Sweep Event has occurred and
is continuing] and (A) the proceeds of the Loans comprising the requested
Borrowing will be applied towards Base Capital Expenditures, (B) there is no
Distributable Cash Balance which has not been prepaid pursuant to
Section 2.03(b)(i)(G) of the Credit Agreement and (C) the Lock-Up Account has a
zero balance].6
 
This notice is being delivered by the undersigned to the Facility Agent not
later than 1:00 p.m., New York City time, on the [first][fourth] Business Day
prior to the date of the requested Borrowing listed above.
 

     
PUGET MERGER SUB INC.
         
By: _________________________________________________________________
   
Name:
   
Title:



 

____________________________
1 Insert this clause for Capital Expenditure Loans only.

 
2 Insert this clause for Term Loans only.

 
3 Not required for Borrowing of Term Loans.

 
4 Insert this subclause if the Additional CapEx is for construction.

 
5 This clause (c) only required for Borrowing of Capital Expenditure Loans to
the extent proceeds are to be applied toward Additional CapEx.

 
6 Insert this clause if a Lock-Up Event has occurred and is continuing and/or if
an Excess Cash Sweep Event has occurred.

 


 
 

 



EXHIBIT B-1
to Credit Agreement
 
FORM OF TERM NOTE
 
$[_____________] Dated:  _______ ___, _______
 
FOR VALUE RECEIVED, the undersigned, PUGET MERGER SUB INC., a Washington
corporation (the “Borrower”), HEREBY PROMISES TO PAY [_______________] or its
registered assigns (together, the “Lender”) for the account of its applicable
lending office the principal amount of the Term Loan (as defined below) owing to
the Lender by the Borrower pursuant to that certain Credit Agreement, dated as
of [_______], 2008 (as amended, amended and restated, supplemented and/or
modified and in effect from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto, and certain other lenders
party thereto and Barclays Bank PLC, as facility agent (in such capacity, the
“Facility Agent”), on the dates and in the amounts specified in the Credit
Agreement.  Capitalized terms used herein but not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of the Term Loan from the date of the Borrowing
thereof until such principal amount is paid in full, at such interest rates and
payable at such times as are specified in the Credit Agreement.
 
Both principal and interest are payable in Dollars and in immediately available
funds to the Facility Agent in an account designated by the Facility Agent.
 
The Term Loan owing to the Lender by the Borrower, the maturity thereof, and all
payments made on account of principal thereof shall be recorded by the Lender,
entered into the Register maintained by the Facility Agent and, prior to any
transfer thereof, endorsed by the Lender on the grid attached hereto, which is
part of this Term Note; provided, however, that the failure of the Lender to
make any such recordation or endorsement shall not affect the Obligations of the
Borrower under this Term Note.
 
This Term Note is one of the Notes referred to in and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, inter alia,
(i) provides for the making of a single Term Loan (the “Term Loan”) by the
Lender to the Borrower in an amount not to exceed the Dollar amount first above
mentioned, the Indebtedness of the Borrower resulting from such Term Loan being
evidenced by this Term Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.  The Obligations of the Borrower under
this Term Note are secured by the Collateral as provided in the Financing
Documents.




PUGET MERGER SUB INC.
By:
   
Name:
 
Title:
 



 
 

 


TERM LOANS AND PAYMENTS OF PRINCIPAL
 
Date
Amount of Term Loan
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                                       





 
 

 



EXHIBIT B-2
to Credit Agreement
 
FORM OF CAPITAL EXPENDITURE NOTE
 
S[__________________]
 
Dated:  __________ ___, _____
 
FOR VALUE RECEIVED, the undersigned, PUGET MERGER SUB INC., a Washington
corporation (the “Borrower”), HEREBY PROMISES TO PAY [______________] or its
registered assigns (together, the “Lender”) for the account of its applicable
lending office the principal amount of the Capital Expenditure Loans (as defined
below) owing to the Lender by the Borrower pursuant to that certain Credit
Agreement, dated as of [___________], 2008 (as amended, amended and restated,
supplemented and/or modified and in effect from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto,
and Barclays Bank PLC, as facility agent (in such capacity, the “Facility
Agent”), on the dates and in the amounts specified in the Credit
Agreement.  Capitalized terms used herein but not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of the Capital Expenditure Loans from the date of
the Borrowings thereof until such principal amount is paid in full, at such
interest rates and payable at such times as are specified in the Credit
Agreement.
 
Both principal and interest are payable in Dollars and in immediately available
funds to the Facility Agent in an account designated by the Facility Agent.
 
The Capital Expenditure Loans owing to the Lender by the Borrower, the maturity
thereof, and all payments made on account of principal thereof shall be recorded
by the Lender, entered into the Register maintained by the Facility Agent and,
prior to any transfer thereof, endorsed by the Lender on the grid attached
hereto, which is part of this Capital Expenditure Note; provided, however, that
the failure of the Lender to make any such recordation or endorsement shall not
affect the Obligations of Borrower under this Capital Expenditure Note.
 
This Capital Expenditure Note is one of the Notes referred to in and is entitled
to the benefits of, the Credit Agreement.  The Credit Agreement, inter alia,
(i) provides for the making of multiple loans (the “Capital Expenditure Loans”)
by the Lender to the Borrower in an aggregate amount at any one time outstanding
not to exceed the Dollar amount first above mentioned, the Indebtedness of the
Borrower resulting from such Capital Expenditure Loans being evidenced by this
Capital Expenditure Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.  The Obligations of the Borrower under
this Capital Expenditure Note are secured by the Collateral as provided in the
Financing Documents.




PUGET MERGER SUB INC.
By:
   
Name:
 
Title:



 
 

 


CAPITAL EXPENDITURE LOANS AND PAYMENTS OF
PRINCIPAL
 
Date
Amount of Capital Expenditure Loans
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                             





 
 

 



EXHIBIT C-1
To Credit Agreement
 


 
BORROWER SECURITY AGREEMENT
 
Dated [_______________]
 
From
 
PUGET MERGER SUB INC.
 
as Borrower
 
to
 
BARCLAYS BANK PLC
 
as Collateral Agent
 


 
 

 


T A B L E  O F  C O N T E N T S
 
Section Page
 
 
Section 1.
Grant of Security 

 
 
Section 2.
Security for Obligations 

 
 
Section 3.
Borrower Remain Liable 

 
 
Section 4.
Delivery and Control of Security Collateral 

 
 
Section 5.
Deposit Accounts 

 
 
Section 6.
Reserved 

 
 
Section 7.
Release of Amounts 

 
 
Section 8.
Representations and Warranties 

 
 
Section 9.
Further Assurances 

 
 
Section 10.
Reserved 

 
 
Section 11.
Reserved 

 
 
Section 12.
Post-Closing Changes; Collections on Assigned Agreements, Receivables and
Related Contracts

 

 
Section 13.
As to Intellectual Property Collateral 

 
 
Section 14.
Voting Rights; Dividends; Etc. 

 
 
Section 15.
Reserved 

 
 
Section 16.
As to Letter-of-Credit Rights 

 
 
Section 17.
Commercial Tort Claims 

 
 
Section 18.
Transfers and Other Liens; Additional Shares 

 
 
Section 19.
Collateral Agent Appointed Attorney in Fact 

 
 
Section 20.
Collateral Agent May Perform 

 
 
Section 21.
The Collateral Agent’s Duties 

 
 
Section 22.
Remedies 

 
 
Section 23.
Indemnity and Expenses 

 
 
Section 24.
Amendments; Waivers; Additional Borrower; Etc. 

 
 
Section 25.
Notices, Etc 

 
 
Section 26.
Continuing Security Interest; Assignments under the Credit Agreement 

 
 
Section 27.
Termination 

 
 
Section 28.
Reserved 

 
 
Section 29.
Execution in Counterparts 

 
 
Section 30.
Governing Law 

 
 
Section 31.
Waiver of Right to Trial by Jury 

 
Schedules
 
 
Schedule I
-
Investment Property

 
Schedule II
-
Pledged Deposit Accounts

 
Schedule III
-
Assigned Agreements

 
Schedule IV
-
Intellectual Property

 
Schedule V
-
Commercial Tort Claims

 
Schedule VI
-
Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

 
Schedule VII
-
Changes in Name, Location, Etc.

 
Schedule VIII
-
Letters of Credit



Exhibits
 
 
Exhibit A
-
Form of Withdrawal Certificate



 
 

 


BORROWER SECURITY AGREEMENT
 
BORROWER SECURITY AGREEMENT (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of
[_______________] made by Puget Merger Sub Inc., a Washington corporation (the
“Merger Sub”) to Barclays Bank PLC, as collateral agent (together with any
successor collateral agent appointed pursuant to the Collateral Agency
Agreement, the “Collateral Agent”) for the Secured Parties.
 
PRELIMINARY STATEMENTS.
 
(1)       The Merger Sub entered into a Credit Agreement dated as of May 16,
2008 (said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with the Lenders and the other parties thereto.
 
(2)       Puget Energy Inc., a Washington corporation (the “Company”), upon the
consummation of the Merger, shall assume, pursuant to the Assumption Agreement,
all of the obligations of the Merger Sub under the Credit Agreement, this
Agreement and all of the other Financing Documents to which the Merger Sub is a
party, and will be the owner of the shares of stock or other Equity Interests
(the “Initial Pledged Equity”) set forth opposite the Borrower’s name on and as
otherwise described in Part I of Schedule I hereto and issued by PSE.  The
Merger Sub (prior to the Effective Time) and the Company (upon and after the
Effective Time) are referred to herein as the “Borrower”.
 
(3)       The Borrower is the owner of the deposit accounts (the “Pledged
Deposit Accounts”) set forth opposite its name on Schedule II hereto.
 
(4)       The Borrower is the owner of Account No. 110789 (the “Lock-Up
Account”), with The Bank of New York Mellon at its office at 101 Barclay Street,
Floor 8W, New York, NY 10286, Attention: Corporate Finance Group.
 
(5)       It is a condition precedent to the making of Loans by the Lenders
under the Credit Agreement and the entry into Interest Hedging Agreements by the
Interest Rate Hedge Banks from time to time that the Borrower shall have granted
the security interest contemplated by this Agreement.  The Borrower will derive
substantial direct and indirect benefit from the transactions contemplated by
the Financing Documents.
 
(6)       Terms defined in the Credit Agreement and not otherwise defined in
this Agreement are used in this Agreement as defined in the Credit
Agreement.  Further, unless otherwise defined in this Agreement or in the Credit
Agreement, terms defined in Article 8 or 9 of the UCC (as defined below) are
used in this Agreement as such terms are defined in such Article 8 or 9.  The
term “Withdrawal Certificate” shall mean a certificate substantially in the form
of Exhibit A, and the term “Withdrawal Date” shall mean any date on which a
withdrawal is to be made from the Lock-Up Account.
 
(7)       “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York; provided that, if perfection or the effect of
perfection or non perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial
 
Code as in effect in a jurisdiction other than the State of New York, “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non perfection or priority.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement and to induce the Interest Rate
Hedge Banks to enter into Interest Hedging Agreements from time to time, the
Borrower hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties as follows:
 
Section 1.  Grant of Security.  The Borrower hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
the Borrower’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by the Borrower, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):
 
(a)       all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);
 
(b)       all inventory in all of its forms, including, without limitation, (i)
all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof, (ii)
goods in which the Borrower has an interest in mass or a joint or other interest
or right of any kind (including, without limitation, goods in which the Borrower
has an interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by the Borrower, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);
 
(c)       all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), letter-of-credit rights, general intangibles (including,
without limitation, payment intangibles) and other obligations of any kind,
whether or not arising out of or in connection with the sale or lease of goods
or the rendering of services and whether or not earned by performance, and all
rights now or hereafter existing in and to all supporting obligations and in and
to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property (any
and all of such accounts, chattel paper, instruments, letter-of-credit rights,
general intangibles and other obligations, to the extent not referred to in
clause (d), (e), (f) or (g) below, being the “Receivables,” and any and all such
supporting obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);
 
(d)       the following (the “Security Collateral”):
 
(i)         the Initial Pledged Equity and the certificates, if any,
representing the Initial Pledged Equity, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Equity and all warrants, rights or options
issued thereon or with respect thereto;
 
(ii)         all additional shares of stock and other Equity Interests in PSE
from time to time acquired by the Borrower in any manner (such shares and other
Equity Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;
 
(iii)         all indebtedness from time to time owed to the Borrower (such
indebtedness being the “Pledged Debt”) and the instruments, if any, evidencing
such indebtedness, and all interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness;
 
(iv)         the Lock-Up Account, all security entitlements with respect to all
financial assets from time to time credited to the Lock-Up Account, and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or financial assets and all warrants, rights or options
issued thereon or with respect thereto; and
 
(v)         all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which the Borrower has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;
 
(e)       each of the agreements listed on Schedule III hereto and each Interest
Hedging Agreement to which the Borrower is now or may hereafter become a party,
in each case as such agreements may be amended, amended and restated,
supplemented or otherwise
 


 
modified from time to time (collectively, the “Assigned Agreements”), including,
without limitation, (i) all rights of the Borrower to receive moneys due and to
become due under or pursuant to the Assigned Agreements, (ii) all rights of the
Borrower to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Assigned Agreements, (iii) claims of the Borrower for
damages arising out of or for breach of or default under the Assigned Agreements
and (iv) the right of the Borrower to terminate the Assigned Agreements, to
perform thereunder and to compel performance and otherwise exercise all remedies
thereunder (all such Collateral being the “Agreement Collateral”);
 
(f)       the following (collectively, the “Account Collateral”):
 
(i)         the Pledged Deposit Accounts, other deposit accounts and all funds
from time to time credited thereto, and all certificates and instruments, if
any, from time to time representing or evidencing the Pledged Deposit Accounts;
 
(ii)         all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of the Borrower in substitution for or in
addition to any or all of the then existing Account Collateral; and
 
(iii)         all interest, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Account Collateral;
 
(g)       the following (collectively, the “Intellectual Property Collateral”):
 
(i)         all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);
 
(ii)         all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case; with the goodwill symbolized thereby (“Trademarks”);
 
(iii)         all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);
 
(iv)         all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any

substitutions, replacements, improvements, error corrections, updates and new
versions of any of the foregoing (“Computer Software”);
 
(v)         all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual, industrial and intangible property of any type,
including, without limitation, industrial designs and mask works (in each case,
subject to the exclusion for intent to use applications set forth in clause (ii)
above);
 
(vi)         all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule IV hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof (in each case, subject to the exclusion for intent to use
applications set forth in clause (ii) above);
 
(vii)         all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of the Borrower accruing thereunder or pertaining thereto;
 
(viii)         all agreements, permits, consents, orders and franchises relating
to the license, development, use or disclosure of any of the foregoing to which
the Borrower, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule IV hereto; and
 
(ix)         any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;
 
(h)       the commercial tort claims described in Schedule V hereto (together
with any commercial tort claims as to which the Borrower have complied with the
requirements of Section 17);
 
(i)       all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of the
Borrower pertaining to any of the Collateral; and
 
(j)       all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (i) of this Section 1) and, to the extent
not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash.
 
Provided, however, that in no event shall Collateral (or any of the
sub-categories of Collateral defined above) include: (a) any lease, license,
contract or agreement to which the Borrower is a party, and any of its rights or
interest thereunder, if and to the extent that a security interest is prohibited
by or in violation of (i) any law, rule or regulation applicable to the
Borrower, or (ii) a term, provision or condition of any such lease, license,
contract, property right or agreement (unless such law, rule, regulation, term,
provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity; provided further that in no event shall the
Security Collateral be excluded by the first proviso in this paragraph, or (b)
in any of the outstanding capital stock of (i) a Controlled Foreign Corporation
(within the meaning of Section 957 of the Internal Revenue Code of 1986, as
amended) in excess of 65% of the voting power of all classes of capital stock of
such Controlled Foreign Corporation entitled to vote and (ii) any subsidiary of
any such Controlled Foreign Corporation.
 
Section 2.  Security for Obligations.  This Agreement secures, in the case of
the Borrower, the payment of all Secured Obligations of the Borrower.  Without
limiting the generality of the foregoing, this Agreement secures, as to the
Borrower, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the Borrower to any Secured Party under the
Financing Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower.
 
Section 3.  Borrower Remain Liable.  Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the contracts and
agreements included in the Borrower’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release the Borrower from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Financing Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
Section 4.  Delivery and Control of Security Collateral.  (a) All certificated
securities or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Collateral Agent pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent.  The Collateral Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing Security Collateral for certificates or instruments of smaller or
larger denominations.
 
(b)       With respect to the Lock-Up Account and any Security Collateral that
constitutes a security entitlement as to which the financial institution acting
as Collateral Agent hereunder is not the securities intermediary, the Borrower
will cause the securities intermediary with respect to such Account or security
entitlement either (i) to identify in its records the Collateral Agent as the
entitlement holder thereof or (ii) to agree with the Borrower and the Collateral
Agent that such securities intermediary will comply with entitlement orders
originated by the Collateral Agent without further consent of the Borrower, such
agreement to be in form and substance reasonably satisfactory to the Collateral
Agent (a “Securities Account Control Agreement” or “Securities/Deposit Account
Control Agreement,” respectively)
 
(c)       With respect to any Security Collateral that constitutes an
uncertificated security, the Borrower will cause the issuer thereof either (i)
to register the Collateral Agent as the registered owner of such security or
(ii) to agree with the Borrower and the Collateral Agent that such issuer will
comply with instructions with respect to such security originated by the
Collateral Agent without further consent of the Borrower, such agreement to be
in form and substance satisfactory to the Collateral Agent (such agreement being
an “Uncertificated Security Control Agreement”).
 
(d)       The Collateral Agent shall have the right at any time to convert
Security Collateral consisting of financial assets credited to the Securities
Account to Security Collateral consisting of financial assets held directly by
the Collateral Agent, and to convert Security Collateral consisting of financial
assets held directly by the Collateral Agent to Security Collateral consisting
of financial assets credited to the Lock-Up Account.
 
(e)       The balance from time to time in the Lock-Up Account shall constitute
part of the Collateral hereunder and, except as otherwise provided herein, shall
not constitute payment of the Secured Obligations until the occurrence of a Cash
Sweep Date, whereupon a portion of such amounts standing to the credit of the
Lock-Up Account shall be applied as provided in Section 2.03(b)(i)(B) of the
Credit Agreement.
 
Section 5.  Deposit Accounts.  So long as any Secured Obligation shall remain
unpaid, any Interest Hedging Agreement shall be in effect or any Lender shall
have any Commitment:
 
(a)       The Borrower will maintain deposit accounts only with the financial
institution acting as Collateral Agent hereunder or with a bank (a “Pledged
Account Bank”) that has agreed with the Borrower and the Collateral Agent to
comply with instructions originated by the Collateral Agent directing the
disposition of funds in such deposit account without the further consent of the
Borrower, such agreement to be in form and substance reasonably satisfactory to
the Collateral Agent (a “Deposit Account Control Agreement”); provided, however,
this Section 5(a) shall not apply to deposit accounts (i) with an aggregate
balance of no more than $250,000 at any time or (ii) operated solely as a
payroll account.
 
(b)       The Borrower agrees to terminate any or all Pledged Deposit Accounts
and related Deposit Account Control Agreements upon request by the Collateral
Agent.
 
(c)       The Collateral Agent may, at any time and without notice to, or
consent from, the Borrower, transfer, or direct the transfer of, funds from the
Pledged Deposit Accounts to satisfy the Borrower’s obligations under the
Financing Documents if an Event of Default shall have occurred and be
continuing.  In the event that such a transfer shall take place, the Collateral
Agent agrees to provide notice to the Borrower thereafter as required by law,
provided that the failure to provide such notice shall not result in any
liability under this Agreement.
 
Section 6.  Reserved.
 
Section 7.  Release of Amounts.  (a) So long as no Default under Section
8.01(a), (f) or (k) of the Credit Agreement or Event of Default shall have
occurred and be continuing, the Collateral Agent will pay and release, or direct
the applicable Pledged Account Bank to pay and release, to the Borrower or at
its order such amount, if any, as is then on deposit in the Pledged Deposit
Accounts, in each case to the extent permitted to be released under the terms of
the Credit Agreement.
 
(b)       The following provisions shall apply to withdrawals from the Lock-Up
Account:
 
(i)       Withdrawal Certificate.
 
(A)         Upon the conclusion of a Lock-Up Period, the Borrower shall be
entitled to withdraw monies from the Lock-Up Account by delivering to the
Collateral Agent a Withdrawal Certificate signed by the Borrower.
 
(B)         The Borrower shall not be entitled to request any withdrawal from
the Lock-Up Account during the Lock-Up Period except withdrawals permitted
pursuant to Section 7.05(d) of the Credit Agreement.  Any Withdrawal Certificate
provided to the Collateral Agent by the Borrower during a Lock-Up Period shall
be accompanied by a certification of an Authorized Officer of the Borrower in
accordance with clause (C) below, (including a certification with respect to the
Distributable Cash balance, if applicable); and
 
(C)         No later than three Business Days prior to the Withdrawal Date, the
Borrower shall deliver to the Facility Agent and the Collateral Agent for
purposes of any withdrawal, a Withdrawal Certificate, signed by an Authorized
Officer of the Borrower specifying:
 
(i)         the amount requested to be withdrawn from the Lock-Up Account;
 
(ii)         the relevant Withdrawal Date on which such withdrawal is to be
made;
 
(iii)         the purpose for which the amount so withdrawn is to be used;
 
(iv)         for any withdrawal under clause (A) above, that the Borrower is not
and will not be, after giving effect to such withdrawal in Default and, no
Default or Event of Default may reasonably be expected to occur as a result of
such withdrawal or the application of the withdrawn amounts in the manner
contemplated by such Withdrawal Certificate; and
 
(v)         a certificate with respect to the Distributable Cash Balance on the
date of the Withdrawal Certificate.
 
(ii)       Agents’ Review of Certificates; Delivery to Collateral Agent.
 
(A)         In the event that prior to the relevant Withdrawal Date, the
Facility Agent shall reasonably determine that a Withdrawal Certificate is
inconsistent with or otherwise fails to satisfy the provisions of this Agreement
and the other Financing Documents, the Facility Agent shall notify the
Collateral Agent and the Borrower in writing promptly but in no case later than
the third Business Day following the Facility Agent’s receipt of such Withdrawal
Certificate and may either (A) return such Withdrawal Certificate to the
Borrower with its determinations noted thereon; or (B) in consultation with the
Borrower, make such corrections as it reasonably deems necessary to satisfy the
requirements of this Agreement.  The Facility Agent and the Borrower will
endeavor to agree and complete the final form Withdrawal Certificate and deliver
such certificate to the Collateral Agent, no later than the Business Day prior
to the Withdrawal Date to which such certificate relates.
 
(B)         The Facility Agent and the Collateral Agent each shall countersign
any accepted Withdrawal Certificate (which acceptance or counter-signature shall
not be unreasonably withheld, conditioned or delayed), and the Collateral Agent
shall implement such Withdrawal Certificate in accordance with Section
7(b)(iii).
 
(iii)       Implementation of Withdrawal.  Except as otherwise provided in this
Agreement, following receipt of an executed Withdrawal Certificate, the
Collateral Agent shall pay or transfer the amount(s) specified in such
Withdrawal Certificate by requesting that the Account Bank initiate such payment
or transfer not later than 12:00 Noon (New York City time) on the Withdrawal
Date set out in such Withdrawal Certificate for such payment or transfer (or if
such certificate is not received by the Collateral Agent at least one Business
Day prior to such Withdrawal Date, by 12:00 Noon (New York City time) on the
next succeeding Business Day following delivery of such Withdrawal Certificate
to the Collateral Agent).
 
Section 8.  Representations and Warranties.  The Borrower represents and
warrants as follows as of the date hereof:
 
(a)       The Borrower’s exact legal name, type of organization, jurisdiction of
organization and organizational identification number is set forth in Schedule
VI hereto.  The Borrower has no trade names other than as listed on Schedule VI
hereto.  Within the five years preceding the date hereof, the Borrower has not
changed its name, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule VI hereto
except as set forth in Schedule VII hereto.
 
(b)       The Borrower is the legal and beneficial owner of the Collateral
granted or purported to be granted by it free and clear of any Lien, claim,
option or right of others, except for the security interest created under this
Agreement or permitted under the Credit Agreement.  No effective financing
statement or other instrument similar in effect covering all or any part of such
Collateral or listing the Borrower or any trade name of the Borrower as debtor
is on file in any recording office, except such as may have been filed in favor
of the Collateral Agent relating to the Financing Documents.
 
(c)       The Borrower has no material Equipment or Inventory.
 
(d)       None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument in excess of $250,000 that has not been
delivered to the Collateral Agent.
 
(e)       PSE, as an issuer of Security Collateral, has received notice of the
security interest granted hereunder.
 
(f)       The Pledged Equity pledged by the Borrower hereunder has been duly
authorized and validly issued and is fully paid and non assessable.  The Pledged
Debt pledged by the Borrower hereunder has been duly authorized, authenticated
or issued and delivered, is the legal, valid and binding obligation of the
issuers thereof, is evidenced by one or more promissory notes (which promissory
notes have been delivered to the Collateral Agent) and is not in default.
 
(g)       The Initial Pledged Equity pledged by the Borrower constitutes 100% of
the issued and outstanding Equity Interests of PSE.
 
(h)       The Borrower has no investment property, other than the investment
property listed on Schedule I hereto and additional investment property as to
which the Borrower has complied with the requirements of Section 4.
 
(i)       The Assigned Agreements to which the Borrower is a party, true and
complete copies of which (other than the Interest Hedging Agreements) have been
furnished to the Collateral Agent, have been duly authorized, executed and
delivered by all parties thereto, have not been amended, amended and restated,
supplemented or otherwise modified, are in full force and effect and are binding
upon and enforceable against all parties thereto in accordance with their
terms.  The Borrower is not in default and, to the Borrower’s knowledge, there
exists no default under any Assigned Agreement to which the Borrower is a party
by any other party thereto.
 
(j)       The Borrower has no deposit accounts, other than the Pledged Deposit
Accounts listed on Schedule II hereto and additional Pledged Deposit Accounts as
to which the Borrower has complied with the applicable requirements of Section
5.
 
(k)       The Borrower is not a beneficiary or assignee under any letter of
credit, other than the letter of credit described in Schedule VIII hereto and
additional letters of credit as to which the Borrower has complied with the
requirements of Section 16.
 
(l)       This Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid security interest in the Collateral
granted by the Borrower, securing the payment of the Secured Obligations; all
actions necessary to obtain control of Collateral as provided in Sections 9-104,
9-106 and 9-107 of the UCC have been taken (other than deposit accounts
described in Section 5(a)) and upon the filing with the Washington Department of
Licensing of an appropriate UCC financing statement naming the Borrower as
debtor and the Collateral Agent as secured party and describing the collateral
as “all assets” the security interest of the Collateral Agent in all collateral
that can be perfected by the filing of a UCC financing statement will be taken
and such security interest will be perfected and will be first priority, subject
to no other Liens other than Permitted Collateral Liens.
 
(m)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by the Borrower of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by the Borrower, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been duly filed and are in full force
and effect, the recordation of the Intellectual Property Security Agreements
referred to in Section 13(f) with the U.S. Patent and Trademark Office and the
U.S. Copyright Office, and the actions described in Section 4 with respect to
the Security Collateral, which actions have been taken and are in full force and
effect, or (iii) the exercise by the Collateral Agent of its voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of any portion of the Security Collateral by laws affecting
the offering and sale of securities generally or as may be required in
connection with the disposition of any portion of the Collateral under Section
203 of the Federal Power Act or chapter 80.12 of the Revised Code of Washington.
 
(n)       The Borrower has no material Intellectual Property Collateral.
 
(o)       The Borrower has no commercial tort claims other than those listed in
Schedule V hereto and additional commercial tort claims as to which the Borrower
has complied with the requirements of Section 17.
 
Section 9.  Further Assurances.  (a) The Borrower agrees that from time to time,
at the expense of the Borrower, the Borrower will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Collateral Agent
may reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by the Borrower hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of the Borrower; provided, however,
that in no event shall the Borrower be required to cause the notation of any
security interest on any certificate of title.
 
(b)       The Borrower hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, including,
without limitation, one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of the Borrower, regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or the
granting clause of this Agreement.  A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by
law.  The Borrower ratifies its authorization for the Collateral Agent to have
filed such financing statements, continuation statements or amendments filed
prior to the date hereof.
 
(c)       The Borrower will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
the Borrower and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
 
Section 10.  Reserved.
 
Section 11.  Reserved.
 
Section 12.  Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts.  (a) The Borrower will not change its name,
type of organization, jurisdiction of organization or organizational
identification number from those set forth in Section 8(a) of this Agreement
(except in connection with the Merger) without first giving at least 20 days’
prior written notice to the Collateral Agent and taking all action reasonably
required by the Collateral Agent for the purpose of perfecting or protecting the
security interest granted by this Agreement.  The Borrower will hold and
preserve its records relating to the Collateral, including, without limitation,
the Assigned Agreements and Related Contracts, and will permit representatives
of the Collateral Agent to inspect and make abstracts from such records and
other documents as set forth in Section 6.18 of the Credit Agreement.  If the
Borrower does not have an organizational identification number and later obtains
one, it will forthwith notify the Collateral Agent of such organizational
identification number.
 
(b)       Except as otherwise provided in this subsection (b), the Borrower will
continue to collect, at its own expense, all amounts due or to become due the
Borrower under the Assigned Agreements, Receivables and Related Contracts.  In
connection with such collections, the Borrower may take such action as the
Borrower or the Collateral Agent may deem necessary to enforce collection of the
Assigned Agreements, Receivables and Related Contracts; provided, however, that
the Collateral Agent shall have the right at any time, upon the occurrence and
during the continuance of an Event of Default and upon written notice to the
Borrower of its intention to do so, to notify the Obligors under any Assigned
Agreements, Receivables and Related Contracts of the assignment of such Assigned
Agreements, Receivables and Related Contracts to the Collateral Agent and to
direct such Obligors to make payment of all amounts due or to become due to the
Borrower thereunder directly to the Collateral Agent and, upon such notification
and at the expense of the Borrower, to enforce collection of any such Assigned
Agreements, Receivables and Related Contracts, to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as the
Borrower might have done, and to otherwise exercise all rights with respect to
such Assigned Agreements, Receivables and Related Contracts, including, without
limitation, those set forth in Section 9-607 of the UCC.  After receipt by the
Borrower of the notice from the Collateral Agent referred to in the proviso to
the preceding sentence, (i) all amounts and proceeds (including, without
limitation, instruments) received by the Borrower in respect of the Assigned
Agreements, Receivables and Related Contracts of the Borrower shall be received
in trust for the benefit of the Collateral Agent hereunder, shall be segregated
from other funds of the Borrower and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement) to be deposited in an account secured for the benefit of the
Collateral Agent on behalf of the Secured Parties and either (A) released to the
Borrower on the terms set forth in Section 7 so long as no Default under Section
8.01(a), (f) or (k) of the Credit Agreement or any Event of Default shall have
occurred and be continuing or (B) if any such event shall have occurred and be
continuing, applied as provided in Section 22(b) and (ii) the Borrower will not
adjust, settle or compromise the amount or payment of any Receivable or amount
due on any Assigned Agreement or Related Contract, release wholly or partly any
Obligor thereof or allow any credit or discount thereon.  The Borrower will not
permit or consent to the subordination of its right to payment under any of the
Assigned Agreements, Receivables and Related Contracts to any other Indebtedness
or obligations of the Obligor thereof.
 
Section 13.  As to Intellectual Property Collateral.  The Borrower agrees that
should it obtain an ownership interest in any item of the type set forth in
Section 1(g), (a) the provisions of this Agreement shall automatically apply
thereto and (b) the Borrower shall execute and deliver to the Collateral Agent
any agreement, instrument or other document reasonably requested by the
Collateral Agent to perfect the security interest in such Collateral.
 
Section 14.  Voting Rights; Dividends; Etc.  (a) So long as no Event of Default
shall have occurred and be continuing:
 
(i)       The Borrower shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral of the Borrower or
any part thereof for any purpose; provided however, that the Borrower will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof.
 
(ii)       The Borrower shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of the Borrower if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Financing Documents; provided, however,
that any and all
 
(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,
 
(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, and
 
(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral
 
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by the Borrower, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of the Borrower and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).
 
(iii)       The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to the Borrower all such proxies and other instruments
as the Borrower may reasonably request for the purpose of enabling the Borrower
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to paragraph (ii) above.
 
(b)       Upon the occurrence and during the continuance of an Event of Default:
 
(i)       All rights of the Borrower (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to the Borrower by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 14(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.
 
(ii)       All dividends, interest and other distributions that are received by
the Borrower contrary to the provisions of paragraph (i) of this Section 14(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Borrower and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
 
Section 15.  Reserved.
 
Section 16.  As to Letter-of-Credit Rights.  (a) The Borrower, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Agent, intends to (and hereby does) assign to the Collateral
Agent its rights (including its contingent rights) to the proceeds of all
Related Contracts consisting of letters of credit of which it is or hereafter
becomes a beneficiary or assignee.  The Borrower will promptly use commercially
reasonable efforts to cause the issuer of each letter of credit and each
nominated person (if any) with respect thereto to consent to such assignment of
the proceeds thereof pursuant to a consent in form and substance reasonably
satisfactory to the Collateral Agent and deliver written evidence of such
consent to the Collateral Agent.
 
(b)       Upon the occurrence of an Event of Default, the Borrower will,
promptly upon request by the Collateral Agent, (i) notify (and the Borrower
hereby authorizes the Collateral Agent to notify) the issuer and each nominated
person with respect to each of the Related Contracts consisting of letters of
credit that the proceeds thereof have been assigned to the Collateral Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Collateral Agent or its designee and (ii) with respect to
any letters of credit that are transferable, arrange for the Collateral Agent to
become the transferee beneficiary of letter of credit.
 
Section 17.  Commercial Tort Claims.  The Borrower will promptly give notice to
the Collateral Agent of any commercial tort claim that may arise after the date
hereof and will immediately execute or otherwise authenticate a supplement to
this Agreement, and otherwise take all necessary action, to subject such
commercial tort claim to the first priority security interest created under this
Agreement.
 
Section 18.  Transfers and Other Liens; Additional Shares.  (a) The Borrower
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral other than as permitted under the
terms of the Credit Agreement, or (ii) create or suffer to exist any Lien upon
or with respect to any of the Collateral of the Borrower except for the pledge,
assignment and security interest created under this Agreement and Liens
permitted under the Credit Agreement.
 
(b)       The Borrower agrees that it will (i) cause PSE not to issue any Equity
Interests in addition to or in substitution for the Pledged Equity issued by
such issuer, except to the Borrower, and (ii) pledge hereunder, immediately upon
its acquisition (directly or indirectly) thereof, any and all additional Equity
Interests issued to it.
 
Section 19.  Collateral Agent Appointed Attorney in Fact.  The Borrower hereby
irrevocably appoints the Collateral Agent the Borrower’s attorney in fact, with
full authority in the place and stead of the Borrower and in the name of the
Borrower or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary to accomplish the purposes of this Agreement, including, without
limitation:
 
(a)       to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
 
(b)       to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above, and
 
(c)       to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Collateral Agent with
respect to any of the Collateral.
 
Section 20.  Collateral Agent May Perform.  If the Borrower fails to perform any
agreement contained herein, the Collateral Agent may, but without any obligation
to do so and without notice, itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by the Borrower under Section 23.
 
Section 21.  The Collateral Agent’s Duties.  (a) The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral.  The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.
 
(b)       Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more subagents (each a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral.  In the event
that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by the Borrower hereunder shall be deemed
for purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (iii) the term “Collateral Agent,” when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Collateral Agent with respect to such Collateral, shall include
such Subagent; provided, however, that no such Subagent shall be authorized to
take any action with respect to any such Collateral unless and except to the
extent expressly authorized in writing by the Collateral Agent.
 
Section 22.  Remedies.  If any Event of Default shall have occurred and be
continuing:
 
(a)       The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: (i)
require the Borrower to, and the Borrower hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Borrower where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to the
Borrower in respect of such occupation; and (iv) exercise any and all rights and
remedies of the Borrower under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of the Borrower to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC.  The Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten days’ prior written notice to the Borrower of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.
 
(b)       Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 23) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in accordance with
the Collateral Agency Agreement.
 
(c)       All payments received by the Borrower under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of the Borrower and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).
 
(d)       The Collateral Agent may, without notice to the Borrower except as
required by law and at any time or from time to time, charge, set off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account of
the Borrower.
 
(e)       The Collateral Agent may send to each bank, securities intermediary or
issuer party to any Deposit Account Control Agreement, Securities/Deposit
Account Control Agreement, Securities Account Control Agreement or
Uncertificated Security Control Agreement a “Notice of Exclusive Control” as
defined in and under such Agreement.
 
Section 23.  Indemnity and Expenses.  The Borrower agrees to indemnify, defend
and save and hold harmless each Secured Party, and to pay the expenses of the
Collateral Agent, in each case in connection with this Agreement, as set forth
in Sections 10.04 and 10.05 of the Credit Agreement.
 
Section 24.  Amendments; Waivers; Additional Borrower; Etc.  No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
the Borrower herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent (and the Borrower in the case of
an amendment or waiver), and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.  No
failure on the part of the Collateral Agent or any other Secured Party to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.
 
Section 25.  Notices, Etc.  All notices and other communications provided for
hereunder shall be provided in accordance with the Collateral Agency Agreement.
 
Section 26.  Continuing Security Interest; Assignments under the Credit
Agreement.  This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full in cash of the Secured Obligations (other than any contingent
indemnity obligations not then due), termination of the Commitments and the
termination or expiration of the Interest Hedging Agreements, (b) be binding
upon the Borrower, its successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as provided in Section 10.07 of the Credit
Agreement.
 
Section 27.  Termination.  Upon the indefeasible payment in full in cash of the
Secured Obligations (other than any contingent indemnity obligations not then
due), termination of the Commitments and the termination or expiration of the
Interest Hedging Agreements, the security interest created by this Agreement
shall terminate and all rights to the Collateral shall revert to the Borrower,
and the Collateral Agent shall (at the written request and sole cost and expense
of the Borrower) promptly cause to be transferred and delivered, against receipt
but without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
Borrower.  The Collateral Agent shall also (at the written request and sole cost
and expense of the Borrower) promptly execute and deliver to the Borrower upon
such termination such Uniform Commercial Code termination statements, and such
other documentation as shall be reasonably requested by the Borrower to effect
the termination and release of the Liens on the Collateral.
 
Section 28.  Reserved.
 
Section 29.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other means of electronic delivery shall be effective
as delivery of an original executed counterpart of this Agreement.
 
Section 30.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
Any legal action or proceeding arising under this Agreement or in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them with respect to this Agreement, in each case whether now existing or
hereafter arising, may be brought in the courts of the State of New York sitting
in New York City or of the United States for the Southern District of such
state, and by execution and delivery of this Agreement, the Borrower consents,
for itself and in respect of its property, to the non-exclusive jurisdiction of
those courts.  The Borrower waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Agreement or any Financing Document.
 
Section 31.  Waiver of Right to Trial by Jury.  Each party to this Agreement
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action arising under this Agreement or in any way connected with or
related or incidental to its dealings with respect to this Agreement, or the
transactions related thereto, in each case whether now existing or hereafter
arising, and whether founded in contract or tort or otherwise; and each party to
this Agreement hereby agrees and consents that any such claim, demand, action or
cause of action shall be decided by court trial without a jury, and that any
party to this Agreement may file an original counterpart or a copy of this
Section 31 with any court as written evidence of the consent of the signatories
hereto to the waiver of its right to trial by jury.
 


[Signature Page Follows]
 


 
 

 


IN WITNESS WHEREOF, each of the undersigned by its officer duly authorized has
caused this Collateral Agency Agreement to be duly executed and delivered as of
the date first above written.
 

 
PUGET MERGER SUB INC.
 
 
 
By:   _______________________________________________                                                      
Name:
Title:
 
 
 
 
By:    _______________________________________________                                                     
Name:
Title:





 
 

 





 
BARCLAYS BANK PLC, as Collateral Agent
 
 
By   ________________________________________                                                      
Title:





 
 

 


EXHIBIT C-2
To Credit Agreement
 


 


 


 
PLEDGE AGREEMENT
 


 
Dated [__________]
 
From
 
PUGET EQUICO LLC
 
as Pledgor
 
to
 
BARCLAYS BANK PLC
 
as Collateral Agent
 


 
 

 


T A B L E  OF  C O N T E N T S
 
Section Page
 
Section 1.                      Grant of Security 
 
Section 2.                      Security for Obligations 
 
Section 3.                      Pledgor Remains Liable 
 
Section 4.                      Delivery and Control of Security Collateral 
 
Section 5.                      Representations and Warranties 
 
Section 6.                      Further Assurances 
 
Section 7.                      Post-Closing Changes; Certain Additional
Covenants 
 
Section 8.                      Voting Rights; Dividends; Etc. 
 
Section 9.                      Transfers and Other Liens; Additional Shares 
 
Section 10.                      Collateral Agent Appointed Attorney-in-Fact 
 
Section 11.                      Collateral Agent May Perform 
 
Section 12.                      The Collateral Agent’s Duties 
 
Section 13.                      Remedies 
 
Section 14.                      Indemnity and Expenses 
 
Section 15.                      Amendments; Waivers; Etc 
 
Section 16.                      Notices, Etc 
 
Section 17.                      Continuing Security Interest; Assignments Under
the Credit Agreement
 
Section 18.                      Termination 
 
Section 19.                      Security Interest Absolute 
 
Section 20.                      Execution in Counterparts 
 
Section 21.                      Governing Law 
 
Section 22.                      Waiver of Right to Trial by Jury 
 


 
 

 


SCHEDULES
 
 
Schedule I
–
Location, Chief Executive Office, Type Of Organization, Jurisdiction Of
Organization, Organizational Identification Number and Trade Names

 
 
Schedule II
–
Pledged Equity

 
 
Schedule III
–
Changes in Name, Location, Etc.

 


 
 

 


PLEDGE AGREEMENT
 
PLEDGE AGREEMENT dated as of [__________] as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), made by
PUGET EQUICO LLC, a Washington limited liability company (the “Pledgor”), to
BARCLAYS BANK PLC, as collateral agent (in such capacity, together with any
successor collateral agent appointed pursuant to the Collateral Agency
Agreement), the “Collateral Agent”) for the Secured Parties.
 
RECITALS.
 
(1)           Puget Merger Sub Inc. (the “Borrower”) has entered into a Credit
Agreement dated as of May 16, 2008 (said Agreement, as it may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, being the “Credit Agreement”) with the Lenders and the other parties
thereto.
 
(2)           Pursuant to the Credit Agreement, the Pledgor is entering into
this Agreement in order to grant to the Collateral Agent for the ratable benefit
of the Secured Parties a security interest in the Collateral to secure the
Secured Obligations.
 
(3)           The Pledgor is the owner of the shares of stock or other Equity
Interests (the “Initial Pledged Equity”) set forth opposite the Pledgor’s name
on and as otherwise described on Schedule II hereto and issued by the Borrower.
 
(4)           It is a condition precedent to the making of Loans by the Lenders
under the Credit Agreement and the entry into Interest Hedging Agreements by the
Interest Rate Hedge Banks from time to time that the Pledgor shall have granted
the security interest contemplated by this Agreement.
 
(5)           The Pledgor will derive substantial direct and indirect benefit
from the transactions contemplated by the Financing Documents.
 
(6)           Terms defined in the Credit Agreement and not otherwise defined in
this Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect, from time to time, in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement and to induce the Interest Rate
Hedge Banks to enter into Interest Hedging Agreements from time to time, the
Pledgor hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties as follows:


Section 1.                      Grant of Security.  The Pledgor hereby grants to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Pledgor’s right, title and interest in and to the following, in
each case, as to each type of property described below, whether now owned or
hereafter acquired by the Pledgor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):
 
(a)           the following (the “Security Collateral”):
 
(i)           the Initial Pledged Equity and the certificates, if any,
representing the Initial Pledged Equity, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Equity and all subscription warrants, rights
or options issued thereon or with respect thereto;
 
(ii)           all additional shares of stock and other Equity Interests in the
Borrower from time to time acquired by the Pledgor in any manner (such shares
and other Equity Interests, together with the Initial Pledged Equity, being the
“Pledged Equity”), and the certificates, if any, representing such additional
shares or other Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other Equity Interests and all subscription warrants, rights
or options issued thereon or with respect thereto; and
 
(b)           all proceeds of, collateral for and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clause (a) of this Section 1 and this clause (b)) and, to the
extent not otherwise included, all (A) payments under insurance (whether or not
the Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (B) cash.
 
Section 2.                      Security for Obligations. This Agreement
secures, in the case of the Pledgor, the payment of all Secured Obligations.
Without limiting the generality of the foregoing, this Agreement secures, as to
the Pledgor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed to any Secured Party under the Financing Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a Loan
Party.
 
Section 3.                      Pledgor Remains Liable. Anything herein to the
contrary notwithstanding, (a) the Pledgor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent of any of the rights hereunder shall not release the Pledgor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Financing Document, nor shall any Secured
Party be obligated to perform any of the obligations or duties of the Pledgor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
 
Section 4.                      Delivery and Control of Security Collateral. (a)
All certificates or instruments representing or evidencing Security Collateral
shall be delivered to and held by or on behalf of the Collateral Agent pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Collateral Agent. In
addition, upon the occurrence of an Event of Default, the Collateral Agent shall
have the right at any time to exchange certificates or instruments representing
or evidencing Security Collateral for certificates or instruments of smaller or
larger denominations.
 
(b)           With respect to any Security Collateral in which the Pledgor has
any right, title or interest and that constitutes an uncertificated security,
the Pledgor will cause the issuer thereof either (i) to register the Collateral
Agent as the registered owner of such security or (ii) to agree in an
authenticated record with the Pledgor and the Collateral Agent that such issuer
will comply with instructions with respect to such security originated by the
Collateral Agent without further consent of the Pledgor, such authenticated
record to be in form and substance satisfactory to the Collateral Agent.
 
(c)           With respect to any Security Collateral in which the Pledgor has
any right, title or interest and that is not an uncertificated security, upon
the request of the Collateral Agent, the Pledgor will notify each such issuer of
Pledged Equity that such Pledged Equity is subject to the security interest
granted hereunder.
 
Section 5.                      Representations and Warranties. The Pledgor
represents and warrants as follows as of the date hereof:
 
(a)           The Pledgor’s exact legal name, as defined in Section 9-503(a) of
the UCC, is correctly set forth in Schedule I hereto. The Pledgor has not used
any trade name. The Pledgor is located (within the meaning of Section 9-307 of
the UCC) in the state or jurisdiction set forth in Schedule I hereto. The
information set forth in Schedule I hereto with respect to the Pledgor is true
and accurate in all respects. The Pledgor has not previously changed its name,
type of organization, jurisdiction of organization or organizational
identification number from those set forth in Schedule I hereto except as
disclosed in Schedule III hereto.
 
(b)           All Security Collateral consisting of certificated securities and
instruments has been delivered to the Collateral Agent.
 
(c)           The Pledgor is the legal and beneficial owner of the Collateral
free and clear of any Lien, claim, option or right of others, except for the
security interest created under this Agreement or permitted under the Credit
Agreement. No effective financing statement or other instrument similar in
effect covering all or any part of such Collateral or listing the Pledgor or any
trade name of the Pledgor as debtor with respect to such Collateral is on file
in any recording office, except such as may have been filed in favor of the
Collateral Agent relating to the Financing Documents or as otherwise permitted
under the Credit Agreement.
 
(d)           The Pledged Equity pledged by the Pledgor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable. With respect
to the Pledged Equity that is an uncertificated security, the Pledgor has caused
the issuer thereof either (i) to register the Collateral Agent as the registered
owner of such security or (ii) to agree in an authenticated record with the
Pledgor and the Collateral Agent that such issuer will comply with instructions
with respect to such security originated by the Collateral Agent without further
consent of the Pledgor.
 
(e)           The Initial Pledged Equity pledged by the Pledgor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto.
 
(f)           All filings and other actions (including without limitation,
actions necessary to obtain control of Collateral as provided in Section 9-106
of the UCC) necessary to perfect the security interest in the Collateral created
under this Agreement have been duly made or taken and are in full force and
effect, and this Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral (other
than Permitted Collateral Liens), securing the payment of the Secured
Obligations.
 
(g)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by the Pledgor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by the Pledgor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been duly filed and are in full force
and effect, and the actions described in Section 4 with respect to Security
Collateral, which actions have been taken and are in full force and effect or
(iii) the exercise by the Collateral Agent of its voting or other rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with the
disposition of any portion of the Security Collateral by laws affecting the
offering and sale of securities generally or as may be required in connection
with the disposition of any portion of the Collateral under Section 203 of the
Federal Power Act or chapter 80.12 of the Revised Code of Washington.
 
Section 6.                      Further Assurances. (a) The Pledgor agrees that
from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver, or otherwise authenticate, all further instruments and
documents, and take all further action that may be necessary, or that the
Collateral Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by the Pledgor
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, the Pledgor will promptly with respect to the
Collateral: (i) if any such Collateral shall be evidenced by a promissory note
or other instrument, deliver and pledge to the Collateral Agent hereunder such
note or instrument duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Collateral
Agent; (ii) file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary, or as the
Collateral Agent may request, in order to perfect and preserve the security
interest granted or purported to be granted by the Pledgor hereunder; (iii)
deliver and pledge to the Collateral Agent for benefit of the Secured Parties
certificates representing Security Collateral that constitutes certificated
securities, accompanied by undated stock powers executed in blank; (iv) take all
action necessary to ensure that the Collateral Agent has control of Collateral
consisting of investment property as provided in Section 9-106 of the UCC; and
(v) deliver to the Collateral Agent evidence that all other action that the
Collateral Agent may deem reasonably necessary or desirable in order to perfect
and protect the security interest created by the Pledgor under this Agreement
has been taken.
 
(b)           The Pledgor hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, including,
without limitation, one or more financing statements indicating that such
financing statements cover all Equity Interests in the Borrower owned by the
Pledgor, in each case without the signature of the Pledgor, and regardless of
whether any particular asset described in such financing statements falls within
the scope of the UCC or the granting clause of this Agreement. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. The Pledgor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.
 
(c)           The Pledgor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with such Collateral as the Collateral Agent
may reasonably request, all in reasonable detail.
 
Section 7.                      Post-Closing Changes; Certain Additional
Covenants. (a) The Pledgor will not change its name, type of organization,
jurisdiction of organization or organizational identification number or location
from those set forth in Section 5(a) of this Agreement without first giving at
least 20 days’ prior written notice to the Collateral Agent and taking all
action reasonably required by the Collateral Agent for the purpose of perfecting
or protecting the security interest granted by this Agreement. The Pledgor will
hold and preserve its records relating to the Collateral and will permit
representatives of the Collateral Agent to inspect and make abstracts from such
records and other documents as set forth in Section 6.18 of the Credit Agreement
(as if such provisions were applicable to the Pledgor instead of the Borrower).
If the Pledgor does not have an organizational identification number and later
obtains one, it will forthwith notify the Collateral Agent of such
organizational identification number.
 
(b)           The Pledgor will not:
 


(i)           amend its Organizational Documents unless such amendment could not
reasonably be expected to result in a Material Adverse Effect (with clauses (i)
and (ii) of such definition being applicable to the Pledgor as well as the
Borrower and its Subsidiaries);
 
(ii)           engage at any time in any business or business activity
(including, without limitation, any action or transaction that is required or
restricted with respect to the Borrower and its Subsidiaries under Article VII
of the Credit Agreement without regard to any of the enumerated exceptions to
such covenants), other than (A) the ownership and acquisition of Equity
Interests in the Borrower, together with activities reasonably related thereto,
(B) the maintenance of its legal existence, together with activities reasonably
related thereto, (C) the performance of its obligations in connection with the
Merger Agreement and the other agreements contemplated thereby and in the
Financing Documents (subject to any limitations contained therein), (D) actions
incidental to the consummation of the Merger and (E) activities incidental to
its maintenance and continuance and to the foregoing activities (which shall
include, without limitation (1) entering into and incurring obligations under
any insurance contract and employment agreements and benefit plans for
management or employees of the Borrower or any of its Subsidiaries, (2)
incurring liabilities incidental to its existence, (3) entering into agreements
with consultants, auditors and service providers to provide services to the
Borrower or any of its Subsidiaries, (4) maintaining any Deposit Accounts,
Securities Accounts and Lock-Up Accounts permitted or required pursuant to the
Security Agreement, (5) entering into confidentiality and similar agreements for
the Borrower or any of its Subsidiaries and (6) incurring Indebtedness in the
form of Shareholder Funding); provided that (i) Shareholder Funding in the form
of loans or indebtedness to the Pledgor shall only be permitted to be incurred
on or prior to the Financial Closing Date and (ii) notwithstanding any other
provision of clauses (A) through (E) to the contrary, Indebtedness other than
Shareholder Funding or referred to in clause (2) of the preceding parenthetical
shall not be permitted to be incurred by the Pledgor; or
 
(iii)           permit or consent to any amendment or modification of any of the
provisions of the documentation governing or evidencing the Shareholder Funding,
including, without limitation the Shareholder Loan Subordination Agreement (if
applicable), without the consent of the Collateral Agent or unless such
amendment is not adverse to the Required Voting Parties.
 
Section 8.                      Voting Rights; Dividends; Etc. (a) So long as no
Event of Default shall have occurred and be continuing:
 
(i)           The Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral or any part
thereof for any purpose; provided, however, that the Pledgor will not exercise
or refrain from exercising any such right if such action would have a material
adverse effect on the value of the Security Collateral or any part thereof.
 
(ii)           The Pledgor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Financing Documents; provided, however, that any
and all:
 
(A)           dividends, interest and other distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Security Collateral,
 
(B)           dividends and other distributions paid or payable in cash in
respect of any Security Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and
 
(C)           cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Security Collateral
 
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by the Pledgor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of the Pledgor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).
 
(iii)           The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to the Pledgor all such proxies and other instruments as
the Pledgor may reasonably request for the purpose of enabling the Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default:
 
(i)           All rights of the Pledgor (x) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 8(a)(i) shall, upon notice to the
Pledgor by the Collateral Agent, cease and (y) to receive the dividends,
interest and other distributions that it would otherwise be authorized to
receive and retain pursuant to Section 8(a)(ii) shall automatically cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall thereupon have the sole right to exercise or refrain from exercising such
voting and other consensual rights and to receive and hold as Security
Collateral such dividends, interest and other distributions.
 
(ii)           All dividends, interest and other distributions that are received
by the Pledgor contrary to the provisions of paragraph (i) of this Section 8(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Pledgor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
 
Section 9.                      Transfers and Other Liens; Additional Shares.
(a) The Pledgor agrees that it will not (i) sell, assign or otherwise dispose
of, or grant any option with respect to, any of the Collateral, or (ii) create
or suffer to exist any Lien upon or with respect to any of the Collateral of the
Pledgor except for the pledge, assignment and security interest created under
this Agreement and Liens permitted under the Credit Agreement.
 
(b)           The Pledgor agrees that it will (i) cause the Borrower not to
issue any Equity Interests in addition to or in substitution for the Pledged
Equity issued by the Borrower, except to the Pledgor, and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any and all
additional Equity Interests issued to it.
 
Section 10.                      Collateral Agent Appointed Attorney-in-Fact.
The Pledgor hereby irrevocably appoints the Collateral Agent the Pledgor’s
attorney-in-fact, with full authority in the place and stead of the Pledgor and
in the name of the Pledgor or otherwise, from time to time, upon the occurrence
and during the continuance of an Event of Default, in the Collateral Agent’s
discretion, to take any action and to execute any instrument that the Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:
 
(a)           to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
 
(b)           to receive, indorse and collect any drafts or other instruments or
documents, in connection with clause (a) above, and
 
(c)           to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral.
 
Section 11.                      Collateral Agent May Perform. If the Pledgor
fails to perform any agreement contained herein, the Collateral Agent may, as
the Collateral Agent deems necessary to protect the security interest granted
hereunder in the Collateral or to protect the value thereof, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by the Pledgor under Section 14.
 
Section 12.                      The Collateral Agent’s Duties. (a) The powers
conferred on the Collateral Agent hereunder are solely to protect the Secured
Parties’ interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not any Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.
 
(b)           Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more subagents (each a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral. In the event
that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by the Pledgor hereunder shall be deemed for
purposes of this Agreement to have been made to such Subagent, in addition to
the Collateral Agent, for the ratable benefit of the Secured Parties, as
security for the Secured Obligations, (ii) such Subagent shall automatically be
vested, in addition to the Collateral Agent, with all rights, powers,
privileges, interests and remedies of the Collateral Agent hereunder with
respect to such Collateral, and (iii) the term “Collateral Agent,” when used
herein in relation to any rights, powers, privileges, interests and remedies of
the Collateral Agent with respect to such Collateral, shall include such
Subagent; provided, however, that no such Subagent shall be authorized to take
any action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Collateral Agent.
 
Section 13.                      Remedies. If any Event of Default shall have
occurred and be continuing:
 
(a)           The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: (i)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable; and (ii) exercise any and all rights and remedies of
the Pledgor under or in connection with the Collateral, or otherwise in respect
of the Collateral, including, without limitation, those set forth in Section
9-607 of the UCC. The Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ prior written notice to the Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
 
(b)           Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 14) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in accordance with
the Collateral Agency Agreement.
 
(c)           All payments received by the Pledgor in respect of the Collateral
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Pledgor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
indorsement).
 
Section 14.                      Indemnity and Expenses. The Pledgor agrees to
indemnify, defend and save and hold harmless each Secured Party, and to pay the
expenses of the Collateral Agent, in each case in connection with this
Agreement, as set forth Sections 10.04 and 10.05 of the Credit Agreement as if
such Sections applied to the Pledgor instead of the Borrower.
 
Section 15.                      Amendments; Waivers; Etc. No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
the Pledgor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent (and the Pledgor in the case of an
amendment or waiver), and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of the Collateral Agent or any other Secured Party to exercise, and
no delay in exercising any right hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.
 
Section 16.                      Notices, Etc. All notices and other
communications provided for hereunder shall be provided in accordance with the
Collateral Agency Agreement.
 
Section 17.                      Continuing Security Interest; Assignments Under
the Credit Agreement. This Agreement shall create a continuing security interest
in the Collateral and shall (a) remain in full force and effect until the
indefeasible payment in full in cash of the Secured Obligations (other than
contingent indemnity obligations not then due), termination of the Commitments
and the termination or expiration of the Interest Hedging Agreements, (b) be
binding upon the Pledgor, its successors and assigns and (c) inure, together
with the rights and remedies of the Collateral Agent hereunder, to the benefit
of the Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the Note or Notes, if any, held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as provided in Section 10.07 of the Credit Agreement.
 
Section 18.                      Termination. Upon the indefeasible payment in
full in cash of the Secured Obligations (other than contingent indemnity
obligations not then due), termination of the Commitments and the termination or
expiration of the Interest Hedging Agreements, the security interest created by
this Agreement shall terminate and all rights to the Collateral shall revert to
the Pledgor, and the Collateral Agent shall (at the written request and sole
cost and expense of the Pledgor) promptly cause to be transferred and delivered,
against receipt but without any recourse, warranty or representation whatsoever,
any remaining Collateral and money received in respect thereof, to or on the
order of the Pledgor. The Collateral Agent shall also (at the written request
and sole cost and expense of the Pledger) promptly execute and deliver to the
Pledgor upon such termination such Uniform Commercial Code termination
statements, and such other documentation as shall be reasonably requested by the
Pledgor to effect the termination and release of the Liens on the Collateral.
 
Section 19.                      Security Interest Absolute. The obligations of
the Pledgor under this Agreement are independent of the Secured Obligations or
any other Obligations of any other Loan Party under or in respect of the
Financing Documents, and a separate action or actions may be brought and
prosecuted against the Pledgor to enforce this Agreement, irrespective of
whether any action is brought against the Pledgor or any other Loan Party or
whether the Pledgor or any other Loan Party is joined in any such action or
actions. All rights of the Collateral Agent and the other Secured Parties and
the pledge, assignment and security interest hereunder, and all obligations of
the Pledgor hereunder, shall be irrevocable, absolute and unconditional
irrespective of, and the Pledgor hereby irrevocably waives (to the maximum
extent permitted by applicable law) any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:
 
(a)           any lack of validity or enforceability of any Financing Document
or any other agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations or any other Obligations of
any other Loan Party under or in respect of the Financing Documents or any other
amendment or waiver of or any consent to any departure from any Financing
Document, including, without limitation, any increase in the Secured Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
 
(c)           any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of or
consent to departure from any guaranty, for all or any of the Secured
Obligations;
 
(d)           any manner of application of any Collateral or any other
collateral, or proceeds thereof, to all or any of the Secured Obligations, or
any manner of sale or other disposition of any Collateral or any other
collateral for all or any of the Secured Obligations or any other Obligations of
any other Loan Party under or in respect of the Financing Documents or any other
assets of any Loan Party or any of its Subsidiaries;
 
(e)           any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;
 
(f)           any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (the Pledgor
waiving any duty on the part of the Secured Parties to disclose such
information);
 
(g)           the failure of any other Person to execute this Agreement or any
other Security Document, guaranty or agreement or the release or reduction of
liability of the Pledgor or other grantor or surety with respect to the Secured
Obligations; or


(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, the Pledgor or any other Pledgor or a third party grantor of a
security interest.
 
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.
 
Section 20.                      Execution in Counterparts. This Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or other means of electronic delivery shall be
effective as delivery of an original executed counterpart of this Agreement.
 
Section 21.                      Governing Law. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
Any legal action or proceeding arising under this Agreement or in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them with respect to this Agreement, in each case whether now existing or
hereafter arising, may be brought in the courts of the State of New York sitting
in New York City or of the United States for the Southern District of such
state, and by execution and delivery of this Agreement, the Pledgor consents,
for itself and in respect of its property, to the non-exclusive jurisdiction of
those courts. The Pledgor waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Agreement or any Financing Document.
 
Section 22.                      Waiver of Right to Trial by Jury. Each party to
this Agreement hereby expressly waives any right to trial by jury of any claim,
demand, action or cause of action arising under this Agreement or any Financing
Document or in any way connected with or related or incidental to its dealings
with respect to this Agreement or any Financing Document, or the transactions
related thereto, in each case whether now existing or hereafter arising, and
whether founded in contract or tort or otherwise; and each party to this
Agreement hereby agrees and consents that any such claim, demand, action or
cause of action shall be decided by court trial without a jury, and that each
party to this Agreement may file an original counterpart or a copy of this
Section 22 with any court as written evidence of the consent of the signatories
hereto to the waiver of its right to trial by jury.
 
[Signature pages follow]
 


 


 
 

 


IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 
PUGET EQUICO LLC
 


 


 
By     _________________________________      
 
Title:
 


 


 
By     _________________________________      
 
Title:
 


 


 
 

 


BARCLAYS BANK PLC, as Collateral Agent
 


 


 
By   __________________________________                                                             
 
Title:
 


 
 

 


EXHIBIT C-3
to Credit Agreement
 
 
 
 
PARENT GUARANTEE
 
Dated as of [_______], 2008
 
From
 
PUGET INTERMEDIATE HOLDINGS INC.
 
as Guarantor
 
in favor of
 
THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED PARTIES REFERRED TO IN
THE COLLATERAL AGENCY AGREEMENT REFERRED TO HEREIN
 


 
 

 
 
T A B L E  O F  C O N T E N T S
 
 
Section Page
 
Section 1.
Guarantee 
 

 
Section 2.
Guarantee Absolute 

 
Section 3.
Waivers and Acknowledgments 
 

 
Section 4.
Subrogation 
 

 
Section 5.
Payments Free and Clear of Taxes, Etc 
 

 
Section 6.
Representations and Warranties 
 

 
Section 7.
Covenants 
 

 
Section 8.
Amendments, Etc 
 

 
Section 9.
Notices, Etc 
 

 
Section 10.
No Waiver; Remedies 
 

 
Section 11.
Right of Set-off 
 

 
Section 12.
Indemnification

 
Section 13.
Subordination 

 
Section 14.
Continuing Guarantee; Assignments under the Credit Agreement 

 
Section 15.
Execution in Counterparts 

 
Section 16.
Governing Law; Jurisdiction; Waiver of Jury Trial, Etc 

 
Section 17.
Waiver of Right to Trial by Jury 

 




 
 

 


PARENT GUARANTEE
 
PARENT GUARANTEE dated as of [_______], 2008 (this “Guarantee”) made by Puget
Intermediate Holdings, Inc., a Washington corporation (the “Guarantor”), in
favor of Barclays Bank PLC, as collateral agent (together with any successor
collateral agent appointed pursuant to the Collateral Agency Agreement (as
defined in the Credit Agreement referred to below), the “Collateral Agent”) for
the benefit of the Secured Parties (as defined in the Collateral Agency
Agreement referred to below).
 
PRELIMINARY STATEMENT.  Puget Merger Sub Inc., a Washington corporation (“Merger
Sub”) is a wholly owned subsidiary of the Guarantor.  Upon consummation of the
Merger, Merger Sub shall be merged into Puget Energy, Inc. (the “Company”) with
the Company being the surviving entity and the borrower under the Credit
Agreement referred to below (Merger Sub, prior to the Merger, and the Company,
upon and after consummation of the Merger, the “Borrower”).  The Borrower is
party to a Credit Agreement dated as of [_______], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the capitalized terms defined therein and not otherwise defined
herein being used herein as therein defined; and, to the extent not defined
herein or in the Credit Agreement, as defined in the Collateral Agency
Agreement; and Section 1.05 of the Credit Agreement shall apply herein as if set
forth therein) with certain Lenders party thereto and Barclays Bank PLC, as
facility agent (the “Facility Agent”) for such Lenders.  The Guarantor will
derive substantial direct and indirect benefits from the transactions
contemplated by the Credit Agreement.  It is a condition precedent to the making
of Loans by the Lenders under the Credit Agreement and the entry by the Interest
Rate Hedge Banks into Interest Hedging Agreements from time to time that the
Guarantor shall have executed and delivered this Guarantee.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement and the Interest Rate Hedge
Banks to enter into Interest Hedging Agreements from time to time, the Guarantor
hereby agrees as follows:
 
Section 1.   Guarantee.  The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Financing Documents (including, without limitation,
any extensions, modifications, substitutions, amendments or renewals of any or
all of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, termination payments,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay or reimburse
the Secured Parties for all documented out-of-pocket costs and expenses incurred
in connection with the enforcement of any rights or remedies under this
Guarantee or the other Financing Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and provided that Attorney Costs shall be limited to
Attorney Costs of one New York counsel and one local state counsel to the
Facility Agent and one New York counsel and one local state counsel for all of
the Lenders).  Without limiting the generality of the foregoing, the Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Secured Party under
or in respect of the Financing Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
 
Section 2.   Guarantee Absolute.  The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Financing
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto.  The Obligations of the Guarantor under or in
respect of this Guarantee are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Financing
Documents, and a separate action or actions may be brought and prosecuted
against the Guarantor to enforce this Guarantee, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of the Guarantor under this Guarantee shall be irrevocable, absolute
and unconditional irrespective of, and the Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
 
(a) any lack of validity or enforceability of any Financing Document or any
agreement or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Financing Documents, or any other
amendment or waiver of or any consent to departure from any Financing Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
 
(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guarantee, for all or any of the Guaranteed
Obligations;
 
(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Financing Documents or any other assets of any Loan Party or any of its
Subsidiaries;
 
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
 
(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
 
(g) the failure of any other Person to execute or deliver any other guarantee or
agreement or the release or reduction of liability of any other guarantor or
surety with respect to the Guaranteed Obligations; or
 
(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
 
This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
 
Section 3.   Waivers and Acknowledgments.  (a)   The Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guarantee and any requirement that
any Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
 
(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee and acknowledges that this Guarantee is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Guarantor or other rights of the Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of the Guarantor
hereunder.
 
(d) The Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon the Guarantor and without affecting the liability of the
Guarantor under this Guarantee, foreclose under any mortgage by non-judicial
sale, and the Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against the Guarantor of any
deficiency after such non-judicial sale and any defense or benefits that may be
afforded by applicable Law.
 
(e) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
 
(f) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Financing
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.
 
Section 4.   Subrogation.  The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of the Guarantor’s
Obligations under or in respect of this Guarantee or any other Financing
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guarantee shall have been paid in full in cash and all Interest Hedging
Agreements with Interest Rate Hedge Banks shall have expired or been terminated
and the Commitments shall have expired or been terminated.  If any amount shall
be paid to the Guarantor in violation of the immediately preceding sentence at
any time prior to the latest of (a) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guarantee, (b)
the termination of all Commitments and (c) the latest date of expiration or
termination of all Interest Hedging Agreements with Interest Rate Hedge Banks,
such amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of the Guarantor and
shall forthwith be paid or delivered to the Collateral Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guarantee, whether matured or unmatured, in accordance with the terms of the
Financing Documents, or to be held as Collateral for any Guaranteed Obligations
or other amounts payable under this Guarantee thereafter arising.  If (i) the
Guarantor shall make payment to any Secured Party of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guarantee shall have been paid in full in cash, (iii)
the termination of all Commitments and (iv) all Interest Hedging Agreements with
Interest Rate Hedge Banks shall have expired or been terminated, the Secured
Parties will, at the Guarantor’s request and expense, execute and deliver to the
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
the Guarantor pursuant to this Guarantee.
 


 
 
 

 


Section 5.   Payments Free and Clear of Taxes, Etc.  Any and all payments made
by the Guarantor under or in respect of this Guarantee or any other Financing
Document shall be made, free and clear of and without deduction for any and all
present or future Taxes to the same extent as set forth for payments for amounts
under the applicable Financing Document, including, without limitation, any
applicable indemnity, and whether such Taxes or any Other Taxes arise from any
payment made under or in respect of this Guarantee or any other Financing
Document or from the execution, delivery or registration of, performance under,
or otherwise with respect to, this Guarantee and the other Financing Documents.
 
Section 6.   Representations and Warranties.  The Guarantor hereby makes each
representation and warranty made in the Financing Documents by the Borrower with
respect to the Guarantor and the Guarantor hereby further represents and
warrants as follows:
 
(a) There are no conditions precedent to the effectiveness of this Guarantee
that have not been satisfied or waived.
 
(b) The Guarantor has, independently and without reliance upon any Secured Party
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guarantee and each other
Financing Document to which it is or is to be a party, and the Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.
 
Section 7.   Covenants.  (a)   Affirmative Covenants.  The Guarantor covenants
and agrees that, so long as any part of the Guaranteed Obligations shall remain
unpaid, any Lender shall have any Commitment or any Interest Hedging Agreement
with any Interest Rate Hedge Banks shall be in effect:
 
(i) the Guarantor will perform and observe, and cause the Borrower and each of
its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Financing Documents on its or their part to be
performed or observed or that the Borrower has agreed to cause its Subsidiaries
to perform or observe; and
 
(ii) the Guarantor will, as soon as available and in any event no more than ten
(10) days after entering into any Shareholder Funding arrangements in the form
of indebtedness or loans, provide the Collateral Agent with certified copies of
all documents evidencing such Shareholder Funding arrangements.
 
(b) Negative Covenants.  The Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid, any Lender shall have
any Commitment or any Interest Hedging Agreement with any Interest Rate Hedge
Banks shall be in effect, the Guarantor shall not:
 
(i) amend its Organizational Documents unless such amendment could not
reasonably be expected to result in a Material Adverse Effect (with clauses (i)
and (ii) of such definition being applicable to the Parent as well as the
Borrower and its Subsidiaries);
 
(ii) engage at any time in any business or business activity (including, without
limitation, any action or transaction that is required or restricted with
respect to the Borrower and its Subsidiaries under Article VII of the Credit
Agreement without regard to any of the enumerated exceptions to such covenants),
other than (A) the ownership and acquisition of Equity Interests in the
Borrower, together with activities reasonably related thereto, (B) the
maintenance of its legal existence, together with activities reasonably related
thereto, (C) the performance of its obligations in connection with the Merger
Agreement and the other agreements contemplated thereby and in the Financing
Documents (subject to any limitations contained therein), (D) actions incidental
to the consummation of the Merger and (E) activities incidental to its
maintenance and continuance and to the foregoing activities (which shall
include, without limitation (1) entering into and incurring obligations under
any insurance contract and employment agreements and benefit plans for
management or employees of the Borrower or any of its Subsidiaries, (2)
incurring liabilities incidental to its existence, (3) entering into agreements
with consultants, auditors and service providers to provide services to the
Borrower or any of its Subsidiaries, (4) maintaining any Deposit Accounts,
Securities Accounts and Lock-Up Accounts permitted or required pursuant to the
Security Agreement, (5) entering into confidentiality and similar agreements for
the Borrower or any of its Subsidiaries), and (6) incurring Indebtedness in the
form of Shareholder Funding, but not other Indebtedness (other than as referred
to in clause (2) of this parenthetical);
 
(iii) permit or consent to any amendment or modification of any of the
provisions of the documentation governing or evidencing the Shareholder Funding,
including, without limitation the Shareholder Loan Subordination Agreement,
without the consent of the Collateral Agent or unless such amendment is not
adverse to the Required Voting Parties; or
 
(iv) prepay, prior to the stated maturity thereof, any Shareholder Funding made
as loans or indebtedness (other than with the proceeds of any equity
contributions or dividends or distributions made by the Borrower that are
permitted as Restricted Payments pursuant to the Credit Agreement).
 
Section 8.   Amendments, Etc.  No amendment or waiver of any provision of this
Guarantee and no consent to any departure by the Guarantor therefrom shall in
any event be effective unless the same shall be in writing and signed by the
Collateral Agent and the Guarantor.
 
Section 9.   Notices, Etc.  All notices and communications to be given under
this Guarantee shall be given or made in writing to the intended recipient at
the address specified below or, as to any party hereto, at such other address as
shall be designated by such party in a notice to each other party
hereto.  Except as otherwise provided in this Guarantee, all such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address.  All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii)(A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail, when delivered and
receipt has been confirmed by telephone:
 
To the Borrower:
   
Puget Merger Sub Inc.
  _________________________     _________________________     
_________________________    
Phone:  [_______]
 
Facsimile:  [_______]
 
E-Mail:  [_______]
 
Attention:  [_______]
   
To the Collateral Agent:
   
Barclays Bank PLC
  _________________________     _________________________     
Phone:  [_______]
 
Facsimile:  [_______]
 
E-Mail:  [_______]
 
Attention:  [_______]
   
To the Guarantor:
   
Puget Intermediate Holdings Inc.
  _________________________      _________________________     
Phone:  [_______]
 
Facsimile:  [_______]
 
E-Mail:  [_______]
 
Attention:  [_______]
   



 
 

 




To each Interest Rate Hedge Bank:
      _________________________      _________________________     
Phone:  [_______]
 
Facsimile:  [_______]
 
E-Mail:  [_______]
 
Attention:  [_______]
 

Section 10.   No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
Section 11.   Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.01 of the Credit Agreement to
authorize the Facility Agent to declare the Notes due and payable pursuant to
the provisions of said Section 8.01, each Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of the Guarantor against any and
all of the Obligations of the Guarantor now or hereafter existing under the
Financing Documents, irrespective of whether such Agent or such Lender shall
have made any demand under this Guarantee or any other Financing Document and
although such Obligations may be unmatured.  Each Agent and each Lender agrees
promptly to notify the Guarantor after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Agent and each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender and their respective Affiliates may have.
 
Section 12.   Indemnification.  (a)   Without limitation on any other
Obligations of the Guarantor or remedies of the Secured Parties under this
Guarantee, the Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Secured Party and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.
 
(b) The Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to the Guarantor or any of its Affiliates or any of their respective officers,
directors, employees, agents and advisors, and the Guarantor hereby agrees not
to assert any claim against any Indemnified Party on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to the Facilities, the actual or proposed use of the proceeds
of the Loans, the Transaction Documents or any of the transactions contemplated
by the Transaction Documents.
 
(c) Without prejudice to the survival of any of the other agreements of the
Guarantor under this Guarantee or any of the other Financing Documents, the
agreements and obligations of the Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guarantee.
 
Section 13.   Subordination.  The Guarantor hereby subordinates any and all
debts, liabilities and other Obligations, if any; owed to the Guarantor by each
other Loan Party, other than payments owing pursuant to any tax sharing
agreement or similar arrangement in respect of taxes (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 13:
 
(a) Prohibited Payments, Etc.  Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Default (including the commencement and continuation of any proceeding under
any Debtor Relief Law relating to any other Loan Party), however, unless the
Collateral Agent otherwise agrees, the Guarantor shall not demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.
 
(b) Prior Payment of Guaranteed Obligations.  In any proceeding under any Debtor
Relief Law relating to any other Loan Party, the Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Guarantor receives payment of any Subordinated Obligations.
 
(c) Turn-Over.  After the occurrence or during the continuance of any proceeding
under any Debtor Relief Law relating to any Loan Party or the occurrence of an
Event of Default, the Guarantor shall, if the Collateral Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured Parties and deliver such payments to the Collateral
Agent on account of the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of the
Guarantor under the other provisions of this Guarantee.
 
(d) Collateral Agent Authorization.  After the occurrence or during the
continuance of any proceeding under any Debtor Relief Law relating to any Loan
Party or the occurrence of an Event of Default, the Collateral Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require the Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Collateral Agent for
application to the Guaranteed Obligations (including any and all Post Petition
Interest).
 
Section 14.   Continuing Guarantee; Assignments under the Credit
Agreement.  This Guarantee is a continuing guarantee and shall (a) remain in
full force and effect until the latest of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guarantee, (ii)
the termination of all Commitments and (iii) the latest date of expiration or
termination of all Interest Hedging Agreements with all Interest Hedge Banks,
(b) be binding upon the Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Secured Parties and their successors,
transferees and assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, any Secured Party may assign or otherwise
transfer all or any portion of its rights and obligations under its respective
Financing Document (including, without limitation, all or any portion of its
Commitments, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as and to the extent provided in its respective Financing
Document.  The Guarantor shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Secured Parties
and any purported assignment without such consent shall be null and void.
 
Section 15.   Execution in Counterparts.  This Guarantee may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Guarantee by telecopier or other means of electronic delivery shall be effective
as delivery of an original executed counterpart of this Guarantee.
 
Section 16.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  This
Guarantee shall be governed by, and construed in accordance with, the laws of
the State of New York.
 
Any legal action or proceeding arising under this Guarantee or in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them with respect to this Guarantee, in each case whether now existing or
hereafter arising, may be brought in the courts of the State of New York sitting
in New York City or of the United States for the Southern District of such
state, and by execution and delivery of this Guarantee, the Guarantor consents,
for itself and in respect of its property, to the non-exclusive jurisdiction of
those courts.  The Guarantor waives any objection, including any objection to
the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Guarantee or any Financing Document.
 
Section 17.   Waiver of Right to Trial by Jury.  Each party to this Guarantee
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action arising under this Guarantee or any Financing Document or in
any way connected with or related or incidental to its dealings with respect to
this Guarantee or any Financing Document, or the transactions related thereto,
in each case whether now existing or hereafter arising, and whether founded in
contract or tort or otherwise; and each party to this Guarantee hereby agrees
and consents that any such claim, demand, action or cause of action shall be
decided by court trial without a jury, and that each party to this Guarantee may
file an original counterpart or a copy of this Section 17 with any court as
written evidence of the consent of the signatories hereto to the waiver of its
right to trial by jury.
 
IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 
PUGET INTERMEDIATE HOLDINGS INC.
 
 
 
By:   _______________________________________________                                                      
Title:
 

 


 
 

 


EXHIBIT D
to Credit Agreement
 
FORM OF ASSIGNMENT AND ASSUMPTION
Reference is made to the Credit Agreement, dated as of [_______], 2008 (as
amended, amended and restated, supplemented and/or modified and in effect from
time to time, the “Credit Agreement”), among Puget Merger Sub Inc., a Washington
corporation, (the “Borrower”), the Lenders from time to time party thereto, and
Barclays Bank PLC, as facility agent (the “Facility Agent”).
Capitalized terms used herein but not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
Each Assignor referred to on Schedule 1 hereto (each, an “Assignor”) and each
Assignee referred to on Schedule 1 hereto (each, an “Assignee”) agrees severally
with respect to all information relating to it and its assignment hereunder and
on Schedule 1 hereto as follows:
1. Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under and in respect of such Assignor’s Loans
or Commitments, as applicable, as specified on Schedule 1 hereto.  After giving
effect to such sale and assignment, such Assignee’s Commitments and the amount
of the Loans owing to such Assignee will be as set forth on Schedule 1 hereto.
2. Such Assignor (i) represents and warrants that its name set forth on Schedule
1 hereto is its legal name, that it is the legal and beneficial owner of the
interest or interests being assigned by it hereunder and that such interest or
interests are free and clear of any adverse claim; (ii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Financing
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any Lien or security
interest created or purported to be created under or in connection with, any
Financing Document or any other instrument or document furnished pursuant
thereto and; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, any
other Loan Party or any of their respective Subsidiaries or the performance or
observance by the Borrower or any other Loan Party of any of its obligations
under any Financing Document or any other instrument or document furnished
pursuant thereto; and (iv) attaches the Note or Notes held by such Assignor and
requests that the Facility Agent either (a) exchange such Note or Notes for a
new Note or Notes payable to the order of such Assignee in an amount equal to
the Commitments assumed by such Assignee pursuant hereto or (b) issue new Notes
payable to the order of such Assignee in an amount equal to the Commitments
assumed by such Assignee pursuant hereto and such Assignor in an amount equal to
the Commitments retained by such Assignor under the Credit Agreement,
respectively, as specified on Schedule 1 hereto.
3. Such Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 5.07 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (ii) agrees that it will, independently and without
reliance upon any Agent, any Assignor or any Lender or any of their respective
Affiliates and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) represents and warrants that
its name set forth on Schedule 1 hereto is its legal name; (iv) confirms that it
is a Permitted Replacement Lender; (v) appoints and authorizes each of the
Facility Agent and the Collateral Agent, respectively, to take such action as
agent on its behalf and to exercise such powers and discretion under the
Financing Documents as are delegated to such Person by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(vi) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Financing Documents are required to be
performed by it as a Lender; and (vii) agrees that if it is a Foreign Lender or
an individual, attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of Section 3.01(e) or (f),
respectively, of the Credit Agreement, duly completed and executed by such
Assignee,
4. Following the execution of this Assignment and Assumption, it will be
delivered to the Facility Agent for acceptance and recording by the Facility
Agent in the Register.  The effective date for this Assignment and Assumption
(the “Effective Date”) shall be the date of acceptance hereof by the Facility
Agent, unless otherwise specified on Schedule 1 hereto.  On the Effective Date,
the Assignor agrees to pay to the Facility Agent a processing and recordation
fee in an amount equal to $3,500, as provided for in Section 10.07(b)(1)(ii) of
the Credit Agreement.
5. Upon such acceptance and recording by the Facility Agent, as of the Effective
Date, (i) such Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Assumption, have the rights and
obligations thereunder of a Lender, (ii) such Assignor shall, to the extent
provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Financing Documents that are specified under the terms
of such Financing Documents to survive the payment in full of the Obligations of
the Borrower under the Financing Documents to the extent any claim thereunder
relates to an event arising prior to the Effective Date of this Assignment and
Assumption) and (iii) if this Assignment and Assumption covers all of the
remaining portion of the rights and obligations of such Assignor under the
Credit Agreement, such Assignor shall (except as aforesaid) cease to be a party
thereto and a Lender thereunder.
6. Upon such acceptance and recording by the Facility Agent, from and after the
Effective Date, the Facility Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to such Assignee.  Such Assignor and such Assignee shall
directly between themselves make all appropriate adjustments in payments under
the Credit Agreement and the Notes for periods prior to the Effective Date.
7. This Assignment and Assumption shall be governed by, and construed in
accordance with, the law of the State of New York.
8. This Assignment and Assumption may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
Schedule 1 to this Assignment and Assumption by telecopier shall be effective as
delivery of an original executed counterpart of this Assignment and Assumption.
IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.


 
 

 


SCHEDULE 1
to Assignment and Assumption
 
ASSIGNORS:
         
Term Loans/Term Loan Commitment
         
Percentage interest assigned
%    
%    
%    
%    
%    
Term Loan Commitment assigned
$
$
$
$
$
Outstanding principal amount of Term Loans assigned
$
$
$
$
$
Principal amount of Term Notes payable to Assignor1
$
$
$
$
$
Capital Expenditure Loans/Capital Expenditure Commitment
         
Percentage interest assigned
%    
%    
%    
%    
%    
Capital Expenditure Commitment assigned
$
$
$
$
$
Outstanding principal amount of Capital Expenditure Loans assigned
$
$
$
$
$
Principal amount of Capital Expenditure Notes payable to Assignor2
$
$
$
$
$




--------------------------------------------------------------------------------

 1 Such principal amount to be calculated after the Assignment and Assumption.
 2 See footnote 1.


 
 

 


ASSIGNEES:
         
Term Loans/Term Loan Commitment
         
Percentage interest assumed
%    
%    
%    
%    
%    
Term Loan Commitment assumed
$
$
$
$
$
Outstanding principal amount of Term Loans assumed
$
$
$
$
$
Principal amount of Term Loan Notes payable to Assignee
$
$
$
$
$
Capital Expenditure Loans/Capital Expenditure Commitment
         
Percentage interest assumed
%    
%    
%    
%    
%    
Capital Expenditure Commitment assumed
$
$
$
$
$
Outstanding principal amount of Capital Expenditure Loans assumed
$
$
$
$
$
Principal amount of Capital Expenditure Notes payable to Assignee
$
$
$
$
$



 
 

 


Effective Date (if other than date of acceptance by Facility Agent):
 
3
   
,
         
Assignor
 
[Name OF
ASSIGNEE]________________, as
 
Assignor
             
By:
     
Name:
   
Title:
       
Dated:
     
,
                 
By:
     
Name:
   
Title:
       
Dated:
     
,
           
Assignee
 
[Name OF ASSIGNEE]___, as Assignee]
       
By:
     
Name:
   
Title:
       
Dated:
     
,
           
By:
     
Name:
   
Title:
       
Dated:
     
,
         




--------------------------------------------------------------------------------

 3This date should be no earlier than five Business Days after the delivery of
this Assignment and Assumption to the Facility Agent.


 
 

 


The undersigned hereby [consents to][accepts]the assignment.
 
BARCLAYS BANK PLC,
as Facility Agent
   
By:
____________________________________   
Name
 
Title
 
Date:

 
 
 

 


EXHIBIT E-1
to Credit Agreement
 




[____________], 200[8]
 
 
Barclays Bank PLC, as Facility Agent and Collateral Agent

 
for the Lenders and the other Secured Parties

 
listed on Schedule A hereto

200 Park Avenue
 
New York, New York 10166
 


 
Re:           Puget Merger Sub Inc. Credit Agreement
 
Ladies and Gentlemen:
 
We have acted as special corporate and federal energy regulatory counsel to
Puget Merger Sub Inc., a Washington corporation (the “Borrower”), Puget
Intermediate Holdings, Inc., a Washington corporation (“Parent”) and Puget
Energy, Inc., a Washington corporation (the “Company” and, together with the
Borrower and Parent, the “Loan Parties”), in connection with that certain Credit
Agreement dated as of May [___], 2008 (the “Credit Agreement”), among Barclays
Bank PLC, as facility agent (the “Facility Agent”), the other agents party
thereto, the lenders party thereto (the “Lenders”) and the Borrower and the
other Loan Documents (as defined below).
 
This letter is furnished pursuant to Section 4.02(e)(x) of the Credit
Agreement.  Capitalized terms defined in the Credit Agreement, used herein and
not otherwise defined herein; shall have the meanings given them in the Credit
Agreement.
 
The Credit Agreement contemplates that the Borrower will be merged (the
“Merger”) with and into the Company, pursuant to that certain [Certificate of
Merger], dated [______________], 200[8] between the Borrower and the Company, in
a merger in which the Company will be the surviving corporation.  With your
consent, all opinions and confirmations herein with respect to the Borrower
speak as of the date hereof immediately prior to the effective time of the
Merger and all opinions and confirmations herein with respect to the Company
speak as of the date hereof immediately after the consummation of the
Merger.  We assume for the purposes of our opinions and confirmations with
respect to the Company that the Merger has been consummated in accordance with
all applicable laws.
 
As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure), and except where
a statement is qualified as to knowledge (in which case we have with your
consent made no or limited inquiry as specified below).  We have examined, among
other things, the following:
 
(a) The Credit Agreement;
 
(b) the Borrower Security Agreement, dated as of [_______], 200[8] (the
“Security Agreement”), from the Borrower to Barclays Bank PLC, as collateral
agent (the “Collateral Agent”);
 
(c) the Pledge Agreement, dated as of [_______], 200[8] (the “Pledge
Agreement”), from Parent to the Collateral Agent;
 
(d) the Collateral Agency Agreement, dated as of [_______], 200[8] (the
“Collateral Agency Agreement”), among the Borrower, Parent, the Collateral
Agent, the Facility Agent and the other parties thereto;
 
(e) the Assumption Agreement, dated as of [_______], 200[8] (the “Assumption
Agreement”), executed by the Company;
 
(f) the Parent Guarantee, dated as of
[                                                                ], 200[8] (the
“Parent Guarantee”), executed by the Parent;1
 
(g) [the Deposit Account Control Agreement, dated as of [_______], 200[8] (the
“Deposit Account Control Agreement”), among [_______]];2
 
(h) the Term Notes, dated as of [_______], 200[8] (the “Term Notes”), executed
by the Borrower in favor of the following Lenders:  [_______]; and
 
(i) the Shareholder Loan Subordination Agreement, dated as of [_______], 200[8]
(the “Subordination Agreement”), among the Collateral Agent and each of the
lenders party thereto (such lenders, the “Shareholder Lenders”).
 
The documents described in subsections (a) - (h) above are referred to herein
collectively as the “Loan Documents.”  The documents described in subsections
(b) - (h) above are referred to herein collectively as the “Funding Date Loan
Documents.”3  As used in this letter, the “NY UCC” shall mean the Uniform
Commercial Code as now in effect in the State of New York.
 
Except as otherwise stated herein, as to factual matters we have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Loan Parties or
others, including the representations and warranties of the Loan Parties in the
Loan Documents.  We have not independently verified such factual
matters.  However, except as otherwise expressly indicated, we have not
undertaken any independent inquiry to determine the accuracy of any such
statement.
 
We are opining as to the effect on the subject transaction only of the federal
laws of the United States and the internal laws of the State of New York, and we
express no opinion with respect to the applicability to the opinions expressed
herein, or the effect thereon, of the laws of any other jurisdiction or as to
any matters of municipal law or the laws of any local agencies within any state.
 
Except as otherwise stated herein, our opinions herein are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to borrowers in secured loan
transactions.  We express no opinion as to any state or federal laws or
regulations applicable to the subject transactions because of the legal or
regulatory status of any parties to the Loan Documents or the legal or
regulatory status of any of their affiliates, except with respect to the Federal
Power Act (“FPA”), the Public Utility Holding Company Act (“PUHCA”), the Natural
Gas Act (“NGA”), and any regulations adopted thereunder.  Various issues
pertaining to (i) corporate and state energy and regulatory laws of the State of
Washington are addressed in the opinion of Perkins Coie LLP and (ii) corporate
and state energy regulatory laws of the State of Washington are addressed in the
opinion of Kirkpatrick & Lockart Preston Gates Ellis LLP, in each case,
separately provided to you.  We express no opinion with respect to those matters
herein, and to the extent elements of those opinions are necessary to the
conclusions expressed herein, we have, with your consent, assumed such matters.
 
Subject to the foregoing and the other matters set forth herein, we express the
following opinions or confirmations, as of the date hereof:
 
1. Each of the Loan Documents constitutes a legally valid and binding obligation
of each Loan Party party thereto, enforceable against such Loan Party in
accordance with its terms.  The Subordination Agreement constitutes a legally
valid and binding obligation of each Shareholder Lender, enforceable against
such Shareholder Lender in accordance with its terms.
 
2. The execution and delivery of the Funding Date Loan Documents by each Loan
Party party thereto, and the borrowing of the loans or the granting of liens
pursuant to the Loan Documents by the Loan Parties, and the payment of the
indebtedness of the Borrower evidenced by the Term Notes, do not on the date
hereof:
 
(i) violate any federal or New York statute, rule, or regulation applicable to
the Loan Parties (including, without limitation, Regulations T, U or X of the
Board of Governors of the Federal Reserve System, assuming the Loan Parties
comply with the provisions of the Loan Documents relating to the use of
proceeds), or
 
(ii) require any consents, approvals, or authorizations to be obtained by any
Loan Party from, or any registrations, declarations or filings to be made by any
Loan Party with, any governmental authority, under any federal or New York
statute, rule or regulation applicable to the Loan Parties, except (a) filings
and recordings required in order to perfect or otherwise protect the security
interests under the Loan Documents, and (b) any consents or approvals required
in connection with a disposition of collateral, including compliance with
federal and state securities laws and any federal energy regulatory laws, in
connection with any sale of any portion of the collateral consisting of
securities under such securities laws.
 
3. The Security Agreement creates a valid security interest in favor of the
Collateral Agent for the benefit of the Secured Parties in that portion of the
collateral described in Section 1 of the Security Agreement in which the
Borrower has rights and a valid security interest may be created under Article 9
of the NY UCC (the “UCC Collateral”), which security interest secures the
Secured Obligations as defined in the Collateral Agency Agreement.
 
4. The Pledge Agreement creates a valid security interest in favor of the
Collateral Agent for the benefit of the Secured Parties in that portion of the
collateral described in Schedule II of the Pledge Agreement in which the Parent
has rights and a valid security interest may be created under Article 9 of the
NY UCC (the “Pledged Collateral”), which security interest secures the
obligations of the Parent under the Parent Guaranty.
 
5. Upon delivery of that portion of the UCC Collateral that constitutes
“certificated securities” within the meaning of Section 8-102(a)(4) of the NY
UCC (the “Security Agreement Pledged Securities”) to the Collateral Agent in,
and while located in, the State of New York, pursuant to the Security Agreement,
indorsed to the Collateral Agent or in blank, in each case, by an effective
endorsement, or accompanied by stock powers with respect thereto duly indorsed
in blank by an effective endorsement the security interest in favor of the
Facility Agent for the benefit of the Secured Parties in the Security Agreement
Pledged Securities will be perfected.  Upon such delivery, the Collateral
Agent’s security interest in the Security Agreement Pledged Securities has
priority over any other security interest in the Security Agreement Pledged
Securities granted by the Borrower assuming no other secured party has control
of, and the absence of any other control agreement with respect to, the Security
Agreement Pledged Securities.
 
6. Upon delivery of that portion of the Pledged Collateral that constitutes
“certificated securities” within the meaning of Section 8-102(a)(4) of the NY
UCC (the “Pledge Agreement Pledged Securities”) to the Collateral Agent in, and
while located in, the State of New York, pursuant to the Pledge Agreement,
indorsed to the Collateral Agent or in blank, in each case, by an effective
endorsement, or accompanied by stock powers with respect thereto duly indorsed
in blank by an effective endorsement the security interest in favor of the
Facility Agent for the benefit of the Secured Parties in the Pledge Agreement
Pledged Securities will be perfected.  Upon such delivery, the Collateral
Agent’s security interest in the Pledge Agreement Pledged Securities has
priority over any other security interest in the Pledge Agreement Pledged
Securities granted by Parent assuming no other secured party has control of, and
the absence of any other control agreement with respect to, the Pledge Agreement
Pledged Securities.
 
7. The provisions of the Deposit Account Control Agreement are effective under
the NY UCC to perfect the security interest in favor of the Collateral Agent for
the benefit of the Secured Parties in that portion of the UCC Collateral
consisting of the deposit accounts maintained with _______ (the “Depositary
Bank”) described in the Deposit Account Control Agreement (the “Deposit
Accounts”), assuming that (a) the Deposit Account Control Agreement has been
duly authorized, executed and delivered by each of the parties thereto and is
the legally valid and binding obligation of such parties (other than the
Borrower), (b) the Depositary Bank’s jurisdiction (determined in accordance with
Section 9-304(b) of the NY UCC) is the State of New York and (c) the Deposit
Accounts constitute “deposit accounts” (as defined in Section 9-102(a)(29) of
the NY UCC.
 
8. With your consent based solely on a certificate of an officer of the
Borrower, Parent and the Company as to factual matters, none of the Borrower,
Parent or the Company is, nor immediately after giving effect to the borrowing
of the loans pursuant to the Loan Documents and the application of the proceeds
thereof in accordance with the terms thereof will be, required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
Except as expressly set forth in paragraphs 3 through 7, we do not express any
opinion with respect to the creation, validity, attachment, perfection or
priority of any security interest or lien.  The opinions above do not include
any opinions with respect to compliance with laws relating to permissible rates
of interest.
 
Our opinions are subject to:
 
(a) the effects of bankruptcy, insolvency, reorganization, preference,
fraudulent transfer, moratorium or other similar laws relating to or affecting
the rights or remedies of creditors, and the judicial application of foreign
laws or governmental actions affecting creditors’ rights;
 
(b) the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith, fair dealing and commercial reasonableness, and the
discretion of the court before which a proceeding is brought;
 
(c) the invalidity under certain circumstances under law or court decisions of
provisions for the indemnification or exculpation of or contribution to a party
with respect to a liability where such indemnification, exculpation or
contribution is contrary to public policy;
 
(d) we express no opinion with respect to (i) consents to, or restrictions upon,
governing law (except for the validity under the laws of the State of New York,
but subject to mandatory choice of law rules and constitutional limitations, of
provisions in the Loan Documents which expressly choose New York as the
governing law for the Loan Documents), jurisdiction (except for the validity
under the laws of the State of New York, but subject to mandatory jurisdiction
rules and constitutional limitations, of provisions in the Loan Documents which
expressly provide for submission to the non-exclusive jurisdiction of New York
state courts), venue, arbitration, remedies or judicial relief; (ii) advance
waivers of claims, defenses, rights granted by law, or notice, opportunity for
hearing, evidentiary requirements, statutes of limitation, trial by jury or at
law, or other procedural rights; (iii) waivers of broadly or vaguely stated
rights; (iv) covenants not to compete; (v) provisions for exclusivity, election
or cumulation of rights or remedies; (vi) provisions authorizing or validating
conclusive or discretionary determinations; (vii) grants of setoff rights;
(viii) provisions to the effect that a guarantor is liable as a primary obligor,
and not as a surety; (ix) provisions for the payment of attorneys’ fees where
such payment is contrary to law or public policy; (x) proxies, powers and
trusts; (xi) provisions prohibiting, restricting, or requiring consent to
assignment or transfer of any right or property; (xii) provisions for liquidated
damages, default interest, late charges, monetary penalties, make-whole premiums
or other economic remedies to the extent such provisions are deemed to
constitute a penalty; and (xiii) the severability, if invalid, of provisions to
the foregoing effect; and
 
(e) we express no opinion as to the last sentence of Section 10.11 of the Credit
Agreement.
 
We express no opinion or confirmation as to federal or state securities laws,
tax laws, antitrust or trade regulation laws, insolvency or fraudulent transfer
laws, antifraud laws, compliance with fiduciary duty requirements, pension or
employee benefit laws, usury laws, and environmental laws, FINRA rules or stock
exchange rules (without limiting other laws excluded by customary practice), and
express no opinion as to state energy regulatory laws.
 
Without limiting the generality of the foregoing, the opinions expressed above
are also subject to the following limitations, exceptions and assumptions:
 
The opinions set forth above are also subject to (i) the unenforceability of
contractual provisions waiving or varying the rules listed in Section 9-602 of
the NY UCC, (ii) the unenforceability under certain circumstances of contractual
provisions respecting self-help or summary remedies without notice of or
opportunity for hearing or correction, (iii) the effect of provisions of the NY
UCC and other general legal principles that impose a duty to act in good faith
and in a commercially reasonable manner, and (iv) the effect of Sections 9-406,
9-407, 9-408 and 9-409 of the NY UCC on any provision of any Loan Document that
purports to prohibit, restrict, require consent for or otherwise condition the
assignment of rights under such Loan Document.
 
Our opinions in paragraphs 3, 4 and 7 above are limited to Article 9 of the NY
UCC, and our opinions in paragraphs 5 and 6 are limited to Articles 8 and 9 of
the NY UCC, and therefore those opinion paragraphs, among other things, do not
address collateral of a type not subject to, or excluded from the coverage of,
Articles 8 and 9, as the case may be, of the NY UCC.  Additionally,
 
(i) We express no opinion with respect to the priority of any security interest
or lien, except as expressly set forth in our opinions in paragraphs 5 and 6.
 
(ii) We express no opinion with respect to any agricultural lien or any
collateral that consists of letter-of-credit rights, commercial tort claims,
goods covered by a certificate of title, claims against any government or
governmental agency, consumer goods, crops growing or to be grown, timber to be
cut, goods which are or are to become fixtures, as-extracted collateral or
cooperative interests.
 
(iii) We assume the descriptions of collateral contained in, or attached as
schedules to, the Loan Documents or any financing statements sufficiently
describe the collateral intended to be covered by the Loan Documents or such
financing statements.  Additionally, we express no opinion as to whether the
phrases “all personal property” or “all assets” or similarly general phrases
would be sufficient to create a valid security interest in the collateral or
particular item or items of collateral; however, we note that pursuant to
Section 9-504 of the NY UCC the phrases “all assets” or “all personal property”
can be a sufficient description of collateral for purposes of perfection by the
filing of a financing statement.
 
(iv) We have assumed that the applicable Loan Party has, or with respect to
after-acquired property will have, rights in the collateral or the power to
transfer rights in the collateral, and that value has been given, and we express
no opinion as to the nature or extent of such Loan Party’s rights in any of the
collateral and we note that with respect to any after-acquired property, the
security interest will not attach until such Loan Party acquires such rights or
power.
 
(v) We call to your attention the fact that the perfection of a security
interest in “proceeds” (as defined in the NY UCC) of collateral is governed and
restricted by Section 9-315 of the NY UCC.
 
(vi) Section 552 of the federal Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the federal
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by the debtor before the commencement of such case.
 
(vii) We express no opinion with respect to any property subject to a statute,
regulation or treaty of the United States whose requirements for a security
interest’s obtaining priority over the rights of a lien creditor with respect to
the property preempt Section 9-310(a) of the NY UCC.
 
(viii) We express no opinion with respect to any goods which are accessions to,
or commingled or processed with, other goods to the extent that the security
interest is limited by Section 9-335 or 9-336 of the NY UCC.
 
(ix) We call to your attention that a security interest may not attach or become
enforceable or be perfected as to contracts, licenses, permits, equity interests
or other rights or benefits which are not assignable under applicable law, or
are not assignable by their terms, or which are assignable only with the consent
of governmental entities or officers, except to the extent provided in Sections
9-406, 9-407, 9-408 or 9-409 of the NY UCC, as applicable; and we call to your
attention that your rights under the Loan Documents as secured parties may be
subject to the provisions of the organizational documents of any entity in which
any equity interests (or other rights of equity holders or investors) are
pledged and the provisions of the applicable laws under which any such entity is
organized.
 
(x) We express no opinion regarding any security interest in any copyrights,
patents, trademarks, service marks or other intellectual property, or any
license or sublicense thereof or the proceeds of any of the foregoing except to
the extent Article 9 of the NY UCC may be applicable to the foregoing and,
without limiting the generality of the foregoing, we express no opinion as to
the effect of any federal laws relating to copyrights, patents, trademarks,
service marks or other intellectual property on the opinions expressed
herein.  In addition, we express no opinion as to any security interest in any
license or sublicense of copyrights, patents, trademarks or other intellectual
property except to the extent that such license or sublicense affirmatively
permits the creation, perfection and enforcement of a security interest
therein.  Without limiting the generality of the preceding sentence, we express
no opinion as to any license, sublicense or mortgage, or exercise of lender
remedies or disclosure of information with respect thereto, that is subject to
any restriction or prohibition on assignment regardless of whether any such
prohibitions or restrictions may be rendered ineffective under the NY UCC.
 
(xi) We have assumed that any conditions to the effectiveness of the Loan
Documents have been satisfied or waived.
 
(xii) We express no opinion as to the security interest of the Collateral Agent
for the benefit of any person or entity except to the extent that the Collateral
Agent has been duly appointed as agent for such parties.
 
(xiii) With respect to federal energy regulatory matters, we express no opinion
as to any matters governed by any law other than the FPA, the NGA, and PUHCA,
and we express no opinion with respect to the applicability thereto, or the
effect thereon, of the laws of any other jurisdiction, including any state
jurisdiction.
 
With your consent, we have assumed (a) that the Loan Documents have been duly
authorized, executed and delivered by the parties thereto, (b) that the Loan
Documents constitute legally valid and binding obligations of the parties
thereto other than the Loan Parties and, with respect to the Subordination
Agreement, the Shareholder Lenders, enforceable against each of them in
accordance with their respective terms, and (c) that the status of the Loan
Documents as legally valid and binding obligations of the parties is not
affected by any (i) breaches of, or defaults under, agreements or instruments,
(ii) violations of statutes, rules, regulations or court or governmental orders,
or (iii) failures to obtain required consents, approvals or authorizations from,
or make required registrations, declarations or filings with, governmental
authorities, provided that we make no such assumption to the extent we have
opined as to such matters with respect to the Loan Parties herein.  This letter
is furnished only to you and is solely for your benefit in connection with the
transactions referenced in the first paragraph.  This letter may not be relied
upon by you for any other purpose, or furnished to, assigned to, quoted to or
relied upon by any other person, firm or entity for any purpose, without our
prior written consent, which may be granted or withheld in our discretion.  At
your request, we hereby consent to reliance hereon by any future assignee of
your interest in the loans and commitments under the Credit Agreement pursuant
to an assignment that is made and consented to in accordance with the express
provisions of Section 10.07 of the Credit Agreement, on the condition and
understanding that (i) this letter speaks only as of the date hereof, (ii) we
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to other than its addressee(s), or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a future assignee must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other developments known to or
reasonably knowable by the assignee at such time.
 

 
Very truly yours,

 
 



--------------------------------------------------------------------------------

 1 Subject to review to reflect the actual “Parent” on the Financial Closing
Date if not Puget Intermediate Holdings Inc.
 2 Deposit Account Control Agreement to come.
 3 References to the Parent Guarantee and Subordination Agreement will be
removed in the event they do not constitute Financing Documents on the Financial
Closing Date.


 
 
 


SCHEDULE A
 
[Lender/Hedge Bank list to come]
 


 
 

 


EXHIBIT E-2
 
[__________], 2008
 
 
 
Barclays Bank PLC, as Facility Agent and Collateral Agent

for the lenders and other Secured Parties listed on

Schedule A hereto

200 Park Avenue
New York, New York 10166
 
 
Re:           Puget Merger Sub Inc. Credit Agreement
 
 
Ladies and Gentlemen:
 
We have acted as special counsel to Puget Energy, Inc., a Washington corporation
(the “Company”) in connection with that certain Credit Agreement dated as of May
[__], 2008 (the “Credit Agreement”), among Barclays Bank PLC, as facility agent
(the “Facility Agent”), the other agents party thereto, the lenders party
thereto (the “Lenders”) and Puget Merger Sub Inc., a Washington corporation (the
“Borrower”).  The parent of Borrower is Puget Intermediate Holdings, Inc., a
Washington corporation (the “Parent”).  The Borrower, the Parent and the Company
are collectively referred to herein as the “Loan Parties”.  This letter is
furnished pursuant to Section 4.02(e) of the Credit Agreement.  Capitalized
terms defined in the Credit Agreement, used herein and not otherwise defined
herein, shall have the meanings given them in the Credit Agreement.
 
The Credit Agreement contemplates that the Borrower will be merged (the
“Merger”) with and into the Company, pursuant to that certain [Certificate of
Merger], dated[_________], 200[8] between the Borrower and the Company, in a
merger in which the Company will be the surviving corporation.  With your
consent, all opinions and confirmations herein with respect to the Company speak
as of the date hereof immediately after the consummation of the Merger.  We
assume for the purposes of our opinions and confirmations with respect to the
Company that the Merger has been consummated in accordance with all applicable
laws.
 
A.   Documents and Matters Examined
 
In connection with this opinion letter, we have examined such matters of fact
and questions of law as we have considered appropriate for purposes of this
letter, except where a statement is qualified as to knowledge (in which case we
have with your consent made no or limited inquiry as specified below).  We have
examined, among other things, the following:
 
A-1 The Credit Agreement;
 
A-2 The Borrower Security Agreement, dated as of [__________], 200[8] (the
“Security Agreement”), from the Borrower to Barclays Bank PLC, as collateral
agent (the “Collateral Agent”);
 
A-3 The Pledge Agreement, dated as of [__________], 200[8] (the “Pledge
Agreement”), from Parent to the Collateral Agent;
 
A-4 The Collateral Agency Agreement, dated as of [__________], 200[8] (the
“Collateral Agency Agreement”), among the Borrower, the Parent, the Collateral
Agent and the Facility Agent;
 
A-5 The Assumption Agreement, dated as of [__________], 200[8] (the “Assumption
Agreement”), executed by the Company;
 
A-6 The Parent Guaranty, dated as of [__________], 200[8] (the “Parent
Guaranty”), executed by the Parent;
 
A-7 The Deposit Account Control Agreement, dated as of [__________], 200[8] (the
“Deposit Account Control Agreement”), among [_________]; and
 
A-8 The Term Notes, dated as of
[                                                      __________], 200[8] (the
“Term Notes”), executed by the Borrower in favor of the following
Lenders:  [__________].
 
A-9 The financing statements, copies of which are attached hereto as Exhibit A
(the “Financing Statements”), which will be filed with the Department of
Licensing of the state of Washington (the “Filing Office”).
 
The documents described in paragraphs A-1 through A-8 are referred to herein
collectively as the “Loan Documents.”
 
As to matters of fact bearing upon the opinions expressed herein, we have, with
your consent and without investigation, relied upon:
 
(a) Information in public authority documents, which are defined to include
certificates issued by the Secretary of State of the state of Washington or any
other government official, office or agency concerning a person’s property or
status, such as certificates of corporate existence/ authorization; and
 
(b) Information provided in certificates by the Company’s directors, officers
and/or employees.
 
B.   Assumptions
 
For purposes of this opinion letter, we have relied, without investigation, upon
the following assumptions:
 
B-1 Each of the Loan Documents has been duly executed and delivered by all
parties to each such Loan Document other than the Company, and is valid as to,
binding upon and enforceable in accordance with its terms against, all parties
(including the Company) to each of the Loan Documents.
 
B-2 Each document submitted to us for review is accurate and complete, each such
document that is an original is authentic, each such document that is a copy
conforms to an authentic original, and all signatures on each such document are
genuine.
 
B-3 Each public authority document reviewed by us for the purpose of rendering
this opinion letter is accurate, complete and authentic, and all official public
records (including their proper indexing and filing) are accurate and complete.
 
B-4 Each of the Company and the Borrower (each a “Grantor” and collectively the
“Grantors”) holds the requisite title and rights to the collateral granted by it
to the Collateral Agent pursuant to the Security Agreement.
 
B-5 Each Grantor has received, or at the closing of the transaction will
receive, sufficient value to support the creation of a security interest under
the Security Agreement,
 
B-6 The Financing Statements will be duly filed of record and properly indexed
in the Filing Office.
 
B-7 The transaction contemplated by the Loan Documents is not a consumer
transaction, and none of the collateral constitutes consumer goods, as such
terms are defined in Section 9-102 of the UCC.
 
B-8 The Security Agreement creates in the Collateral Agent’s favor (for the
benefit of the Secured Parties), as security for all obligations purported to be
secured by the Security Agreement, a valid and enforceable security interest in
the collateral governed by Article 9 of the Uniform Commercial Code currently in
effect in the state of Washington (the “UCC”) and described in the Security
Agreement (the “Article 9 Collateral”).
 
Whenever a statement herein is qualified by the phrase “to our knowledge,” or by
any other phrase of similar import, or where it is noted that nothing has been
brought to our attention, it means that the opinion stated is based solely upon
the conscious awareness of information as to the matters being opined upon by
(a) the attorney who signs, on behalf of Perkins Coie LLP, this opinion letter,
(b) any attorney at Perkins Coie LLP who has been actively involved in
negotiating the transaction, preparing the Loan Documents, or preparing this
opinion letter, and (c) solely as to information relevant to a particular
opinion issue or confirmation regarding a particular factual matter (e.g.,
pending or threatened legal proceedings), any attorney at Perkins Coie LLP who
is primarily responsible for providing the response concerning that particular
opinion issue or confirmation.  We have not undertaken, nor were we obligated or
expected to undertake, an independent investigation to determine the accuracy of
the facts or other information as to which our knowledge is sought, and any
limited inquiry undertaken by us during the preparation of this opinion letter
should not be regarded as such an investigation.  No inference as to our
knowledge of any matters bearing on the accuracy of any such statement should be
drawn from the fact of our representation of the Company.
 
C.   Opinions
 
Based upon the foregoing examinations and assumptions and subject to the
qualifications and exclusions stated below, we are of the opinion that:
 
C-1 The Company is a corporation duly incorporated and validly existing under
Washington law.
 
C-2 The Company has all necessary corporate power and corporate authority to
enter into, and to perform its obligations under, each of the Loan Documents to
which the Company is a party.
 
C-3 The Company has authorized, by all necessary corporate action, the
execution, delivery and performance of each of the Loan Documents to which the
Company is a party, and the Company has executed and delivered each of the Loan
Documents to which the Company is a party to the party or parties to whom such
Loan Document is to be given.
 
C-4 Execution and delivery by the Company of, and the performance of its
agreements in, each of the Loan Documents to which the Company is a party do not
(a) violate the Company’s articles of incorporation or bylaws, (b) breach, or
result in a default under or acceleration of (or entitle any party to
accelerate) the maturity of any obligation of the Company under, or result in a
or require the creation of any lien upon or security interest in any property of
the Company pursuant to the terms of, any existing obligation of the Company
under any of the material contracts described on Exhibit A, provided to us in
response to our request to the Company to provide us with all material contracts
to which the Company is a signatory or by which the Company or its assets are
bound, (c) breach or otherwise violate any court orders described on Exhibit B,
provided to us in response to our request of the Company to provide us with all
material court orders to which the Company is a party or by which the Company or
its assets are bound or (d) violate the provisions of statutory laws or
regulations of the state of Washington.
 
C-5 No approval, authorization or other action by, or filing with, any
governmental authority in the state of Washington, is required in connection
with the execution and delivery by the Company of the Loan Documents and the
consummation of the transactions contemplated thereby, except for those that
have already been obtained and are in full force and effect.  We note, however,
that the intercompany loans from the Company to Puget Sound Energy, Inc. that
are contemplated by the Credit Agreement would be subject to prior approval by
the Washington Utilities and Transportation Commission.
 
C-6 The Financing Statements are in proper form for filing in the Filing
Office.  The security interest of the Collateral Agent in that portion of the
Article 9 Collateral in which a security interest may be perfected by the filing
of a financing statement under the UCC will be a perfected security interest
upon the filing of the Financing Statements with the Filing Office.
 
D.   Qualifications and Exclusions
 
The opinions expressed above are subject to the following exclusions and
qualifications:
 
D-1 Our opinions are as of the date hereof (except as set forth in paragraph
D-3), and we have no responsibility to update this opinion for events and
circumstances occurring after the date hereof or as to facts relating to prior
events that are subsequently brought to our attention.  We do not undertake to
advise you of any changes in law.
 
D-2 We are qualified to practice law in the state of Washington and do not
express any opinions in this letter concerning any laws other than Washington
state laws, and we express no opinion with respect to the laws, regulations or
ordinances of any county, municipality, or governmental subdivision or agency
(other than the Washington Utilities and Transportation Commission) of whatever
description or character, or with respect to matters that may be affected by the
laws of any other jurisdiction or that may be affected by pending or proposed
legislation.  With respect to the opinions set forth in paragraph C-4(d), our
opinions are based upon consideration of those statutes and regulations which,
in our experience, are normally applicable to parties in transactions of the
type described in the Loan Documents.  Additionally, we express no opinion as to
the effect, if any, that compliance with fiduciary duty requirements may have
upon the opinions expressed herein.
 
D-3 Our opinion that the Company is duly incorporated and validly existing under
the laws of the state of Washington is as of [__________], 200[8], and not as of
the date of this opinion letter, and is based solely upon our review of a
Certificate of Existence/Authorization dated as of such date issued by the
Secretary of State of the state of Washington.
 
D-4 Our opinions as to the filing of any Financing Statement do not apply to
collateral (if any exists) that is as-extracted minerals, timber to be cut,
fixtures or goods that are to be become fixtures.
 
D-5 We express no opinion as to actions that may be necessary or desirable to
perfect a security interest in collateral that is not located in the United
States.
 
D-6 We express no opinion as to actions that may be necessary or desirable to
perfect a security interest in commercial tort claims, as such term is defined
in Section 9-102 of the UCC.
 
D-7 We have not reviewed, nor are our opinions in any way predicated upon an
examination of, the laws of any other jurisdiction, and we expressly disclaim
responsibility for advising you as to the effect, if any, that the laws of any
other jurisdiction may have upon the opinions set forth herein.  Furthermore, we
express no opinion as to matters that may be affected by pending or proposed
federal, state or local legislation, even though such legislation, if
subsequently enacted, might affect the opinions expressed herein.
 
This opinion letter is rendered only to you and is solely for your benefit in
connection with the transaction contemplated by the Loan Documents.  This
opinion letter may not be used or relied upon for any other purpose or by any
other person without our prior written consent, except that a copy of this
opinion may be delivered to the Lenders and any subsequent assignees,
participants and successor agents permitted under the Credit Agreement, and such
persons may rely on this opinion letter as if it were addressed and had been
delivered to them on the date hereof.
 


 
 

 





 
Very truly yours,
 
 
PERKINS COIE LLP





 
 

 


Exhibit E-3
to Credit Agreement
 
[●], 200[8]
 


 
Barclays Bank PLC, as Facility Agent and Collateral Agent

 
for the lenders and Other Secured Parties listed on Schedule A hereto

200 Park Avenue
New York, New York 10166
 
Re:           Puget Merger Sub Inc. Credit Agreement
 
Ladies and Gentlemen:
 
We have acted as special counsel with respect to Washington State business
corporation law and energy regulatory matters on behalf of Puget Merger Sub
Inc., a Washington corporation (the “Borrower”), and Puget Intermediate Holdings
Inc., a Washington corporation (“Parent”) (collectively, the “Loan Parties”), in
connection with that certain Credit Agreement dated as of [May [●]], 2008 (the
“Credit Agreement”) among Barclays Bank PLC, as facility agent (the “Facility
Agent”), the other agents party thereto, the lenders party thereto (the
“Lenders”) and the Borrower, and the other Loan Documents (as defined below).
 
This letter is furnished pursuant to Section 4.02(e)(z) of the Credit
Agreement.  Capitalized terms defined in the Credit Agreement, used herein and
not otherwise defined herein, shall have the meanings given to them in the
Credit Agreement.
 
The Credit Agreement contemplates that the Borrower will be merged (the
“Merger”) with and into Puget Energy, Inc., a Washington corporation (“Puget
Energy”), pursuant to those certain Articles of Merger dated [●], 200[8] between
the Borrower and Puget Energy, in a merger in which Puget Energy will be the
surviving corporation.  With your consent, all opinions and confirmations herein
with respect to the Borrower speak as of the date hereof immediately prior to
the Effective Time of the Merger.
 
As such counsel, we have examined, among other things, the following:
 
(a) The Credit Agreement;
 
(b) the Borrower Security Agreement, dated as of [__________], 200[8] (the
“Security Agreement”), from the Borrower to Barclays Bank PLC, as collateral
agent (the “Collateral Agent”);
 
(c) the Pledge Agreement, dated as of [__________], 200[8] (the “Pledge
Agreement”), from Parent to the Collateral Agent;
 
(d) the Collateral Agency Agreement, dated as of [__________], 200[8] (the
“Collateral Agency Agreement”), among the Borrower, Parent, the Collateral Agent
and the Facility Agent;
 
(e) the Parent Guaranty, dated as of [__________], 200[8] (the “Parent
Guaranty”), executed by the Parent;
 
(f) [the Deposit Account Control Agreement, dated as of [__________], 200[8]
(the “Deposit Account Control Agreement”), among [__________]];1
 
(g) the Term Notes, dated as of [__________], 200[8] (the “Term Notes”),
executed by the Borrower in favor of the following Lenders:  [__________]; and
 
(h) [the financing statement (the “Financing Statement”).]2
 
The documents described in subsections (a) – (h) above are referred to herein
collectively as the “Loan Documents.” As used in this letter, the “Washington
UCC” shall mean the Uniform Commercial Code as now in effect in the State of
Washington and as codified in Title 62A RCW.
 
In connection with rendering the opinions set forth below, we have examined and,
with respect to factual matters, relied upon (i) the Loan Documents, including
the representations and warranties of the Loan Parties in the Loan Documents,
(ii) the Articles of Incorporation and Bylaws of each of the Borrower and
Parent, as amended through the date of this opinion (iii) a Certificate of
Existence/Authorization dated [●], 200[8] issued by the Secretary of State of
the State of Washington with respect to each of the Borrower and Parent
(collectively, the “Certificates of Existence/Authorization”), (iv) minutes and
written consents of the shareholders and directors of each of the Borrower and
Parent and other records of the Borrower and Parent relating to the approval of
the transactions contemplated by the Loan Documents as have been made available
to us, and we have made such other investigations as we have deemed
appropriate.  We have examined and relied on certificates of public officials
and, as to certain matters of fact that are material to our opinions, we have
also examined and relied on a certificate of the Secretary of each of the
Borrower and Parent in the forms set forth in Exhibits A and B hereto
(collectively, the “Fact Certificates”).  We have not independently verified or
established any of the facts so relied on.  We have not undertaken any general
review of the files of the Borrower or Parent and, except as described above, we
have made no independent factual investigation for the purpose of rendering this
opinion letter.
 
The opinions expressed in this opinion letter are limited to the laws of the
State of Washington, and are based upon our consideration of only those State of
Washington statutes, rules and regulations that, in our experience, are normally
applicable to borrowers in secured loan transactions.  Although we note that the
Loan Documents provide that they are governed by the law of the State of New
York, we are not opining on, and we assume no responsibility for, the
applicability to or effect on any of the matters covered herein of the laws of
any jurisdiction other than the State of Washington, or the laws of any county,
municipality or other political subdivision or any local governmental agency or
authority.  We express no opinion with respect to the effectiveness of or any
other matters relating to choice of law under the Loan Documents.  We also
express no opinion as to any state or federal laws or regulations applicable to
the subject transactions as a result of the legal or regulatory status of any
parties to the Loan Documents or the legal or regulatory status of any of their
affiliates, other than Title 80 RCW and the regulations adopted thereunder (the
“Washington State Public Utilities Code”) and Title 23B RCW.  Various issues
pertaining to (i) matters of federal energy law and New York State law are
addressed in the opinion of Latham & Watkins LLP of even date herewith and (ii)
matters of Washington State corporate and energy and regulatory laws with
respect to Puget Energy and its wholly owned subsidiary, Puget Sound Energy,
Inc., a Washington corporation (“PSE”), are addressed in the opinions of Perkins
Coie LLP of even date herewith, in each case as separately provided to you.  We
express no opinion herein with respect to those matters, and to the extent
elements of those opinions are necessary to the conclusions expressed herein, we
have, with your consent, assumed and relied on such matters.
 
For the purposes of this opinion letter we have assumed that the minutes and
written consents of the Secretary or other officers of each of the Borrower and
Parent and other records of the Borrower and Parent relating to the approval of
transactions contemplated by the Loan Documents as have been made available to
us by the Borrower and Parent are complete and accurate in all respects.  We
have also made the following assumptions:  that each document submitted to us is
accurate and complete, that each such document that is an original is authentic,
that each such document that is a copy conforms to an authentic original, that
all signatures (other than signatures on behalf of the Borrower and Parent) on
each such document are genuine, and that no changes in the facts certified in
the Fact Certificates have occurred or will occur after the date of the Fact
Certificates.  We have further assumed the legal capacity of natural persons,
and we have assumed that each party to each Loan Document (other than the
Borrower and Parent) has the legal capacity and has satisfied all legal
requirements that are applicable to that party to the extent necessary to make
that Loan Document enforceable against that party.  We have not verified any of
the foregoing assumptions.
 
With your consent, we have assumed (a) that the Loan Documents have been duly
authorized, executed and delivered by the parties thereto other than the Loan
Parties, (b) that the Loan Documents constitute legally valid and binding
obligations of the parties thereto, enforceable against each of them in
accordance with their respective terms, and (c) that the status of the Loan
Documents as legally valid and binding obligations of the parties is not
affected by any (i) breaches of, or defaults under, agreements or instruments,
(ii) violations of statutes, rules, regulations or court or governmental orders,
or (iii) failures to obtain required consents, approvals or authorizations from,
or make required registrations, declarations or filings with, governmental
authorities, provided that we make no such assumption to the extent we have
opined as to such matters herein with respect to the Loan Parties.
 
The opinions expressed in paragraph 1 below as to the valid existence of each of
the Borrower and Parent are based solely on the Certificates of
Existence/Authorization.
 
Based on the foregoing, and subject to the foregoing and the additional
qualifications and other matters set forth below, it is our opinion that:
 
1. The Borrower and Parent are corporations duly formed and validly existing
under the laws of the State of Washington.  Each of the Borrower and Parent has
the corporate power and authority to own its properties and conduct its business
as described in the Fact Certificate pertaining to it, and to execute, deliver,
and perform its obligations under the Loan Documents.
 
2. Each of the Borrower and Parent has taken all corporate action under its
Articles of Incorporation and Bylaws and under Washington law necessary to
authorize the execution, delivery, and performance of the Loan Documents to
which it is a party and has duly executed and delivered the Loan Documents to
which it is a party.
 
3. The execution and delivery by the Borrower and Parent of, and the performance
by each of the Borrower and Parent of its respective obligations under, the Loan
Documents to which it is a party do not (a) constitute a violation by either the
Borrower or Parent of its respective Articles of Incorporation or Bylaws, (b)
breach, or result in a default under or acceleration of (or entitle any party to
accelerate) the maturity of any obligation of the Borrower or Parent under, or
result in or require the creation of any lien upon or security interest in any
property of the Borrower or Parent pursuant to the terms of, any existing
obligation of the Borrower or Parent under any of the material contracts
described on Exhibit C and provided to us in response to our request to the
Borrower and Parent to provide us with all material contracts to which the
Borrower or Parent is a signatory or by which the Borrower or Parent or its
respective assets are bound, (c) breach or otherwise violate any court orders
described on Exhibit D and provided to us in response to our request of the
Borrower and Parent to provide us with all material court orders to which the
Borrower or Parent is a party or by which the Borrower or Parent or its
respective assets are bound, or (d) violate the provisions of any statutory laws
or regulations of the State of Washington.
 
4. The execution and delivery of the Loan Documents to which the Borrower is a
party, and the borrowing of the Facilities and the performance of the agreements
under the Loan Documents by the Borrower, do not, prior to the Effective Time of
the Merger, require any consents, approvals, or authorizations to be obtained by
the Borrower from, or any registrations, declarations or filings to be made by
the Borrower with, any governmental authority in the State of Washington.
 
5. The execution and delivery of the Loan Documents to which Parent is a party
and the performance by Parent of the agreements under the Loan Documents do not,
on the date hereof, require any consents, approvals, or authorizations to be
obtained by Parent from, or any registrations, declarations or filings to be
made by Parent with, any governmental authority in the State of Washington,
except (a) the order of the Washington Utilities and Transportation Commission
(the “WUTC”) entered on [●], 200[8], which order has become final and
non-appealable, authorizing the transactions contemplated by the Loan Documents
on the terms and subject to the conditions of such order (the “WUTC Order”), (b)
the approvals of and notification filings with the WUTC set forth in Schedule
5.04 to the Credit Agreement, and (c) any consents or approvals required under
the Washington State Public Utilities Code in connection with any realization or
foreclosure on or exercise of any rights or remedies (including any rights of
setoff) under the Loan Documents with respect to any security interest in the
Security Collateral (as defined in the Pledge Agreement), or any disposition of
Security Collateral as a result of or in connection therewith.
 
6. The Financing Statement is in appropriate form for filing in the Department
of Licensing of the State of Washington.  Upon the proper filing of the
Financing Statement in the Department of Licensing of the State of Washington
prior to the Effective Time of the Merger, the security interest in favor of the
Collateral Agent in the Borrower’s rights in the Collateral described in the
Financing Statement will be perfected to the extent a security interest in such
Collateral can be perfected under the Washington UCC by the filing of a
financing statement in such office.
 
Our opinions are subject to the effect of bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium, and other laws affecting the
rights and remedies of creditors generally and to general principles of equity.
 
Our opinions in paragraph 6 above are limited to Chapter 62A.9A RCW, and
therefore that opinion paragraph, among other things, does not address
collateral of a type not subject to, or excluded from the coverage of, Chapter
62A.9A RCW pursuant to RCW 62A.9A-109 or otherwise.  Except as expressly set
forth in paragraph 6, we do not express any opinion with respect to the
creation, validity, attachment or perfection of any security interest or
lien.  The opinions above do not include any opinions with respect to compliance
with laws relating to permissible rates of interest.  Additionally:
 
(i) We express no opinion with respect to the existence of, title to or
condition of any Collateral, or with respect to the priority of any security
interest or lien.
 
(ii) We express no opinion with respect to any agricultural lien or any
collateral that consists of letter-of-credit rights, commercial tort claims,
goods covered by a certificate of title, claims against any government or
governmental agency, consumer goods, crops growing or to be grown, timber to be
cut, real property or any interest therein, goods which are or are to become
fixtures, as-extracted collateral or cooperative interests, or any collateral
that is not located in the United States.
 
(iii) [We assume the description of Collateral contained in, or attached as
schedules to, the Financing Statement sufficiently describes the Collateral
intended to be covered by the Financing Statements.  Additionally, we express no
opinion as to whether the phrases “all personal property” or “all assets” or
similarly general phrases would be sufficient to create a valid security
interest in the Collateral or particular item or items of Collateral; however,
we note that pursuant to RCW 62A.9A-504, the phrases “all assets” or “all
personal property” can be a sufficient description of collateral for purposes of
perfection by the filing of a financing statement.] [SUBJECT TO REVISION OR
DELETION UPON REVIEW AND APPROVAL OF COLLATERAL DESCRIPTION APPEARING IN
FINANCING STATEMENT]
 
(iv) We have assumed that the Borrower has, or with respect to after-acquired
property will have, rights in the Collateral or the power to transfer rights in
the Collateral, and that value has been given, and we express no opinion as to
the nature or extent of the Borrower’s rights in any of the Collateral and we
note that with respect to any after-acquired property, the security interest
will not attach until the Borrower acquires such rights or power.
 
(v) We call to your attention to:  (a) the perfection of a security interest in
“proceeds,” including “cash proceeds” (both as defined in the Washington UCC),
of collateral is governed and restricted by RCW 62A.9A-315; (b) the limitations
in favor of buyers, lessees and licensees imposed by RCW 62A.9A-317, RCW
62A.9A-318, RCW 62A.9A-320 and RCW 62A.9A-321; (c) the limitations in favor of
transferees of money or funds from deposit accounts imposed by RCW 62A.9A-322;
and (d) other rights of persons in possession of money, instruments and proceeds
constituting certificated or uncertificated securities.
 
(vi) Section 552 of the United States Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the federal
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by the debtor before the commencement of such case.
 
(vii) We express no opinion with respect to any property subject to a statute,
regulation or treaty of the United States whose requirements for a security
interest’s obtaining priority over the rights of a lien creditor with respect to
the property preempt RCW 62A.9A-310(a).
 
(viii) We express no opinion with respect to any goods that are accessions to,
or commingled or processed with, other goods to the extent that the security
interest is limited by RCW 62A.9A -335 or RCW 62A.9A-336.
 
(ix) We call to your attention that a security interest may not attach or become
enforceable or be perfected as to contracts, licenses, permits, franchise
agreements, equity interests or other rights or benefits that are not assignable
under applicable law, or are not assignable by their terms, or that are
assignable only with the consent of governmental entities or officers, except to
the extent provided in RCW 62A.9A-406, RCW 62A.9A-407, RCW 62A.9A-408 or RCW
62A.9A-409, as applicable; and we call to your attention that your rights under
the Loan Documents as secured parties may be subject to the provisions of the
organizational documents of any entity in which any equity interests (or other
rights of equity holders or investors) are pledged and the provisions of the
applicable laws under which any such entity is organized.
 
(x) We express no opinion regarding any security interest in any copyrights,
patents, trademarks, service marks or other intellectual property, or any
license or sublicense thereof or the proceeds of any of the foregoing except to
the extent Chapter 62A.9A RCW may be applicable to the foregoing and, without
limiting the generality of the foregoing, we express no opinion as to the effect
of any federal laws relating to copyrights, patents, trademarks, service marks
or other intellectual property on the opinions expressed herein.  In addition,
we express no opinion as to any security interest in any license or sublicense
of copyrights, patents, trademarks or other intellectual property except to the
extent that such license or sublicense affirmatively permits the creation,
perfection and enforcement of a security interest therein.  Without limiting the
generality of the preceding sentence, we express no opinion as to any license,
sublicense or mortgage, or exercise of lender remedies or disclosure of
information with respect thereto, that is subject to any restriction or
prohibition on assignment regardless of whether any such prohibitions or
restrictions may be rendered ineffective under the Washington UCC.
 
(xi) We have assumed that any conditions to the effectiveness of the Loan
Documents have been satisfied or waived.
 
(xii) We express no opinion as to the security interest of the Collateral Agent
for the benefit of any person or entity except to the extent that the Collateral
Agent has been duly appointed as agent for such parties.
 
(xiii) We advise you (and our opinions are qualified by the fact) that, pursuant
to the provisions of RCW 62A.9A-507 and RCW 62A.9A-508, the perfection of any
security interests created under the Loan Documents will be terminated as to any
Collateral acquired or created more than four months after the Borrower so
changes its name or corporate identity (by merger or reincorporation, for
example) as to make the Financing Statement seriously misleading, unless an
appropriate amendment or new financing statement indicating the new name or
corporate identity of the Borrower is properly filed before the expiration of
such four month period.
 
(xiv) With respect to Washington State energy regulatory matters, we express no
opinion as to (A) any matters relating to the effect of ongoing regulatory
requirements of the WUTC or any other Governmental Authority, or to the
obligations of PSE, Puget Energy, Parent or any other Person to comply
therewith, (B) any matters governed by any law other than the Washington State
Public Utilities Code, and (C) the applicability thereto, or the effect thereon,
of the laws of any other jurisdiction, including any federal laws or
regulations.
 
(xv) We call to your attention that the WUTC has taken an expansive view of its
jurisdiction concerning shareholder level transactions.  With respect to Puget
Merger Sub Inc. as Borrower, our opinions speak only as of immediately before
the Effective Time of the Merger.  Our opinions do not address whether the
subsequent pledge of shares of PSE by Puget Energy (the Borrower as of the
Effective Time of the Merger) effectively creates a lien on any such shares.  We
note that realization upon and disposition of any such shares would require
consents or approvals under the Washington State Public Utilities Code that are
beyond the scope of this opinion letter.
 
This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph.  This letter
may not be relied upon by you for any other purpose, or furnished to, assigned
to, quoted to or relied upon by any other person, firm or entity for any
purpose, without our prior written consent, which may be granted or withheld in
our discretion.
 
We hereby consent to reliance hereon by any Eligible Assignee that becomes a
party to the Credit Agreement pursuant to an assignment made in accordance with
the terms and conditions of the Credit Agreement, subject to the condition and
understanding that (i) this letter speaks only as of the date hereof and (ii) we
have no responsibility or obligation whatsoever to update this letter.
 
The foregoing opinions are rendered as of the date of this letter.  We assume no
obligation to update or supplement any of such opinions to reflect any changes
of law or fact that may occur.
 

 
Very truly yours,




--------------------------------------------------------------------------------

1 Deposit Account Control Agreements to come.
2 Financial Statement, including description of Collateral, to come.


 
 

 


SCHEDULE A
 
[LENDER/HEDGE BANK LIST TO COME]
 


 
 

 


EXHIBIT F
To Credit Agreement
 


 
COLLATERAL AGENCY AGREEMENT
 


 
Dated [___________]
 


 
among
 


 
PUGET MERGER SUB INC.,
as the Borrower
 


 
PUGET EQUICO LLC,
as the Parent
 


 
BARCLAYS BANK PLC,
as the Collateral Agent
 


 
and
 


 
BARCLAYS BANK PLC,
as the Facility Agent
 


 
 

 


TABLE OF CONTENTS
 
 
Article 1.       Definitions and
Interpretation                                                                                                               
 
Article 2.      Appointment and Duties of Collateral Agent; Secured Parties’
Agreements; Collateral Matters                              
 
Section 2.01.                          Appointment and Duties of Collateral
Agent                                                                                     
 
Section 2.02.                          Secured Parties’ Agreements
                                                                                      
Section 2.03.                          Collateral Matters
                                                                                     
Article 3.      Decision Making; Voting; Notice and
Procedures                                                                                                                 
 
Section 3.01.                          Decision
Making                                                                                      
 
Section 3.02.                          Voting
Generally                                                                                  
 
Section 3.03.                          Intercreditor Votes: Each Party’s
Entitlement to
Vote                                                                              
 
Section 3.04.                          Intercreditor Votes: Votes Allocated to
Each
Party                                                                                
 
Section 3.05.                          Unanimous Voting
Issues                                                                                  
 
Section 3.06.                          Exercise of Discretion With Respect to
Intercreditor Aspects of the Financing
Documents                                                                                    
 
Section 3.07.                          Certain Modifications by the Secured
Parties                                                                                  
 
Section 3.08.                          Effect of Amendment on Collateral
Agent                                                                                   
 
Section 3.09.                          Notification of
Matters                                                                                  
 
Section 3.10.                          Notice of Amounts
Owed                                                                                      
 
Article 4.      Default;
Remedies                                                                                                                    
 
Section 4.01.                          Notice of
Defaults                                                                                      
 
Section 4.02.                          Acceleration;
Termination                                                                                      
 
Section 4.03.                          Instructions Upon Event of
Default                                                                                      
 
Section
4.04.                          Remedies                                                                                      
 
Section 4.05.                          Distribution of Collateral
Proceeds                                                                                      
 
Section
4.06.                          Sharing                                                                                      
 
Article 5.      Rights of Collateral
Agent                                                                                                                    
 
Article 6.      Resignation or Removal of the Collateral
Agent                                                                                                                    
 
Article 7.      No Impairments of Other
Rights                                                                                                                    
 
Article 8.      Termination                               
 
Article 9.      Miscellaneous                               
 
Section
9.01.                          Waiver                                                                                      
 
Section
9.02.                          Notices                                                                                      
 
Section 9.03.                          Amendments,
Etc                                                                                      
 
Section 9.04.                          Successors and
Assigns                                                                                      
 
Section
9.05.                          Survival                                                                                      
 
Section
9.06.                          Severability                                                                                      
 
Section
9.07.                          Counterparts                                                                                      
 
Section 9.08.                         GOVERNING
LAW                                                                                      
 
Section
9.09.                          Joinder                                                                                      
 
Section 9.10.                          Agreement for Benefit of Parties
Hereto                                                                                      
 
Section
9.11.                          Integration                                                                                      
 
APPENDIX A                       Unanimous Voting Issues
 
APPENDIX B                        Form of Joinder Agreement
 


 


 
 

 


COLLATERAL AGENCY AGREEMENT
 
This COLLATERAL AGENCY AGREEMENT (this “Agreement”), dated as of [__________]
among PUGET MERGER SUB INC., a Washington corporation (the “Merger Sub”), PUGET
EQUICO LLC, a Washington limited liability company (the “Parent”), BARCLAYS BANK
PLC, as facility agent under the Credit Agreement (as defined below) (in such
capacity, together with any successor facility agent appointed pursuant to the
Credit Agreement, the “Facility Agent”), BARCLAYS BANK PLC as collateral agent
for the Secured Parties (in such capacity, together with any successor appointed
pursuant to the Credit Agreement, the “Collateral Agent”) and each Interest Rate
Hedge Bank.
 
W I T N E S S E T H :
 
WHEREAS, the Merger Sub entered into a Credit Agreement dated as of February 6,
2009 (said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with the Facility Agent, the Lenders and the other parties thereto;
 
WHEREAS, Puget Energy Inc., a Washington corporation (the “Company”), upon the
consummation of the Merger, shall assume, pursuant to the Assumption Agreement,
all of the obligations of the Merger Sub under the Credit Agreement, this
Agreement and all of the other Financing Documents to which the Merger Sub is a
party; the Merger Sub (prior to the Effective Time) and the Company (upon and
after the Effective Time) are referred to herein as the “Borrower”;
 
WHEREAS, each of the Interest Rate Hedge Banks has entered into or shall enter
into after the date hereof an Interest Hedging Agreement with the Borrower
pursuant to which the Interest Rate Hedge Banks will provide certain protection
against movements in interest rates on the terms and subject to the conditions
set forth therein; and
 
WHEREAS, the Lenders and the Interest Rate Hedge Banks wish to appoint the
Collateral Agent to act on their behalf in accordance with the provisions of the
Security Documents and the terms hereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:
 
Article 1.                      Definitions and Interpretation.
 
Section 1.01. Capitalized terms used herein but not defined herein shall have
the meanings assigned thereto in the Credit Agreement. The principles of
construction set forth in Article I of the Credit Agreement shall apply to, and
are hereby incorporated by reference in this Agreement.
 
Section 1.02. In addition, the following terms shall have the following meanings
under this Agreement:
 
“Borrower Side Person” has the meaning specified in Section 9.03.


“Creditor Side Person” has the meaning specified in Section 9.03.
 
“Early Termination Date” shall have the respective meaning assigned thereto
under each Interest Hedging Agreement.
 
“Hedge Default” shall mean the occurrence of any event specified in an Interest
Hedging Agreement that entitles the Interest Rate Hedge Bank party thereto to
cause the early termination thereof in accordance with the terms thereof.
 
“Hedge Termination Certificate” shall mean a certificate of any Interest Rate
Hedge Bank stating that an Early Termination Date has occurred or has been
designated under an Interest Hedging Agreement to which it is a party and
setting forth the resulting Settlement Amount.
 
“Indemnified Liabilities” means all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any Indemnified
Party in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Financing
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or (b) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for or defense of any pending or threatened claim,
investigation, litigation or proceeding).
 
“Indemnified Party” means, collectively, the Collateral Agent, its Affiliates
and the directors, officers, employees, agents, representatives, trustees and
attorneys-in-fact of such Persons and Affiliates.
 
“Indemnified Secured Parties” has the meaning specified in Section 5.01(f).
 
“Intercreditor Vote” shall mean a vote conducted in accordance with the
procedures set forth in Article 3 hereof among the Voting Parties entitled to
vote with respect to the particular decision at issue.
 
“Interest Rate Hedge Bank” shall mean any Interest Rate Hedge Bank that executes
a Joinder Agreement pursuant to Section 3.03(b), but in each case only for so
long as any obligations of the Borrower remain outstanding under the Interest
Hedging Agreement to which such Interest Rate Hedge Bank is a party; provided
that no Affiliate of the Borrower other than Macquarie Bank Limited and its
successors shall become an Interest Rate Hedge Bank.
 
“Majority Voting Parties” shall mean, with respect to any proposed decision or
action hereunder, Voting Parties casting votes representing more than 50% of the
Voting Party Percentage.


“Member” shall mean any Person owning of record or beneficially any of the
issued and outstanding Equity Interests in the Parent, the Borrower or Puget
Holdings.
 
“Remedies Instruction” shall mean a written instruction to the Collateral Agent
from or on behalf of the Required Voting Parties (i) certifying that (x) a
Remedies Event of Default has occurred and is continuing under the applicable
Financing Document and (y) an Intercreditor Vote has been conducted in
accordance with the requirements of this Agreement with respect to such Remedies
Event of Default, (ii) describing with reasonable specificity which particular
remedies available to the Secured Parties are to be pursued and which particular
action are to be taken by the Collateral Agent in response to such Remedies
Event of Default, and (iii) containing such other information as is permitted
under this Agreement.
 
“Remedies Event of Default” shall mean the occurrence of an Event of Default
under the Credit Agreement or (b) the occurrence of a Hedge Default; provided
that so long as Secured Obligations (other than in respect of Interest Hedging
Agreements with Interest Rate Hedge Banks) are outstanding, a Hedge Default
shall not constitute a Remedies Event of Default unless an Event of Default has
occurred and is continuing at the time of such Hedge Default.
 
“Required Voting Parties” shall mean:
 
(i)           with respect to any modification, instruction or exercise of
discretion made pursuant to Section 3.05, the Unanimous Voting Parties; and
 
(ii)           in all other cases not otherwise specifically delegated to the
Collateral Agent (or any Secured Party), the Majority Voting Parties.
 
“Secured Obligations” shall mean, with respect to each Loan Party, as at any
date, the sum, computed without duplication, of the following: (i) the aggregate
outstanding principal amount of the Loans plus all accrued interest on such
amount plus (ii) all other amounts from time to time payable under the Financing
Documents plus accrued interest on such amounts plus (iii) all amounts payable
to any Interest Rate Hedge Bank under any Interest Hedging Agreement plus
(iv) any and all other Obligations.
 
“Secured Parties” shall mean, collectively, the Agents, the Lenders, the
Interest Rate Hedge Banks and each co-agent or sub-agent appointed by the
Facility Agent from time to time pursuant to any Financing Document.
 
“Settlement Amount” shall mean, as at any date of determination thereof, the
amount calculated to be due in respect of any Early Termination Date under any
Interest Hedging Agreement in accordance with the terms thereof.
 
“Unanimous Voting Parties” shall mean, with respect to any proposed decision or
action hereunder, Voting Parties casting votes representing 100% of the Voting
Party Percentage.


“Voting Parties” means the Lenders and, subject to Section 3.03(b), each
Interest Rate Fledge Bank.
 
“Voting Party Percentage” shall mean, in connection with any proposed decision
or action hereunder, the actual percentage, as determined pursuant to Section
3.04, of allotted votes cast in favor of such decision or action by the Secured
Parties entitled to vote with respect to such decision or action.
 
“Wall” has the meaning specified in Section 9.03.
 
Article 2.                      Appointment and Duties of Collateral Agent;
Secured Parties’ Agreements; Collateral Matters.
 
Section 2.01.                 Appointment and Duties of Collateral Agent.
 
(a)           Each of the Secured Parties hereby designates and appoints
Barclays Bank PLC to act as the Collateral Agent under the Security Documents,
and authorizes the Collateral Agent to execute each of the Security Documents on
its behalf and take such actions on its behalf under the provisions of the
Security Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of the Security
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary in any Security Document. the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein and in the Security Documents, and no implied
covenants, functions or responsibilities, fiduciary or otherwise, shall be read
into any of the Security Documents or otherwise exist against the Collateral
Agent. Without limiting the generality of the foregoing, the use of the term
“agent” herein and in the other Financing Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
 
(b)           The Collateral Agent shall give notice to the Secured Parties of
any action to be taken by it under any Security Document, and such notice shall
be given prior to the taking of such action unless the Collateral Agent
determines that to do so would be detrimental to the interests of the Secured
Parties, in which event such notice shall be given promptly after the taking of
such action.
 
(c)           Notwithstanding any provision to the contrary in any Security
Document, the Collateral Agent shall not be required to exercise any
discretionary rights or remedies under any of the Security Documents or give any
consent under any of the Security Documents or enter into any agreement
amending, modifying, supplementing or waiving any provision of any Security
Document unless it shall have been directed to do so by the Required Voting
Parties.
 
Section 2.02.                  Secured Parties’ Agreements.
 
(a)           Each Secured Party agrees that, as among the Secured Parties, the
security interest in any Collateral granted under any Security Document (the
“Security Interest”) to the Collateral Agent for the benefit of such Secured
Party ranks and will rank equally in priority with the Security Interest of each
other Secured Party in the same Collateral.
 
(b)           Any proceeds of Collateral or amounts required to be deposited in
the Lock-Up Account pursuant to Section 6.12 of the Credit Agreement and Section
4.02 of the Security Agreement received by any Secured Party (other than from
the Collateral Agent pursuant hereto) shall be transferred by such Secured Party
to the Collateral Agent for application in accordance with the terms of the
Financing Documents.
 
(c)           Each Secured Party agrees that the Collateral Agent may refrain
from acting or continuing to act in accordance with any instructions of the
Required Voting Parties to begin any legal action or proceeding arising out of
or in connection with any Transaction Document until it shall have received such
indemnity or security from the Secured Parties as it may reasonably require
(whether by payment in advance or otherwise) for all costs, claims, losses,
expenses (including reasonable legal fees and expenses) and liabilities which it
will or may expend or incur in complying or continuing to comply with such
instructions; provided, that nothing in this subclause (c) shall be deemed to
obligate any Secured Party to provide any such indemnity or security.
 
Section 2.03.                      Collateral Matters.
 
The Secured Parties irrevocably agree that:
 
(a)           any Lien on any property granted to or held by the Collateral
Agent under any Security Document shall be automatically released (i) upon
termination of the Commitments and indefeasible payment in full in cash of all
Secured Obligations (other than any contingent indemnity obligations not then
due) or (ii) subject to Section 3.05, if the release of such Lien is approved,
authorized or ratified in writing by the Required Voting Parties.
 
(b)           Upon request by the Collateral Agent at any time, the Secured
Parties will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property pursuant to this Section 2.03.
In each case as specified in this Section 2.03, the Collateral Agent will (and
each Secured Party irrevocably authorizes the Collateral Agent to), at the
Borrower’s expense, execute and deliver to the Borrower or any Loan Party, as
applicable, such documents as such Person may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents, in accordance with the terms of this
Agreement or any other Financing Document.
 
Article 3.                      Decision Making; Voting; Notice and Procedures.
 
Section 3.01.                      Decision Making.
 
(a)           Subject to Section 4.02 and except for any action that may be
taken unilaterally by a Secured Party as expressly provided in any Financing
Document, no Secured Party may exercise or enforce any right, remedy, power or
discretion, give any consent or any waiver, or make any determination under or
in respect of any provisions of the Financing Documents, except in accordance
with this Agreement. In connection with any action permitted to be taken
unilaterally by the Collateral Agent pursuant to the express provisions of any
Financing Document. nothing herein shall preclude the Collateral Agent from
consulting such Secured Parties as the Collateral Agent may in its discretion
deem desirable.
 
(b)           Each decision made in accordance with the terms of this Agreement
shall be binding upon each of the Secured Parties.
 
Section 3.02.                      Voting Generally. Where, in accordance with
this Agreement or any other Financing Document, the modification, approval or
other direction of the Required Voting Parties is required, the determination of
whether such modification, approval or direction should be granted or withheld
shall be determined by an Intercreditor Vote.
 
Section 3.03.                      Intercreditor Votes: Each Party’s Entitlement
to Vote.
 
(a)           Except as otherwise provided in this Section 3.03, each Voting
Party shall be entitled to vote in each Intercreditor Vote conducted under this
Agreement.
 
(b)           Unless and until any Interest Rate Hedge Bank shall have delivered
to the Collateral Agent and each Secured Party a Hedge Termination Certificate,
such Interest Rate Hedge Bank shall not have (i) any voting rights with respect
to Obligations arising under any, Interest Hedging Agreement to which it is a
party or (ii) any voting rights with respect to any Intercreditor Vote; provided
that any such Interest Rate Hedge Bank shall at all times (subject to Section
3.03(c) and 3 03(d)) be a Voting Party for purposes of the definition of
“Unanimous Voting Parties” in Section 1.01 hereof in respect of the issues set
forth in Appendix A hereto. If, after the date of this Agreement, any Person
becomes an Interest Rate Hedge Bank and such Person has not previously executed
a counterpart of this Agreement or a Joinder Agreement in the form of Appendix B
hereto in its capacity as an Interest Rate Hedge Bank, such Person shall execute
and deliver to the Collateral Agent (x) a Joinder Agreement in the form of
Appendix B hereto and (y) such other documentation as the Collateral Agent may
reasonably request to evidence the due authorization, execution and delivery of
this Agreement by such Person. By entering into or joining this Agreement, each
Interest Rate Hedge Bank shall be deemed to have agreed to be bound by the
provisions set forth in the other Financing Documents to which the Interest Rate
Hedge Banks or the Collateral Agent, on behalf of the Secured Parties, is a
party.
 
(c)           None of (i) any Affiliate of the Borrower or any Member that from
time to time holds any Commitment, any Loan or any other interest in a Secured
Obligation (other than, subject to Section 10.01 of the Credit Agreement and
Section 9.03 hereunder, Macquarie Affiliates in their respective capacity as a
Lender and Macquarie Bank Limited in its capacity as an Interest Rate Hedge
Bank) or (ii) any Lender that has agreed, directly or indirectly, to vote or
otherwise act at the direction or subject to the approval or disapproval of any
Person identified in clause (i) (each a “Non-Voting Lender”) shall be entitled
to participate in any Intercreditor Vote, and the Collateral Agent in
determining the percentage of votes cast shall deem each Non-Voting Lender to
have voted proportionately in accordance with the votes of the Lenders
thereunder entitled to vote.
 
(d)           Notwithstanding any provision of this Agreement to the contrary,
Macquarie Bank Limited, solely in its capacity as an Interest Rate Hedge Bank,
shall not be entitled to vote on any matter that is subject to the vote of the
Unanimous Voting Parties or be entitled to cast any “tie-breaker” vote on any
matter.
 
Section 3.04.                  Intercreditor Votes: Votes Allocated to Each
Party.
 
(a)           Each Voting Party, if entitled to cast a vote with respect to the
matter being considered, shall have the following number of votes in such
Intercreditor Vote:
 
(i)           with respect to each Lenders, a number of votes equal to the
unused Commitments represented by such Lender plus the sum of the Total
Outstandings owed to such Lender; and
 
(ii)           from and after the delivery of a Hedge Termination Certificate,
with respect to each Interest Rate Hedge Bank, a number of votes equal to the
Settlement Amount, if any, owing to such Interest Rate Hedge Bank set out in
such Hedge Termination Certificate.
 
(b)           In calculating the Voting Party Percentage consenting to,
approving, waiving or otherwise providing direction with respect to a decision,
the number of votes cast in favor of the proposed consent, approval, waiver,
direction or other action shall be divided by the total number of votes entitled
to be cast with respect to such matter_ The Secured Parties (including any
Secured Party that becomes a party hereto after the date hereof) hereby waive
any and all rights they may have to object to or seek relief from the decision
of the Voting Parties voting with respect to any matter and agree to be bound by
such decision. Nothing contained in this Section 3.04(b) shall preclude any
Voting Party from participating in any re-voting or further voting relating to
such matter.
 
Section 3.05.                  Unanimous Voting Issues. With respect to any of
the matters listed on the attached Appendix A, unless the Unanimous Voting
Parties (acting in accordance with the procedures set forth in this Article 3)
shall so authorize the Collateral Agent, (i) no modification shall be agreed to
by the Collateral Agent under any Security Document, (ii) no instruction shall
be given to the Collateral Agent under or with respect to any Security Document
and (iii) no discretion shall be exercised by the Collateral Agent under or with
respect to any Security Document.
 
Section 3.06.                  Exercise of Discretion With Respect to
Intercreditor Aspects of the Financing Documents. Unless an Event of Default or
Hedge Default has occurred and is continuing, and only to the extent in all
cases that the discretion exercised by or the actions taken by the Collateral
Agent could not reasonably be expected to result in an Event of Default or Hedge
Default or have a material adverse effect on the interests of any Secured Party
(but, for the avoidance of doubt, with the consent of the Borrower or Parent, as
applicable to the extent such consent is required under the applicable Security
Document), the. Collateral Agent may, without obtaining the consent of any
Secured Party other than as set forth in Section 3.07, modify any Security
Document to which it is a party to cure any ambiguity or to cure, correct or
supplement any provision contained therein which is inconsistent with any other
provisions contained therein.


Section 3.07.                  Certain Modifications by the Secured Parties.
Subject to Section 3.05 hereof, the respective Secured Parties may at any time
and from time to time in accordance with the terms of the Financing Documents to
which they are a party, without any consent of or notice to any other Secured
Party (but, for the avoidance of doubt, with the consent of the Borrower or
Parent, as applicable to the extent such consent is required under the
applicable Financing Document) and without impairing or releasing the
obligations of any Person under this Agreement: (i) amend the Financing Document
to which such Person is a party in accordance with the terms thereof,
(ii) release anyone liable in any manner under or in respect of the Secured
Obligations owing under the Financing Document to which such Person is a party
(but only in respect of such Secured Obligations) and (iii) waive any provisions
of any Financing Document to which such Person is a party (in each case,
provided such amendment or waiver shall not materially and adversely affect the
rights of any other Person under this Agreement).
 
Section 3.08.                  Effect of Amendment on Collateral Agent. No party
hereto shall amend any provision of any Financing Document that materially
affects the Collateral Agent without the written consent of the Collateral
Agent.
 
Section 3.09.                  Notification of Matters.
 
(a)           If at any time (x) the Collateral Agent proposes to exercise any
discretion conferred on it under any Financing Document, (y) any Secured Party,
in accordance with this Agreement, notifies the Collateral Agent of a matter
with respect to which it believes the Collateral Agent should exercise its
discretion or (z) the Collateral Agent becomes aware (whether on its own or as a
consequence of any notification from a Secured Party) of any matter requiring a
determination or vote by the Secured Parties under this Agreement, then the
Collateral Agent shall promptly notify each other Secured Party of the matter in
question, specifying:
 
(i)            if applicable, the manner in which the Collateral Agent proposes
to exercise its discretion;
 
(ii)           the Required Voting Parties (if any) required for such
determination or vote; and
 
(iii)          if applicable, the time period determined by the Collateral Agent
within which each Secured Party must provide it with instructions in relation to
such matter.
 
(b)           The Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Hedge Default, unless the Collateral
Agent shall have received written notice from a Secured Party or the Borrower
referring to this Agreement, describing such Default or Hedge Default and
stating that such notice is a “notice of default.” The Collateral Agent will
notify the Secured Parties of its receipt of any such notice. The Collateral
Agent shall take such action with respect to any Remedies Event of Default as
may be directed by the Required Voting Parties in accordance with this
Agreement; provided that unless and until the Collateral Agent has received any
such direction, the Collateral Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to a Event of
Default or Hedge Default as it shall deem advisable or in the best interest of
the Secured Parties.
 
Section 3.10.                  Notice of Amounts Owed. In the event that the
Collateral Agent is instructed by the Required Voting Parties to proceed to
foreclose upon, collect, sell or otherwise dispose of or take any other action
with respect to any or all of the Collateral or to enforce any remedy under any
other Financing Document, then upon the request of the Collateral Agent, each
Secured Party shall promptly notify the Collateral Agent in writing, as of any
time that the Collateral Agent may reasonably specify in such request, of
(i) the aggregate amount of the respective Secured Obligations owing to such
Secured Parties as of such date, (ii) the components of such Secured Obligations
and (iii) such other information as the Collateral Agent may reasonably request.
 
Article 4.                       Default; Remedies.
 
Section 4.01.                  Notice of Defaults. Promptly after any Secured
Party obtains knowledge of the occurrence of any Default or Event of Default or
Hedge Default under any Financing Document to which it is a party, such Secured
Party shall notify the Collateral Agent in writing thereof (a “Notice of
Default”). Each such Notice of Default shall specifically refer to this Section
4.01, shall describe such Default or Event of Default or Hedge Default in
reasonable detail (including the date of occurrence) and may request that the
Collateral Agent initiate an Intercreditor Vote with respect to particular
remedies (if any) that such Secured Party is otherwise entitled to exercise.
Upon receipt by the Collateral Agent of any such notice, it shall promptly send
copies thereof to each Secured Party.
 
Section 4.02.                  Acceleration; Termination. Notwithstanding any
provision to the contrary in this Agreement, (a) the Majority Lenders may at any
time after the occurrence and during the continuance of an Event of Default
declare the unutilized Commitments terminated and accelerate the Secured
Obligations under the Credit Agreement in accordance with the terms of the
Credit Agreement and (b) any Interest Rate Hedge Bank may at any time after the
occurrence and during the continuance of a Hedge Default cause the early
termination of the relevant Interest Hedging Agreement in accordance with the
terms thereof. No Intercreditor Vote or Remedies Instruction will be required to
be taken or delivered in respect of such Event of Default or Hedge Default, as
the case may be, prior to the Majority Lenders or any Interest Rate Hedge Bank,
as the case may be, taking such action.
 
Section 4.03.                  Instructions Upon Event of Default.
 
(a)           At any time, if a Remedies Event of Default has occurred and is
continuing and has not been rescinded or waived, the Required Voting Parties
shall be entitled, following an Intercreditor Vote conducted in accordance with
the requirements of this Agreement, to give the Collateral Agent a Remedies
Instruction in respect of such Remedies Event of Default.
 
(b)           If the Collateral Agent has received a copy of a Remedies
Instruction from the Required Voting Parties and has not received written notice
from the Required Voting Parties that such Remedies Instruction has been
withdrawn, the Collateral Agent shall have the right, on behalf of the Secured
Parties, to take any and all actions and to exercise any and all rights,
remedies and options that it may have under any of the Security Documents
(including any direction contained in the Remedies Instruction or in a separate
instrument in writing executed and delivered to the Collateral Agent); provided,
that, if requested by the Collateral Agent, the Collateral Agent shall have
received adequate security or indemnity as provided in Section 2.02(c).
 
(c)           The Collateral Agent shall not be obligated to follow any Remedies
Instruction received pursuant to Section 4.03(a) or otherwise under the Security
Documents to the extent the Collateral Agent has received an opinion of
independent counsel addressed to it to the effect that such Remedies Instruction
appear to be in conflict with any applicable Law or this Agreement or any other
Financing Document or could result in the Collateral Agent’s being subject to
(i) criminal liability or (ii) civil liability or civil litigation for which it
has not received adequate indemnity under Section 2.02(c) in any jurisdiction in
question; provided, however, under no circumstances shall the Collateral Agent
be liable for acting or refraining from acting in accordance with the Remedies
Instruction of the Required Voting Parties.
 
Section 4.04.                  Remedies.
 
(a)           No remedy conferred upon or reserved to the Collateral Agent in
this Agreement or in the other Financing Documents is intended to be exclusive
of any other remedy or remedies, but every such remedy shall be cumulative and
shall be in addition to every other remedy conferred in this Agreement or in the
other Financing Documents or now or hereafter existing at law or in equity or by
statute.
 
(b)           No delay or omission of the Collateral Agent to exercise any
right, remedy or power accruing upon any Event of Default or Hedge Default shall
impair any such right, remedy or power or shall be construed to be a waiver of
or acquiescence in any Event of Default or Hedge Default. Every right, power and
remedy given by this Agreement or any other Financing Document to the Collateral
Agent may be exercised from time to time and as often as may be deemed expedient
by the Collateral Agent.
 
(c)           All suits or proceedings to assert claims upon or under this
Agreement and the other Financing Documents to which the Collateral Agent is a
party shall be brought by the Collateral Agent in its name as Collateral Agent
and any recovery of judgment shall be held as part of the Collateral.
 
Section 4.05.                  Distribution of Collateral Proceeds.
 
(a)           Application of Proceeds. Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization of all or
any part of the Collateral pursuant hereto and the Security Documents, and any
other cash at the time held by the Collateral Agent under this Article 4, shall
be applied by the Collateral Agent:
 
First, to the payment of the costs and expenses of such exercise of remedies,
including reasonable out-of-pocket costs and expenses of the Agents, the
reasonable fees and expenses of their agents and counsel and all other
reasonable expenses incurred and advances made by the Agents in that connection;
 
Next, to the payment in full of the remaining Secured Obligations equally and
ratably in accordance with their respective amounts then due and owing in
respect of the Financing Documents, or as the Secured Parties holding the same
may otherwise unanimously agree; and
 
Finally, subject to the rights of any other holder or holders of any Lien on the
relevant Collateral, to the payment to the Borrower, or its respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.
 
(b)           Borrower Remains Obligated. No sale or other disposition of all or
any part of the Collateral pursuant to the Security Documents shall be deemed to
relieve the Borrower of its Obligations under any Financing Document to which it
is a party except to the extent the proceeds thereof are applied to the payment
of such Obligations.
 
(c)           As used in this Section 4.05, “proceeds” of the Collateral means
cash, securities and other property realized in respect of, and distributions in
kind of, the Collateral, including any securities entitlements or other funds or
property credited to the Lock-Up Account and such proceeds of the Collateral
received under any reorganization, liquidation or adjustment of debt of the
Borrower on any of the Collateral.
 
Section 4.06.                  Sharing. The parties hereto expressly acknowledge
and agree that it is the intention of the Secured Parties, in committing to
extend and in extending credit to the Borrower, that the proceeds of the
Collateral and the proceeds of any action taken pursuant to a Remedies
Instruction are to be distributed equally among the Secured Parties pro rata
according to the percentage of the aggregate Secured Obligations held by each
such Secured Party and, in each case such proceeds shall be distributed, applied
or disposed of in accordance with this Article 4, and the Secured Parties, as
among themselves, agree that, except as otherwise expressly provided herein,
such proceeds shall be distributed on such basis.
 
Article 5.                       Rights of Collateral Agent.
 
Section 5.01. (a) The Collateral Agent may execute any of its duties under any
Security Document by or through agents, sub-agents or attorneys-in-fact and
shall be entitled to rely on the advice of counsel (including counsel to the
Borrower) concerning all matters pertaining to such duties. The Collateral Agent
shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct (as determined in the final judgment of a court of
competent jurisdiction).
 
(b) Neither the Collateral Agent nor its Affiliates nor any of their respective
officers, directors, employees, agents or attorneys-in-fact shall be (i) liable
to any of the Secured Parties for any action lawfully taken or omitted to be
taken by it hereunder or under or in connection with any Security Document
(except for its gross negligence, willful misconduct or unlawful acts, as
determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (ii) responsible in
any manner to any of the Secured Parties for any recitals, statements,
representations or warranties made by the Borrower or any other Loan Party or
any representative of any thereof contained in any Financing Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Collateral Agent under or in connection with, any Financing
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of the Financing Documents, or the perfection or priority of any
Lien or security interest created or purported to be created under the Security
Documents, or for any failure of the Borrower or any other Loan Party to perform
their obligations thereunder. The Collateral Agent as such shall not be under
any obligation to any Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, any Financing Document or to inspect the properties, books or records of the
Borrower or any other Loan Party.
 
(e)           The Collateral Agent shall be entitled to rely conclusively, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, electronic mail message,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Collateral Agent The Collateral Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other
Financing Document in accordance with a request or consent of the Required
Voting Parties and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Secured Parties.
 
(d)           The Borrower agrees to pay, within 15 days after written demand,
to the Collateral Agent the amount of any and all reasonable and documented
out-of-pocket expenses, including the reasonable and documented Attorney Costs
of one New York counsel and one local state counsel in each other applicable
jurisdiction, and the reasonable costs of any experts and agents which the
Collateral Agent may reasonably incur in connection with (i) the administration
of the Security Documents, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral, (iii) the
exercise or enforcement (whether through negotiations, legal proceedings or
otherwise) of any of the rights of the Collateral Agent or the Secured Parties
under any of the Security Documents or (iv) the failure by the Borrower, any
other Loan Party or any Affiliate thereof to perform or observe any of the
provisions of the Security Documents.
 
(e)           Whether or not the transactions contemplated hereby are
consummated, the Secured Parties shall indemnify upon demand the Collateral
Agent (to the extent the Collateral Agent is required to be but is not
reimbursed by or on behalf of the Loan Parties and without limiting the
obligation of the Loan Parties to do so), pro rata (at the time such indemnity
is sought), and hold harmless the Collateral Agent from and against any and all
Indemnified Liabilities incurred by it; provided that no Secured Party shall be
liable for the payment to the Collateral Agent of any portion of such
Indemnified Liabilities resulting from the gross negligence or willful
misconduct of the Collateral Agent as determined by the final judgment of a
court of competent jurisdiction; provided further that no action taken in
accordance with the directions of the Required Voting Parties shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
5.01(e). In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Liabilities, this Section 5.01(e) applies whether any such
investigation, litigation or proceeding is brought by any Secured Party or any
other Person. The undertaking in this Section 5.01(e) shall survive termination
of the Secured Obligations, the payment of all other Obligations and the
resignation of the Collateral Agent.
 
(f)           Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless the Collateral Agent
(“Indemnified Secured Party”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against the Indemnified Secured Party in any way relating to or arising
out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Financing Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby, (b) any Commitment or Loan or the use or proposed use of the proceeds
therefrom, or (c) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for or defense of any pending or threatened claim,
investigation, litigation or proceeding), in all cases, whether or not caused by
or arising, in whole or in part, out of the negligence of the Indemnified
Secured Party; provided that such indemnity shall not, as to the Indemnified
Secured Party, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the gross negligence, bad faith or
willful misconduct of the Indemnified Secured Party. Neither the Indemnified
Secured Party nor the Borrower shall have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Financing Document or arising out of its activities in connection herewith
or therewith (whether before or after the Financial Closing Date). In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 5.01(f) applies, such indemnity shall be effective whether or not
any of the transactions contemplated hereunder or under any of the other
Financing Documents is consummated. All amounts due under this Section 5.01(f)
shall be paid within ten (10) Business Days after demand therefor. The
agreements in this Section 5.01(f) shall survive the resignation of the
Collateral Agent, the replacement of any Secured Party, the termination of any
Secured Obligation and the repayment, satisfaction or discharge of all the other
Obligations.
 
(g)           Each Secured Party acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent- Related Person to any
Secured Party as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Secured Party
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower Group, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
under the Financing Documents. Each Secured Party also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Financing Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Secured Parties by any Agent
herein, such Agent shall not have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any of its Affiliates which may come into
the possession of any Agent-Related Person.
 
(h)           Barclays Bank PLC and its Affiliates may make loans to, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and its Affiliates as though Barclays Bank PLC were not the Collateral
Agent hereunder and without notice to or consent of the Secured Parties. The
Secured Parties acknowledge that, pursuant to such activities, Barclays Bank PLC
or its Affiliates may receive information regarding the Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliates) and acknowledge that
the Collateral Agent shall be under no obligation to provide such information to
them.
 
Article 6.                       Resignation or Removal of the Collateral Agent.
 
The Collateral Agent may resign as Collateral Agent upon ten days’ notice to the
Secured Parties and the Borrower and may be removed at any time with or without
cause by the Required Voting Parties, with any such resignation or removal to
become effective only upon the appointment of a successor collateral agent under
this Article 6. If the Collateral Agent shall resign or be removed as Collateral
Agent, then the Facility Agent and the Required Voting Parties shall (and if no
such successor shall have been appointed within 30 days of the Collateral
Agent’s notice of resignation or removal, the Collateral Agent may) appoint a
successor collateral agent for the Secured Parties, which successor collateral
agent (so long as no Default or Hedge Default has occurred and is continuing)
shall be reasonably acceptable to the Borrower, whereupon such successor
collateral agent shall succeed to the rights, powers and duties of the
Collateral Agent, and the term “Collateral Agent” shall mean such successor
collateral agent effective upon its appointment, and the former Collateral
Agent’s rights, powers and duties as Collateral Agent shall be terminated,
without any other or further act or deed on the part of such former Collateral
Agent (except that the former Collateral Agent shall deliver all Collateral then
in its possession to such successor collateral agent and execute such documents
and instruments as may be necessary to transfer the Liens of record under the
Security Documents in favor of the Collateral Agent to such successor collateral
agent) or any of the other Secured Parties. After resignation or removal
hereunder as collateral agent, the provisions of this Agreement shall inure to
the former Collateral Agent’s benefit, and continue to be binding upon the
former Collateral Agent, as to any actions taken or omitted to be taken by it
while it was Collateral Agent.


Article 7.                       No Impairments of Other Rights.
 
Nothing in this Agreement is intended or shall be construed to impair, diminish
or otherwise adversely affect any other right the Secured Parties may have or
may obtain against the Borrower or any other Loan Party.
 
Article 8.                       Termination.
 
This Agreement shall remain in full force and effect until the termination of
the Commitments, termination or expiration of the Interest Hedging Agreements
and the indefeasible payment in full in cash of the Secured Obligations (other
than any contingent obligations not then due).
 
Article 9.                       Miscellaneous.
 
Section 9.01.                  Waiver. No failure on the part of the Collateral
Agent or the other Secured Parties to exercise and no delay in exercising, and
no course of dealing with respect to, any right, remedy, power or privilege
under this Agreement shall operate as a waiver of such right, remedy, power or
privilege, nor shall any single or partial exercise of any right, remedy, power
or privilege under this Agreement preclude any other or further exercise of any
such right, remedy, power or privilege or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges provided
in this Agreement are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.
 
Section 9.02.                  Notices. All notices and communications to be
given under this Agreement shall be given or made in writing to the intended
recipient at the address specified below or, as to any party hereto, at such
other address as shall be designated by such party in a notice to each other
party hereto. Except as otherwise provided in this Agreement, all such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail, when delivered and
receipt has been confirmed by telephone:
 
To the Borrower:
 
Puget Merger Sub Inc.
 
Level 22, 125 West 55th Street
 
New York, NY 10019
 
Attention: [____________]
 
Phone: [____________]
 
Facsimile: [____________]
 
Email: [____________]
 


 
 

 


To the Facility Agent:
 
Barclays Bank PLC
 
745 Seventh Avenue
 
New York, NY 10019
 
Phone: [____________]
 
Fax: [____________]
 
Attention: [____________]
 
To the Collateral Agent:
 
Barclays Bank PLC
 
745 Seventh Avenue
 
New York, NY 10019
 
Phone: [____________]
 
Fax: [____________]
 
Attention: [____________]
 
To each Interest Rate Hedge Bank:
 
As set forth on the signature page hereto or in the Joinder Agreement to which
such Interest Rate Hedge Bank is a party.
 
Section 9.03.                 Amendments, Etc. Subject to Section 3.03(d), no
provision of this Agreement may be modified, supplemented or waived except by an
instrument in writing duly executed by each of the Secured Parties and, if any
of the material rights and duties of the Borrower are being directly affected,
by the Borrower; provided, however, that no amendment waiver or consent
(including, without limitation, any Intercreditor Vote) of Macquarie Affiliates
in such Person’s capacity as a Lender or Participant (each a “Creditor Side
Person”), shall be effective (i) except with respect to Loans and Commitments
not in excess of $50,000,000 in the aggregate at any time and (ii) unless each
such Person has in place a Wall between such Creditor Side Person and any
Persons authorized to take action on behalf of the Borrower (such Persons,
“Borrower Side Persons”) such that information is not shared between a Creditor
Side Person and Borrower Side Persons (other than on arm’s-length, third party
terms) and decisions of Creditor Side Persons are made, and actions taken,
independent of considerations of Borrower Side Persons. Any such modification,
supplement or waiver shall be for such period and subject to such conditions as
shall be specified in the instrument effecting the same and shall be binding
upon the Collateral Agent and each of the other parties hereto, and any such
waiver shall be effective only in the specific instance and for the purposes for
which given. For purposes hereof, “Wall” shall mean with respect to any Creditor
Side Person and Borrower Side Person, such Persons (x) do not have interlocking
officers, directors or employees, (y) have separate offices and information
systems such that a Creditor Side Person does not have access to non-public
information in the possession of a Borrower Side Person (and vice versa), and
(z) have a formalized process or procedure prohibiting the disclosure of
non-public information to the other such Person. A Creditor Side Person shall
provide reasonable evidence of the Wall upon the reasonable request of a Secured
Party or the Collateral Agent.
 
Section 9.04.                  Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Collateral Agent, the
Secured Parties and their respective successors and permitted assigns. The
Collateral Agent may assign or transfer its rights under this Agreement to any
of its Affiliates without the prior written consent of any party hereto;
provided, that the Collateral Agent shall notify the Borrower in writing of such
assignment or transfer promptly following the effectiveness thereof. Neither the
Borrower nor the Parent may assign or transfer its rights or obligations
hereunder.
 
Section 9.05.                  Survival. All representations and warranties made
in this Agreement or in any certificate or other document delivered pursuant to
or in connection with this Agreement shall survive the execution and delivery of
this Agreement or such certificate or other document (as the case may be) or any
deemed repetition of any such representation or warranty.
 
Section 9.06.                  Severability. Any provision of this Agreement
that is prohibited or becomes unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction, and the parties hereto shall enter into good faith negotiations to
replace such prohibited or unenforceable provision.
 
Section 9.07.                  Counterparts. This Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which, when so executed and delivered, shall be effective
for purposes of binding the parties hereto, but all of which together shall
constitute one and the same instrument.
 
Section 9.08.                 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 9.09.                  Joinder. Each Lender that becomes a “Lender”
under the Credit Agreement (in accordance with the provisions of Section
10.07(b) of the Credit Agreement) after the date hereof shall become a party to
this Agreement upon its execution of an Assignment and Assumption Agreement
contemplated by such Section 10.07.
 
Section 9.10.                  Agreement for Benefit of Parties Hereto. Except
for the Secured Parties and their respective successors and permitted assigns,
nothing in this Agreement, express or implied, is intended or shall be construed
to confer upon, or to give to, any Person other than the parties hereto and
their respective successors and permitted assigns, and Persons for whom the
parties hereto are acting as agents or representatives, any right, remedy or
claim under or by reason of this Agreement or any covenant, condition or
stipulation hereof; and the covenants, stipulations and agreements contained in
this Agreement are and shall be for the sole and exclusive benefit of the
parties hereto and their respective successors and permitted assigns and Persons
for whom the parties hereto are acting as agents or representatives.

Section 9.11.                  Integration. This Agreement constitutes the
entire agreement and understanding among the parties to this Agreement with
respect to the matters covered by this Agreement and supersedes any and all
prior agreements and understandings, written or oral, with respect to such
matters.
 
[Signature Page Follows]
 


 
 

 




IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 

 
PUGET MERGER SUB INC.
 
By: _________________________________                                                       
Title:
 
 
 
By: _________________________________                                                      
Title:





 
 

 





 
PUGET EQUICO LLC
 
 
 
By: __________________________________                                                        
Name:
Title:
 
 
 
 
By: ___________________________________                                                        
Name:
Title:





 


 
 

 





 
BARCLAYS BANK PLC,
as Collateral Agent
 
By: ____________________________________                                                        
Name:
Title:
     
BARCLAYS BANK PLC,
as Facility Agent
 
By: ____________________________________                                                        
Name:
Title:







 
 

 


EXHIBIT G-1
to Credit Agreement
 
SOLVENCY CERTIFICATE
OF THE BORROWER AND ITS SUBSIDIARIES
 
I, [______________],[______________] the Chief Financial Officer of Puget Merger
Sub Inc., a Washington corporation, (the “Borrower”) with responsibility for
financial matters of the Borrower, hereby certify, in my capacity as such and
not in my individual capacity, on behalf of the Borrower (after giving effect to
the consummation of the Merger) that I am the Chief Financial Officer of the
Borrower, that I am familiar with the properties, businesses, assets, finances
and operations of the Borrower Group and that I am duly authorized to execute
this Financial Condition Certificate on behalf of the Borrower, which is being
delivered pursuant to Section 4.02(n)(i)(x) of the Credit Agreement, dated as of
[______________], 2008 (as amended, amended and restated, supplemented and/or
modified and in effect from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto from time to time, and Barclays Bank PLC, as
Facility Agent.  Capitalized terms used herein but not defined herein shall have
the meanings assigned thereto in the Credit Agreement.
 
In reaching the conclusions set forth in this Financial Condition Certificate, I
have carefully reviewed the Financing Documents and the contents of this
Financial Condition Certificate and, in connection herewith, have taken into
consideration all things necessary or material, and I have made appropriate
inquiries and investigation with responsible officers and employees of the
members of the Borrower Group, in order to make the above and the following
certifications.
 
I hereby further certify that (with respect to paragraphs I, 2, 3 and 4, as
evidenced by the updated Financial Model referred to in Section 4.02(q) of the
Credit Agreement):
 
1. To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement and the other Transaction Documents to be consummated on the date
hereof, the fair value of the property of the Borrower and its Subsidiaries,
taken as a whole, is greater than the total amount of liabilities (including
contingent liabilities) of the Borrower and its Subsidiaries.  With respect to
any contingent liabilities, the amount of contingent liabilities on the date
hereof shall be computed as the amount that, in light of all of the facts and
circumstances existing on the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
2. To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement and the other Transaction Documents, the present fair saleable value
of the assets of the Borrower and its Subsidiaries, taken as a whole, is not
less than the amount that will be required to pay the probable liabilities of
the Borrower and its Subsidiaries on their debts as they become absolute and
matured.
 
3. As of the date hereof, neither the Borrower nor any of its Subsidiaries
intends to incur, nor believes that it will incur, debts or liabilities beyond
the ability of the Borrower and its Subsidiaries, taken as whole, to pay such
debts or liabilities as they mature.
 
4. To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement and the other Transaction Documents, the Borrower and its
Subsidiaries, taken as a whole, is neither engaged in business or in a
transaction, nor about to engage in business or in a transaction, for which the
property of the Borrower and its Subsidiaries, taken as a whole, would
constitute unreasonably small capital.
 
5. As of the date hereof, after giving effect to the transactions contemplated
by the Credit Agreement and the other Transaction Documents, the Group FFO
Coverage Ratio is at least 1.30 to 1.00, calculated on the basis of the
financial projections delivered pursuant to Section 4.02(q) of the Credit
Agreement and for the period of twelve (12) months after such date.
 
6. As of the date hereof, after giving effect to the transactions contemplated
by the Credit Agreement and the other Transaction Documents, the Group FFO
Leverage Ratio is at least 7.125%, calculated on the basis of the financial
projections delivered pursuant to Section 4.02(q) of the Credit Agreement, for
the period of 12 months occurring after the Financial Closing Date.
 
7. As of the date hereof, there is no payment default by any Borrower Group
Member in respect of principal, interest or other amounts owing in respect of
Indebtedness other than (x) Indebtedness being repaid with the proceeds of Loans
made on the Financial Closing Date and (y) if such payment default is in respect
of any Indebtedness having an aggregate principal amount of less than
$50,000,000 (1) such failure to pay was caused by an error or omission of an
administrative or operational nature; (2) funds were available to such party to
enable it to make the relevant payment when due and there were no restrictions
or prohibitions on the use of such funds to make such payments at such time; and
(3) such party confirmed in writing to the Facility Agent that such payment will
be made within one Business Day.
 
[Signature Pages Follow]
 




 
 

 
 
PUGET MERGER SUB INC.
 
 
 
By:   _______________________________________________                                                      
Name:
Title:    Chief Financial Officer
 

 


Dated:  ______________, _______


 
 

 
 
EXHIBIT G-2
 
to Credit Agreement
 
SOLVENCY CERTIFICATE
OF THE PARENT AND ITS SUBSIDIARIES
 
I, [______________], [______________] an Authorized Officer of Puget
Intermediate Holdings, Inc., a Washington corporation, (the “Parent”) with
responsibility for financial matters of Parent, hereby certify, in my capacity
as such and not in my individual capacity, on behalf of Parent (after giving
effect to the consummation of the Merger) that I am an Authorized Officer of
Parent, that I am familiar with the properties, businesses, assets, finances and
operations of Parent and its Subsidiaries and that I am duly authorized to
execute this Financial Condition Certificate on behalf of Parent, which is being
delivered pursuant to Section 4.02(n)(i)(y) of the Credit Agreement, dated as of
[______________], 2008 (as amended, amended and restated, supplemented and/or
modified and in effect from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto from time to time, and Barclays Bank PLC, as
Facility Agent.  Capitalized terms used herein but not defined herein shall have
the meanings assigned thereto in the Credit Agreement.
 
In reaching the conclusions set forth in this Financial Condition Certificate, I
have carefully reviewed the Financing Documents and the contents of this
Financial Condition Certificate and, in connection herewith, have taken into
consideration all things necessary or material, and I have made appropriate
inquiries and investigation with responsible officers and employees of Parent,
in order to make the above and the following certifications.
 
I hereby further certify that (with respect to paragraphs 1, 2, 3 and 4, as
evidenced by the updated Financial Model referred to in Section 4.02(q) of the
Credit Agreement):
 
1. To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement and the other Transaction Documents to be consummated on the date
hereof, the fair value of the property of Parent and its Subsidiaries, taken as
a whole, is greater than the total amount of liabilities (including contingent
liabilities) of Parent and its Subsidiaries.  With respect to any contingent
liabilities, the amount of contingent liabilities on the date hereof shall be
computed as the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.
 
2. To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement and the other Transaction Documents, the present fair saleable value
of the assets of Parent and its Subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities of Parent and
its Subsidiaries on their debts as they become absolute and matured.
 
3. As of the date hereof, Parent and its Subsidiaries neither intends to incur,
nor believes that it will incur, debts or liabilities beyond the ability of
Parent and its Subsidiaries, taken as whole, to pay such debts or liabilities as
they mature.
 
4. To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement and the other Transaction Documents, Parent and its Subsidiaries,
taken as a whole, is neither engaged in business or in a transaction, nor is
about to engage in business or in a transaction, for which the property of
Parent and its Subsidiary would constitute unreasonably small capital.
 
[Signature pages follow]
 


 


 
 

 
 
PUGET INTERMEDIATE HOLDINGS INC.
 
 
 
By:   _______________________________________________                                                      
Name:
Title:    Authorized Officer
 

Dated:                         ,             



 
 

 


EXHIBIT H
To Credit Agreement
 


 
CREDIT AGREEMENT
 
See Executed Credit Agreement dated as of February 6, 2009 among Puget Sound
Energy, Inc. as Borrower, Barclays Bank PLC, as Facility Agent, the other agents
party thereto, and the lenders party thereto.
 


 
 

 
 
EXHIBIT I
to Credit Agreement
 
TERMS OF SUBORDINATION
 
These terms refer to the Credit Agreement dated as of [________], 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement” among Puget Merger Sub, Inc., a Washington corporation, (the
“Borrower”), the Lenders party thereto from time to time, and Barclays Bank PLC,
in its capacity as facility agent for the Lenders (in such capacity, the
“Facility Agent”).  Capitalized expressions in these terms shall, unless
otherwise defined in these terms, have the meaning given in the Credit Agreement
or, if not defined therein, the meaning given in the Collateral Agency
Agreement.
 
All Management Fees payable by the Borrower and its Subsidiaries shall include
or be subject to the following terms:
 
1. General.  To the extent and in the manner set forth herein, the payment of
any Management Fee is expressly made subordinate and subject in right of payment
to the prior payment in full of all the Obligations.  Except to the extent
permitted pursuant to the last sentence of this paragraph, any Person entitled
to payment of Management Fees (each a “Payee”) agrees that it will not ask,
demand, sue for, take or receive from the Borrower, by set-off or in any other
manner, or retain payment (in whole or in part) of the Management Fees, or any
security therefor, unless and until all of the Obligations have been paid in
full in cash and the Commitments terminated (other than contingent obligations
not then due).  Each Payee directs the Borrower to make, and the Borrower agrees
to make, such prior payment of the Obligations.  Notwithstanding the foregoing,
payment by the Borrower of or in respect of the Management Fees may be made, and
the Payees may ask, demand, sue for, take or receive from the Borrower, by
set-off or in any other manner, or retain payment of (in whole or in part) the
Management Fees, in each case to the extent (and at such times) that the
Borrower is entitled to make Restricted Payments pursuant to Section 7.05 of the
Credit Agreement.
 
2. Payment Upon Dissolution, Etc.  In the event of:
 
(a) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to the Borrower or any of its Subsidiaries or to any of
their creditors as such, or to any of their assets; or
 
(b) any liquidation, dissolution or other winding up of the Parent or the
Borrower or any of its Subsidiaries, whether partial or complete and whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or
 
(c) any assignment for the benefit of creditors or any other marshalling of all
or any substantial part of the assets and liabilities of the Parent or the
Borrower or any of its Subsidiaries;
 
then and in any such event the Secured Parties shall be entitled to receive
payment in full of all amounts due or to become due on or in respect of all the
Obligations before the Payees shall be entitled to receive any payment on
account of the Management Fees, and to that end, any payment or distribution of
any kind or character, whether in cash, property or securities which may be
payable or deliverable in respect of the Management Fees, proceeding,
dissolution, liquidation or other winding up or event shall instead be paid or
delivered directly to the Secured Parties for application to the Obligations,
whether or not due, until the Obligations shall have first been fully paid and
satisfied in cash (other than contingent obligations not then due).
 
3. No Payment When Facilities in Default.  Except as may be permitted pursuant
to the Credit Agreement, if any Default, Event of Default or Lock-Up Event has
occurred and is continuing, then no payment shall be made by the Borrower on or
in respect of the Management Fees.
 
4. Proceedings Against Borrower, No Collateral.  The Payees shall not, without
the prior written consent of the Unanimous Voting Parties (as long as any
Obligation is outstanding):
 
(a) commence any judicial action or proceeding to collect payment of principal
of or interest on the Management Fees; or
 
(b) commence any judicial action or proceeding against the Borrower in
bankruptcy, insolvency or receivership law; or
 
(c) take any collateral security for the Management Fees.
 
5. Further Assurances.  Each Payee agrees to execute and deliver to the Secured
Parties all such further instruments, proofs of claim, assignments of claim and
other instruments, and take all such other action, as may be reasonably
requested by the Secured Parties to enforce the Secured Parties rights
hereunder.
 
6. Notice; Disclosure.  The Payees agree, for the benefit of each Secured Party,
that they will give the Collateral Agent on behalf of each Secured Party prompt
notice of any default by the Borrower of which the Payees are aware in respect
of the Management Fees.
 
7. No Waiver; Modification to Facilities.  (a)  No failure on the part of the
Secured Parties, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof by Secured Parties, nor shall any
single or partial exercise by the Secured Parties of any right, remedy or power
hereunder shall preclude any other or future exercise of any other right, remedy
or power.  Each and every right, remedy and power hereby granted to the Secured
Parties or allowed to the Secured Parties by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Secured
Parties from time to time.  All rights and interests of the Secured Parties
hereunder and all agreements and obligations of the Payees and the Borrower
hereunder shall remain in full force and effect irrespective of:
 
(i) any lack of validity or enforceability of the Financing Documents; or
 
(ii) any other circumstance that might otherwise constitute a defense available
to, or discharge of, the Borrower.
 
(b) Without in any way limiting the generality of the foregoing paragraph (a),
the Secured Parties may, at any time and from time to time, without the consent
of or notice to the Payees, without incurring responsibility to the Payees, and
without impairing or releasing the subordination provided herein or the
obligations hereunder of the Payees, do any one or more of the following:
 
(i) change the manner, place or terms of payment of or extend the time of
payment of, or renew or alter, the Obligations under the Facilities, or
otherwise amend or supplement in any manner the Facilities or any instruments
evidencing the same or any agreement under which the Obligations are
outstanding;
 
(ii) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing the Obligations;
 
(iii) release any person liable in any manner for the Obligations; and
 
(iv) exercise or refrain from exercising any rights against the Borrower or any
other person.
 
8. Benefit of Subordination Provisions.  These subordination provisions are
intended to benefit the Secured Parties.
 
9. Provisions Solely to Define Relative Rights.  These subordination provisions
are intended solely for the purpose of defining the relative rights of the
Payees and their successors and assigns, on the one hand, and the Secured
Parties and their successors and assigns, on the other hand.
 
10. Transfers of Subordinated Debt.  The Payees shall not sell, assign, pledge,
encumber or transfer the interests in the Management Fees unless such sale,
assignment, pledge, encumbrance or transfer is to a party that agrees to be
bound by the terms hereof.  The interests in the Management Fees shall remain
expressly subject to the terms hereof, notwithstanding any sale, assignment,
pledge, encumbrance or transfer.
 
11. Further Assurances.  The Payees, at their cost (to be reimbursed by the
Borrower on the same terms as payment of the Management Fees, other than nominal
costs), shall take all further action as the Secured Parties may reasonably
request in order more fully to carry out the intent and purpose of these
subordination provisions.
 
12. Governing Law.  THESE SUBORDINATION PROVISIONS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
13. Amendment.  These subordination provisions may not be amended, modified or
supplemented without the prior written consent of each of the Secured Parties.
 
14. Successors and Assigns.  These subordination provisions shall be binding and
inure to the benefit of the Payees, the Secured Parties and their respective
successors and permitted assigns.
 

 
 

 

EXHIBIT J
to Credit Agreement
 
FORM OF ASSUMPTION AGREEMENT
 
THIS ASSUMPTION AGREEMENT (“Agreement”) dated as of [__________], 2008 made by
Puget Merger Sub Inc., a Washington corporation (“Merger Sub”) and Puget Energy,
Inc., a Washington corporation (the “Company”), in favor of, and for the benefit
of, the Lenders (as defined in the Credit Agreement referred to below), and
Barclays Bank PLC, as Facility Agent (each as defined in the Credit Agreement
referred to below) for such Lenders.
 
Preliminary Statements:
 
A. Reference is made to the Credit Agreement, dated as of [__________], 2008 (as
amended, amended and restated, supplemented and/or modified and in effect from
time to time, the “Credit Agreement”), among Merger Sub, the Lenders party
thereto from time to time, Barclays Bank PLC, as Facility Agent, and the other
agents party thereto.  Capitalized terms used but not defined herein have the
meanings assigned to them in the Credit Agreement.
 
B. Pursuant to the Merger Agreement dated as of October 26, 2007, by and among
the Company, the Parent, Puget Holdings, Merger Sub and the other parties
thereto, Merger Sub will merge with and into the Company with the Company being
the surviving entity (the time at which the Merger is consummated and becomes
effective is referred to herein as the “Effective Time”).
 
C. It is a condition precedent to the obligations of each Lender to make Loans
under the Credit Agreement from time to time that, among other conditions, (a)
the Merger is consummated in accordance with the terms of the Merger Agreement,
and (b) that the Company and Merger Sub shall have executed this Agreement.
 
NOW THEREFORE, in consideration of the foregoing premises and in order to induce
the Lenders to make Loans under the Credit Agreement from time to time, the
Company and Merger Sub hereby agree as follows:
 
SECTION 1.   Assumption of Obligations Under Financing Documents, Etc.  The
Company hereby agrees that it shall unconditionally assume from and after the
Effective Time, all rights, title, general interests, obligations and
liabilities of Merger Sub under the Credit Agreement and each other Financing
Document to which Merger Sub is a party (in furtherance of and in addition to,
and not in lieu of, any assumption or deemed assumption by operation of law)
and, without limiting the generality of the foregoing, agrees that it will
perform and observe on and after the Effective Time, all Obligations, covenants
and agreements to be performed by Merger Sub under, and that on and after the
Effective Time it will be bound in all respects by all of the terms and
conditions of, the Credit Agreement and each other Financing Document to which
Merger Sub is a party, in each case as if the Company were an original party
thereto, without further action required on the part of either party.  In
addition, as of the Effective Time, the Company assumes all liabilities and all
obligations of Merger Sub arising out of all representations, warranties,
documents, instruments and certificates made or delivered by Merger Sub under or
in connection with each Financing Document (including, without limitation, the
punctual payment when due of the principal, interest and fees owing thereunder
from time to time) and the Merger Agreement and grants to the Collateral Agent,
pursuant to Section 1 of the Security Agreement, a continuing security interest
in all currently existing and hereafter acquired or arising Collateral (as
defined in the Security Agreement).  Further, the Company hereby confirms and
agrees that the Merger Agreement and the Financing Documents to which it is a
party are, and shall continue on and after the Effective Time to be, in full
force and effect in accordance with their respective terms and are, effective as
of the Effective Time, ratified and confirmed by the Company in all respects,
and the Security Documents to which the Company is a party and all of the
Collateral described therein do, and shall continue on and after the Effective
Time to, secure the payment of the Obligations purported to be secured thereby
in accordance with their respective terms.
 
SECTION 2.   Representations and Warranties.  Each of the Company and Merger Sub
represents and warrants that it has reviewed the Financing Documents and that
this Agreement has been duly authorized, executed and delivered.  Effective as
of the Effective Time, the Company makes each of the representations and
warranties of Merger Sub set forth in the Credit Agreement, in each other
Financing Document to which Merger Sub is a party, and in each document or
instrument delivered in connection therewith by Merger Sub, all as if the
Company were a party to the Credit Agreement and such other Financing Documents
and had delivered such other documents and instruments (other than any such
representations and warranties that, by their terms, refer to a specific date
and time prior to the Effective Time or specifically relate to Merger Sub prior
to the Effective Time), and confirms that each such representation and warranty
is true and correct in all material respects as of the Effective Time, and that
no Default or Event of Default has occurred and is continuing as of the
Effective Time.
 
SECTION 3.   Reference to and Effect on the Financing Documents.  The Company
further confirms and agrees that, on and after the Effective Time, each
reference in each of the Financing Documents to the “Borrower”, the “Pledgor” or
any like term shall be deemed to refer to the Company.
 
SECTION 4.   Effectiveness.  The obligations and undertakings of the Company
under Section 1 hereof shall not be effective until the Effective Time shall
have occurred.
 
SECTION 5.   Third Party Beneficiaries.  This Agreement is for the sole benefit
of the Facility Agent, the Collateral Agent and the other Secured Parties from
time to time and their permitted successors and assigns and nothing herein,
express or implied, is intended to or shall confer on any other Person any legal
or equitable benefit or remedy under or by reason of this Agreement.
 
SECTION 6.   Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
an original executed counterpart of this Agreement.
 
SECTION 7.   Collateral Agent.  Notwithstanding anything herein to the contrary,
the security interest granted to the Collateral Agent pursuant to this Agreement
and the exercise of any rights or remedy by the Collateral Agent hereunder are
subject to the provisions of the Collateral Agency Agreement, dated as of
[__________], 2008 (as amended, amended and restated, supplemented and/or
modified from time to time), among Merger Sub, Puget Intermediate Holdings Inc.,
the Collateral Agent and the Facility Agent.
 
SECTION 8.   Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York and shall be binding upon
the Company, Merger Sub and their respective successors and assigns; provided,
that the undersigned shall have no right to assign any rights, obligations or
liabilities hereunder except in accordance with the terms of the Credit
Agreement (and any attempted assignment or transfer without such consent shall
be null and void).
 
Notwithstanding the foregoing, the merger of Merger Sub into the Company and the
effect of the merger of Merger Sub into the Company is governed by the laws of
the State of Washington.
 
SECTION 9.   Financing Document.  This Agreement shall constitute a Financing
Document.
 
SECTION 10.   Amendment.  This Agreement may only be amended pursuant to a
written agreement executed by each of the parties hereto and entered into in
accordance with Section 10.01 of the Credit Agreement.
 
[Remainder of the page intentionally left blank; signature page follows]
 


 

 
 

 

IN WITNESS WHEREOF, the Company and Merger Sub have each caused this Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.
 
PUGET MERGER SUB INC.
 
 
 
By:   _______________________________________________                                                      
Name:
Title:
 
 
 
 
 
PUGET ENERGY, INC.
 
 
 
By:    _______________________________________________                                                     
Name:
Title:

 